 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 1 of 239 Page ID
                                 #:25429                              1



 1                               UNITED STATES DISTRICT COURT

 2                   CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

 3                   HONORABLE S. JAMES OTERO, U.S. DISTRICT JUDGE

 4

 5
           JUNO THERAPEUTICS, INC., et al., )
 6                                          )
                    Plaintiffs,             )
 7                                          )
                         vs.                )
 8                                          )        2:17-CV-7639-SJO
           KITE PHARMA, INC.,               )
 9                                          )
                    Defendant.              )
10         _________________________________)

11

12
                          REPORTER'S TRANSCRIPT OF PROCEEDINGS
13
                                   JURY TRIAL VOLUME I
14
                                 Los Angeles, California
15
                                Tuesday, December 3, 2019
16

17

18
                          ___________________________________
19

20

21

22                                AMY DIAZ, RPR, CRR, FCRR
                                 Federal Official Reporter
23                              350 West 1st Street, #4455
                                   Los Angeles, CA 90012
24

25                       Please order court transcripts here:
                               www.amydiazfedreporter.com



                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 2 of 239 Page ID
                                 #:25430                              2



 1         APPEARANCES OF COUNSEL:

 2
           For the Plaintiffs:
 3

 4                         IRELL & MANELLA LLP
                           By: Morgan Chu, Attorney at Law
 5                              Alan Heinrich, Attorney at Law
                                Crawford Maclain Wells, Attorney at Law
 6                              Elizabeth Tuan, Attorney at Law
                           1800 Avenue of the Stars, Suite 900
 7                         Los Angeles, California 90067

 8                         JONES DAY
                           By: Andrea Weiss Jeffries, Attorney at Law
 9                         555 South Flower Street, 50th Floor
                           Los Angeles, California 90071
10
                           JONES DAY
11                         By: Sarah Geers, Attorney at Law
                           250 Vesey Street
12                         New York, New York 10281

13

14         For Defendant:

15                         MUNGER TOLLES & OLSON LLP
                           By: Garth Vincent, Attorney at Law
16                              Edward Dane, Attorney at Law
                                Jeffrey Weinberger, Attorney at Law
17                              Peter Gratzinger, Attorney at Law
                                Blanca Young, Attorney at Law
18                         355 South Grand Avenue, 35th Floor
                           Los Angeles, California 90071
19

20

21

22

23

24

25




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 3 of 239 Page ID
                                 #:25431                              3



 1                   THE CLERK:     Calling Item Number 1, 07639-SJO, Juno

 2         Therapeutics, Inc. vs. Kite Pharma, Inc.

 3                   Counsel, would you state your appearance.

 4                   Everyone in the audience can be seated, please.

 5                   MR. CHU:     Good morning, Your Honor, on behalf of

 6         Sloan Kettering and Juno, Morgan Chu, and our table, starting

 7         with counsel who is closest to you, Sarah Geers, Alan

 8         Heinrich, and Andrea Jeffries.

 9                   MR. DANE:     Ted Dane, and at counsel table is Blanca

10         Young, Mr. Weinberger, and our jury consultant.

11                   THE COURT:     Have a seat.     The matter is here for the

12         commencement of trial.      Let me direct the clerk to order the

13         jury up, the panel up.      And I understand there is some

14         preliminary matters to handle.

15                   MR. CHU:     Yes, Your Honor.      And I think we agree

16         that there are three areas of matters to handle.          One has to

17         do with objections that both sides have to opening slides;

18         another has to do with four witnesses, each side has two

19         witness issues; and another has to do with a proposal by Kite

20         to put a glossary into the jury notebook.          So these are the

21         three issues.

22                   THE COURT:     Okay.   Go ahead.     Let's start with the

23         glossary.

24                   MR. CHU:     Yes, Your Honor.

25                   I'm not sure of the exact time, but I searched my




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 4 of 239 Page ID
                                 #:25432                              4



 1         e-mail early this morning, and the first time I saw the word

 2         glossary was 11:54.     There could have been some

 3         communications with some junior people earlier.          But for a

 4         week or more, we have been talking about the details of the

 5         jury notebook, and it was sometime last night, may have been

 6         quite late last night, there was a proposal to put the

 7         defendant's proposed glossary into the juror notebook.              There

 8         are a lot of problems with their proposal, the particular

 9         definitions and terms that they have, and so we find it very

10         objectionable.

11                   Now, I should point out in the proposed preliminary

12         instructions, there are competing glossaries.         They have,

13         incidentally, 20 proposed terms for the Court to read.              Ours

14         is less than half that length.       It's nine terms.     To our

15         knowledge, they have no objections to any of our terms.

16                   For the disputed terms, they include information

17         that we think is an incorrect statement of law or irrelevant

18         to this case or misleading, and taken together some of their

19         instructions might suggest that they have a noninfringement

20         argument to put before the jury.       It would take on undue

21         importance if it is put into the jurors' notebooks.          It's

22         less important, of course, if there are issues that either

23         side is complaining about if they are simply preliminary

24         instructions that are being read to the jury, and those

25         preliminary instructions, to the extent a correction is




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 5 of 239 Page ID
                                 #:25433                              5



 1         necessary, it could be done in the final instructions.

 2                    There are other issues, but that is a summary of the

 3         key issues.

 4                    THE COURT:   Well, very quickly, who is going to

 5         address this on behalf of the defendants?

 6                    MS. YOUNG:   Blanca Young, Your Honor.       The request

 7         for a glossary is a simple request to assist juror

 8         comprehension.    Our glossary was taken from the Northern

 9         District of California's form instructions.         It includes

10         terms like application, amendment, assignment, claim, request

11         for continued examination, requirements, specification, and

12         those --

13                    THE COURT:   I have it in front of me.

14                    MS. YOUNG:   -- and the like.     So we -- you know, we

15         would like to save time, actually, from having Your Honor

16         have to read all of that to the jurors, but we would like

17         them to have some frame of reference when they are in the

18         jury room and they are wondering, well, gee, what was the

19         specification, they can just quickly refer to the glossary

20         and see what it says.      And this should not be a controversial

21         issue.

22                    THE COURT:   So the definitions included in the

23         defendant's proposed glossary regarding the various terms,

24         where do those definitions come from?

25                    MS. YOUNG:   So the Northern District of California's




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 6 of 239 Page ID
                                 #:25434                              6



 1         form jury instructions has a proposed glossary, and we picked

 2         the forms that fit the fact of this case.         There is some

 3         terms that probably are not going to come up, but we included

 4         the ones that we thought did come up.

 5                   And I think there were a couple that we included,

 6         you can actually see it, Your Honor, that are I believe they

 7         are ones that are underlined that we added to the

 8         instructions because they were relevant to this case.

 9                   THE COURT:    So in reference to the ones that are not

10         underlined, all of those were taken verbatim from the

11         Northern District?

12                   MS. YOUNG:    I believe that is --

13                   THE COURT:    The definition of each item is verbatim

14         from the Northern District?

15                   MS. YOUNG:    Yes, that's right.

16                   THE COURT:    So the Court intends to include in the

17         jurors' notebook a glossary of terms.        I think it's going to

18         assist the jury.     The precise glossary that will be included

19         is -- will have to be determined later.

20                   Next issue.

21                   MS. YOUNG:    While I'm up here, Your Honor, one of

22         the issues on the list was witnesses -- and this is a simple

23         scheduling issue that we were hoping to resolve.          I was up

24         here, I think it was yesterday, explaining some conflicts

25         that two of our witnesses have with a very important




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 7 of 239 Page ID
                                 #:25435                              7



 1         conference that is happening later this week.         And we have

 2         tried to work that out.      Dr. Komonaduri, who I was requesting

 3         be taken on Wednesday out of order, has rearranged his

 4         schedule so that he can be here on either Monday or Tuesday,

 5         whenever the Court restarts trial after the weekend.

 6                   And Dr. Bot, who is our other witness who has a

 7         conflict at ASH, he has a conflict because he's actually

 8         presenting.     He's our chief medical officer at Kite.        He's

 9         presenting at the conference some very important data from

10         the ongoing studies of Kite's products, and he does need to

11         be at that conference.

12                   So we need to have him on and off the stand on

13         Thursday.     We don't think it's going to be an issue,

14         hopefully, because the way the timing has worked out and the

15         way witness disclosures have come around, we believe that the

16         plaintiffs will rest their case sometime on Thursday, and we

17         are hoping to get him on and off the stand so that he can

18         then take a red eye back to Orlando for this conference.

19                   And what we are simply asking is if we end up in the

20         middle of the day Thursday and it's getting to the afternoon

21         and we are worried about him getting on and off the stand and

22         the plaintiffs have not yet rested, we would request the

23         Court's permission to take him out of order.

24                   The other thing that we would request, and similarly

25         with Dr. Komonaduri, we expect we will still be putting on




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 8 of 239 Page ID
                                 #:25436                              8



 1         our case by Monday or Tuesday when he has rearranged his

 2         schedule to be available.        But if we end up resting before

 3         then, we would like the flexibility to call him on Tuesday or

 4         Monday and not be precluded from putting on one of our very

 5         important witnesses.

 6                    THE COURT:   So Dr. Komonaduri is a retained expert?

 7                    MS. YOUNG:   He is.

 8                    THE COURT:   So the request to call him out of order

 9         is going to be denied.      He's a retained expert.      His

10         responsibilities are to his client, which is the defendant in

11         this case.    I understand he has a conflict, but it's

12         important for him to resolve those conflicts.         So as to

13         Dr. Komonaduri, the request is denied.

14                    As to Dr. Bot, he is not a retained expert; is that

15         correct?

16                    MS. YOUNG:   He is not.

17                    THE COURT:   Then in reference to Dr. Bot, the Court

18         will endeavor to try to accommodate Dr. Bot's schedule.

19                    MS. YOUNG:   Thank you.

20                    THE COURT:   Do you wish to be heard on Dr. Bot?

21                    MS. JEFFRIES:    Your Honor, I just wanted to clarify

22         that when -- what you've ruled is certainly fine with us.           We

23         had tried to work out these issues with counsel.          There were

24         two other witnesses that they had objected to on the

25         plaintiff's side, and we had told them that we would be




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 9 of 239 Page ID
                                 #:25437                              9



 1         certainly willing to work around their scheduling issues if

 2         they would meet and confer in good faith with respect to

 3         ours.

 4                    THE COURT:   Cooperation is important to both sides.

 5         To the extent that you are not able to cooperate, the Court

 6         is going to make rulings, and the rulings may cause certain

 7         issues with your respective presentation of your case and the

 8         defense.    So I have encouraged you to work it out.        If you

 9         are not able to work it out, the Court is going to rule.             If

10         I'm not going to accommodate the defendants, I'm not going to

11         accommodate the plaintiffs.

12                    MS. JEFFRIES:    Understood.    I just wanted to request

13         of the Court if you wanted to hear about the other two

14         witnesses now or just leave that to another day.

15                    THE COURT:   Leave it to another day.

16                    MS. JEFFRIES:    All right.    Very good.

17                    THE COURT:   Next issue.

18                    MS. JEFFRIES:    The next issue relates to the

19         demonstratives that have been proposed by defense counsel for

20         their opening also relate to the Bot homology exhibit, which

21         we filed a separate objection to, but which also appear in

22         the defendant's demonstrative -- proposed demonstratives for

23         opening statement.

24                    The biggest -- we did file objections last night,

25         yesterday afternoon and last night, as I said, two separate




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 10 of 239 Page ID
                                  #:25438                              10



 1         sets, one with respect to the Dr. Bot homology and related

 2         exhibits and one with respect to the defendant's opening

 3         demonstratives.

 4                    There are a number of issues, the main issues that

 5         we see are really just a few.       One significant issue that we

 6         have with respect to the Dr. Bot homology analysis, which

 7         again is the demonstratives, is that it conflicts with the

 8         Court's ruling on the motion in limine with respect to

 9         Dr. Bot, motion in limine number 1 of plaintiff's.

10                    As the Court will recall, you said that his

11         testimony could come in only on the issue of the validity of

12         the certificate of correction.        He was not to be used at all

13         for nonwillfulness for the reasons we discussed relating to

14         opinions of counsel that have been relied on by Kite.

15                    Nevertheless, Kite intends to use a comparison that

16         Dr. Bot did between the certificate -- the '190 SEQ ID NO:6

17         in 2012 before the certificate of correction and before the

18         reliance of counsel -- reliance on counsel, and use that

19         comparison where he compared SEQ ID NO:6 before the

20         certificate of correction to the sequence that became

21         YESCARTA.

22                    There is absolutely no reason to show that

23         comparison to the jury, to talk about that comparison to the

24         jury in order for Dr. Bot to give the testimony that this

25         Court has allowed, which is whether he found SEQ ID NO:6 to




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 11 of 239 Page ID
                                  #:25439                              11



 1         have an error or not when he first looked at it.

 2                    Raising that exhibit, making arguments about having

 3         done a comparison, raises this specter of a noninfringement

 4         argument and nonwillfulness, which is exactly the purpose for

 5         which the Court said Dr. Bot could not testify because of all

 6         of the problems associated with that potential nonwillfulness

 7         argument.

 8                    So we've moved to exclude that exhibit, exclude the

 9         demonstrative in opening statement that references the

10         exhibit, and exclude any argument, any suggestion about a

11         comparison in 2012 that Dr. Bot did comparing SEQ ID NO:6

12         from the original patent to the sequence that later became

13         YESCARTA.

14                    There are other issues in the demonstratives which I

15         can go on to unless you would like to hear on that one

16         further.

17                    THE COURT:    Please continue.

18                    MS. JEFFRIES:    Two other main issues in the

19         demonstratives, one relates to a series of slides in

20         plaintiffs' -- excuse me -- defendant's opening

21         demonstratives that show the NCI on the left, the National

22         Cancer Institute, and the fence with the '190 patent on the

23         other side.     Put it up here on the Elmo so you can see it.

24                    So there is a series of slides that build showing

25         the NCI and activities that the NCI is doing with respect to




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 12 of 239 Page ID
                                  #:25440                              12



 1         its work in 2009, in 2012, all the while what is on the

 2         right-hand portion of the slide, it says '190 patent issues,

 3         CD28 amino acids 132 to 220.

 4                    The implication of this building timeline on the

 5         slides clearly is that the NCI was engaged in work relating

 6         to developing a CAR construct in this timeframe and all the

 7         while it had interpreted the patent to be -- to be limited to

 8         SEQ ID NO:6 -- excuse me, to be limited to amino acids 113 to

 9         220.

10                    There is absolutely no evidence that is going to

11         come into this case that the NCI reviewed the '190 patent in

12         that timeframe and believed that SEQ ID NO:6 was limited to

13         amino acids 113 to 220.      And so that -- there is no evidence

14         to support the sort of implication that is being drawn here

15         in this side-by-side comparison.

16                    The only evidence that is going to come into this

17         case with respect to what the NCI was doing is that

18         Dr. Rosenberg at the NCI copied Dr. Sadelain's CAR construct.

19         But there is nothing about what the NCI was doing, no

20         evidence that they viewed the patent at all as limited to 113

21         to 220.

22                    THE COURT:    So by demonstratives, I'm assuming these

23         are to be displayed to the jury on opening statements, not

24         received into evidence during the course of the trial?

25                    MS. JEFFRIES:    That would be correct.      But




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 13 of 239 Page ID
                                  #:25441                              13



 1         nevertheless, it's an argument that we feel is inappropriate

 2         because there is no evidence to support it.

 3                    THE COURT:    I understand.

 4                    MS. JEFFRIES:    And then our final real concern with

 5         the demonstratives -- yes, and let me just -- to go back to

 6         that point, Your Honor.

 7                    THE COURT:    So you are going to have to move on,

 8         because our jury is lining up.

 9                    MS. JEFFRIES:    Sure.   I'm sorry.    So the last point

10         is there is a claim -- a partial claim construction slide

11         that has been proposed by the defendant which displays a

12         portion of the Court's claim construction order and is only

13         the portion that relates to amino acids 113 to 220, the

14         portion of the claim construction order prior to the

15         certificate of correction.

16                    That, of course, is highly misleading and

17         inappropriate to put before the jury, a partial claim

18         construction suggesting that the Court has determined that

19         the claims are limited to sequence ID 113 to 220.           All of

20         these slides, the claim construction slide, which is

21         misleading and it's being incomplete, as well as the slides

22         with the fence all suggest that the plaintiffs -- excuse

23         me -- that Kite has a noninfringement argument.          And we have

24         been over this a number of times, but they seek to change the

25         burden to shift the burden to the plaintiffs to prove




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 14 of 239 Page ID
                                  #:25442                              14



 1         infringement when they have stipulated to infringement in

 2         this case.

 3                    Their certificate of correction argument is an

 4         invalidity argument, and they should not be permitted to

 5         suggest or argue a noninfringement argument such that the

 6         plaintiffs have the burden to prove infringement.

 7                    THE COURT:    Is our jury here?

 8                    THE CLERK:    They are here, but I don't have the

 9         charts yet, Your Honor.

10                    THE COURT:    Okay.   Anything further on

11         demonstratives?

12                    MS. JEFFRIES:    Those are the main issues on

13         demonstratives for us, Your Honor.

14                    THE COURT:    Mr. Dane?

15                    MR. DANE:    Your Honor, I'll respond to Ms. Jeffries'

16         points, and then we have some issues with their

17         demonstratives.

18                    With regard to the Bot document, Your Honor has

19         already ruled on this.      Your Honor has ruled that his

20         testimony can come in for the purposes of someone of skill in

21         the art at the time doing analysis and looking at the patent

22         and determining what the patent covered.         This is all this

23         document is is it's the report that he did.          It's the

24         document that shows the analysis that he did.          So we've

25         already been over this, and that document should come in.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 15 of 239 Page ID
                                  #:25443                              15



 1                    With regard to the documents about the property

 2         line, the plaintiffs are incorrectly assuming that we are

 3         going to argue reliance by the NCI.        We have no intent of

 4         arguing reliance on the part of NCI.        The slide is just

 5         showing the state of play as it was.

 6                    This Court has determined what the meaning of the

 7         patent was prior to the certificate of correction.           It is

 8         undisputed that prior to the certificate of correction, what

 9         NCI was doing was not infringing.        There is no question about

10         that.    That is all that that slide is showing.        So there is

11         no reason for that to come out.

12                    And if I can go get, Your Honor, the --

13                    THE COURT:    And I think the parties have filed a

14         written -- a pleading regarding the objections to the

15         demonstratives; is that correct?

16                    MR. DANE:    They have, Your Honor.

17                    MS. JEFFRIES:    Correct.

18                    MR. DANE:    I'm sorry, I was forgetting for the

19         moment the third issue with regard to the claim construction.

20         It's just a slide that shows the Court's claim construction.

21         There is -- they are saying that in our slide in my opening,

22         I have to put in the post certificate of correction, meaning

23         of the patent.     It's the opening, and the point I'm making is

24         just about the state of play prior to the certificate of

25         correction, and I should be permitted to do that.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 16 of 239 Page ID
                                  #:25444                              16



 1                    On that issue, that segues nicely into our

 2         objections to their slides.       Just late last night, they

 3         provided us with a supplemental slide, which again raises an

 4         issue this Court has addressed.        They are rearguing things

 5         the Court has already decided.

 6                    They have a slide that puts up the stipulation that

 7         Kite entered into with regard to the infringement issue.

 8         They can do that.     It's a stipulation.      But their heading is

 9         just what Ms. Jeffries said, which is incorrect.          The heading

10         is Kite admits YESCARTA infringes, only challenges validity.

11                    That is absolutely not true, and the Court

12         recognized that in the statement of the case in adopting the

13         language that the Court adopted.        This is inconsistent with

14         the language that the Court adopted in the statement of the

15         case.    And that heading should not be shown to the jury.

16                    Very quickly on our other objections, they have a

17         slide that they have submitted that refers to the

18         $6.1 billion value that was purportedly attributed to the

19         YESCARTA franchise.      That is a subject of the in limines that

20         were addressed yesterday.       So they are pretty much raising

21         the issue right now as to how the Court will rule on that

22         because if it's shown to the jury, then that evidence is

23         before the jury.     So on that, we would submit that that

24         should not come in for the reasons that we argued yesterday.

25                    And relatedly on slides 40 to 41, they have slides




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 17 of 239 Page ID
                                  #:25445                              17



 1         relating to the testimony of Dr. Gilbert who the Court knows

 2         is subject to our motion to exclude as an expert witness.

 3         And in their slide 40 --

 4                    If we can put that up, Shannon.

 5                    So now they have a slide from Mr. Dr. Gilbert that

 6         is going even beyond the opinions that he gave in his report.

 7         Now this product that is not even on the market *** does not

 8         just have a better safety profile, but now they are saying

 9         that it's much safer than YESCARTA.

10                    For the reasons we argued yesterday, we don't think

11         Dr. Gilbert should be permitted to offer an opinion on these

12         issues.    Regardless of that, we don't think he should be able

13         to put up a slide that says "much safer than YESCARTA."

14                    And this does implicate an issue that I raised

15         yesterday, and I don't know how the Court wants to handle it,

16         but there is this discovery misconduct.         They did not produce

17         to us the documents relating to their BLA filing that they

18         had agreed to.     And they are now planning to come in tomorrow

19         with an expert who is going to testify about all their

20         results when we still don't have all the --

21                    THE COURT:    I think this is a little bit premature.

22         So the Court needs to issue its order regarding the motions

23         taken under consideration yesterday and under submission.            So

24         until that order comes out, I think this is premature.

25                    MR. DANE:    And, Your Honor, does that mean that they




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 18 of 239 Page ID
                                  #:25446                              18



 1         can use the slide?

 2                    THE COURT:    Well, we are not there yet, so we have

 3         to select the jury.

 4                    MR. DANE:    Sure.

 5                    THE COURT:    There is much to be done before we get

 6         to the opening statements by the parties.

 7                    MR. DANE:    Thank you, Your Honor.

 8                    MS. JEFFRIES:    With respect to the pleadings, Your

 9         Honor, that were filed, I just want to mention it's document

10         number 458 and document 461 if you are looking for the

11         written objections that we filed.

12                    THE COURT:    Thank you.    Anything else before we

13         start with the calling of the jury?        Do we have the jury

14         sheet?

15                    THE CLERK:    I just got them now.     I'm going to need

16         at least 10 minutes now.

17                    THE COURT:    It looks like about 10 minutes before we

18         are going to be able to summon the jury in, so it's probably

19         a good time for a bathroom/restroom break.         The jurors are

20         outside.    So make sure any of the persons in the galley,

21         please, no contact with any of the jurors outside.           If you

22         need to use the restroom, feel free, but no contact.

23                    And we are in recess.

24                    (Thereupon, there was a brief recess.)

25                    MS. JEFFRIES:    Your Honor, when we were talking




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 19 of 239 Page ID
                                  #:25447                              19



 1         about the demonstratives, I neglected to raise one issue.              It

 2         is in our papers, but I did want to call your attention to

 3         it.   I think it's one you might be concerned about.          It's a

 4         slide in the plaintiffs' -- excuse me, I keep doing that --

 5         defendant's, Kite's demonstratives that has the image of

 6         Judge Fogel from the patent video and purports to undermine

 7         the presumption of validity with his photo image on that

 8         slide talking about how the patent office can make mistakes

 9         and can be wrong and that sort of thing.

10                    And there is clear case law that does not allow

11         speculation or generalized arguments to undermine the

12         presumption of validity.       I can cite those cases to you.

13         They are in our papers.       But I did want to make sure that you

14         took a look at that demonstrative as well.

15                    THE COURT:     Thank you.

16                    So we are about to call the panel in.        The panel

17         will be called.       I'll have all of the lawyers and counsel for

18         both sides introduce themselves when the case is called.             And

19         then the Court intends to read the statement of the case,

20         explain a little bit about the trial process, and then turn

21         it over to counsel for opening statements.         Are you prepared

22         on your mini opening statements?

23                    MR. CHU:     Yes, Your Honor.

24                    MR. DANE:     Yes, Your Honor.

25                    THE COURT:     Then we'll call 18 prospective jurors,




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 20 of 239 Page ID
                                  #:25448                              20



 1         and we'll start with the jury selection process.          Each side

 2         has three preemptories.

 3                    Do the parties intend to introduce their jury

 4         consultants?

 5                    MR. CHU:     I'm happy to introduce them just as

 6         colleagues and allow opposing counsel to do the same.

 7                    THE COURT:     Agreed?     They will not be referred to as

 8         jury consultants?

 9                    MR. CHU:     Correct.

10                    THE COURT:     Thank you.

11                    THE CLERK:     I'll call the case.

12                    THE COURT:     Yes.     Do we have seats for the persons

13         that are standing?

14                    THE CLERK:     Yes, there are seats.

15                    THE COURT:     Okay.

16                    (Potential jurors in.)

17                    THE CLERK:     Calling Item Number 1, Case Number

18         CV17-07639SJO, Juno Therapeutics, Inc., et al versus Kite

19         Pharma, Inc.

20                    Counsel, would you state your appearance.

21                    And everybody in the audience can be seated now.

22                    MR. CHU:     Good morning, Your Honor.     On behalf of

23         the Sloan Kettering Institute and Juno Therapeutics, the

24         plaintiffs in this case, Morgan Chu.          And my colleagues to my

25         right, the Court's left, I'll start with the lawyer closest




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 21 of 239 Page ID
                                  #:25449                              21



 1         to Your Honor, Alan Heinrich, Sarah Geers, Andrea Jeffries,

 2         and colleagues Carrie Mason and Dave Weinberg.          Thank you,

 3         Your Honor.     Good morning.

 4                    THE COURT:    Good morning and thank you.

 5                    MR. DANE:    Thank you, Your Honor.     Ted Dane

 6         representing Kite Pharma, and with me at counsel table Blanca

 7         Young and Jeff Weinberger, my colleague, Christine Monakas.

 8                    THE COURT:    Good morning.    Please have a seat.

 9                    Let me take the opportunity to welcome all of the

10         prospective jurors to this courtroom.         My name is Judge S.

11         James Otero, and you have been summoned here this morning to

12         potentially be a juror in a case.        This is a civil

13         proceeding.     There is probably a few issues on your mind as

14         we start.     One is how long will the case last.       So it will

15         take about six to seven days to try this case, six to seven

16         days to try the case, which means that the case should

17         conclude with the presentation of all of the evidence,

18         argument of counsel, sometime next week.         The six to seven

19         days does not include the deliberation time, that is, the

20         time it's going to take to -- for the jury to decide the

21         issues in this matter.

22                    In terms of what the case is about, I have a

23         statement of the case.      The -- this is a patent litigation

24         matter.     There is a lot of detail to the patent litigation

25         matter.     A lot of the complexity and the terms of the case




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 22 of 239 Page ID
                                  #:25450                              22



 1         will be explained to you in more detail as the case goes

 2         forward, but I have a short statement of the case to read to

 3         you at this point.

 4                    This case involves a dispute relating to the United

 5         States patent -- a United States patent.         Patents are granted

 6         by the United States Patent and Trademark Office.           A patent

 7         is a right granted to an inventor or group of inventors by

 8         the federal government that permits the inventor or inventors

 9         to exclude others from making, using, selling, or offering

10         for sale the patented invention for a period of time.

11                    The plaintiffs in this case, the parties to my left,

12         the plaintiffs in this case are Juno Therapeutics, or Juno

13         and Sloan Kettering Institute for Cancer Research, also

14         called Sloan Kettering.      Juno, the plaintiff, is a

15         biotechnical company based in Seattle, Washington.           Sloan

16         Kettering is a research institution based in New York, New

17         York.    Sloan Kettering owns the patent, the '190.         The '190

18         is exclusively licensed to Juno.

19                    The defendant in this case, the parties to my right

20         here, the defendant in this case is Kite Pharma, a

21         biopharmaceutical company based in Santa Monica, California.

22         Since October 2017 Kite has marketed a product called

23         YESCARTA, which is a treatment for certain types of blood

24         cancers.    Juno and Sloan Kettering filed this suit in this

25         court alleging that the defendants, Kite, infringes the '190




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 23 of 239 Page ID
                                  #:25451                              23



 1         patent as corrected by a certificate of correction by making,

 2         using, selling, and offering for sale YESCARTA.          Juno and

 3         Sloan Kettering are seeking money damages for Kite's alleged

 4         infringement, and they allege that Kite's infringement is

 5         also willful.

 6                    Kite, the defendant in this case, contends that the

 7         certificate of correction to the '190 is invalid.           The

 8         parties have agreed that if the certificate of correction is

 9         not found to be invalid, then the defendants' YESCARTA

10         therapy infringes the asserted claims of the '190 patent.

11         Kite denies its alleged infringement was willful.

12                    Kite also contends the asserted claims of the '190

13         patent are invalid.       Juno and Sloan Kettering deny that the

14         certificate of correction is invalid and also deny the claims

15         of the '190 are invalid.

16                    So that is a short statement of the case.         It sounds

17         very complicated.       And again, the case and all of the terms

18         here will be explained to you in far more detail as the case

19         goes forward.

20                    Before we continue, may I have the panel sworn,

21         please.    Mr. Cruz?

22                    THE CLERK:    Yes.

23                    THE CLERK:    Ladies and gentlemen, would you all rise

24         to be sworn.

25                    (Thereupon, the jury panel was sworn.)




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 24 of 239 Page ID
                                  #:25452                              24



 1                    THE COURT:     So the first part of the trial is jury

 2         selection.    I think we are ready to start.       We have several

 3         other persons in the courtroom.        The case is obviously

 4         important to the plaintiffs, and the case is obviously

 5         important to the defendants.       So persons in the galley area

 6         are persons associated with either the plaintiffs or with the

 7         defendants.

 8                    So again, the plaintiffs are represented by a number

 9         of lawyers.     We have Mr. Chu.    Would you again stand up, Mr.

10         Chu?   And then this is not in the order that they have seats,

11         we have Mr. Heinrich.       Mr. Heinrich.   We have Ms. Geers,

12         Ms. Jeffries.     Thank you.    And then the other -- please have

13         a seat.    The other persons at counsel table are persons

14         associated with the plaintiffs in this case.

15                    And then in reference to the defendants here, Kite,

16         we have several other lawyers representing the defendant.            We

17         have Mr. Dane, Jeffrey Weinberger, Blanca young, and then the

18         other lady at counsel table is a person associated with the

19         defendants.

20                    And at this point in time, the parties or counsel

21         for the parties are going to make a mini opening statement to

22         advise you as to what the case is about.

23                    And with that, I'll turn it over to Mr. Chu.

24                    MR. CHU:     As you know, my name is Morgan Chu.      I

25         represent the scientists and the people at Sloan Kettering




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 25 of 239 Page ID
                                  #:25453                              25



 1         Institute and Juno Therapeutics.        This is an exciting case

 2         about a new way to treat cancer.        Dr. Sadelain and his

 3         colleagues at the Sloan Kettering Institute came up with the

 4         first living drug to attack cancer.        They applied for a

 5         patent and were duly granted a patent by the United States

 6         Patent and Trademark Office.

 7                    As you heard from the Court, this case involves

 8         willful infringement or an allegation of willful infringement

 9         by the defendant, Kite Pharma.        Now what is a living drug?

10         It's a way to harness a patient's own natural immune system

11         to accept and create specially trained white blood cells that

12         will be targeted for that individual patient's cancer.           And

13         it's a living drug because the patient's own system will then

14         make millions and millions and millions more of those

15         specially trained white blood cells to go after that nasty

16         cancer.    This is a very important case about an amazing

17         invention.    Thank you.

18                    THE COURT:    Thank you.

19                    Mr. Dane?

20                    MR. DANE:    Thank you, Your Honor.

21                    Ladies and gentlemen, I agree with Mr. Chu that this

22         is an exciting case, and it is about an extremely exciting

23         therapy, a breakthrough therapy that is saving lives for

24         patients that have terminal blood cancer and without this

25         therapy would not be alive today.        This case is an attack on




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 26 of 239 Page ID
                                  #:25454                              26



 1         that therapy that is being provided by my client, Kite

 2         Pharma.    Kite Pharma developed YESCARTA which was the first

 3         therapy on the market to treat lymphoma for patients that had

 4         no other options, and Kite did a significant amount of work,

 5         its own work to develop that therapy.

 6                    And now Juno is suing Kite based upon this patent

 7         that it has rights to.      And one of the issues in this case is

 8         going to be whether it's fair for them to do that, whether

 9         the patent covers what Kite was doing, and whether when they

10         filed their patent they actually had invented everything they

11         said they invented.

12                    And it's going to be a very interesting case.         It is

13         remarkable technology.      When I first learned about it, I was

14         amazed.    So I think if you do get to be a juror in this case,

15         I think it will be a very interesting experience.           And I

16         thank you all for being here and thank you for your service.

17                    THE COURT:    Thank you, Mr. Dane.     That is a little

18         bit of a preview of what the case is about.          We start the

19         trial process with jury selection.        The object here is to

20         make sure that we have a jury that is going to be fair and

21         objective and impartial to the plaintiffs, also a jury that

22         is going to be fair, objective, and impartial to the

23         defendants.

24                    So the clerk is going to call 18 prospective jurors,

25         first nine top row, second nine bottom row.          Just because




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 27 of 239 Page ID
                                  #:25455                              27



 1         your name is called and just because you take a seat doesn't

 2         mean you are going to be a juror in the case.          There are many

 3         questions that I will be asking you.         And at the conclusion

 4         of all the questioning of the prospective panel, I'm going to

 5         call counsel to sidebar, have some additional discussions,

 6         and then we'll start the selection process.

 7                    And with that, let me turn it over to the clerk.

 8         Before we start with that, we have the clerk here, the clerk

 9         of the Court, and then we have the reporter.          Everything that

10         is being said in open court today is being transcribed by the

11         reporter.    To my right are two young ladies.        Those are

12         lawyers associated with the Court.        They are here to assist

13         me on the various matters that apply to this case and then in

14         the many other cases that we handle.

15                    And with that, let's call 18 prospective jurors.

16                    THE CLERK:    As I call your name, please come forward

17         and I'll seat you in the appropriate chair.

18                    Calling Juror Number 1, Kathy Seifert, will you

19         please come forward.      Good morning.     Please -- would you

20         please take the first seat in the top row down there?

21                    Juror Number 2, Crescencio Ancheta.

22                    THE COURT:    Top row, please.

23                    THE CLERK:    Juror Number 3, Jeffrey Pheffer.       Good

24         morning, sir.     Would you take the next seat over.

25                    Juror Number 4, Shungchin Lin.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 28 of 239 Page ID
                                  #:25456                              28



 1                    Juror Number 5, Judy Diep.

 2                    Juror number 6, Antonius Thijssen.        Good morning,

 3         sir.

 4                    A PROSPECTIVE JUROR:     Good morning.

 5                    THE CLERK:    Juror Number 7, Brooke McCoy.

 6                    Juror Number 8, Chi-Wei Liu.

 7                    Juror Number 9, Selena Wesley Johnson.

 8                    Good morning.    Would you take the last seat at the

 9         top row.

10                    Juror Number 10, Michael Barman.       Good morning, sir.

11         Would you take the first seat, bottom row.          Walk around this

12         way if you want.

13                    Juror Number 11, Emily Contreras.

14                    Juror Number 12, Breanna Bennett.        Good morning.

15         Next seat over.

16                    Juror Number 13, Alexander Kupelian.

17                    Juror Number 14, Margoth Barrera.

18                    Juror Number 15, Lynn Stanton-Rigg.        Good morning.

19         Next seat over, please.

20                    Juror Number 16, Benjamin Horwitz.        Next seat over.

21                    Juror Number 17, Concepcion Delos Santos.

22                    And Juror Number 18, Kimberly Johnson.

23                    THE COURT:    Mr. Cruz, would you adjust the monitor.

24         I can't see any of the jurors in the back.          If you could just

25         maybe turn it.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 29 of 239 Page ID
                                  #:25457                              29



 1                    THE CLERK:    I'm sorry.     There are several boxes

 2         here.    There is not a lot of room.       Maybe I could ask the

 3         jurors to scoot over.

 4                    THE COURT:    Again, let me take the opportunity to

 5         welcome the 18 prospective jurors.         The fact that you have

 6         taken seats in the jury box again does not mean you are going

 7         to be jurors in the case.

 8                    There is a number of questions to ask the jury.           I

 9         would encourage you not to be intimidated by the subject

10         matter in this proceeding.       Very good lawyers on both sides.

11         Their goal is to simplify all the issues for you so that all

12         of the issues and the terms that are going to be referenced

13         in the case are made understandable for your benefit.

14                    We start the jury process by having each of the

15         prospective jurors respond to the questions on the monitor.

16         I want to make sure, are all your monitors active?           Okay.

17         They are all working?       I see nods yes.

18                    So let's start with Prospective Juror Number 1, Ms.

19         Seifert.

20                    A PROSPECTIVE JUROR:       Kathy Seifert.   I live in

21         Valencia.    I'm married.     I'm an operations program manager.

22         My husband is a film -- he does film restoration.           I have two

23         boys.    My oldest one works at Magic Mountain as an AV tech.

24         My younger one goes to school plus works at Scorpion.           And I

25         last served on a jury about -- maybe about 14 years ago.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 30 of 239 Page ID
                                  #:25458                              30



 1                    THE COURT:    Okay.   Was that a civil case or a

 2         criminal proceeding, if you recall?

 3                    A PROSPECTIVE JUROR:     I think it was criminal.

 4                    THE COURT:    Okay.   And without disclosing what the

 5         verdict was, did the jury reach a verdict in the case?

 6                    A PROSPECTIVE JUROR:     Yes.

 7                    THE COURT:    Okay.   And then your occupation again?

 8                    A PROSPECTIVE JUROR:     Operations program manager.

 9                    THE COURT:    What precisely do you do?

10                    A PROSPECTIVE JUROR:     I work at Raytheon Company, a

11         defense contractor.

12                    THE COURT:    Can you provide a little more detail as

13         to what you do there?

14                    A PROSPECTIVE JUROR:     I work on a specific program,

15         and I make sure the product moves on the floor through

16         integration and test, keep track of the hours charged,

17         on-schedule deliveries.

18                    THE COURT:    Do you have a technical background or

19         degree?

20                    A PROSPECTIVE JUROR:     No.

21                    THE COURT:    And then you said your -- the occupation

22         of your husband?

23                    A PROSPECTIVE JUROR:     He does film restoration.

24                    THE COURT:    What does that mean?

25                    A PROSPECTIVE JUROR:     He, um, you know, with the




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 31 of 239 Page ID
                                  #:25459                              31



 1         films going to digital now, he -- like all these old films

 2         that are coming out of the vault, he tries to restore them to

 3         get them into the condition so they could be transferred

 4         digitally.

 5                    THE COURT:    Is he employed by a company or does he

 6         have his own business?

 7                    A PROSPECTIVE JUROR:     He's employed by Deluxe.

 8                    THE COURT:    And then you said you had a son who

 9         works for Scorpion?

10                    A PROSPECTIVE JUROR:     Yes.

11                    THE COURT:    I'm not familiar with that.

12                    A PROSPECTIVE JUROR:     It's Internet marketing.

13                    THE COURT:    Okay.   And based on what you have heard

14         so far, do you believe that you could be a juror in this

15         matter?

16                    A PROSPECTIVE JUROR:     Yes.

17                    THE COURT:    Okay.   And participate?

18                    A PROSPECTIVE JUROR:     Yes.

19                    THE COURT:    Okay.   Let's go to the next prospective

20         juror, Number 2, Mr. Ancheta.

21                    A PROSPECTIVE JUROR:     My name is Crescencio Ancheta,

22         Jr.   I live in Lancaster, California.        Married.   I'm senior

23         environmental safety technician, and my wife's occupation is

24         produce manager, Walmart.        I have two kids.    One works as

25         assistant project manager at Lynnet *** Corporation, and one




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 32 of 239 Page ID
                                  #:25460                              32



 1         is a captain in the Army.        My prior jury service was in

 2         Lancaster, and it's about a DUI, and what I recall it was

 3         about assault.

 4                    THE COURT:    And did the jury -- without disclosing

 5         what the verdict was, did the jury reach a verdict in the

 6         case?

 7                    A PROSPECTIVE JUROR:     Yes, they do, but I was the

 8         alternate then, too.

 9                    THE COURT:    You were an alternate?

10                    A PROSPECTIVE JUROR:     Yeah.

11                    THE COURT:    Okay.   And then your occupation again,

12         your --

13                    A PROSPECTIVE JUROR:     Senior safety environmental

14         technician.

15                    THE COURT:    What do you do?

16                    A PROSPECTIVE JUROR:     As an environmental

17         technician, because we -- I work at the mine, and we have to

18         have issued by regulatory agency to operate, a permit to

19         operate.    So we have to comply with those conditions that was

20         in the permit.

21                    THE COURT:    And do you have a technical training or

22         background?

23                    A PROSPECTIVE JUROR:     Yes, I do.    I graduated

24         biology in Price University in Manila.

25                    THE COURT:    And you were -- and your role, do you




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 33 of 239 Page ID
                                  #:25461                              33



 1         have regular contact with government regulators?

 2                    A PROSPECTIVE JUROR:     Um, yes, we do, but I'm not --

 3         pretty much the management does that, but I knew them, so

 4         yes, I do.

 5                    THE COURT:    And can you be fair to both sides in

 6         this case based on what you've heard so far?

 7                    A PROSPECTIVE JUROR:     Yes.

 8                    THE COURT:    And can you participate?

 9                    A PROSPECTIVE JUROR:     Yes, I can.

10                    THE COURT:    So one of the -- one of your duties as a

11         juror in this case is to assess the credibility of the

12         witnesses who are going to be called, and you are going to

13         hear a number of witnesses who are going to be called, and

14         shortly I'm going to have the parties read or identify the

15         witnesses who will be called, and there are many witnesses.

16         Don't -- do not be intimidated by the number.          Again, the

17         case is going to take about six to seven days to try.

18                    But one of your duties -- my point here is one of

19         your duties is to assess the credibility of witnesses, so you

20         are going to hear from plaintiffs' witnesses, percipient

21         witnesses, who are going to tell you about certain events and

22         occurrences.     You are going to hear from experts who are

23         going to talk about the patent in the case, the technology

24         behind the patent, the science behind the patent.           They are

25         going to talk about various cells, T-cells, B-cells, and they




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 34 of 239 Page ID
                                  #:25462                              34



 1         are going to offer opinions.       These experts will be offering

 2         opinions.    They are going to be experts offering opinions on

 3         damages, also.

 4                    And my point in all of this is that just because

 5         somebody comes to the witness stand, raises her hand, and

 6         swears to tell the truth doesn't mean they will, in fact,

 7         tell the truth.     But credibility determination, which is what

 8         the jury has to do, is more complicated than simply that.

 9                    Sometimes a person believes certain events took

10         place but there is not enough foundation to support it.              If a

11         party has a stake in the outcome of this trial, you can take

12         that into consideration in terms of assessing credibility.

13         My point here is I do not assess credibility.          The jury --

14         all the power in this case is provided to the jury.           The jury

15         has the role of assessing the credibility of witnesses and

16         each of the witnesses.      Some people are comfortable with that

17         process.    Some people are not comfortable with that process.

18                    Do you feel that you would be comfortable assessing

19         credibility of the witnesses who will be called?

20                    A PROSPECTIVE JUROR:     Yes, I do.

21                    THE COURT:    Okay.   Of the 18 prospective jurors

22         here, is there anyone who feels I'm just not the type of

23         person who feels comfortable assessing credibility of

24         witnesses who will be testifying?

25                    We have one person with his hand, and let's see,




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 35 of 239 Page ID
                                  #:25463                              35



 1         that's Mr. Kupelian.       So we'll come back to you, sir.       You

 2         had your hand raised.

 3                    Is there anyone -- the 18 prospective jurors, is

 4         there anyone who has a philosophical conviction or a

 5         religious conviction that would make it difficult for you to

 6         assess the credibility of witnesses in the case?          One of the

 7         primary functions of a jury is credibility assessment.

 8                    Okay.   No other hands are raised.      Thank you, sir.

 9                    And we'll pass the microphone to Mr. Pheffer.

10                    A PROSPECTIVE JUROR:     Good morning, Your Honor.        My

11         name is Jeffrey Pheffer.       Good morning.     I live in Los

12         Angeles.    I'm married.     I'm a lawyer.     My wife, she takes

13         care of me and our house and my kid.         I've got two kids.        One

14         is a law student, and the other one is a tax preparer.

15                    THE COURT:    Well, welcome.

16                    A PROSPECTIVE JUROR:     Thank you.

17                    THE COURT:    And your area of practice, sir?

18                    A PROSPECTIVE JUROR:     I do plaintiffs' personal

19         injury.    I take care of people that are injured in accidents.

20                    THE COURT:    And do you -- and this is -- this is a

21         question that applies to everybody in the courtroom, but do

22         you know any of the lawyers or the parties that are at

23         counsel table?

24                    A PROSPECTIVE JUROR:     Um --

25                    THE COURT:    Do you recognize anyone?




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 36 of 239 Page ID
                                  #:25464                              36



 1                    A PROSPECTIVE JUROR:     I've never met anyone.      Being

 2         a lawyer 37 years, I have definitely heard of Mr. Chu and

 3         Mr. Dane, both great lawyers, but I've never met anybody

 4         here.

 5                    THE COURT:    Okay.   And then of the prospective panel

 6         members in the galley, is there anyone who knows or

 7         recognizes any of the lawyers here?

 8                    Okay.   There are no hands.

 9                    So could you discuss, tell us a little bit more

10         about your practice, plaintiff's personal injury.

11                    A PROSPECTIVE JUROR:     I have my own practice.      I

12         have been on my own about 26 years, just me.          I take care of

13         people, mostly car crashes and motorcycle accidents, and I do

14         all the cases myself.      I have tried a couple of dozen cases.

15         I have been on -- once in jury service, but I wasn't picked,

16         I got bounced.

17                    THE COURT:    Okay.   So any cases that you've ever

18         been involved in with a science or a technology component to

19         it?

20                    A PROSPECTIVE JUROR:     Never.

21                    THE COURT:    Do you feel that you could be fair to

22         both sides in this case?

23                    A PROSPECTIVE JUROR:     Definitely.

24                    THE COURT:    And do you feel that you can participate

25         in this case?




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 37 of 239 Page ID
                                  #:25465                              37



 1                    A PROSPECTIVE JUROR:     Yes.

 2                    THE COURT:    Is there any additional information --

 3         I'm not able to -- this applies to everyone.          I'm not able to

 4         ask all the questions that the parties would like me to ask

 5         in the case because of time constraints.          So err on the side

 6         of caution by volunteering any information you believe the

 7         lawyers and the parties would like to know if you were

 8         selected to be a juror in this case.

 9                    So is there any information, sir, that you believe

10         the lawyers should know about in determining whether you

11         should be a juror in this case?

12                    A PROSPECTIVE JUROR:     Information, the only thing

13         that goes through my head is immediately when I hear about a

14         patent case, you know, I start to think about technical

15         stuff, but when I listen to people and I hear somebody tell a

16         story, you know, that is what really I listen to is the

17         facts, the interesting part of what is going on, and even the

18         mini opening was interesting.

19                    THE COURT:    Okay.   Yeah.     And just to underscore

20         that again, it's a technical, science-based case.           At the

21         same time, I do not have a degree in science.          The district

22         court judges are generalists.       We handle various types of

23         cases.    So it's up to the lawyers and the parties to break

24         the case down to explain it to -- not only to the judge but

25         also to the jury.       You feel comfortable doing that?




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 38 of 239 Page ID
                                  #:25466                              38



 1                    A PROSPECTIVE JUROR:     Definitely.

 2                    THE COURT:    Thank you, sir.

 3                    A PROSPECTIVE JUROR:     Thank you, Judge.

 4                    THE COURT:    Mr. Lin?

 5                    A PROSPECTIVE JUROR:     My name is Lin, Shungchin Lin.

 6         I live in San Gabriel.      I'm married.      My occupation is

 7         company management.      My wife is the housemaker.      I have two

 8         daughters.    Oldest one is the cancer doctor.        Youngest one is

 9         a commercial lawyer.      I don't have a jury service before.

10                    THE COURT:    And your company, you are manager or in

11         company management, what precisely do you do?

12                    A PROSPECTIVE JUROR:     I'm a CEO.

13                    THE COURT:    You are the CEO of a food company?

14                    A PROSPECTIVE JUROR:     Yeah, food company.

15                    THE COURT:    Do you have any -- yourself personally,

16         do you have any training or background in any technical or

17         scientific area?

18                    A PROSPECTIVE JUROR:     I don't have.

19                    THE COURT:    Okay.   And then you said -- I think you

20         said your daughter is an oncologist?

21                    A PROSPECTIVE JUROR:     Yeah, oncology.

22                    THE COURT:    And do you know where she practices?

23         What institutions, if you know?

24                    A PROSPECTIVE JUROR:     Kaiser.

25                    THE COURT:    And then you have a son who is a




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 39 of 239 Page ID
                                  #:25467                              39



 1         commercial lawyer?

 2                    A PROSPECTIVE JUROR:     Um, my youngest daughter.

 3                    THE COURT:    Daughter is a commercial lawyer.

 4                    A PROSPECTIVE JUROR:     Yeah, law firm.

 5                    THE COURT:    And do you know the name of the law

 6         firm?

 7                    A PROSPECTIVE JUROR:     Um, now, I don't know the

 8         name.

 9                    THE COURT:    If your memory is refreshed later on,

10         feel free to just tell us the name of the firm, if you know.

11                    So do you feel that you could be a juror in this

12         case?

13                    A PROSPECTIVE JUROR:     Um, I think that I cannot

14         completely understand.

15                    THE COURT:    So you are concerned about your

16         understanding of what is being said?

17                    A PROSPECTIVE JUROR:     Right.

18                    THE COURT:    Okay.   And so let me just ask you this:

19         Have you been able to understand everything I've -- I've said

20         so far and what the parties have said so far?

21                    A PROSPECTIVE JUROR:     Um, some I can catch, some I

22         miss.

23                    THE COURT:    Okay.   You are not able -- so just so

24         that I am clear on this, you are saying that there were

25         certain things said in the courtroom today that you are not




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 40 of 239 Page ID
                                  #:25468                              40



 1         able to understand; is that true?

 2                    A PROSPECTIVE JUROR:     Yeah, cannot completely.

 3                    THE COURT:    Okay.   So your native language is what?

 4                    A PROSPECTIVE JUROR:     Chinese.

 5                    THE COURT:    Is it Mandarin?

 6                    A PROSPECTIVE JUROR:     Um, I have Chinese and

 7         Mandarin.

 8                    THE COURT:    Okay.

 9                    A PROSPECTIVE JUROR:     Yeah.

10                    THE COURT:    And how long have you been proficient in

11         English?

12                    A PROSPECTIVE JUROR:     Um, because I work in a

13         Chinese company, we don't use the English too much.

14                    THE COURT:    So your primary language and the

15         language you are most comfortable with is Cantonese or

16         Mandarin?

17                    A PROSPECTIVE JUROR:     Mandarin, yeah.

18                    THE COURT:    So, again, I don't want to put words in

19         your mouth, but you are concerned about -- are you concerned

20         about your ability to understand what would be said during

21         the course of the trial?

22                    A PROSPECTIVE JUROR:     Yeah.

23                    THE COURT:    Okay.   We'll come back.     Think about

24         that, and I want to make sure that -- I'm going to come back

25         and find out if you are able to understand what is said from




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 41 of 239 Page ID
                                  #:25469                              41



 1         here after.     But is there any other information that you

 2         believe the lawyers should know about in determining whether

 3         you should be a juror in the case?

 4                    A PROSPECTIVE JUROR:     You said lawyer?

 5                    THE COURT:    The lawyers for both sides.

 6                    A PROSPECTIVE JUROR:     Um, they have the patent, the

 7         company they sell.

 8                    THE COURT:    Are you familiar with patents?

 9                    A PROSPECTIVE JUROR:     Um, patent, this area I know,

10         yeah.

11                    THE COURT:    Do you -- are you a patent holder

12         yourself?

13                    A PROSPECTIVE JUROR:     Yeah.

14                    THE COURT:    You are?

15                    A PROSPECTIVE JUROR:     My company.

16                    THE COURT:    Your company is.     And how many patents

17         does your company have?

18                    A PROSPECTIVE JUROR:     I think local company name, I

19         think it made it, yeah.

20                    THE COURT:    Okay.   Thank you, sir.     And we are going

21         to go to Ms. Diep.

22                    A PROSPECTIVE JUROR:     Good morning, everyone.       My

23         name is Judy Diep.      I live in El Monte.      I am currently

24         married.    I am a registered nurse.        My husband is a financial

25         aid advisor.     I have no children.     And I have served once on




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 42 of 239 Page ID
                                  #:25470                              42



 1         a jury about five or six years ago.          Can't quite recall if it

 2         was a civil or criminal.         It was involving like a car

 3         accident.

 4                    THE COURT:    Okay.    Did the jury reach a verdict in

 5         that case?

 6                    A PROSPECTIVE JUROR:      Yes.

 7                    THE COURT:    Any aspect of that case that you believe

 8         would influence your decision making in this case?

 9                    A PROSPECTIVE JUROR:      No.

10                    THE COURT:    Can you be fair to both sides?

11                    A PROSPECTIVE JUROR:      Yes.

12                    THE COURT:    The -- you are a nurse, so what is your

13         area of practice?

14                    A PROSPECTIVE JUROR:      Currently I work in student

15         health.     I'm at the student health clinic at UCLA.

16                    THE COURT:    Okay.    And prior to that?

17                    A PROSPECTIVE JUROR:      Prior to that I was a nurse

18         educator at the VA in West LA.         And prior to that, I was also

19         in student health at Cal State LA.          And prior to that I was a

20         registered nurse at Methodist Hospital in Arcadia.

21                    THE COURT:    And do you have an area of specialty in

22         nursing?

23                    A PROSPECTIVE JUROR:      Not really.   General.

24                    THE COURT:    Any background or experience in terms of

25         oncology?




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 43 of 239 Page ID
                                  #:25471                              43



 1                    A PROSPECTIVE JUROR:     No.

 2                    THE COURT:    You can participate and be fair?

 3                    A PROSPECTIVE JUROR:     Yes, absolutely.

 4                    THE COURT:    So one of the duties that you have in

 5         the case is to follow the law that the Court instructs.              We

 6         live in a very complex world, we have federal laws and rules

 7         and regulations, we have state rules and regulations, local

 8         laws and regulations.      I think we can all find laws that we

 9         agree with and laws that we do not agree with.

10                    That being said, when I became a judge, I had -- I

11         took an oath to follow the law irrespective of my personal

12         views.    The jury has the same obligation to follow the law

13         irrespective of personal views.        Do you feel that you can

14         accomplish that?

15                    A PROSPECTIVE JUROR:     Yes.

16                    THE COURT:    Is there any one of the 18 prospective

17         jurors who feels that, based on personal conviction or

18         philosophical conviction or otherwise, you would not be able

19         to follow the law as the Court instructs?         Any concerns?       No

20         hands are raised.

21                    Is there any additional information that you believe

22         the lawyers should know about in terms of being a juror in

23         this proceeding?

24                    A PROSPECTIVE JUROR:     No.

25                    THE COURT:    Okay.   Thank you very much.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 44 of 239 Page ID
                                  #:25472                              44



 1                    A PROSPECTIVE JUROR:     Thank you.

 2                    THE COURT:    Next?

 3                    A PROSPECTIVE JUROR:     My name is Antonius Thijssen.

 4         I live in Palmdale, California.        My marital status is I'm a

 5         widower.    I'm retired.    My spouse's occupation, she was a

 6         jewelry maker.     We have no children.     And the only time I was

 7         on jury duty was back in '78, and it was for DUI.

 8                    THE COURT:    And did the jury reach a verdict in the

 9         case?

10                    A PROSPECTIVE JUROR:     Yes.

11                    THE COURT:    And then you indicated that you are

12         retired.    What was your occupation?

13                    A PROSPECTIVE JUROR:     Research and development.

14                    THE COURT:    And could you tell us a little bit more

15         about that?

16                    A PROSPECTIVE JUROR:     It was in electronics and

17         electronics and electrical.       So they would send me out to

18         different countries to fix basically.

19                    THE COURT:    And do you have a formal degree in --

20                    A PROSPECTIVE JUROR:     No.

21                    THE COURT:    -- in engineering?

22                    A PROSPECTIVE JUROR:     No.

23                    THE COURT:    You learned it on the job?

24                    A PROSPECTIVE JUROR:     Yeah.

25                    THE COURT:    Okay.   And could you kind of provide a




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 45 of 239 Page ID
                                  #:25473                              45



 1         little bit more detail as to the type of work that you did

 2         and the repair that you accomplished?

 3                    A PROSPECTIVE JUROR:     Well, the last thing I worked

 4         on was a project that lasted about four years, and it had to

 5         do with transportation, electromagnetic, and it was -- we put

 6         it out in Mojave, California.       So I'm a little bit aware of

 7         patents, but I don't know enough about it, I guess.

 8                    THE COURT:    Okay.   And so what you did sounds

 9         complicated.

10                    A PROSPECTIVE JUROR:     Yeah, it was.

11                    THE COURT:    And do you feel that you could be a

12         juror in this case here?

13                    A PROSPECTIVE JUROR:     Yes.

14                    THE COURT:    And then also fair to both sides, based

15         on what you heard so far?

16                    A PROSPECTIVE JUROR:     Yes.

17                    THE COURT:    Now, so you came in, you drove in from

18         Palmdale, a little bit of a drive.

19                    A PROSPECTIVE JUROR:     Um-hum.

20                    THE COURT:    And then Mr. Ancheta also came in from I

21         think Lancaster.     How were the road conditions coming in?

22                    A PROSPECTIVE JUROR:     Well, I took the Metro.

23                    THE COURT:    Okay.   Good.     Probably smart.

24                    If you are selected as a juror in the case, do you

25         feel that you could be here on a daily basis?




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 46 of 239 Page ID
                                  #:25474                              46



 1                    A PROSPECTIVE JUROR:     Yes.

 2                    THE COURT:    Okay.   And then for those who are -- who

 3         come in from a distance, there are accommodations that could

 4         be made that -- made by the Court to allow you to be close

 5         by --

 6                    A PROSPECTIVE JUROR:     Okay.

 7                    THE COURT:    -- if you are selected as a juror.

 8                    A PROSPECTIVE JUROR:     All right.

 9                    THE COURT:    Is there any other information that you

10         believe the lawyers should know about?

11                    A PROSPECTIVE JUROR:     Um, about the patent, um, I

12         once had to -- we filed for a patent for this transportation

13         system we were working on, but the patent was rejected.              And

14         they gave it to me and says, what can you do to fix this?

15         Since I'm the one that basically invented the system.           I said

16         all you have to do is change the wording.         And I changed the

17         wording, and the patent was accepted.         So...

18                    THE COURT:    How long ago was that?

19                    A PROSPECTIVE JUROR:     About 2002.

20                    THE COURT:    Did you have any personal contact with

21         any of the examiners or -- contact with the examiners at the

22         patent office?

23                    A PROSPECTIVE JUROR:     No.

24                    THE COURT:    Other than changing the wording, were

25         you involved in any other aspect in terms of the patent




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 47 of 239 Page ID
                                  #:25475                              47



 1         application itself?

 2                    A PROSPECTIVE JUROR:       No.    That was handled by a

 3         patent attorney.

 4                    THE COURT:    Did you work with a patent attorney in

 5         terms of the patent prosecution and application?

 6                    A PROSPECTIVE JUROR:       Um, very limited.

 7                    THE COURT:    I'm sorry?

 8                    A PROSPECTIVE JUROR:       It was very limited.

 9                    THE COURT:    Is there anything about that experience

10         with that patent that you believe the lawyers should know

11         about in determining whether you should be a juror in this

12         proceeding here?

13                    A PROSPECTIVE JUROR:       No.

14                    THE COURT:    Do you have any general opinions, good

15         or bad, regarding the patent office itself?

16                    A PROSPECTIVE JUROR:       No, not at all.

17                    THE COURT:    And that was the only occasion?

18                    A PROSPECTIVE JUROR:       Yes.

19                    THE COURT:    So the patent issued?

20                    A PROSPECTIVE JUROR:       It is issued, yes.

21                    THE COURT:    And were you included as a named

22         inventor on that patent?

23                    A PROSPECTIVE JUROR:       No.

24                    THE COURT:    And do you know why you were not?

25                    A PROSPECTIVE JUROR:       Um, no, I don't know why.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 48 of 239 Page ID
                                  #:25476                              48



 1                    THE COURT:    Okay.   Did you think that you should

 2         have been --

 3                    A PROSPECTIVE JUROR:     Oh, yeah.

 4                    THE COURT:    -- a named inventor?

 5                    A PROSPECTIVE JUROR:     Absolutely, yes.

 6                    THE COURT:    Did you make any complaints about that?

 7                    A PROSPECTIVE JUROR:     Yes.

 8                    THE COURT:    Okay.   Could you tell us what you did?

 9                    A PROSPECTIVE JUROR:     Well, basically what they told

10         me was because I'm working for a company that works -- and

11         basically I guess what they asked me to do was to work on

12         this project, everything that I came up with belonged to the

13         company, and that is where it ended up.

14                    THE COURT:    Okay.   Do you know who eventually were

15         included as named inventors?

16                    A PROSPECTIVE JUROR:     Yes.

17                    THE COURT:    And did those persons contribute to the

18         invention?

19                    A PROSPECTIVE JUROR:     Oh, yes, yes.

20                    THE COURT:    Do you feel that you were treated fairly

21         by your company in reference to this patent application?

22                    A PROSPECTIVE JUROR:     No.    No.

23                    THE COURT:    And do you feel that that is going to be

24         an issue that may influence your decision making in this

25         proceeding here?




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 49 of 239 Page ID
                                  #:25477                              49



 1                    A PROSPECTIVE JUROR:      No.

 2                    THE COURT:    Okay.    Thank you, sir.

 3                    Next?

 4                    A PROSPECTIVE JUROR:      My name is Brooke McCoy, and

 5         I'm from Santa Clarita.         I'm married, and I'm a homemaker.

 6         And I have five children, ages 8 to 16.         And my husband --

 7         oh, I skipped that one, sorry.         My husband is in website

 8         marketing for Disney, currently in Florida.           I've never been

 9         selected for a jury.

10                    THE COURT:    Well, welcome to Federal Court here.

11         I've asked a number of questions so far.         Same questions.

12         Can you be fair to both sides, and can you participate?

13                    A PROSPECTIVE JUROR:      I can be fair.    I'm just a

14         little worried about logistics since I'm the primary

15         emergency contact for five children.

16                    THE COURT:    Yes.    And you live in Santa Clarita?

17                    A PROSPECTIVE JUROR:      Um-hum.

18                    THE COURT:    What is your concern about logistics?

19                    A PROSPECTIVE JUROR:      Just if any of them get sick,

20         it's that kind of season of the year.

21                    THE COURT:    Okay.    So are all of them healthy?

22                    A PROSPECTIVE JUROR:      Yeah, they are.    And just no

23         family close, so not too much -- I'm it.

24                    THE COURT:    So other than that concern, if you were

25         selected as a juror in this case, if we could accommodate




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 50 of 239 Page ID
                                  #:25478                              50



 1         that, if something significant came up and we could

 2         accommodate that, do you feel you could be a juror in this

 3         matter?

 4                    A PROSPECTIVE JUROR:     Yes.

 5                    THE COURT:    So one of your duties -- another duty of

 6         the jurors -- of the jury in the case is to resolve

 7         conflicts.    And you are going to hear from several witnesses

 8         from the plaintiffs and several witnesses from the

 9         defendants.     You are going to hear from experts from both

10         sides, doctors and Ph.D.s and persons who have significant

11         experiences in various areas in technical and scientific

12         fields.

13                    And I can almost assure you that certain of the

14         opinions that you are going to hear from these experts is

15         going to be very different.       You are going to hear opinions

16         from plaintiffs' experts who are going to offer opinions, you

17         are going to hear opinions from the defendant's experts, the

18         opinions are going to be very different or could be very

19         different.    And what we require of the jury is to resolve

20         these conflicts.

21                    Sometimes when a person hears two different versions

22         of the same story or two different opinions, they simply

23         throw up their hands and say, I can't make a decision.           The

24         jury and trial process requires jurors to listen carefully,

25         analyze carefully all of the evidence in the case, resolve




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 51 of 239 Page ID
                                  #:25479                              51



 1         those conflicts -- and there is going to be conflicts, that

 2         is why we have trials -- conflicts, and reach a verdict if

 3         you can reach a verdict.

 4                    Do you feel that you can accomplish that to the best

 5         of your ability?

 6                    A PROSPECTIVE JUROR:     I think so.

 7                    THE COURT:    Is there anyone of the 18 prospective

 8         jurors who feels I'm not the type of person who can resolve

 9         these types of conflicts if they occur?         Any additional

10         hands?

11                    Okay.   No hands are raised.

12                    Any additional information to offer?

13                    A PROSPECTIVE JUROR:     I come from a -- my medical

14         family, all my extended family, so...

15                    THE COURT:    So why don't you tell us about that.

16                    A PROSPECTIVE JUROR:     Just my father is a physician,

17         and my brother, and my mom is a nurse, and I have sister that

18         is a nurse.

19                    THE COURT:    Okay.   And the area of practice of your

20         father?

21                    A PROSPECTIVE JUROR:     None of them oncology, but

22         anesthesia, and my brother is radiology.

23                    THE COURT:    And so are they physicians in Southern

24         California?

25                    A PROSPECTIVE JUROR:     No.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 52 of 239 Page ID
                                  #:25480                              52



 1                    THE COURT:    Okay.   In other states?

 2                    A PROSPECTIVE JUROR:     Yes.

 3                    THE COURT:    Are you familiar with the parties that

 4         have been identified so far?

 5                    A PROSPECTIVE JUROR:     No.    I do have an uncle that

 6         works at the Huntsman Center in Utah, so I have heard some

 7         things about oncology, but --

 8                    THE COURT:    Okay.   So one of the obligations of a

 9         jury and the juror, if you are selected, is not to have

10         conversations outside of what occurs here about the case.

11                    A PROSPECTIVE JUROR:     Yes.

12                    THE COURT:    So if you are selected as a juror in the

13         case, you are not -- and if there is a technical issue that

14         comes up or a scientific term that comes up or any other

15         issues that comes up, you are not able to call a family

16         member and ask for advice or ask for additional information.

17         Do you promise to follow that rule?

18                    A PROSPECTIVE JUROR:     Yes.

19                    THE COURT:    Okay.   Thank you very much.

20                    Next.

21                    A PROSPECTIVE JUROR:     My name is Chi-Wei Liu.      I

22         live in Arcadia.     I'm married.     I'm the office manager for a

23         noodle manufacturer.      My wife is an insurance agent.       I have

24         an older daughter back in school taking his -- her master's

25         degree.    My younger son works in the medical transportation,




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 53 of 239 Page ID
                                  #:25481                              53



 1         and I have never been selected as a juror.

 2                    THE COURT:    Your older daughter who is pursuing her

 3         master's, in what area?

 4                    A PROSPECTIVE JUROR:     MBA.

 5                    THE COURT:    And based on what you've heard so far,

 6         do you feel that you could be a juror in the case and

 7         participate?

 8                    A PROSPECTIVE JUROR:     Yeah.

 9                    THE COURT:    And be fair to both sides?

10                    A PROSPECTIVE JUROR:     Yes.

11                    THE COURT:    You are a manager in a company that

12         manufactures noodles?

13                    A PROSPECTIVE JUROR:     Correct.

14                    THE COURT:    What do you do on a daily basis?       What

15         is your function?

16                    A PROSPECTIVE JUROR:     Taking orders and make sure

17         office run smoothly.

18                    THE COURT:    Are you -- are you a supervisor of any

19         persons at the plant?

20                    A PROSPECTIVE JUROR:     Um --

21                    THE COURT:    Do you supervise?

22                    A PROSPECTIVE JUROR:     Yes.

23                    THE COURT:    How many are you in charge of?

24                    A PROSPECTIVE JUROR:     I have 10 people working in

25         the factory.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 54 of 239 Page ID
                                  #:25482                              54



 1                    THE COURT:    And your educational and training

 2         background is in what?

 3                    A PROSPECTIVE JUROR:     Um, actually in the Navy

 4         navigation, not related to food at all.

 5                    THE COURT:    Okay.   And you said Naval navigation?

 6                    A PROSPECTIVE JUROR:     Correct.

 7                    THE COURT:    So could you tell us a little bit about

 8         that?

 9                    A PROSPECTIVE JUROR:     Just become a sailor, and I

10         have work only couple of years actually on a ship.           After

11         that came to U.S. and work in an IT industry selling

12         computers, equipment for almost 20 years.

13                    THE COURT:    Okay.   So were you in the military at

14         all?

15                    A PROSPECTIVE JUROR:     In Taiwan, yes, Navy.

16                    THE COURT:    In the Taiwanese Navy.       And then

17         separate and apart, did you work on cargo ships?

18                    A PROSPECTIVE JUROR:     Yes.   Correct.

19                    THE COURT:    Okay.   So you were in military, and then

20         also separate from that you worked on cargo ships?

21                    A PROSPECTIVE JUROR:     Correct.

22                    THE COURT:    What type of work did you do on cargo

23         ships?

24                    A PROSPECTIVE JUROR:     Just learn how to navigate and

25         doing maintenance for that ship.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 55 of 239 Page ID
                                  #:25483                              55



 1                    THE COURT:    And then you moved into the IT world?

 2                    A PROSPECTIVE JUROR:       Correct.

 3                    THE COURT:    Okay.   And could you tell us a little

 4         bit about that?

 5                    A PROSPECTIVE JUROR:       Um, doing retail sales,

 6         selling personal computers, um, printers, um, you know,

 7         manufacture, including HP, Apple, Compac, those kind.

 8                    THE COURT:    Were you employed by a company?

 9                    A PROSPECTIVE JUROR:       Yes.

10                    THE COURT:    And what company was that?

11                    A PROSPECTIVE JUROR:       It's called PC Systems.

12                    THE COURT:    And then you moved into a -- your

13         current position?

14                    A PROSPECTIVE JUROR:       Correct.

15                    THE COURT:    And any other information to offer?

16                    A PROSPECTIVE JUROR:       Um, nothing.

17                    THE COURT:    Thank you.

18                    Next?   Ms. Wesley Johnson.

19                    A PROSPECTIVE JUROR:       Yes.   My name is Selena Wesley

20         Johnson.    I live in Inglewood, California.         I am married.   I

21         work for Kaiser Permanente as a business service

22         representative and financial counselor.          My husband is on the

23         lift team at Ronald Reagan UCLA in Westwood.           I have a

24         stepdaughter, she's 29, and she's a phlebotomist in the state

25         of Iowa.    I have been on a high profile jury in 1993, and we




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 56 of 239 Page ID
                                  #:25484                              56



 1         did reach a verdict.

 2                    THE COURT:    And what case was that?

 3                    A PROSPECTIVE JUROR:     That was the Reginald Denny

 4         trial.

 5                    THE COURT:    Okay.   So that was a, you know,

 6         significant matter, I think, in the history of Los Angeles

 7         here.

 8                    A PROSPECTIVE JUROR:     Yes, sir.

 9                    THE COURT:    And is there aspects of your jury

10         service in that case that you believe may influence your

11         decision in this matter here?

12                    A PROSPECTIVE JUROR:     Not at all.

13                    THE COURT:    Can you set all of that aside and base

14         your verdict based on the law?

15                    A PROSPECTIVE JUROR:     Yes, sir.

16                    THE COURT:    In that case you know that part of the

17         jury experience is working with 11 -- in a federal civil

18         trial we have less than 12 -- but working with other jurors

19         to reach a verdict in the case, and this requires being open

20         minded, listening carefully to others, if they convince you

21         that your view is wrong, you have a duty to change your view.

22         If they do not convince you through logic and pointing to the

23         evidence, then you have a duty to stand by your conviction.

24         It requires somebody who is comfortable working with other

25         people.    And some people are simply not comfortable with




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 57 of 239 Page ID
                                  #:25485                              57



 1         working with others.

 2                    Do you feel you can accomplish that?

 3                    A PROSPECTIVE JUROR:     I have been in healthcare for

 4         29 years, and you have to be comfortable, you have to be able

 5         to communicate, and you have to assess, and you have to not

 6         bring in your personal opinion on whatever takes place at the

 7         time.

 8                    THE COURT:    So you work at Kaiser on the -- is it

 9         the business side?

10                    A PROSPECTIVE JUROR:     I work in healthcare, in the

11         admissions and the financial counseling.

12                    THE COURT:    So do you have regular contact with

13         doctors?

14                    A PROSPECTIVE JUROR:     Yes, I do.

15                    THE COURT:    Okay.   And based on your view -- your

16         work with doctors, do you have any general opinions, good or

17         bad, regarding physicians generally?

18                    A PROSPECTIVE JUROR:     No.   No, sir.

19                    THE COURT:    Okay.   And I identified certain of the

20         parties.     I'm going to do that again.       But was there any

21         party here that you recognized based on your experience with

22         Kaiser?

23                    A PROSPECTIVE JUROR:     No, sir.

24                    THE COURT:    And then you said your husband is on the

25         lift team?




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 58 of 239 Page ID
                                  #:25486                              58



 1                    A PROSPECTIVE JUROR:       Yes, at Ronald Reagan UCLA.

 2                    THE COURT:    What does that mean?

 3                    A PROSPECTIVE JUROR:       He does patient care where

 4         they are transporting patients from either gurney to bed or

 5         transport to hospital room for admissions.

 6                    THE COURT:    Is he assigned to a particular ward?

 7                    A PROSPECTIVE JUROR:       No, sir.

 8                    THE COURT:    The entire hospital?

 9                    A PROSPECTIVE JUROR:       Yes, entire hospital.

10                    THE COURT:    Okay.   And I read the statement of the

11         case a while ago.       Any additional information that you

12         believe the lawyers should know about in determining whether

13         you should be a juror in this case?

14                    A PROSPECTIVE JUROR:       No additional information.

15                    THE COURT:    Can you participate again in a trial?

16                    A PROSPECTIVE JUROR:       Yes, sir.

17                    THE COURT:    And you could be fair?

18                    A PROSPECTIVE JUROR:       Yes, sir.

19                    THE COURT:    Thank you.     Let's pass the microphone

20         all the way down, if you would, to Mr. Barman.            Pass it all

21         the way down.

22                    A PROSPECTIVE JUROR:       Good morning.    My name is

23         Michael Barman.     I live in Long Beach.         I'm married.   I'm

24         retired.    Prior to my retirement I worked 34 years at

25         Southern California Edison.       I upgraded fossil fuel power




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 59 of 239 Page ID
                                  #:25487                              59



 1         plants and nuclear.      My wife is retired.     Prior to that she

 2         was office manager for DeVry University.         I have one

 3         daughter, she's 41.      She's a project manager for Southern

 4         California Edison.      I have been on, I believe, seven Superior

 5         Court cases, and I have been on the grand jury prior.

 6                    THE COURT:    Okay.   A lot of jury experience.

 7                    A PROSPECTIVE JUROR:     Yeah.   I was jury foreman

 8         twice, also.

 9                    THE COURT:    Okay.   So your jury experience, all of

10         it in State Court, I'm assuming?

11                    A PROSPECTIVE JUROR:     Well, Superior Court.      And one

12         was here in the grand jury.

13                    THE COURT:    And the federal grand jury?

14                    A PROSPECTIVE JUROR:     Yes.

15                    THE COURT:    So in reference to your Superior Court

16         experience, did you participate in civil cases and criminal

17         cases?

18                    A PROSPECTIVE JUROR:     I believe -- it's been a

19         while.    I believe they were all criminal cases.

20                    THE COURT:    Okay.   So one of -- there are some

21         fundamental differences between criminal and civil as you

22         know.    But just to emphasize, one is the burden of proof in a

23         criminal proceeding.      It's proof beyond a reasonable doubt,

24         which is the highest standard applied anywhere in any court

25         in the United States.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 60 of 239 Page ID
                                  #:25488                              60



 1                    This is a civil proceeding.        It's preponderance of

 2         the evidence.     There may be other standards that are going to

 3         apply.    I'll instruct you on those standards.        But the point

 4         is that they are different standards.

 5                    Will you hold the parties to the standard as the

 6         Court instructs in this case here?

 7                    A PROSPECTIVE JUROR:     Yeah, I understand.

 8                    THE COURT:    Any part of that jury experience, you

 9         have a lot of jury experience, that would influence your

10         decision making here?

11                    A PROSPECTIVE JUROR:     No.     It was, um -- no, I

12         don't.    No.   I think everyone should be on a jury.

13                    THE COURT:    Everyone should participate.

14                    A PROSPECTIVE JUROR:     Yeah.

15                    THE COURT:    Well, I would embrace your comment.         The

16         judicial process and system is very dependent on

17         participation by citizens here.

18                    You work at -- you worked at Southern California

19         Edison?

20                    A PROSPECTIVE JUROR:     Yeah, about 34 years.

21                    THE COURT:    And you said nuclear and fossil fuels?

22                    A PROSPECTIVE JUROR:     Gas-fired power plants, and

23         then I worked San Onofre for about eight years.

24                    THE COURT:    And could you describe your experience

25         in the nuclear field area?




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 61 of 239 Page ID
                                  #:25489                              61



 1                    A PROSPECTIVE JUROR:     I was an operator, and once I

 2         got out of that, I was a project manager on refueling.

 3                    THE COURT:    Do you have formal training in these

 4         areas?

 5                    A PROSPECTIVE JUROR:     Edison has their own training.

 6         Prior to that I have a degree in geology.          That is my former

 7         training.

 8                    THE COURT:    And in your capacity with Edison, did

 9         you work regularly with scientists and engineers?

10                    A PROSPECTIVE JUROR:     Yes, I did.    Yeah, on a daily

11         basis, but I was more in the operational side of it, okay?

12         When issues came up, sometimes I was a go-between the

13         operations side and the maintenance side.          Yeah, I worked

14         with engineers pretty much on a daily basis.

15                    THE COURT:    So did you ever become involved in the

16         patent area with Edison at all?

17                    A PROSPECTIVE JUROR:     No, no.

18                    THE COURT:    Nothing.   And did you ever work with any

19         of the lawyers at Edison?

20                    A PROSPECTIVE JUROR:     Yeah, I did on certain cases

21         but not involving patents.

22                    THE COURT:    Sure.   So tell us about your

23         relationship with the lawyers at Edison.          What type of cases?

24                    A PROSPECTIVE JUROR:     Well, I -- if there was some

25         trips on the plant, we were trying to figure out whether or




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 62 of 239 Page ID
                                  #:25490                              62



 1         not it was a mechanical issue or a man issue, maybe somebody

 2         pushed the wrong switch or a transformer is bad or just a bad

 3         relay.     I was the go-between.    We were trying to figure that

 4         out.

 5                    THE COURT:    Sure.   Were you ever called to testify

 6         in any of those matters?

 7                    A PROSPECTIVE JUROR:     No.    No.

 8                    THE COURT:    And have you ever testified as an expert

 9         witness?

10                    A PROSPECTIVE JUROR:     No.

11                    THE COURT:    You could be fair and participate, I

12         assume?

13                    A PROSPECTIVE JUROR:     Yes.

14                    THE COURT:    And tell us about your grand jury

15         experience.

16                    A PROSPECTIVE JUROR:     It was a -- it was a cocaine

17         case involved with bad DEA agents, and --

18                    THE COURT:    How long did you serve on the grand

19         jury?

20                    A PROSPECTIVE JUROR:     I -- um, I think it was about

21         a month case, 1984.

22                    THE COURT:    And any part of that experience that you

23         feel would influence your decision making here?

24                    A PROSPECTIVE JUROR:     No.    We -- um, we just

25         gathered the testimony and we -- there was enough information




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 63 of 239 Page ID
                                  #:25491                              63



 1         to warrant a trial.

 2                    THE COURT:    So you had -- I'm assuming you had

 3         regular contact with the U.S. Attorney's Office?

 4                    A PROSPECTIVE JUROR:      Just on the grand jury, yes.

 5                    THE COURT:    Yes.    Any part of that experience that

 6         would influence your decision making here?

 7                    A PROSPECTIVE JUROR:      No.

 8                    THE COURT:    Okay.    Thank you, sir.

 9                    A PROSPECTIVE JUROR:      There is one more item.

10         Recently I just had cancer, I have been clean for about eight

11         months, and I was involved with a lot of oncology doctors and

12         treatment and all that, so I'm somewhat familiar with cancer

13         treatment, okay?

14                    THE COURT:    Yes.    And there are certain questions

15         I'm going to come back regarding other issues.          Do you feel

16         comfortable answering these health questions here in open

17         court or would you prefer doing it at sidebar?

18                    A PROSPECTIVE JUROR:      No, I'm okay.

19                    THE COURT:    So could you describe a little bit or

20         tell us a little bit about --

21                    A PROSPECTIVE JUROR:      About my treatment?

22                    THE COURT:    About your treatment, yes.

23                    A PROSPECTIVE JUROR:      It was actually skin cancer.

24         It was on the neck.      And I had chemo to shrink the tumor,

25         then I had surgery to remove the tumor, and then I had




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 64 of 239 Page ID
                                  #:25492                              64



 1         radiation and chemo at the same time.         My last blood work I'm

 2         clean.     So I have been clean for about nine months.

 3                    THE COURT:    Okay.   Well, that is good to hear.         Do

 4         you feel that health-wise you are able to sit in this case?

 5                    A PROSPECTIVE JUROR:     Oh, yeah, I'm okay, no

 6         problem.

 7                    THE COURT:    And what hospitals were you treated at?

 8                    A PROSPECTIVE JUROR:     Um, surgery was done at UCLA

 9         Medical Center.     The -- my main oncology doctor was out of

10         the pavilion.     It was the cancer Todd Cancer Pavilion at Long

11         Beach Memorial Hospital.

12                    THE COURT:    And do you feel that you were treated

13         well by the physicians?

14                    A PROSPECTIVE JUROR:     Very well, both.     I praised

15         the oncology doctors and the surgeon at UCI.          They did a

16         really good job.

17                    THE COURT:    Are you scheduled for any other

18         follow-up exams?

19                    A PROSPECTIVE JUROR:     Well, it's just they, um,

20         every three months, you know, they take blood, and they just,

21         you know, ask me how I'm doing, and that is all.          So far I

22         have been clean.

23                    THE COURT:    Okay.   Any other information, sir?

24                    A PROSPECTIVE JUROR:     No, that is it.     That is

25         pretty much it.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 65 of 239 Page ID
                                  #:25493                              65



 1                    THE COURT:    Thank you.     We'll go to Ms. Contreras.

 2                    A PROSPECTIVE JUROR:       Thank you.   Hello.    My name is

 3         Emily Contreras.     I'm still on my address in El Monte,

 4         California, but I just recently moved to Alhambra,

 5         California.     I am not married.      My occupation, I have two

 6         jobs right now, so I'm working at the El Monte City School

 7         District.     I am an instructional support specialist with the

 8         kindergarten through third grade.         I also work part-time at

 9         Target as a guest service advocate and cashier.             I moved in

10         with a partner, but I am not married.           He works for the U.S.

11         Postal Service in Baldwin Park, California.           I don't have any

12         children.     And my only jury service I did was in West

13         Covina's courthouse.       I was just in the jury pool.        I was not

14         picked.

15                    THE COURT:    And you are here today to possibly serve

16         as a juror.     Do you feel that you can do that?

17                    A PROSPECTIVE JUROR:       I don't drive or have a

18         license, but Alhambra is not too far, so I could do a Lyft.

19         I feel transportation is not too much of an issue considering

20         there are people coming from farther.

21                    THE COURT:    You are working two jobs.      You are a

22         very hard worker.       And this is the holiday season as we go --

23         you know, move closer to Christmas.           This is a big -- I would

24         imagine a busy time at Target.

25                    A PROSPECTIVE JUROR:       Yeah.   I just worked last




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 66 of 239 Page ID
                                  #:25494                              66



 1         night.     It was pretty busy.

 2                    THE COURT:    So do you feel that you could

 3         participate in this case considering that you have two jobs

 4         and this is the busy time at one of your work sites?

 5                    A PROSPECTIVE JUROR:       Um, I'm not too worried with

 6         Target.     They don't cover me for jury duty because I'm

 7         technically part-time.      I'm not a lead there.      But I'm not

 8         too worried about it because my other job does cover me, and

 9         I'm more in tune with that job.         I'm kind of already figuring

10         not really staying at Target for too long, so it's not really

11         going to be a bother for me.

12                    THE COURT:    Okay.   And then your future plans in

13         terms of career?

14                    A PROSPECTIVE JUROR:       I'm planning to go back to

15         school in a couple of months.         I'm still working to get my

16         associate's for elementary teaching.         Right now I'm just an

17         instructional support specialist, but I'm moving forward to

18         get there.     I'm hoping to go up to a bachelor's or a master's

19         in that.

20                    THE COURT:    You can be fair and participate?

21                    A PROSPECTIVE JUROR:       Yes.

22                    THE COURT:    Thank you.

23                    A PROSPECTIVE JUROR:       I do want to just mention one

24         thing.     It's not the same type of cancer, but I did just lose

25         a grandfather to stage 4 lung cancer recently on




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 67 of 239 Page ID
                                  #:25495                              67



 1         November 2nd, so I don't know if that is worth mentioning,

 2         but I just wanted to let them know.

 3                    THE COURT:    Yes, please.    And, again, I'm going to

 4         ask some specific questions about this, but could you tell us

 5         about that experience?       So is this somebody you were close

 6         with, your grandfather?

 7                    A PROSPECTIVE JUROR:     Um, he lived with me the last

 8         year and a half, so we were a little closer, not super close,

 9         but we were closer just because he was in my home for about a

10         year.    I didn't really see the last stages because he decided

11         to move with my aunt, so I didn't have him around that time

12         period, but he was with me for about a year and a half.

13                    THE COURT:    And did you become involved in his

14         treatment at all?       Did you work with him and his doctors in

15         terms of the treatment?

16                    A PROSPECTIVE JUROR:     No, my aunt took it upon

17         herself to, like, take him to the visits.         I just know he did

18         chemo.    I know when he got diagnosed he was at the Methodist

19         Hospital in Arcadia because he had pneumonia as well.           So

20         that is when we discovered it.        But I wasn't like personally

21         taking him to appointments knowing what medication he was

22         taking or any of that.

23                    THE COURT:    Do you have any -- based on what you

24         know personally or secondhand or thirdhand, do you have any

25         opinions as to the -- whether he was treated well by the




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 68 of 239 Page ID
                                  #:25496                              68



 1         doctors?

 2                    A PROSPECTIVE JUROR:       I think he was given the best

 3         treatment that he could have been given considering his

 4         status.    He wasn't a citizen of the United States, so they

 5         did give him some program that helped him out.            So I think

 6         based upon that, he did get the best treatment he could get.

 7                    THE COURT:    Any other information?

 8                    A PROSPECTIVE JUROR:       Um, nothing that comes to mind

 9         besides that.     Thank you.

10                    THE COURT:    Thank you.

11                    A PROSPECTIVE JUROR:       Good morning.    My name is

12         Breanna Bennett.     I'm from Redondo Beach.         I am newly

13         married.    I'm a registered behavior technician.          My husband

14         is a store manager.      No children.        And no prior jury service.

15                    THE COURT:    Okay.   And could you tell us about your

16         occupation?

17                    A PROSPECTIVE JUROR:       Yes.    I work at a local school

18         district at a clinic which is basically special education, so

19         I work with children with special needs, mostly autism, to

20         manage their behaviors to get them back in their general

21         classrooms.

22                    THE COURT:    Okay.   And then what are your -- what is

23         your training that qualifies you for that position?

24                    A PROSPECTIVE JUROR:       I got my degree as in

25         applied -- my bachelor's in applied behavioral science and




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 69 of 239 Page ID
                                  #:25497                              69



 1         specialized in early childhood education and intervention.

 2                    THE COURT:    Okay.   Can you participate in this case

 3         and be fair to both sides?

 4                    A PROSPECTIVE JUROR:     Yes.

 5                    THE COURT:    Any additional information to volunteer

 6         here?

 7                    A PROSPECTIVE JUROR:     No.

 8                    THE COURT:    Okay.   Thank you.    Would you pass the

 9         microphone.

10                    A PROSPECTIVE JUROR:     Hi.    My name is Alexander

11         Kupelian.     I live in Los Angeles.       I work in wireless retail

12         sales.     I sell like cellphones for the Samsung Experience

13         store.     I haven't served on a jury before.

14                    THE COURT:    And you had your hand raised previously

15         on the question of whether you could assess the credibility

16         of witnesses.

17                    A PROSPECTIVE JUROR:     Um-hum.

18                    THE COURT:    And I think you were concerned about

19         doing that.     Is that true?

20                    A PROSPECTIVE JUROR:     Yes.

21                    THE COURT:    Okay.   Could you tell us about your

22         concern?

23                    A PROSPECTIVE JUROR:     Well, my concern is, like, I

24         feel as though if someone is, like, a really good story

25         teller, I probably would have, like, more of a tendency to




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 70 of 239 Page ID
                                  #:25498                              70



 1         believe them based on, like, emotional response than being,

 2         like, more fair and more discerning, yeah.

 3                    THE COURT:    In your -- in your work environment, do

 4         you have to assess the credibility of a person, is that

 5         required?

 6                    A PROSPECTIVE JUROR:     Yeah.     Yeah.   Once in a while,

 7         yeah.    I mean, you do, there are -- like, yeah, there are

 8         scenarios where you have to, I guess, do that.

 9                    THE COURT:    And are you comfortable doing that?

10                    A PROSPECTIVE JUROR:     Um, yeah.     I mean, usually I

11         am, but you know, at moments when I don't feel comfortable, I

12         do kind of like redirect people to like a leadership person

13         to kind of -- yeah.

14                    THE COURT:    Okay.   And separate and apart from that

15         concern, do you feel that you could be a juror in this case

16         and be fair to both sides?

17                    A PROSPECTIVE JUROR:     Um, I do.     I don't know if

18         it's, like, important information, but I have a cousin who I

19         think he, like, develops some biomedical app, I don't know

20         what company for, or, like, he helps work on it.           I had a

21         grandpa who I'm pretty sure he died of leukemia, another who

22         died of lung cancer who I never met.          Yeah.

23                    THE COURT:    So a relative who has -- who is in --

24         gets involved in a biomedical application?

25                    A PROSPECTIVE JUROR:     Um-hum.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 71 of 239 Page ID
                                  #:25499                              71



 1                    THE COURT:    Is this somebody that you are close

 2         with?

 3                    A PROSPECTIVE JUROR:     He's my first cousin.

 4                    THE COURT:    Well, do you have regular contact with

 5         this person?

 6                    A PROSPECTIVE JUROR:     Um, not really, I mean, once

 7         in a while like at family gatherings.

 8                    THE COURT:    And do you -- is it a man or woman?

 9                    A PROSPECTIVE JUROR:     Man.

10                    THE COURT:    Is it -- do you know his -- that

11         person's training or background?

12                    A PROSPECTIVE JUROR:     Computer science, I think.

13                    THE COURT:    Okay.   And this application, have you

14         used it yourself?

15                    A PROSPECTIVE JUROR:     No.

16                    THE COURT:    And were you involved in its development

17         at all?

18                    A PROSPECTIVE JUROR:     No.

19                    THE COURT:    And then you said you had a relative who

20         passed away with leukemia?

21                    A PROSPECTIVE JUROR:     Um-hum.    I think that is what

22         it was.    I was like young at the time, but...

23                    THE COURT:    How long ago was that?

24                    A PROSPECTIVE JUROR:     Um, maybe when was that?         Like

25         14 years ago.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 72 of 239 Page ID
                                  #:25500                              72



 1                    THE COURT:    Okay.   And were you at all present when

 2         that person was being treated for the cancer?

 3                    A PROSPECTIVE JUROR:     Um, well, yeah, like, I

 4         visited them in the hospital.

 5                    THE COURT:    Any general impressions one way or the

 6         other as to the nature of the treatment?

 7                    A PROSPECTIVE JUROR:     No.

 8                    THE COURT:    And do you feel that those experiences

 9         would influence your decision making here?

10                    A PROSPECTIVE JUROR:     Um, no.

11                    THE COURT:    Okay.   And, again, you could participate

12         in this case?     Can you participate?

13                    A PROSPECTIVE JUROR:     Oh, can I?    Yeah.

14                    THE COURT:    And you feel that you could be fair to

15         the best of your ability?

16                    A PROSPECTIVE JUROR:     Yeah.

17                    THE COURT:    Thank you very much, sir.

18                    A PROSPECTIVE JUROR:     Thanks.

19                    A PROSPECTIVE JUROR:     Good morning.     My name is

20         Margoth Barrera.     I live in Los Angeles.      I am -- I work in

21         TV and film as freelance.        I do coordinating, managing,

22         producing.     My husband is a product manager for a payroll

23         company.     And no children.     And I have not served on a jury

24         before.

25                    THE COURT:    Can you be fair and participate?




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 73 of 239 Page ID
                                  #:25501                              73



 1                    A PROSPECTIVE JUROR:     Yes.

 2                    THE COURT:    And then you are in TV and film

 3         management and production?

 4                    A PROSPECTIVE JUROR:     Correct.

 5                    THE COURT:    And could you tell us a little bit more

 6         about what you do?

 7                    A PROSPECTIVE JUROR:     It really depends on the

 8         project that I'm on.      Depending on commercials, it's

 9         basically hiring people, making sure that the film shoot

10         happens, just a lot of logistics, and then sometimes the

11         casting portion of things.

12                    THE COURT:    Is this a busy time of year for you in

13         that business?

14                    A PROSPECTIVE JUROR:     Right now, no, I'm on hiatus.

15                    THE COURT:    Okay.   So no conflicts with work?

16                    A PROSPECTIVE JUROR:     No.

17                    THE COURT:    I've asked a number of questions so far.

18         I'm not going to repeat all the questions.         Are there any

19         questions that stand out in your mind that you would like to

20         offer a response to?

21                    A PROSPECTIVE JUROR:     No, no questions in my mind.

22                    THE COURT:    Would you follow the law as the Court

23         instructs?

24                    A PROSPECTIVE JUROR:     Yes.

25                    THE COURT:    And you understand one of your roles as




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 74 of 239 Page ID
                                  #:25502                              74



 1         a juror, if you are selected, is to assess credibility of

 2         witnesses?

 3                    A PROSPECTIVE JUROR:       Yes.

 4                    THE COURT:    You feel comfortable doing that?

 5                    A PROSPECTIVE JUROR:       Yes.

 6                    THE COURT:    A big issue is resolving conflicts.

 7         There is going to be some significant differences of opinion

 8         here, and you are going to be called upon to resolve it.             You

 9         feel comfortable doing that?

10                    A PROSPECTIVE JUROR:       Yes.

11                    THE COURT:    Thank you.

12                    A PROSPECTIVE JUROR:       Thank you.

13                    A PROSPECTIVE JUROR:       Good morning.   My name is Lynn

14         Stanton-Rigg.     I live in Claremont, California.        I'm married.

15         I am an associate provost faculty of affairs at the

16         University of La Verne.       My husband is a firefighter in the

17         City of Alhambra.       I have four adult children.      Two are

18         teachers, one sixth grade, one junior high.           And I have a

19         daughter who is in physician assistant school and a son who

20         is a manager at UPS.       I have been on three juries, two

21         criminal and one civil, and all came to a decision.

22                    THE COURT:    Okay.   Any matters similar to this one

23         here, any of the cases that you participated in?

24                    A PROSPECTIVE JUROR:       No, hum-um.

25                    THE COURT:    Can you tell us what a -- what you do as




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 75 of 239 Page ID
                                  #:25503                              75



 1         an associate provost at the faculty affairs?

 2                    A PROSPECTIVE JUROR:      A provost is a chief academic

 3         officer of a university.         And as associate provost of faculty

 4         affairs, I deal with quality of teaching, curriculum,

 5         research, hiring of faculty and administrators, and I'm also

 6         a professor of child development.

 7                    THE COURT:    Okay.    And your degrees?

 8                    A PROSPECTIVE JUROR:      I have a Ph.D. in human

 9         development, a master's degree in counseling, and a

10         bachelor's degree in philosophy.

11                    THE COURT:    And then you have been on the academic

12         side for how long?

13                    A PROSPECTIVE JUROR:      32 years.

14                    THE COURT:    Again, the same types of questions.         Do

15         you feel that you could participate in this case here?

16                    A PROSPECTIVE JUROR:      Yes.

17                    THE COURT:    And then be fair to all of the parties

18         here?

19                    A PROSPECTIVE JUROR:      Yes.

20                    THE COURT:    In your role as an associate provost, do

21         you have a regular contact with any of the professors on the

22         technical or science side?

23                    A PROSPECTIVE JUROR:      Um, contact, yes, but more

24         along the lines of social and just chatting.          I do have

25         contact with the general counsel for the university.           Those




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 76 of 239 Page ID
                                  #:25504                              76



 1         are usually related in my area to students who have brought a

 2         case against the university.

 3                    THE COURT:    Okay.    Is the university at all involved

 4         in any type of patent work, patent applications, if you know?

 5                    A PROSPECTIVE JUROR:       I don't know.   I don't believe

 6         so.

 7                    THE COURT:    Thank you.

 8                    Next.

 9                    A PROSPECTIVE JUROR:       My name is Ben Horwitz.     I

10         live in Van Nuys, California.         I'm not married.   I work in

11         the restaurant industry, Sherman Oaks.          I'm also in theater,

12         do theater and, you know, film, TV, but not really.           And I

13         have never done jury service before.

14                    THE COURT:    Welcome to Federal Court and possible

15         jury service.      Can you participate in this case?      You -- and

16         be fair to the parties?

17                    A PROSPECTIVE JUROR:       Yeah.   Yeah.

18                    THE COURT:    So you are in the -- right now your

19         primary work is in?

20                    A PROSPECTIVE JUROR:       I work at a restaurant in

21         Sherman Oaks.

22                    THE COURT:    And this may be a busy time of the year

23         for restaurant business.         Do you feel that you are able to --

24                    A PROSPECTIVE JUROR:       They are open at night only,

25         so it's kind of like -- if this is during the day, that is at




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 77 of 239 Page ID
                                  #:25505                              77



 1         night.     So that is not that big of a deal.      I do -- I -- um,

 2         sometimes I trade options in the morning, but doesn't matter

 3         that much for this.

 4                    THE COURT:    Okay.   Well, tell us about your option

 5         trading.

 6                    A PROSPECTIVE JUROR:     Well, it's -- I just look for

 7         surges in markets, but nothing specific related to anything

 8         or any company, just indexes and mostly bank indexes.

 9                    THE COURT:    Okay.   And then how did you become

10         involved in that type of trading?

11                    A PROSPECTIVE JUROR:     Um, I learned about it from my

12         brother and my dad.

13                    THE COURT:    And what do they do?

14                    A PROSPECTIVE JUROR:     He's in the computer

15         marketing, my brother is in computer marketing, and my dad

16         used to work as an options trader.

17                    THE COURT:    And when you say you trade, do you trade

18         on a daily basis?

19                    A PROSPECTIVE JUROR:     I trade -- I look for surges,

20         sometimes daily, sometimes weekly, sometimes trading for

21         weeks, but right now I actually -- there is an SEC rule

22         called the wash rule, so I actually can't trade in December,

23         because I have to take losses for the year.          And you have to

24         wait 30 days until the end of the year.         So I have to wait

25         30 days until January, so I have to not do certain things in




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 78 of 239 Page ID
                                  #:25506                              78



 1         December so it works out.

 2                    THE COURT:    So you mentioned that you work at night.

 3         Is that correct?

 4                    A PROSPECTIVE JUROR:     Yeah.

 5                    THE COURT:    And what time do you start?

 6                    A PROSPECTIVE JUROR:     Um, I start around 4:30, but

 7         the restaurant opens at 5:30.

 8                    THE COURT:    Okay.   So if -- once we have a jury

 9         selected, we are going to have a structure in terms of the

10         calendar going forward, and then the time the jury is going

11         to be here, and the jury will be here from approximately --

12         each day, it's going to vary, but up to about 4:30 each day.

13         Are you able to --

14                    A PROSPECTIVE JUROR:     Mostly I work on the weekends,

15         Friday, Saturday, Sunday, and Wednesdays, but if I have to

16         get off for -- if I have to be late, they are okay with that,

17         because it usually doesn't get busy until 6:30.

18                    THE COURT:    Just to be clear, you know, once you are

19         selected as a juror in the case, you are part of the case

20         until the case is resolved or the jury reaches a verdict in

21         the case.    So your responsibilities are here.        If there is a

22         conflict between your responsibilities here and work, you

23         have to be here.     So I just want you to understand that.

24                    A PROSPECTIVE JUROR:     Oh, yeah.

25                    THE COURT:    You feel you can accomplish that?




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 79 of 239 Page ID
                                  #:25507                              79



 1                    A PROSPECTIVE JUROR:     Yeah, definitely, December is

 2         a better time than other months.

 3                    THE COURT:    And any part of the -- any additional

 4         information that you believe the lawyers should know about?

 5                    A PROSPECTIVE JUROR:     No.

 6                    THE COURT:    And just again to make sure, you feel

 7         comfortable being on the case and being fair to the parties?

 8                    A PROSPECTIVE JUROR:     Yes.

 9                    THE COURT:    Okay.   Thank you.

10                    A PROSPECTIVE JUROR:     Hello.    My name is Concepcion

11         Delos Santos.     I live in Northridge, California.       I'm not

12         married.    I'm a forensic accountant for a local school

13         district.     No children.   And I have not served as a juror

14         before.

15                    THE COURT:    Can you be fair to the parties?

16                    A PROSPECTIVE JUROR:     Yes.

17                    THE COURT:    And participate?

18                    A PROSPECTIVE JUROR:     Yes.

19                    THE COURT:    And the questions I've asked, any

20         questions stand out in your mind that you would like to

21         respond to?

22                    A PROSPECTIVE JUROR:     No.

23                    THE COURT:    And then what is your occupation again?

24                    A PROSPECTIVE JUROR:     Forensic accountant.

25                    THE COURT:    And could you tell us a little bit about




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 80 of 239 Page ID
                                  #:25508                              80



 1         what you do?

 2                    A PROSPECTIVE JUROR:       I work for a local school

 3         district and I do -- analyze financial records for.            If there

 4         is an allegation of fraud, I get involved, I look at the

 5         financial records, and I do analysis.            And I mostly work with

 6         the prosecution.

 7                    THE COURT:    When you say you mostly work with the

 8         prosecution, what does that mean?

 9                    A PROSPECTIVE JUROR:       I did -- just recently, we

10         just finished a case, a fraud case for the federal -- it's a

11         federal case, two weeks ago.

12                    THE COURT:    Okay.   So you -- when you say you just

13         finished a case, were you called as a witness in that case?

14                    A PROSPECTIVE JUROR:       I was a summary witness.

15                    THE COURT:    A summary witness.        And this was in this

16         building here?

17                    A PROSPECTIVE JUROR:       At Roybal.

18                    THE COURT:    At Roybal.     Which is a federal building

19         that has courtrooms in it?

20                    A PROSPECTIVE JUROR:       Correct.

21                    THE COURT:    And so did you work with the U.S.

22         Attorneys in that matter?

23                    A PROSPECTIVE JUROR:       I did.

24                    THE COURT:    And how many times have you participated

25         in criminal prosecutions as a forensic accountant?




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 81 of 239 Page ID
                                  #:25509                              81



 1                    A PROSPECTIVE JUROR:     Um, four.

 2                    THE COURT:    All federal?

 3                    A PROSPECTIVE JUROR:     Three of them local.

 4                    THE COURT:    In State Court?

 5                    A PROSPECTIVE JUROR:     Correct.

 6                    THE COURT:    And that was with the District

 7         Attorney's office?

 8                    A PROSPECTIVE JUROR:     Correct.

 9                    THE COURT:    And so how long have you been doing

10         this?

11                    A PROSPECTIVE JUROR:     I have been doing it for

12         about -- about 12 years now.

13                    THE COURT:    So, again, your employer is who?

14                    A PROSPECTIVE JUROR:     LAUSD.

15                    THE COURT:    So you work with LAUSD.      If you conclude

16         that there is fraudulent activity, what happens after that?

17         Who do you report it to?

18                    A PROSPECTIVE JUROR:     Um, we actually -- I work for

19         the Office of the Inspector General, and if we -- the case

20         that I work on, if you find that there is enough evidence to

21         move forward, we present the case to the prosecutors, and

22         then they decide whether to pursue it, whether to file a case

23         against the defendants.

24                    THE COURT:    Okay.   Separate and apart from the

25         criminal proceedings, have you been involved in civil




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 82 of 239 Page ID
                                  #:25510                              82



 1         proceedings?

 2                    A PROSPECTIVE JUROR:     No.

 3                    THE COURT:    None.   Has your deposition ever been

 4         taken?

 5                    A PROSPECTIVE JUROR:     No.

 6                    THE COURT:    And again, how many times have you been

 7         called to testify as a witness?

 8                    A PROSPECTIVE JUROR:     Four.

 9                    THE COURT:    And were you cross-examined in those

10         proceedings?

11                    A PROSPECTIVE JUROR:     I was, the whole time.

12                    THE COURT:    And do you feel that you were treated

13         fairly by the lawyers who were cross-examining you?

14                    A PROSPECTIVE JUROR:     Yes.

15                    THE COURT:    Any part of that experience here that

16         would influence your decision making in this case?

17                    A PROSPECTIVE JUROR:     No.

18                    THE COURT:    And could you tell us about your

19         training and experience that qualifies you to be a forensic

20         accountant?

21                    A PROSPECTIVE JUROR:     Um, I went to Cal State

22         Northridge, I got my bachelor's in accountancy, I'm a CPA,

23         and also I'm a certified fraud examiner.

24                    THE COURT:    Any other information?

25                    A PROSPECTIVE JUROR:     No.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 83 of 239 Page ID
                                  #:25511                              83



 1                    THE COURT:    Thank you very much.

 2                    A PROSPECTIVE JUROR:     Hi, my name is Kimberly

 3         Johnson.     I live in Ventura.    I am not married.       I am a

 4         registered nurse in a GI lab of a hospital.            No children.

 5         And I have never been on a jury.

 6                    THE COURT:    And can you be fair in this case and

 7         participate?

 8                    A PROSPECTIVE JUROR:     Yes.

 9                    THE COURT:    Any additional information to offer here

10         in terms of disclosing information so that the lawyers can

11         assess that and determine whether you should be a juror in

12         this proceeding here?

13                    A PROSPECTIVE JUROR:     No.

14                    THE COURT:    The questions I've asked so far, any

15         questions that stand out in your mind that you would like to

16         respond to?

17                    A PROSPECTIVE JUROR:     No.

18                    THE COURT:    Just to repeat, for purposes of

19         emphasis, one of the duties is to assess the credibility of

20         witnesses.     You feel comfortable doing that?

21                    A PROSPECTIVE JUROR:     Yes.

22                    THE COURT:    And resolving conflicts in the evidence,

23         you are comfortable doing that?

24                    A PROSPECTIVE JUROR:     Yes.

25                    THE COURT:    Okay.   Thank you.    Okay.    So I have some




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 84 of 239 Page ID
                                  #:25512                              84



 1         questions to ask the panel as a whole, and the group as a

 2         whole, but before we do that, I think shortly I would like to

 3         have counsel read the names of the witnesses that they will

 4         be calling on the case -- in this case.

 5                    So I have some questions.      We had -- we had a couple

 6         of the jurors reference either personal issues involving

 7         cancer or family issues involving cancer, so these questions

 8         apply to yourself, family members, and close friends.            Is

 9         there any one of you that if you have not otherwise disclosed

10         who has direct or -- direct experience with cancer itself?

11                    So we go start in the back.      Okay.    No hands.   We

12         have a few hands that are raised.        And we start with -- would

13         you pass the microphone to Ms. Seifert all the way down,

14         please.     We are going to go in order.      Go ahead.

15                    A PROSPECTIVE JUROR:     My father-in-law passed away

16         about two years ago from cancer.

17                    THE COURT:    And do you know the type or nature of

18         it?

19                    A PROSPECTIVE JUROR:     Well, I know he had prostate

20         cancer before and then he was in remission.          And then he

21         started having like stomach pains and back pains, and then he

22         was back in the hospital, and then they found out that his

23         cancer was back, and then he passed away like within just a

24         few days.

25                    THE COURT:    Do you know the type of treatment he




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 85 of 239 Page ID
                                  #:25513                              85



 1         received --

 2                    A PROSPECTIVE JUROR:     Um --

 3                    THE COURT:    -- for his cancer therapy?

 4                    A PROSPECTIVE JUROR:     No, I don't.

 5                    THE COURT:    Were you involved in working with him

 6         and the doctors?

 7                    A PROSPECTIVE JUROR:     No.

 8                    THE COURT:    Where was he treated at?

 9                    A PROSPECTIVE JUROR:     I'm sorry?

10                    THE COURT:    Where was he treated?

11                    A PROSPECTIVE JUROR:     Um --

12                    THE COURT:    If you know.

13                    A PROSPECTIVE JUROR:     I don't know.     He was living

14         in Culver City at the time.       I'm not sure where he was going,

15         though.

16                    THE COURT:    Any general impressions one way or the

17         other regarding the nature of his treatment and the quality

18         of treatment?

19                    A PROSPECTIVE JUROR:     No.

20                    THE COURT:    Any part of that experience that would

21         influence you here?

22                    A PROSPECTIVE JUROR:     No.

23                    THE COURT:    Anyone else in the back row involving

24         yourself, family members, or close friends who have been

25         treated for cancer?




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 86 of 239 Page ID
                                  #:25514                              86



 1                    We have a couple of persons with their hands -- if

 2         you pass the microphone next in order, Mr. -- is it Thijssen?

 3         Go ahead, Mr. Thijssen.

 4                    A PROSPECTIVE JUROR:       I have a very close friend who

 5         had cancer of the lymph node, so she was completely covered

 6         in cancer, and they treated her with just chemotherapy and

 7         Chinese medical herbs.      And now after a year and a half,

 8         she's clean.     That's all I have.

 9                    THE COURT:    Do you have any impressions yourself as

10         to which treatment worked better?

11                    A PROSPECTIVE JUROR:       I think this helped her out a

12         lot, her positive attitude, and just to keep going.

13                    THE COURT:    And were you present at any of the

14         treatments?

15                    A PROSPECTIVE JUROR:       No.

16                    THE COURT:    And any general impressions one way or

17         the other or conclusions regarding the quality of the

18         treatment she received?

19                    A PROSPECTIVE JUROR:       No.

20                    THE COURT:    Any part of that experience that would

21         influence you here?

22                    A PROSPECTIVE JUROR:       No.

23                    THE COURT:    Thank you.     Pass the microphone, please.

24                    A PROSPECTIVE JUROR:       I just remembered one.

25                    THE COURT:    Ms. McCoy.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 87 of 239 Page ID
                                  #:25515                              87



 1                    A PROSPECTIVE JUROR:     I just was with our good

 2         friend at Thanksgiving, and he has stage 4 lung cancer, and

 3         then it's in his brain and neck, and so I did hear about his

 4         treatment quite a lot.      It was, you know, done really well,

 5         but looking for a new cutting edge thing to go to the next

 6         step to keep it under bay.

 7                    THE COURT:    Okay.   And any discussions there that

 8         would influence your decision making here?

 9                    A PROSPECTIVE JUROR:     I don't think so.

10                    THE COURT:    Is this somebody you are close with?

11                    A PROSPECTIVE JUROR:     Yeah.

12                    THE COURT:    Yes?

13                    A PROSPECTIVE JUROR:     Yes.    Well, it's my husband's

14         really good friend.

15                    THE COURT:    Any discussions by that person regarding

16         the nature of the treatment or the quality of care provided

17         by the physicians?

18                    A PROSPECTIVE JUROR:     Yeah.    I mean, we talked about

19         that, yes.

20                    THE COURT:    And what was discussed?

21                    A PROSPECTIVE JUROR:     Just what he was having done

22         and just the doctors, he liked the doctors, a little upset,

23         you know, it wasn't caught as early as they liked, and I

24         mean, this has been an ongoing thing, so we just retalked

25         about it again.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 88 of 239 Page ID
                                  #:25516                              88



 1                    THE COURT:    Thank you.     Next.

 2                    A PROSPECTIVE JUROR:       My father passed away because

 3         of a brain tumor.       It was about 19 years ago.

 4                    THE COURT:    And where was he -- where was your

 5         father treated at?

 6                    A PROSPECTIVE JUROR:       City of Hope.

 7                    THE COURT:    City of Hope?

 8                    A PROSPECTIVE JUROR:       Correct.

 9                    THE COURT:    And any impressions one way or the other

10         as to the quality of care?

11                    A PROSPECTIVE JUROR:       No, I think she -- I mean he's

12         being treated really good in City of Hope, doing really

13         wonderful job.

14                    THE COURT:    Do you know the type of treatment that

15         he received?

16                    A PROSPECTIVE JUROR:       Radiation.

17                    THE COURT:    Thank you.     Next.

18                    A PROSPECTIVE JUROR:       Just recently, January of this

19         year, my brother-in-law succumbed to stage 4 kidney cancer

20         that metastasized to the bone and he was first diagnosed

21         2013.

22                    THE COURT:    Nature of treatment, if you know.

23                    A PROSPECTIVE JUROR:       He had infusion and also

24         chemo, and at the later stage, I want to say maybe four

25         months prior to his passing, they inserted the port, and they




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 89 of 239 Page ID
                                  #:25517                              89



 1         did the IV chemo.

 2                    THE COURT:    And where was he treated at?

 3                    A PROSPECTIVE JUROR:       Kaiser Harvard City.

 4                    THE COURT:    Any impressions on your part regarding

 5         the quality of the care and the nature of the treatment?

 6                    A PROSPECTIVE JUROR:       Given that he did not -- it

 7         was undetected, and how we found out is he fell over one of

 8         the cement slabs at the bank and broke his arm.          That is how

 9         we knew.    Prior to that, he was healthy, he was fine, did his

10         physicals, no prior indication of any sign of cancer.           Given

11         that he was given stage 4 that had metastasized at the time

12         of surgery to repair the arm, he did fairly well, you know,

13         given the circumstances.

14                    THE COURT:    Thank you.     Anyone -- let's go to the

15         bottom row.     Next in order.    Let's go all the way over to

16         Ms. Barrera, is it?

17                    A PROSPECTIVE JUROR:       Um, my grandmother passed away

18         like 10 years ago.      She was first diagnosed with breast

19         cancer, and then she beat that, but a few years later she

20         ended up with stomach cancer, and that is how -- that is the

21         reason for her passing.      I have an aunt who has leukemia.

22         And my mother-in-law is currently battling cancer.           I believe

23         it started in her reproductive system.         And she did chemo for

24         that, and she did well, but it came back.         And they just

25         removed a tumor in her large intestine.         And yeah, she's




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 90 of 239 Page ID
                                  #:25518                              90



 1         actually needing to get tested for leukemia as well.

 2                    THE COURT:    So a grandmother who passed away with

 3         breast cancer.     Do you know the nature of the treatment?

 4                    A PROSPECTIVE JUROR:     She had a mastectomy, and then

 5         she had chemo and pills.

 6                    THE COURT:    And do you know where she was treated

 7         at?

 8                    A PROSPECTIVE JUROR:     In Arizona.

 9                    THE COURT:    Do you know the name of the hospital or

10         institution?

11                    A PROSPECTIVE JUROR:     I think it might have been --

12                    THE COURT:    If you recall.

13                    A PROSPECTIVE JUROR:     I don't remember.

14                    THE COURT:    And then the aunt who has leukemia?

15                    A PROSPECTIVE JUROR:     She's in Mexico, and she has

16         been treated in Mexico.

17                    THE COURT:    Any impressions regarding the nature of

18         the treatment there?

19                    A PROSPECTIVE JUROR:     Um, no.

20                    THE COURT:    And you have a mother-in-law who has

21         cancer?

22                    A PROSPECTIVE JUROR:     Yes.

23                    THE COURT:    And the nature of the cancer?

24                    A PROSPECTIVE JUROR:     Like I said, it started in her

25         reproductive system, and now it was in her intestines.           They




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 91 of 239 Page ID
                                  #:25519                              91



 1         removed a tumor.

 2                    THE COURT:    And where is she?

 3                    A PROSPECTIVE JUROR:     She is in Pennsylvania.

 4                    THE COURT:    And do you know the institution or

 5         hospital?

 6                    A PROSPECTIVE JUROR:     I don't remember it.

 7                    THE COURT:    Any part of those experiences that would

 8         influence you here?

 9                    A PROSPECTIVE JUROR:     Um, not that I can think of.

10                    THE COURT:    Okay.   Anyone else?

11                    Bottom row there.     Let's go all the way to Ms. Delos

12         Santos.

13                    A PROSPECTIVE JUROR:     Yes.   My mother had breast

14         cancer.     She is currently in remission.      And two of her

15         sisters had breast cancers as well, and they are both okay.

16                    THE COURT:    And where have they been treated?

17                    A PROSPECTIVE JUROR:     Um, my mother and my aunt,

18         they were treated here in Southern California, my mother, I

19         believe, in Tarzana Medical Center, Tarzana Hospital, my aunt

20         somewhere up north, and my other aunt in the Philippines.

21                    THE COURT:    The ones that have been treated in

22         Southern California, any, do you know what type of treatment

23         they received?

24                    A PROSPECTIVE JUROR:     I believe it was radiation.

25                    THE COURT:    And do you have any other information




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 92 of 239 Page ID
                                  #:25520                              92



 1         regarding where they were treated?

 2                    A PROSPECTIVE JUROR:        I just heard they were both

 3         very happy with how the treatment went.

 4                    THE COURT:     But do you know where, what institution?

 5                    A PROSPECTIVE JUROR:        Oh, um, in Northern

 6         California.     I don't -- until -- I don't know.

 7                    THE COURT:     Thank you.

 8                    Anyone else?     Ms. Johnson?

 9                    A PROSPECTIVE JUROR:        I have a good friend with

10         stage 4 cancer right now.       It started in her breast and is

11         now in her liver and bones.       Treated with multiple rounds of

12         chemo, radiation, mastectomy.          And now it's at the point they

13         just keep giving her new medication, I guess until it stops

14         working, and then they try to put her on a new one.

15                    THE COURT:     This is somebody you are very close to?

16                    A PROSPECTIVE JUROR:        Yeah.

17                    THE COURT:     And have you gone with her to when she

18         has been treated?

19                    A PROSPECTIVE JUROR:        No.

20                    THE COURT:     And what hospital or institution is she

21         being treated at?

22                    A PROSPECTIVE JUROR:        She goes to Community Memorial

23         in Ventura.

24                    THE COURT:     And then do you have any general

25         impressions regarding the nature of the treatment itself?




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 93 of 239 Page ID
                                  #:25521                              93



 1                    A PROSPECTIVE JUROR:      Um, no, other than I think

 2         it's been very helpful for her overall.

 3                    THE COURT:    And any part of that matter -- that

 4         experience that will influence your decision making here?

 5                    A PROSPECTIVE JUROR:      I don't think so.

 6                    THE COURT:    Okay.   So let me just expand the

 7         question a little bit.      We talked about persons who have --

 8         family members or close friends or yourself who have been

 9         impacted by cancer.      Is there anyone who has any specialized

10         training yourself, close family members or close friends in

11         oncology or in the treatment of cancers?         If you have not

12         otherwise disclosed it.

13                    In the back row, no hands.

14                    Do we have a hand -- we have one hand, and we go to

15         Ms. Wesley Johnson.      Would you pass the microphone, please.

16                    A PROSPECTIVE JUROR:      Speaking of as working with my

17         brother-in-law as far as his treatment?

18                    THE COURT:    So I'm --

19                    A PROSPECTIVE JUROR:      I don't understand the

20         question clearly.

21                    THE COURT:    This applies to yourself or members or

22         close friends, anyone who has any specialized training in

23         oncology or in cancer treatment.

24                    A PROSPECTIVE JUROR:      Oh, just other than being a

25         caregiver, that is it.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 94 of 239 Page ID
                                  #:25522                              94



 1                    THE COURT:    Of your --

 2                    A PROSPECTIVE JUROR:       Of my brother-in-law, yes.

 3                    THE COURT:    And in that role as a caregiver, did you

 4         do any independent type of research yourself?

 5                    A PROSPECTIVE JUROR:       On his particular cancer, yes.

 6                    THE COURT:    What did you do?

 7                    A PROSPECTIVE JUROR:       I just read.   I did a lot of

 8         reading.    I actually was in personal contact with his

 9         oncologist to explain the details.          I researched through

10         American Cancer Society to kind of get an understanding of

11         his type of cancer that he had.

12                    THE COURT:    And what type of cancer is it?

13                    A PROSPECTIVE JUROR:       It was kidney cancer.

14                    THE COURT:    And in terms of that research, did you

15         form any impressions as to where one would go to for -- to

16         treat that type of cancer?

17                    A PROSPECTIVE JUROR:       No.   Actually, the oncologist

18         doctor that he had was one of the tops at Kaiser of Harvard

19         City, and so I was -- she was very, very, very informative

20         and pretty much precise on what would take place, what

21         medications, what worked at the time, and given that he

22         almost survived six years, he did fairly well.          He did very

23         well.

24                    THE COURT:    Thank you.     So I think we had a hand --

25         there was a hand.       Ms. Delos Santos had her hand up.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 95 of 239 Page ID
                                  #:25523                              95



 1                    A PROSPECTIVE JUROR:       One of my aunts, she's an

 2         oncologist.

 3                    THE COURT:    And where does -- where does she

 4         practice?

 5                    A PROSPECTIVE JUROR:       In the Philippines.

 6                    THE COURT:    And was she trained in the Philippines

 7         also?

 8                    A PROSPECTIVE JUROR:       Yes.

 9                    THE COURT:    Is this somebody you have regular

10         contact with?

11                    A PROSPECTIVE JUROR:       Um, not very often, maybe

12         twice, three times a year.

13                    THE COURT:    And is there an area of specialty in

14         oncology that your aunt has, if you know?

15                    A PROSPECTIVE JUROR:       I'm not aware.

16                    THE COURT:    Thank you.

17                    So there are -- during the course of the

18         proceedings, there may be references to certain institutions

19         or companies, I should say, associated with various parties

20         in the case.       We have Sloan Kettering, Juno has already been

21         mentioned, Celgene, Bristol-Myers Squibb, Kite, and Gilead.

22         Are any of those names familiar to any of the persons here?

23                    Okay.    We have one person with his hand raised,

24         Mr. Pheffer.       Would you pass the microphone to Mr. Pheffer.

25                    A PROSPECTIVE JUROR:       I grew up on the East Coast,




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 96 of 239 Page ID
                                  #:25524                              96



 1         so I know of Sloan Kettering.       My dad was a patient there,

 2         diagnostic testing.      And I had two really good friends that

 3         were Ph.D. students.

 4                    THE COURT:    I think the microphone is off.

 5                    A PROSPECTIVE JUROR:     Is that --

 6                    THE COURT:    That is better, I think.      Thank you.

 7                    A PROSPECTIVE JUROR:     I'm familiar with Sloan

 8         Kettering.     And my dad was a patient there, maybe 30 years

 9         ago, diagnostic testing, didn't have any surgery.

10                    THE COURT:    A patient to treat what illness?

11                    A PROSPECTIVE JUROR:     Had a -- they diagnosed a

12         carcinoid tumor in his lung, but, you know, I never really

13         felt that he had cancer.       He never had surgery.     They didn't

14         treat it.     But that was my experience at the facility.

15                    THE COURT:    Any general impressions regarding the

16         quality of care there?

17                    A PROSPECTIVE JUROR:     Top notch.

18                    THE COURT:    And --

19                    A PROSPECTIVE JUROR:     I had two friends, two guys I

20         went to high school with, both really brilliant scientists,

21         they graduated from medical school, and they went to Sloan

22         Kettering.     And they were in the -- well, they did the ND

23         Ph.D. program.     They were residents or internists there.          One

24         is an internist now, and the other one works for a research

25         company.     He's a scientist for a drug company.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 97 of 239 Page ID
                                  #:25525                              97



 1                    THE COURT:    Are these people that you continue to

 2         keep in contact with?

 3                    A PROSPECTIVE JUROR:     Good friends.

 4                    THE COURT:    And are they still with Sloan Kettering?

 5                    A PROSPECTIVE JUROR:     No.   That was their training

 6         maybe five years after medical school.

 7                    THE COURT:    Okay.   So we all come to court with

 8         certain life experiences, work experiences, and these

 9         experiences influence our decision making.          I think we have

10         to just recognize that.      So the point here is the fact that

11         you have had very positive experiences with Sloan Kettering

12         involving your father -- was it your father?

13                    A PROSPECTIVE JUROR:     Correct.

14                    THE COURT:    And then you have had two friends who

15         are -- had relationships with that institution.          You have to

16         set that aside to the best of your ability, decide this case

17         based on the evidence received, the law as the Court

18         instructs, and not let those relationships influence you

19         here.    Can you do that to the best of your ability?

20                    A PROSPECTIVE JUROR:     Yeah, absolutely.     I mean, to

21         the extent that we are all trying to find a cure, I say, you

22         know that is great.

23                    THE COURT:    Okay.   Thank you.    Any other hands?

24                    Okay.   No additional hands.

25                    So is there anyone who owns stock in any of those




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 98 of 239 Page ID
                                  #:25526                              98



 1         companies that I mentioned that we have, Sloan Kettering,

 2         Juno, Celgene, Bristol-Myers, Kite, and Gilead.          No stock.

 3         Okay.

 4                    There are certain law firms associated with the

 5         litigation in this case.       Those firm names may be referenced

 6         at various times during the course of the trial.          And the

 7         firms involved would be Irell & Manella.         Anyone familiar

 8         with the Irell & Manella firm?

 9                    Okay.   No particular hands raised.

10                    And we have Jones Day.      Anyone familiar with the

11         Jones Day firm?

12                    And then we have the Munger Tolles firm.        Anyone

13         familiar with Munger Tolles?

14                    And then Fish & Richardson.      No hands are raised.

15                    So we have Mr. Pheffer who has indicated that he is

16         a lawyer, trained in law.       Is there anyone else who has any

17         specialized training in the legal arena at all?

18                    Okay.   No hands are raised.

19                    This applies to yourself, close family members, or

20         close friends.     Is there anyone based on philosophical or

21         religious convictions who would not seek the advice of a

22         doctor or someone in the medical field to treat an illness?

23         Anyone who would not seek the advice of a doctor to treat an

24         illness?

25                    Okay.   No hands.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 99 of 239 Page ID
                                  #:25527                              99



 1                    Is there anyone who, again, yourself, family

 2         members, or close friends, who's ever had a negative

 3         experience with a physician or a medical institution?

 4         Negative experience, you can decide what a negative

 5         experience is, whether it's someone who didn't treat you

 6         fairly or professionally or whether it's something more

 7         serious than that.      A negative experience with a physician or

 8         medical institution of any type?

 9                    Okay.   No one in the back row.

10                    We go to the front row.      And we go to Mr. Horwitz,

11         yes, sir.

12                    A PROSPECTIVE JUROR:     I was diagnosed with asthma as

13         a kid, and the doctor had an Advair clipboard and an Advair

14         pen and was basically pushing Advair on me from the time that

15         I was like 9 to like 15, and I don't really think it did me

16         any good.     Because once I got off of it, my asthma got

17         better.     I don't take any asthma medicine.      I have perfectly

18         healthy lungs.     But that is really it.

19                    THE COURT:    That was a few years ago?

20                    A PROSPECTIVE JUROR:     That was when I was like 9 to

21         15, 14, 15.

22                    THE COURT:    And can you set that aside and not

23         let --

24                    A PROSPECTIVE JUROR:     Oh, yeah, yeah, it's

25         different.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 100 of 239 Page ID
                                  #:25528                              100



 1                    THE COURT:    Okay.   So let's talk about patents for a

 2          little bit of time.     I think there is -- we'll come back.          We

 3          have the issue of patents.      So is there anyone who has ever

 4          been involved in the patent application process or has

 5          pursued a patent prosecution or application involving

 6          yourself, close family members, or friends?          And let's go --

 7          if you have not otherwise disclosed -- the back row.

 8                    And the front row, and then no one in the front row.

 9                    And then we had Mr. Barman, you had your hand --

10                    A PROSPECTIVE JUROR:      Yeah.

11                    THE COURT:    You had your hand raised.

12                    If you can pass the microphone to Mr. Barman.

13                    A PROSPECTIVE JUROR:      On the previous question about

14          negatives about the medical profession.

15                    THE COURT:    Yes.

16                    A PROSPECTIVE JUROR:      Yeah.    I was born in Vietnam,

17          and I did one of my follow-up assessments at the VA hospital

18          in Long Beach.     This was many, many years ago.       And I got

19          some kind of like negative vibes from them.          I really never

20          went back.    When I got the skin cancer, some of the oncology

21          doctors told me that I probably should file a claim with the

22          VA.   They -- there could be a relation between this and Agent

23          Orange.   They are really not sure.         But I never did, because

24          I had some bad vibes with the VA, but I have a lot of friends

25          who use the VA and they like the VA, and I guess they have




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 101 of 239 Page ID
                                  #:25529                              101



 1          come a long ways in their medical help for the veterans, but

 2          I just had some bad feelings with them.

 3                     THE COURT:   Okay.   Were you in the military?

 4                     A PROSPECTIVE JUROR:     I was a Marine in Vietnam.

 5                     THE COURT:   And your experience with the Veterans

 6          Administration, were you treated there as a patient?

 7                     A PROSPECTIVE JUROR:     Yeah, it was a follow-up.        I

 8          got wounded, and I got some shrapnel in my leg, and many

 9          years ago I had some issues with it, the moveability of the

10          leg, and I went back and did follow-up, and, you know, they

11          took an x-ray, an MRI.      They didn't think it was a big deal.

12          They kind of brushed me off the side.        But this is 1971,

13          okay?     So, you know, I'm sure they have come a long ways.

14                     THE COURT:   Okay.   Do you feel that that experience

15          with the Veterans Administration would have any influence

16          involving this matter here?

17                     A PROSPECTIVE JUROR:     No, I don't.    I think this

18          case here is totally different.       I think this cancer formula,

19          the anticancer I think is a good idea, I really do, and I'm

20          for this.     I don't think it would have any bearing on my

21          issues I have with the VA.

22                     THE COURT:   Okay.   We talked about the patent

23          prosecution or involving a patent.        Anyone who has had any

24          experience with the patent office itself, patent or trademark

25          office?     Okay.   No hands.




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 102 of 239 Page ID
                                  #:25530                              102



 1                    Is there anyone who has had any negative experience

 2          with any other Federal Government department or institution?

 3          Any negative experiences of any type with any Federal

 4          Government department or institution?        Back row?    Front row?

 5          No hands.

 6                    Is there anyone who is concerned -- we've -- I think

 7          Mr. Lin has already expressed some concern about his ability

 8          to understand English.      Am I correct, sir?

 9                    A PROSPECTIVE JUROR:      Yeah.

10                    THE COURT:    I've done a lot of talking so far.           Have

11          you been able to understand everything I've said from our

12          last conversation?     Would you pass the microphone to Mr. Lin?

13                    A PROSPECTIVE JUROR:      Some I understand, but I

14          missed most of the part.

15                    THE COURT:    Okay.   So you missed most of it is what

16          you are saying?

17                    A PROSPECTIVE JUROR:      Yeah.

18                    THE COURT:    Is there anyone else who has -- who is

19          concerned about their ability to understand everything that

20          is going to be, you know, placed before you in English, any

21          other concerns?

22                    Is there anyone who has any health issues or of any

23          type that would interfere with your ability to be a juror in

24          the case?    If you have not otherwise disclosed.        Any hands?

25          Okay.   No hands.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 103 of 239 Page ID
                                  #:25531                              103



 1                    Is there anyone who needs a restroom break at this

 2          time?    So we have several.     So let's -- let me have you

 3          return at -- let's do it -- we have several people, so make

 4          it a 15-minute recess.      Please come back about five to the

 5          hour.

 6                    During your absence, do not discuss the case amongst

 7          yourself or any other person.       Please do not do any type of

 8          research on the case, Google the case or anything to do with

 9          the case.    These rules are very strict, and they could

10          preclude you from being a juror or prospective juror in the

11          case.

12                    Direction by the clerk, please.        Go ahead.

13                    THE CLERK:    I'll take it from here, Judge.       Would

14          you all rise for the jury, please.

15                    THE COURT:    Do not leave the floor.      Stay on the

16          floor, please.

17                    (Thereupon, there was a brief recess.)

18                    THE COURT:    So we are getting close to my

19          questioning of the jury.       Just some follow-up matters.      Let's

20          see.    It just -- some general questions involving the

21          pharmaceutical industry.       We talked about the medical sector,

22          but is there anyone who has any strong opinions one way or

23          the other regarding the pharmaceutical industry itself?              Back

24          row?    Front row?   No hands are raised.

25                    The Kite's cancer therapy, and that is going to be




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 104 of 239 Page ID
                                  #:25532                              104



 1          referenced during the course of the trial, is YESCARTA.

 2          YESCARTA, is that name familiar to anyone on the jury?

 3                    We talked about experience in patent matters, or

 4          trademark matters.      Is there anyone who has been involved at

 5          all, yourself, close family members, or close friends in,

 6          generally in intellectual property rights, intellectual

 7          property rights?     Okay.   No hands.

 8                    Is there anyone who recognizes anyone else in -- who

 9          is a potential juror in the case?        Okay.   No hands are

10          raised.

11                    I just want to -- I emphasize again this:         The fact

12          that you've taken a seat doesn't mean you are going to be a

13          juror in the proceedings, but once a jury is selected, you

14          will be the jury throughout the process from beginning to end

15          until the case concludes.      So if there is any final issues

16          regarding conflicts or other matters that are important to

17          you that you have to attend to, make sure please that you

18          disclose it so that we could address those issues up front.

19                    I would like to have -- if counsel is ready to read

20          their witness lists, we'll start with Mr. Chu.

21                    MR. CHU:     Thank you very much, Your Honor.

22                    THE COURT:     And do not be intimidated by the number

23          of witnesses who will be identified.        These are potential

24          witnesses.    And again, it's going to take about six to seven

25          days to try the case.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 105 of 239 Page ID
                                  #:25533                              105



 1                     MR. CHU:     Dr. Michel Sadelain will be the first

 2          witness.     Dr. Yashodhara Dash will be the second witness.

 3          Dr. Mark Gilbert, Dr. Arie Belldegrun, Dr. Wayne Marasco,

 4          Dr. Mark Robbins, Dr. Steve Harr, Hans Bishop, David Chang,

 5          Ed Dulac, Aya Jakabovits, Shawn Tomasello, Jeffrey Wiezorek,

 6          Ted Wiltzius (sic), Dr. John Quackenbush, Dr. Thomas Brocker,

 7          and Dr. Ryan Sullivan.

 8                     THE COURT:     Thank you.   Mr. Dane?

 9                     MR. DANE:     Thank you, Your Honor.    And just to

10          correct one of the names that Mr. Chu mentioned, I believe

11          the name is Jed Wiltzius.

12                     For our witness list, we have Michael Amoroso, Dr.

13          Arie Belldegrun, Dr. Adrian Bot, and Dr. Reiner Brentjens,

14          Andrew Dickinson, Dr. K. Christopher Garcia, Dr. Richard P.

15          Junghans, Dr. Krishna Komanduri, Mohan Rao, Dr. Margo

16          Roberts, Dr. Thomas Schuetz, Edward Dulac, Marina Larson, and

17          Mark Frohlich.

18                     THE COURT:     Thank you.   Just one final question.      Is

19          there any other information that you have not otherwise

20          disclosed that you believe the Court and the lawyers should

21          know about in determining whether you should be a juror in

22          this case?     Any other information?     Okay.    No hands are

23          raised.

24                     And with that, let's have counsel at sidebar.

25                     (At the bench.)




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 106 of 239 Page ID
                                  #:25534                              106



 1                    THE CLERK:     There is a microphone here, you have to

 2          speak into this.

 3                    THE COURT:     So let's start with any general

 4          questions or follow-up questions?

 5                    MR. CHU:     Yes.    You asked the individual prospective

 6          jurors about whether they were pleased or unhappy about their

 7          own treatment, and the one follow-up question would be any

 8          other family member or friend unhappy with cancer treatment

 9          of yourself or relative.        And I put it into a Post-it note,

10          if you can read my handwriting.

11                    THE COURT:     Thank you.    I thought I had covered

12          that, but I'll ask it again.

13                    MR. CHU:     Okay.    Thank you.

14                    (In open court.)

15                    THE COURT:     Just another question regarding cancer

16          treatment.    Is there any -- yourself, this applies to

17          yourself again, family members, close family members or close

18          friends, is there anyone, and if you haven't otherwise

19          disclosed, anyone who has had a negative or bad experience

20          with the -- with cancer treatment or a physician or

21          institution treating cancer?        Any bad experiences at all?

22          Okay.

23                    (At the bench.)

24                    MR. CHU:     I meant to ask whether the juror may not

25          have been unhappy, but maybe their mother, father, brother




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 107 of 239 Page ID
                                  #:25535                              107



 1          was unhappy.

 2                    (In open court.)

 3                    THE COURT:     Okay.   Let me expand it.    Is there

 4          anyone who has had another family member who was unhappy with

 5          cancer treatment?      Not necessarily yourself, but another

 6          family member who was unhappy?       Okay.

 7                    (At the bench.)

 8                    THE COURT: Anything else, any other follow-ups?

 9                    MR. DANE:     None for us, Your Honor.

10                    THE COURT:     We will do motions, motion to excuse for

11          cause.   We'll start with the plaintiff.

12                    MR. CHU:     We don't have any.

13                    THE COURT:     You don't have any?

14                    MR. DANE:     Number 4, Your Honor.

15                    THE COURT:     We have Mr. Lin.

16                    MR. CHU:     Would you like me to respond?

17                    THE COURT:     Yes.

18                    MR. CHU:     Subject matter I'm very familiar with.

19          His English is better than my parents' English.          They grew up

20          in China.    He's a very -- appears to be a very successful

21          business person.      He does have an accent, but by my years and

22          the way he responded, I believe he understands English very

23          well, and probably wants to get off the jury.

24                    THE COURT:     I'm not sensing that.     I grew up in a

25          bilingual household and my grandparents only spoke Spanish.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 108 of 239 Page ID
                                  #:25536                              108



 1          I'm familiar with the issue.         And people that express concern

 2          are far more competent than what they believe they are, I

 3          recognize that.      I suspect he has some issues involving his

 4          ability to understand.         I will ask him some follow-up

 5          questions.

 6                    MR. CHU:     Okay.

 7                    (In open court:)

 8                    THE COURT:     So we go back to Mr. Lin.     Mr. Lin, you

 9          have family members who are -- you have family members very

10          well-educated, you have an executive position.          The question

11          that I want to focus in on is your ability to understand what

12          has been said so far in court.         You have expressed some

13          concerns about your ability to understand.         Do you feel

14          uncomfortable being a juror in this case, having to have

15          everything presented to you in English?

16                    A PROSPECTIVE JUROR:       Because of my ability very

17          well.

18                    THE COURT:     Let me ask you this:     Do you have -- do

19          you have a driver's license, California driver's license?

20                    A PROSPECTIVE JUROR:       Yeah.

21                    THE COURT:     When you took your driver's license,

22          written test, did you take that test in English?

23                    A PROSPECTIVE JUROR:       Yeah.

24                    THE COURT:     You took it in English?

25                    A PROSPECTIVE JUROR:       Right.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 109 of 239 Page ID
                                  #:25537                              109



 1                     THE COURT:   And when you read magazines or

 2          newspapers, do you regularly read magazines and newspapers in

 3          English?

 4                     A PROSPECTIVE JUROR:     Most Chinese.

 5                     THE COURT:   Mostly Mandarin?

 6                     A PROSPECTIVE JUROR:     Yeah.

 7                     THE COURT:   And the movies or television that you

 8          watch, what language?

 9                     A PROSPECTIVE JUROR:     Chinese, Mandarin.

10                     THE COURT:   And then you are obviously proficient,

11          you have a proficiency in English.          How long have you been

12          proficient in English?

13                     A PROSPECTIVE JUROR:     How long?

14                     THE COURT:   Yes, have you been able to speak

15          English?

16                     A PROSPECTIVE JUROR:     Oh, a long time, but because

17          my job, Chinese food company, so most of the colleague is

18          Chinese, so we speak the language of the Mandarin with each

19          other.

20                     THE COURT:   Have you attended any school in the

21          United States?

22                     A PROSPECTIVE JUROR:     Yeah.

23                     THE COURT:   And the classes were taught in what

24          language?

25                     A PROSPECTIVE JUROR:     English.




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 110 of 239 Page ID
                                  #:25538                              110



 1                    THE COURT:    In English?

 2                    A PROSPECTIVE JUROR:      Yeah.

 3                    THE COURT:    What type of classes?

 4                    A PROSPECTIVE JUROR:      Um, business.

 5                    THE COURT:    Business?

 6                    A PROSPECTIVE JUROR:      Yeah.

 7                    THE COURT:    And where did you attend business

 8          school?

 9                    A PROSPECTIVE JUROR:      In Texas.

10                    THE COURT:    Where at?     I didn't get that.

11                    A PROSPECTIVE JUROR:      Business administration.

12                    THE COURT:    Okay.   But what school did you attend?

13          What institution?

14                    A PROSPECTIVE JUROR:      Lamar University in Texas.

15                    THE COURT:    Okay.   And that -- was that a semester

16          or was that a year or how long was that?

17                    A PROSPECTIVE JUROR:      Semester.

18                    THE COURT:    And were all the textbooks in English?

19                    A PROSPECTIVE JUROR:      Yeah.

20                    THE COURT:    And all of the lectures in English?

21                    A PROSPECTIVE JUROR:      Yeah.

22                    THE COURT:    And you were able to understand

23          everything?

24                    A PROSPECTIVE JUROR:      Not really.

25                    THE COURT:    Okay.   Thank you, sir.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 111 of 239 Page ID
                                  #:25539                              111



 1                    A PROSPECTIVE JUROR:      Okay.    Thank you.

 2                    (At the bench.)

 3                    THE COURT:     So is there a motion?

 4                    MR. DANE:     Yes, we would move to excuse for cause.

 5                    THE COURT:     The Court would have to agree that he's

 6          expressed some concerns about his ability to understand

 7          English, and so I would find him not competent to be able to

 8          remain.   So he'll be excused.

 9                    Any other motions for cause?

10                    MR. DANE:     We have one other, Your Honor, which is

11          Juror Number 3.      That was the juror who had close

12          associations with Sloan Kettering, having his father treated

13          there, and having two, as he said, very, very close friends

14          who were brilliant people who were employees of Sloan

15          Kettering.    Given those associations, we think he should be

16          excused for cause.

17                    THE COURT:     Mr. Chu?

18                    MR. CHU:     We would oppose.     The treatment of the

19          father was so long ago, he said he could be fair.          Yes, he

20          had friends who attended the institution, and he respects his

21          friends, but even with that, he said he could be fair.

22                    THE COURT:     I agree.   So he's indicated that he

23          could set all of that aside and be fair, and decide the case

24          based on the law and the evidence, so the motion to excuse

25          him for cause will be denied.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 112 of 239 Page ID
                                  #:25540                              112



 1                    Any others?

 2                    MR. DANE:     None for cause, Your Honor.

 3                    MR. CHU:     Not for cause.

 4                    THE COURT:     Okay.   The concern I have, and I'll

 5          raise it with both sides, is Juror Number 13 has indicated

 6          that he is concerned about the assessing the credibility of

 7          witnesses, and the last thing we need is someone in there who

 8          can't decide.

 9                    MR. CHU:     I would agree to allow him to be excused.

10                    MR. DANE:     We would also, Your Honor.

11                    THE COURT:     Okay.   Then we'll excuse.    And then what

12          we'll do is I think we'll probably take the noon recess, you

13          can consult with your consultant, and then we'll come back in

14          an hour, and start exercising challenges.

15                     MR. WEINBERG:     That means Juror Number 18 is not --

16          in other words, we would only, if you take two out.

17                    THE COURT:     I'm sorry, the presumptive jury -- the

18          presumptive jury is always the first nine.         So when you come

19          back, you will exercise peremptory challenges only against

20          the first nine, and they will be filled next in order.

21                    MR. WEINBERG:     Thank you.

22                    MR. CHU:     Thank you, Your Honor.

23                    (In open court:)

24                    THE COURT:     Mr. Lin, thank you very much for your

25          responses and your candor.       You have been excused from the




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 113 of 239 Page ID
                                  #:25541                              113



 1          case.   So thank you.

 2                    A PROSPECTIVE JUROR:      Thank you.

 3                    THE COURT:    And then Mr. Kupelian, also thank you

 4          very much for your candor, and you have been excused from the

 5          case.

 6                    So what we are going to do now is we are going to

 7          take the noon lunch break.      So everybody will be excused, and

 8          then you will return back into the courtroom in an hour.

 9          Let's make it, let's see, quarter to 1:00.         Return back into

10          the courtroom at 1:15.

11                    Just to emphasize during your absence, and this

12          applies to everybody in the galley also, all the prospective

13          jurors, and the prospective jurors in the jury box, no

14          independent research, no type of investigation, no contact

15          with the parties or lawyers.       Very strict rules about this.

16          If you have any type of research, if you do any type of

17          research on the case, you could be disqualified.

18                    Second and apart from that, if it becomes -- if it

19          comes to the attention of the Court that you did research and

20          you happen to be selected, it can cause the whole case to be

21          mistried and we have to start again.        So make sure that you

22          comply with that rule and regulation.

23                    And with that, please return back to the court at

24          1:15.   And we are going to have a jury selected this

25          afternoon.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 114 of 239 Page ID
                                  #:25542                              114



 1                    THE CLERK:    Would you rise for the jury, please.

 2                    (Thereupon, the jury retired from the courtroom.)

 3                    THE COURT:    Okay.   Please have a seat.      Just

 4          quickly, I'm trying to do some final revisions on the order

 5          regarding the motions in limine that were argued yesterday,

 6          involving the various experts.

 7                    Separate and apart from that, I have been trying to

 8          synthesize and consolidate into a working set the jury

 9          instructions that have been proposed, the preliminary

10          instructions that have been offered by the parties, and then

11          the ones that are disputed.       I don't think we are ever going

12          to have agreement on that, so the Court is going to take it

13          on its own to fashion a set of instructions that I believe

14          fairly state the law and also would be consistent with the

15          Court's -- with the party's stipulation in the case, and also

16          with the Court's statement of the case.

17                    And then separate and apart from that, there has to

18          be a little bit of work regarding the objections to the

19          demonstratives that have been lodged today, so I'll try to

20          accomplish that.     Anything further?

21                    Please return at 1:15, and we will continue with the

22          trial.   At 1:15, you will start to exercise your peremptory

23          challenges, three each side, and we should have a jury

24          selected soon thereafter.       We will go into -- we'll start

25          with hopefully the Court doing preinstruction to the jury,




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 115 of 239 Page ID
                                  #:25543                              115



 1          and then we'll go into opening statements.         And then the

 2          calling of your first witness if we get there.          Thank you.

 3                    (Thereupon, there was a lunch recess.)

 4                    THE COURT:     Okay.     We are back on the record on Juno

 5          vs. Kite.     We have all counsel present with the parties, and

 6          we have all prospective jurors present.

 7                    And let me have counsel at sidebar now again.

 8                    (Sidebar.)

 9                    THE COURT:     Okay.     So we'll put Mr. Barman in Seat

10          Number 4.

11                    MR. CHU:     Okay.

12                    THE COURT:     And, again, the presumptive jury is the

13          first nine.

14                    MR. CHU:     Um-hum.

15                    THE COURT:     So the plaintiff has first preemptory.

16                    MR. CHU:     Okay.     We are going to pass, Your Honor.

17                    THE COURT:     Defense?

18                    MR. DANE:     We would thank and excuse Juror Number 3.

19                    THE COURT:     Mr. Pheffer?

20                    MR. DANE:     Yes.

21                    THE COURT:     I'm sorry, Juror Number 3, Mr. Pheffer.

22                    MR. DANE:     Yes.

23                    (In open court.)

24                    THE COURT:     Mr. Pheffer is excused, and -- yes,

25          Mr. Pheffer is excused.        So Mr. Barman is in that other seat.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 116 of 239 Page ID
                                  #:25544                              116



 1                    THE CLERK:     I'm going to move your seats now.

 2          Mr. Barman, would you please take Seat Number 4.          And

 3          Mr. Contreras, take Seat Number 4 at the top.

 4                    (At the bench.)

 5                    THE COURT:     Okay.   Next preemptory is with the

 6          plaintiff.

 7                    MR. CHU:     Mr. Barman, Number 4.

 8                    THE COURT:     Strike him?

 9                    MR. CHU:     Yes.

10                    (In open court.)

11                    THE COURT:     Mr. Barman is excused.     Thank you very

12          much.

13                    And, Ms. Bennett, would you take that seat, please.

14                    (At the bench.)

15                    THE COURT: Do we have defense?

16                    MR. DANE:     I'm going to ask, I'm not sure where she

17          is now.   Our next was Ms. Contreras.

18                    THE CLERK:     She's Number 3.

19                    (In open court.)

20                    THE COURT:     Ms. Contreras is excused.     And

21          Ms. Barrera, would you take that seat, please.

22                    (At the bench.)

23                    Next is with the plaintiff.

24                    MR. CHU:     We will pass.

25                    THE COURT:     Pass?   If we get two passes, we have a




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 117 of 239 Page ID
                                  #:25545                              117



 1          jury.

 2                    Defense?

 3                    MR. DANE:     Um, Mr. Thijssen.

 4                    THE COURT:     I'm sorry, who?

 5                    MR. DANE:     Mr. Thijssen.

 6                    (In open court.)

 7                    THE COURT:     Mr. Thijssen is excused.     And

 8          Ms. Stanton-Rigg, would you take that seat, please.

 9                    (At the bench.)

10                    MR. CHU:     We will pass.

11                    THE COURT:     Pass?   So the defense has used all

12          three, the plaintiff has passed, so we have a jury.

13                    (In open court.)

14                    THE COURT:     Okay.   We have a jury that is to be

15          selected.    It's the gentleman and all the ladies in the first

16          row.    Are there any last issues to bring to the attention of

17          the Court before you are sworn?         Once you are sworn, you are

18          the jury in the case until the case concludes.

19                    With that, let me have the jury sworn, please.

20                    THE CLERK:     Yes, Your Honor.

21                    Ladies and gentlemen, would you all stand and raise

22          your right hands to be sworn.

23                    THE COURT:     Just the back row, please.

24                    THE CLERK:     Yes, thank you.

25                    (Thereupon, the jury panel was sworn.)




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 118 of 239 Page ID
                                  #:25546                              118



 1                    THE CLERK:    Thank you very much.      Please be seated.

 2                    THE COURT:    Okay.    This is the opportunity --

 3                    And if counsel would return to counsel table,

 4          please.

 5                    So we have selected a jury in the case.         We have the

 6          first nine.    I want to thank all of the other prospective

 7          jurors for being present today to participate in this

 8          proceeding.    Please -- you are now excused.       Please return

 9          down to the jury room for additional possible assignment.

10          Thank you very much.        And that includes the first three in

11          the bottom row.     Okay.

12                    We are going to take a -- we have selected the jury,

13          and now we are going to move to the other parts of the case.

14          I'm going to read an instruction to you at this time, and

15          then I'm going to give counsel enough time to set up, so we

16          are going to take another short recess soon.

17                    So this applies throughout the course of the trial

18          until the jury is excused from the case.         Do not -- because

19          you must decide the case based solely on the evidence

20          received in the case and on my instruction as the law

21          applies, you must not be exposed to any other information

22          about the case or to issues it involves during the course of

23          your jury duty.

24                    So thus, until the end of the case or until

25          otherwise, you are excused, do not communicate with anyone in




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 119 of 239 Page ID
                                  #:25547                              119



 1          any way, and do not let anyone else communicate with you in

 2          any way about the merits of the case or anything to do with

 3          it.   This includes discussing the case in person, in writing,

 4          by phone or electronic means, via e-mail, text messaging, or

 5          any Internet chat room, blog, website, or application,

 6          including but not limited to Facebook, YouTube, Twitter,

 7          Instagram, LinkedIn, Snapchat, or any other forms of social

 8          media.

 9                    This applies to communicating with your fellow

10          jurors until I give you the case for deliberation.          And it

11          applies to communicating with anyone else, including family

12          members, your employer, the media, press, people involved in

13          the trial, although you may notify your family and your

14          employer that you have been seated as a juror in the case,

15          and how long you expect the case to last.         But if you are

16          asked or approached in any way about your jury service or

17          anything to do with the case, you must respond that you have

18          been ordered not to discuss it and then report any contact to

19          the Court.

20                    Because you will receive all the evidence and legal

21          instruction you properly may consider to return a verdict, do

22          not read, watch, or listen to any news or media accounts or

23          commentary about the case or anything to do with it.          Do not

24          do any research, such as consulting dictionaries, searching

25          the Internet, using other reference materials.          And do not




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 120 of 239 Page ID
                                  #:25548                              120



 1          make any investigation or in any other way try to learn about

 2          the case on your own.

 3                     Do not visit or view any place discussed in the

 4          case.   Do not use Internet programs or other devices to

 5          search for or view any place discussed during the trial.             Do

 6          not do any research about the case, the law, or the people

 7          involved, including the parties, the witnesses, or the

 8          lawyers until you have been excused as jurors.

 9                     If you happen to read or hear anything touching on

10          the case in the media, turn away and report that matter back

11          to the Court.

12                     Also, the attorneys representing the parties in this

13          case are not allowed to communicate with you directly during

14          the trial.     So please excuse them and do not take it

15          personally if they seem to ignore you or if you see them

16          outside the -- when you see them outside the courtroom or in

17          the hallway or elsewhere.

18                     These rules protect each party's rights to have the

19          case decided only on the evidence that has been presented.

20          Witnesses here in court take an oath to tell the truth, and

21          the accuracy of their testimony is tested through the trial

22          process.     If you do any research or investigation outside the

23          courtroom or gain any information through improper

24          communications, then your verdict may be influenced by

25          inaccurate, incomplete, or misleading information that has




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 121 of 239 Page ID
                                  #:25549                              121



 1          not been tested by the trial process.

 2                    Each of the parties is entitled to a fair trial by

 3          an impartial jury, and if you decide the case based on

 4          information not presented in court, you will have denied the

 5          parties a fair trial.

 6                    Remember, you have taken an oath to follow the

 7          rules, and it is very important that you follow the rules.           A

 8          juror who violates the rules jeopardizes the fairness of the

 9          proceedings, and a mistrial could occur which would require

10          the entire trial process to start over.        If a juror is

11          exposed to any outside information, please notify the Court.

12                    With that, we are going to take a break or a recess

13          at this time to allow counsel to set up for further

14          proceedings.    The clerk of the court, Mr. Cruz, will now take

15          charge of the jury.

16                    Just in terms of housekeeping matters going forward,

17          first of all, you are the jury in the case so you are the

18          most important part of the case.       In terms of the hours we

19          are going to keep, we are going to go until approximately

20          4:15 today.

21                    We are going to start tomorrow at 8:30, 8:30

22          tomorrow, so arrive a little bit early so we can start

23          precisely at 8:30.     Any time we are missing a juror, we

24          cannot proceed with a trial.       So when -- a juror who is not

25          here on time delays the entire process.        We live in a very




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 122 of 239 Page ID
                                  #:25550                              122



 1          dense city with a lot of traffic, and there may be rain

 2          that's coming tomorrow, so please make sure that you allow

 3          additional time to be here.

 4                    So the hours today are going to be different from

 5          the hours kept through the course of the trial.          Tomorrow

 6          we'll start at 8:30.     We'll go to 11:30, stop at 11:30, start

 7          lunch a little bit early, return at 12:30, and then we'll go

 8          from 12:30 to approximately 4:15, possibly 4:30, depending on

 9          how the case moves along.

10                    We'll be in trial every day through Friday.         And

11          then we'll commence again next week on Monday.          On Monday of

12          next week I have another calendar to handle, so we'll start a

13          little bit later than 8:30 on Monday.        I'll give you more

14          information regarding that.

15                    We have a jury room for the jury to use, and the

16          clerk will provide additional directions there.          And then

17          when you return shortly, I'm going to provide some additional

18          instructions for you, preliminary instructions.          The parties

19          or counsel will be able to make opening statements for you.

20          And then after opening statements, you will start hearing the

21          evidence in the case.

22                    And with that, I'll turn it over to Mr. Cruz.

23                    THE CLERK:    Would you all rise for the jury, please.

24                    Ladies and gentlemen would you follow me.

25                    (Thereupon, the jury retired from the courtroom.)




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 123 of 239 Page ID
                                  #:25551                              123



 1                    THE COURT:    The break is going to be about a half

 2          hour, a half hour break.

 3                    Okay.   Please have a seat.      So we have a lot to

 4          handle or cover before the jury returns for preinstruction

 5          and opening statements.

 6                    So I'm going to have Mr. Cruz provide to you the

 7          preinstructions that the Court will be providing.          So what

 8          I've done is incorporated certain of the instructions -- in

 9          reference to the objected set, incorporated certain of the

10          instructions offered by the defendants and certain of the

11          instructions offered by the plaintiff.

12                    The objections to the various instructions have been

13          already entered into the record through the filing of your --

14          through the filing of the instructions, so there is no need

15          for additional argument.      The -- you will have a copy of the

16          instructions to follow along as I read the preinstructions to

17          the jury.

18                    The -- there are several -- there are several

19          demonstratives that have been objected to, and so it's a

20          concern to the Court that the process may be delayed by late

21          objections, which causes the Court to have to review the

22          objections, which may delay the trial proceedings.          So from

23          now going forward, all demonstratives that you are going to

24          use in the case regarding any witness must be disclosed by

25          tomorrow at noon.      If not disclosed, you are not going to be




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 124 of 239 Page ID
                                  #:25552                              124



 1          able to use them.

 2                    It will not apply to demonstratives that you will be

 3          able -- that you might want to use during the course of

 4          argument.    We'll have to discuss that later in the day.            But

 5          I cannot stop proceedings to entertain the number of

 6          objections that have been filed just on the demonstratives

 7          with -- that are going to be used in opening statements.

 8                    So in reference to the demonstratives that will be

 9          used in opening statements, what I've tried to do is --

10          there's several issues that are going on in terms of managing

11          the case going forward.

12                    First of all, I have tried to resolve the disputes

13          concerning the jury instructions which has taken some time.

14                    Second, I have been working on the orders regarding

15          the motions in limine that we heard -- that the Court heard

16          yesterday, which hopefully will be issued shortly.

17                    And then third, there is a whole set of objections

18          concerning demonstratives.

19                    So in reference to Defendant Kite's demonstrative --

20          objections to plaintiffs' demonstratives, I have the

21          defendant's pleading, which is document number 463, so if you

22          follow along, the Court will rule.

23                    We have -- we have Kite's objections to plaintiffs'

24          proposed opening demonstratives, slides number 9 and 10.              The

25          objection is overruled.      Slides 9 and 10 can be granted.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 125 of 239 Page ID
                                  #:25553                              125



 1                    We have defendant's objection to slide 22, which

 2          references the 370,000 per dose cost of YESCARTA, which is

 3          apparently the list price.      The Court is going to sustain the

 4          objection for the reasons articulated in defendant's

 5          objection.

 6                    We have slide number 23.      Plaintiffs' opening slide

 7          23 includes the text at 2013 followed by two bullet points:

 8          One, an assertion regarding Kite's supposed licensing

 9          attempts; and, two, Sloan Kettering exclusively licensed

10          Sadelain's patent to Juno.      The Court is going to grant as to

11          the second bullet point in slide 23, allow the first bullet

12          point.   It may be that the Court -- that the plaintiff would

13          want to remove slide 23 in light of the Court's ruling.

14                    We go to slide number 27, which is use by the -- by

15          plaintiff of the term "excuses."       This is -- the term itself

16          is -- is argumentative, so the Court is going to grant that

17          objection to slide number 27.

18                    We go to slide number 30, which is -- plaintiffs'

19          opening statement slide number 30 relates to the public

20          correction document.     The Court is going to deny the -- or

21          overrule the objection to slide number 30.

22                    Slide number 32 is -- there is an objection to slide

23          number 32 because it references the -- or uses the phrase

24          "Kite cannot meet its burden to prove invalidity."          The

25          plaintiff can reference that the evidence will show that Kite




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 126 of 239 Page ID
                                  #:25554                              126



 1          is not able to meet its burden, so the objection is overruled

 2          as to slide number 30.

 3                    We have slide number 40 and 41, which has to do with

 4          Dr. Gilbert's testimony.      The Court is going to issue the

 5          order on the motion to exclude Dr. Barr.         It's granted in

 6          part and denied in part.      However, the part that is granted

 7          has to do with slides number 40 and 41, so the Court is going

 8          to sustain that objection to slides 40 and 41, cannot be

 9          used.

10                    Slide number 48, which has to do with the -- with

11          the issue of Gilead's value of YESCARTA as 6.2 billion.              This

12          concerns -- this concerns one of the -- part of the motions

13          in limine that was addressed yesterday in reference to

14          Dr. Sullivan's testimony.      The Court is going to allow that

15          part to come into evidence so the Court is going to deny --

16          overrule the objection to slide number 48.

17                    We have slide number 49, which is a reference --

18          references -- is a reference to slides number 10, 42, and 48,

19          so to the extent that the Court has already ruled on 10, 42

20          and 48, those objections remain.

21                    And then we have slide -- additional slide regarding

22          infringement.    This is on page 6 of the objections.        And as I

23          understand it, there is an objection to the first part of the

24          slide which references that Kite admits that YESCARTA

25          infringes.    The rest of the slide appears to be consistent




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 127 of 239 Page ID
                                  #:25555                              127



 1          with the statement of the case provided by the Court and also

 2          the stipulation of the parties.

 3                    So the Court is going to strike -- order the

 4          striking of the top portion that references that Kite admits

 5          YESCARTA infringes.      The stipulation itself can be displayed

 6          to the jury.

 7                    So hopefully that provides guidance to the

 8          plaintiff.     I'm still reviewing the plaintiffs' objections to

 9          the defendant's demonstratives.       So I think I would encourage

10          the parties to meet and confer and disclose your

11          demonstratives well in advance so we can avoid some late

12          objections.

13                    Yes, sir?

14                    MR. CHU:     One quick question.    On the slide that was

15          an organizing slide that said "Kite's excuses," could we put

16          "Kite's position" or "Kite's defenses" or something like

17          that?

18                    THE COURT:     Yes, absolutely.

19                    MR. CHU:     Thank you.

20                    THE COURT:     And then I'm going to have, Mr. Cruz, if

21          you could provide the parties with the preliminary

22          instructions so they will have a set.

23                    And then at some point in time -- let me ask counsel

24          as to when do you want the video played to the jury?

25                    MR. CHU:     We are in agreement, Your Honor, that




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 128 of 239 Page ID
                                  #:25556                              128



 1          before opening statements are made to have the Federal

 2          Judicial Center video played.

 3                    THE COURT:     Let's see.

 4                    MR. CHU:     And just to be more specific, we would be

 5          in favor of the video being played before you read the

 6          preliminary instructions.

 7                    THE COURT:     I'm reviewing the instructions again.

 8          Let's see.

 9                    MR. DANE:     Your Honor --

10                    THE COURT:     One moment.    Let me just finish here.

11                    (Pause in proceedings.)

12                    THE COURT:     So Instruction -- Instruction Number 4

13          in the order that has been proposed by the Court references

14          the playing of the video, so what I'm going to do is I'm

15          going to remove that Instruction Number 4 and provide it at

16          the beginning.

17                    MR. DANE:     That's fine.

18                    THE COURT:     So the request is that the video should

19          be played before the reading of the preliminary instructions?

20                    MR. CHU:     Yes, Your Honor.

21                    THE COURT:     So I'll pull that out.     And I think

22          everything else is in order.       So you will have an opportunity

23          to review.

24                    Is there anything else we need to discuss?         The jury

25          is going to come back soon.       So do you need to set up or are




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 129 of 239 Page ID
                                  #:25557                              129



 1          you ready to go?

 2                    MR. CHU:     I think we are ready to go, and we have

 3          the video or maybe -- do you have the video?

 4                    THE COURT:     Okay.    Let's take a short recess.     So

 5          let's -- I'll resume back at 2:00.

 6                    MR. CHU:     Thank you.

 7                    THE COURT:     Yes.    You can set up.

 8                    (Thereupon, there was a brief recess.)

 9                    THE COURT:     Okay.    So we have counsel again present

10          with several other persons in the galley portion of the

11          court.   So there has been one suggested correction to

12          Preliminary Instruction Number 10, and the suggestion is that

13          the word alleged -- let's see, I'll find it.         The word

14          alleged should be placed before the word infringement on line

15          9 of Instruction Number 10, which I have done.

16                    And with that, are we ready for the jury?

17                    MR. CHU:     Counsel together wanted to mention one

18          other item.    We were thinking that starting tomorrow,

19          depending on the Court's view, that the jurors would be in

20          rows of four and five so that they would be closer to the

21          witness box and they could all easily observe the witness,

22          but for opening statements, to just leave them in the single

23          line of nine now.      And we both agree to that.

24                    THE COURT:     Sure.    That's a suggestion that the

25          Court will embrace.      It makes sense.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 130 of 239 Page ID
                                  #:25558                              130



 1                     MR. CHU:     Thank you.

 2                     THE CLERK:     I'll have the TV monitor moved over

 3          here.

 4                     THE COURT:     After the break.    Yeah.

 5                     THE CLERK:     Okay.

 6                     THE COURT:     Okay.   Let's bring the jury back.

 7                     THE CLERK:     Would you all rise for the jury, please.

 8                     (Thereupon, the jury returned to the courtroom.)

 9                     THE COURT:     Okay.   We have the jury reassembled.

10          Please have a seat, everybody in the courtroom.          Again,

11          welcome.    Again, my name is Judge S. James Otero.        You are

12          now the jury in the case.         You are the most important part of

13          the trial proceedings.       As I mentioned, you make all the

14          credibility determinations, resolve all of the conflicts that

15          will be presented to you in the course of the trial

16          proceedings.

17                     I want to make sure that everybody is comfortable

18          throughout the proceedings.          So we have water and certain

19          refreshments in the jury room, so feel free if you want to

20          bring that out during the course of the trial proceedings,

21          feel free to bring your coffee or your water or other drinks.

22          Please, no food or gum.       If you need to eat for a medical

23          reason, just bring it to the attention of the clerk, and we

24          certainly can accommodate that.

25                     So just to refresh your memories, in terms of the




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 131 of 239 Page ID
                                  #:25559                              131



 1          parties again, we have Juno Therapeutics, the plaintiffs in

 2          the case represented by several lawyers.         And I think we have

 3          one new counsel at the counsel table, Ms. Tuan has joined the

 4          team at -- on the plaintiffs' side.        So we -- again, we have

 5          Mr. Chu, Mr. Heinrich, we have Ms. Tuan, we have Ms. Geers,

 6          and then Ms. Jeffries.      So that's the team of lawyers

 7          representing the plaintiffs.

 8                    And then again, the defendants, Kite Pharma, and we

 9          have Mr. Dane, Mr. Weinberger, and then Ms. Blanca Young all

10          present to represent the defendant in the case.

11                    So we are going to start with a video to educate the

12          jury regarding certain of the issues in the proceedings here

13          and also what -- what a patent is.        There are some highly

14          technical terms that I'm going to read to you in the course

15          of some preliminary instructions.       I would not become

16          overwhelmed over those, some of the terms I'm going to

17          reference.    These terms are going to be explained to you in

18          far more detail so that a layperson can understand them

19          during the course of the trial proceedings.

20                    But with that, since the case involves a patent, I'm

21          going to show a video that explains what a patent is, and how

22          one is obtained.     And with -- I think -- I want to make sure

23          all your screens are working in front of you.         Yes?   Okay.

24          Let's play the video.

25                    (Thereupon, the video was played.)




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 132 of 239 Page ID
                                  #:25560                              132



 1                    THE COURT:    That concludes the playing of the video

 2          for the jury.     I have now some preliminary instructions to

 3          provide to you.     You are going to be given a final set of

 4          instructions to -- prior to your deliberations.          And those

 5          instructions will control your deliberations.

 6                    Members of the jury, you are now the jury in the

 7          case.   It is my duty to instruct you on the law.         These

 8          instructions are preliminary instructions to help you decide

 9          the principles that apply to civil trials and to help you

10          understand the evidence as you listen to it.

11                    You will be allowed to keep this set of instructions

12          to refer throughout -- to refer to throughout the trial.

13          These instructions are not to be taken home, and must remain

14          in the jury room when you leave in the evening.

15                    At the end of the trial, these instructions will be

16          collected and I will give you a final set of instructions.

17          It is the final set of instructions that will govern your

18          deliberations.

19                    It is your duty to find the facts from all of the

20          evidence in the case.      To those facts you will apply the law

21          as I give it to you.     You must follow the law as I give it to

22          you whether you agree with it or not.        And you must not be

23          influenced by any personal likes or dislikes, opinions,

24          prejudices, or sympathy.      That means that you must decide the

25          case solely on the evidence.       You will recall that you took




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 133 of 239 Page ID
                                  #:25561                              133



 1          an oath to do so.

 2                    Please do not read into these instructions, anything

 3          I may say or do, that I have an opinion regarding the

 4          evidence or what your verdict should be.

 5                    I have already provided the instruction regarding

 6          the conduct of the jury throughout the course of the trial,

 7          so I am not going to re-read that instruction.

 8                    If there is any news, media account, or commentary

 9          about the case or anything to do with it, you must ignore it.

10          You must not read, watch, or listen to any news, media

11          account, or commentary about the case or anything to do with

12          it.   The case must be decided by you solely and exclusively

13          on the evidence that will be received in the case and on my

14          instructions as to the law that applies.         If any juror is

15          exposed to any outside information, please notify the Court

16          immediately.

17                    To help you follow the evidence, I will give you a

18          summary of the positions of the parties.         The plaintiffs in

19          this case are Juno Therapeutics and Sloan Kettering Institute

20          for Cancer Research.     The defendant in this case is Kite

21          Pharma.   For convenience, the parties and I will often refer

22          to the plaintiffs collectively as Juno, or Juno and Sloan

23          Kettering, or simply plaintiffs.       The parties and I will

24          refer to the defendant as Kite.

25                    The plaintiff, Juno and Sloan Kettering, filed suit




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 134 of 239 Page ID
                                  #:25562                              134



 1          in this court seeking money damages for -- from Kite for

 2          infringing the '190 patent by making, importing, using,

 3          selling, and offering for sale Kite's YESCARTA product that

 4          Juno and Sloan Kettering argue are covered by claims 3, 5, 9,

 5          and 11 of the '190 patent.

 6                    These are the asserted claims for the '190 patent.

 7          Kite contends that the certificate of correction to the '190

 8          patent is invalid.     The parties have agreed that if the

 9          certificate of correction is not found to be invalid, then

10          defendant's YESCARTA therapy infringes the asserted claims of

11          the '190 patent.

12                    In addition to Kite contending the certificate of

13          correction is invalid, Kite also argues that the asserted

14          claims of the '190 patent are invalid for reasons that you

15          will hear about.     Kite raises these invalidity issues as a

16          defense to infringement.      Your job will be to decide whether

17          Kite's infringement was willful.       Your job is also to decide

18          whether the certificate of correction is invalid, and whether

19          the asserted claims of the '190 patent are invalid.

20                    If you decide that the certificate of correction is

21          invalid, and that at least one of the asserted claims is

22          valid, you will then need to decide any money damages to be

23          awarded to plaintiffs to compensate them for Kite's

24          infringement.

25                    If you decide that any infringement was willful,




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 135 of 239 Page ID
                                  #:25563                              135



 1          that decision should not affect any damage award you give.           I

 2          will take willfulness into account later.

 3                    I will now explain how a claim defines what it

 4          covers.   A claim sets forth in words a set of requirements.

 5          Each claim sets forth its requirements in a single sentence.

 6          If a device or a method satisfies each of these requirements,

 7          then it is covered by the claim.       There can be several claims

 8          in a patent.    Each claim may be narrower or broader than

 9          another claim by setting forth more or fewer requirements.

10                    The coverage of a patent is assessed claim by claim.

11          In patent law, the requirements of a claim are often referred

12          to as claim elements or claim limitations.         When a thing,

13          such as a product or process, meets all of the requirements

14          of a claim, the claim is said to cover that thing, and that

15          thing is said to fall within the scope of that claim.

16                    In other words, a claim covers a product or process

17          where each of the claim elements or limitation is present in

18          that product or process.

19                    Before you decide whether the claims of the '190 are

20          valid or not, you will need to understand the patent claims.

21          As I mentioned, the patent claims are numbered sentences at

22          the end of the patent that describe the boundaries of the

23          patent's protection.     It is my job as a judge to explain to

24          you the meaning of any language in the claims that needs

25          interpretation.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 136 of 239 Page ID
                                  #:25564                              136



 1                    I have already determined the meaning of certain

 2          terms of the claims of the '190 patent.        My interpretation is

 3          as follows:    For the term the amino acid sequence encoded by

 4          SEQ ID NO:6, as originally issued, this term is construed as

 5          amino acids 113 to 220 of a CD starting with lysine.          And as

 6          corrected by the certificate of correction, this term is

 7          construed as amino acids 114-220 of CD28 starting with

 8          isoleucine.    For the term nucleic acid polymer, encoding a

 9          binding element that specifically interacts with a selected

10          target, you should apply its plain and ordinary meaning.

11                    Further claim terms for which I have not provided a

12          definition, you should apply the plain and ordinary meaning.

13          You are to apply my definitions of these terms throughout the

14          case; however, my interpretation of a language of the claim

15          should not be taken as an indication that I have any view

16          regarding the issues, such as validity of the certificate of

17          correction or the validity of the asserted claims.

18                    Those issues are yours to decide.        I will provide

19          you more detailed instructions on the meaning of the claims

20          before you retire to deliberate your verdict.

21                    In these instructions, I will often refer to a

22          party's burden of proof.      I will be discussing two different

23          burdens of proof.     The first is burden -- the first is known

24          as a burden of proof by a preponderance of the evidence.

25          When a party has the burden of proving any claim or




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 137 of 239 Page ID
                                  #:25565                              137



 1          affirmative defense by a preponderance of the evidence, it

 2          means you must be persuaded by the evidence that the claim or

 3          affirmative defense is more likely true than not true.

 4                     The second burden of proof I will discuss is known

 5          as burden of proof by -- by clear and convincing evidence.

 6          When a party has the burden of proving any claim or defense

 7          by clear and convincing evidence, it means that the party

 8          must present evidence that leaves you -- that leaves you with

 9          a firm belief or conviction that it is highly likely that the

10          factual contentions of the claim or defense are true.

11                     This is a higher standard of proof than proof by a

12          preponderance of the evidence, but it does not require proof

13          beyond a reasonable doubt.      You should base your decision on

14          all the evidence regardless of which party presented it.

15                     In deciding the issues, you will be asked to

16          consider specific legal standards.        I will give you an

17          overview of those standards now, and I will review them in

18          more detail before the case is submitted to you for your

19          verdict.

20                     Kite contends that the certificate of correction to

21          the '190 patent is invalid.       The parties have agreed that if

22          the certificate of correction is not found to be invalid,

23          then defendant's YESCARTA's therapy infringes the asserted

24          claims of the '190 patent.

25                     You will be asked to decide whether Kite's alleged




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 138 of 239 Page ID
                                  #:25566                              138



 1          infringement of the '190 patent was willful.         Juno and Sloan

 2          Kettering must show willfulness by a preponderance of the

 3          evidence.

 4                    You will also be asked to decide whether the

 5          certificate of correction of the '190 patent is invalid.

 6          Kite must prove by clear and convincing evidence that the

 7          certificate of correction of the '190 patent is invalid.

 8                    You will also be asked to decide whether the

 9          asserted claims of the '190 patent are invalid.          A patent may

10          be invalid for a number of reasons, each of which is asserted

11          on a claim-by-claim basis.      A patent claim may be invalid if

12          the patent's description in the specification does not meet

13          certain requirements.      To be valid, a patent must meet the

14          written description requirement.

15                    In order to meet this written description

16          requirement, the description of the invention in the

17          specification portion of the patent must be detailed enough

18          to demonstrate that the applicant actually possessed the

19          invention as claimed.      Kite must show by clear and convincing

20          evidence that the patent does not meet the written

21          description requirement.

22                    The disclosure of a patent must also meet the

23          enablement requirement.      To meet this requirement, the

24          description in the patent has to be sufficiently full and

25          clear to have allowed persons of ordinary skill in the field




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 139 of 239 Page ID
                                  #:25567                              139



 1          of technology of the patent to make and use the invention

 2          without undue experimentation at the time the patent

 3          application was originally filed.       Kite must show by clear

 4          and convincing evidence that the patent does not meet the

 5          enablement requirement.

 6                    If you decide that Kite has failed to prove that the

 7          certificate of correction is invalid, and that Kite has

 8          failed to prove that any of the asserted claims of the '190

 9          patent is invalid, you will then need to decide any damages

10          to be awarded to compensate Juno and Sloan Kettering for the

11          infringement.

12                    Juno and Sloan Kettering have the burden to persuade

13          you of the amount of the damages by a preponderance of the

14          evidence.    A damage award should put Juno and Sloan Kettering

15          in approximately the same financial position that they would

16          have been in had the infringement not occurred.

17                    But in no event may the damages awarded be less than

18          what Juno and Sloan Kettering would have received had they

19          had been paid a reasonable royalty.        I will instruct you

20          later on the meaning of reasonable royalty.         The damages you

21          are -- the damages you award are meant to compensate Juno and

22          Sloan Kettering and not to punish Kite.        You may not include

23          in your award any additional amount as a fine or penalty

24          above what is necessary to compensate Juno and Sloan

25          Kettering for the infringement in order to punish Kite.              I




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 140 of 239 Page ID
                                  #:25568                              140



 1          will give you more detailed instructions on the calculation

 2          of damages at the conclusion of the case.

 3                    The -- during the course of the trial, you will have

 4          to consider the evidence in the case.        The evidence you are

 5          to consider in deciding the facts of the case include the

 6          sworn testimony of the witnesses who will be called to

 7          testify here, the exhibits which would be received into

 8          evidence, any facts which the lawyers and the parties would

 9          have agreed to or stipulated to, and then any facts that I

10          may instruct you to accept as being proved.

11                    In reaching your verdict, you may have -- you may

12          consider only the testimony and exhibits received in

13          evidence.    Certain things are not evidence, and you may not

14          consider them in deciding what the facts are.         I will

15          instruct you.    The arguments and statements by lawyers are

16          not evidence.    The lawyers are not witnesses.       What they may

17          say in opening statements, closing arguments, and at other

18          times is intended to help you interpret the evidence, but it

19          is not evidence.     If the facts as you remember them differ

20          from the way the lawyers have stated them, your memory of

21          them controls.

22                    Questions and objections by lawyers are not

23          evidence.    Attorneys have a duty to their clients to object

24          when they believe a question is improper under the Rules of

25          Evidence.    You should not be influenced by the objection or




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 141 of 239 Page ID
                                  #:25569                              141



 1          by the Court's ruling on it.

 2                    Testimony that is excluded or stricken or that you

 3          are instructed to disregard is not evidence and must not be

 4          considered.     In addition, some evidence may be received only

 5          for a limited purpose.      When I instruct you to consider

 6          certain evidence only for a limited purpose, you must do so,

 7          and you may not consider that evidence for any other purpose.

 8                    Anything that you may see or hear when the Court is

 9          not in session is not evidence.       You are to decide the case

10          solely on the evidence received in the course of the trial.

11                    Some evidence may be admitted for a limited purpose.

12          When I instruct you that an item of evidence has been

13          admitted only for a limited purpose, you must consider it

14          only for that limited purpose and not for any other purpose.

15                    There are two types of evidence:        Evidence may be

16          either direct or circumstantial.       Direct evidence is direct

17          proof of a fact, such as the testimony by a witness about

18          what that witness personally saw or heard or did.

19          Circumstantial evidence is proof of one or more facts from

20          which you could find another fact.        You should consider both

21          kinds of evidence.     The law makes no distinction between the

22          weight to be given to either direct or circumstantial

23          evidence.     It is for you to decide how much weight to give to

24          any of the evidence.

25                    Certain charts, summaries, and demonstratives not




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 142 of 239 Page ID
                                  #:25570                              142



 1          admitted into evidence may be shown to you in order to help

 2          explain the contents of books, records, documents, or other

 3          evidence in the case.      Charts, summaries, and demonstratives

 4          are only as good as the underlying evidence that supports

 5          them.   You should therefore give them only such weight as you

 6          think the underlying evidence deserves.

 7                    Certain charts and summaries may be admitted into

 8          evidence to illustrate information brought out in trial.

 9          Charts and summaries are admitted into evidence -- charts and

10          summaries that are admitted into evidence are only as good as

11          the testimony or other admitted evidence that supports them.

12          You should therefore give them only the weight you think the

13          underlying evidence deserves.

14                    So in deciding the facts in this case, you may have

15          to decide which testimony to believe and which testimony not

16          to believe.    You may believe everything a witness says or

17          part of it or none of it.      In considering the testimony of

18          the several witnesses who will be testifying in this case,

19          you may take into account the opportunity and the ability of

20          the witness to hear -- to see or hear or know the things

21          testified to, the witness' memory, the witness' manner while

22          testifying, the witness' interest in the outcome of the case,

23          if any, the witness' bias or prejudice, if any, whether other

24          evidence contradicted the witness' testimony, the

25          reasonableness of the witness' testimony in light of all of




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 143 of 239 Page ID
                                  #:25571                              143



 1          the evidence, and any other facts -- any other factors that

 2          bear on believability.      Sometimes a witness may say something

 3          that is not consistent with something else he or she said.

 4          Sometimes different witnesses will give different versions of

 5          what happened.

 6                     People often forget things or make mistakes in what

 7          they remember.     Also, two people may see the same event but

 8          remember it differently.      You may consider these differences,

 9          but do not decide the testimony is untrue just because it

10          differs from other testimony.       However, if you decide that a

11          witness has deliberately testified untruthfully about

12          something important, you may choose not to believe anything

13          that witness said.

14                     On the other hand, if you think that the witness

15          testified untruthfully about some things, but told the truth

16          about others, you may accept the part you think is true and

17          ignore the rest.     The weight of the evidence as to fact does

18          not necessarily depend on the number of witnesses who

19          testify.    What is important is how believable the witnesses

20          were, and how much weight you think their testimony deserves.

21                     There are Rules of Evidence that control what can be

22          received into evidence during the course of a trial.          When a

23          trial -- when a lawyer asks a question or offers an exhibit

24          into evidence, and a lawyer on the other side thinks that it

25          should not be permitted by the Rules of Evidence, that lawyer




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 144 of 239 Page ID
                                  #:25572                              144



 1          may object.     If I overrule the objection, the question may be

 2          answered or the exhibit received.       If I sustain the

 3          objection, the question cannot be answered and the exhibit

 4          cannot be received.

 5                    Whenever I sustain an objection to a question, you

 6          must ignore the question and must not guess what the answer

 7          might have been.     Sometimes I may order that evidence be

 8          stricken from the record, and that you disregard it or ignore

 9          the evidence.     This means you are -- this means when you are

10          deciding the case, you must not consider the stricken

11          evidence for any purpose.

12                    You will hear during the course of the trial

13          testimony from several experts who will testify to opinions

14          and the reasons for their opinions.        This opinion testimony

15          is allowed because of the education or training or experience

16          of the witnesses.

17                    Such opinion testimony should be judged just like

18          any other testimony.     You can accept it or reject it and give

19          it as much weight as you think it deserves considering the

20          witness' education and experience, the reasons given for the

21          opinion, and all of the other evidence in the case.

22                    I urge you to pay close attention to the trial

23          testimony as it is given.      During deliberations you will not

24          have a transcript of the trial testimony.

25                    You have been given tablets and pens and pencils.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 145 of 239 Page ID
                                  #:25573                              145



 1          If you wish to -- if you wish, you may take notes to help you

 2          remember the evidence.      If you do take notes, please keep

 3          them to yourself until you go to the jury room to decide the

 4          case.   Do not let note taking distract you.        When you leave

 5          your notes, you should leave the notes in the courtroom on

 6          your chair each day.     No one will read your notes.

 7                    Whether or not you take notes, you should rely on

 8          your own memory of the evidence.       Notes are only to assist

 9          your memory.    You should not be overly influenced by the

10          notes of other jurors.

11                    From time to time during the course of the trial, it

12          will be necessary for me to talk with the attorneys outside

13          the presence of the jury or by calling a witness.          Please

14          understand that while you are waiting, we are working.           The

15          purpose of these conferences is not to keep relevant

16          information from you but to decide how evidence is to be

17          treated under the Rules of Evidence and to avoid confusion

18          and error.

19                    Of course, we will want -- of course, we will do

20          what we can do keep the number and length of these

21          conferences to a minimum.      I may not always grant an

22          attorney's request for a conference.        Do not consider my

23          granting or denying a request for a conference as any

24          indication of my opinion of the case or what your verdict

25          should be.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 146 of 239 Page ID
                                  #:25574                              146



 1                    So my practice is generally not to hold conferences

 2          at the bench here.     If I deny a request for a conference at

 3          sidebar, I always give counsel the opportunity to make an

 4          argument at another point during the course of the trial so

 5          that it doesn't inconvenience the jury or delay proceedings.

 6                    The trial is -- the trial portion is about to begin.

 7          First, each side may make an opening statement.          An opening

 8          statement is not evidence in the case.        It is simply an

 9          outline to help you decide what the party expects the

10          evidence will show.

11                    The presentation of evidence will begin thereafter.

12          Witnesses will take the witness stand, and the documents will

13          be offered and admitted into evidence.        There are two

14          standards of proof that you will apply to the evidence

15          depending on the issue you are deciding.         On some issues, you

16          must decide whether something is more likely true than not.

17          On other issues you must use a higher standard and decide

18          whether it is highly probable that something is true.

19                    Plaintiff will present their evidence of their

20          contention that some claims of the '190 patent have been

21          willfully infringed by Kite.       They will also present evidence

22          about the amount of damages they are seeking.         These

23          witnesses will be questioned by plaintiffs' counsel in what

24          is called direct examination.

25                    After direct examination of a witness is completed,




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 147 of 239 Page ID
                                  #:25575                              147



 1          Kite's counsel has an opportunity to cross-examine that

 2          witness.    Finally, plaintiffs' counsel has an opportunity to

 3          question the witness one more time in what is called

 4          redirect.    To persuade you that any infringement was willful,

 5          plaintiffs must prove that it is more likely true than not

 6          that the infringement was willful.

 7                     After plaintiff have presented their witnesses on

 8          willfulness and damages, Kite will call witnesses who will

 9          also be examined and subject to cross-examination and

10          redirect.    Kite will present its evidence that it does not

11          infringe the '190 patent because a certificate of correction

12          is invalid and that the asserted claims of the '190 are

13          invalid.

14                     To prove invalidity of the certificate of correction

15          or any claim, Kite must persuade you that it is highly

16          probable that the certificate of correction or claim is

17          invalid.    In addition to presenting its evidence of

18          invalidity, Kite will put on evidence responding to

19          plaintiffs' willfulness contention and to plaintiffs' damages

20          calculations.

21                     Plaintiff will then return and will put on evidence

22          responding to Kite's contention that the certificate of

23          correction and claims of the '190 are invalid.          Plaintiffs

24          will have the option -- the option to put on what is

25          called -- referred to as rebuttal evidence to any evidence




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 148 of 239 Page ID
                                  #:25576                              148



 1          offered by Kite of lack of willfulness and damages.

 2                    Finally, Kite will have the option to put on

 3          rebuttal evidence to any evidence offered by plaintiffs on

 4          validity of the certificate of correction and the asserted

 5          claims of the '190 patent.

 6                    During the presentation of evidence, the lawyers

 7          will be allowed brief opportunities to explain what they

 8          believe the evidence will -- evidence has shown or what they

 9          believe upcoming evidence will show.        Such comments are not

10          evidence and are being allowed solely for the purpose of

11          helping you, the jury, understand the evidence.

12                    Because the evidence is introduced piecemeal, you

13          must -- you need to keep an open mind as the evidence comes

14          in and wait for all of the evidence before you make any

15          decisions.    In other words, you should keep an open mind

16          throughout the entire trial proceedings.

17                    The parties may present the testimony of a witness

18          by reading from his or her deposition transcript or by

19          playing videotape of the witness' deposition testimony.              A

20          deposition is sworn testimony of a witness taken before trial

21          and is entitled to the same consideration as if the witness

22          testified here in open court.

23                    After the evidence has been presented, I will give

24          you a final set of instructions on the law that applies to

25          the case, and the attorneys then will make closing arguments.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 149 of 239 Page ID
                                  #:25577                              149



 1          After closing arguments, the case will be presented to you to

 2          decide.

 3                    And that concludes the Court's reading of the

 4          preliminary instructions.      And I turn it over to the lawyers

 5          for the plaintiff to make opening statements.

 6                    Who will be presenting opening statements on behalf

 7          of the plaintiff?

 8                    MR. CHU:     I will, Your Honor.

 9                    THE COURT:     Mr. Chu.

10                    MR. CHU:     Good afternoon, ladies and gentlemen.

11                    First and foremost, thank you.       Thank you for

12          helping to make our justice system the best in the world.

13                    I want to introduce a few people.        You have met my

14          colleagues.    Together we are representing both Sloan

15          Kettering and Juno Therapeutics.       You will meet other people

16          during the course of the trial, but someone else is going to

17          be in this courtroom every day, and that is Mr.          Josh

18          Swenson, and he is the master of the technology.          So he'll be

19          able to bring up documents and other things to make it easy

20          for you to see.

21                    I also want to introduce other very important

22          people.   During the course of this case we will be talking

23          about the Sadelain patent, inventive work done by

24          Dr. Sadelain at Sloan Kettering with other colleagues.           And

25          the first witness you will hear from is Dr. Michel Sadelain.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 150 of 239 Page ID
                                  #:25578                              150



 1                     You will also hear from Dr. Yashodhara Dash.         She is

 2          the senior director of technology management for Sloan

 3          Kettering, and she will be our second witness.          And you will

 4          hear from Dr. Mark Gilbert who is the chief medical officer

 5          of Juno, and he will be our third witness.

 6                     Now, with that, may it please the Court and the

 7          ladies and gentlemen of the jury.

 8                     This is an important case that involves an

 9          extraordinary invention.      For many, many, many decades, for

10          longer than the lifetimes of all the people in this

11          courtroom, scientists and doctors have known about cancer.

12          And it's been stubborn.      It's been able to attack our skin,

13          our kidneys, our bone marrow, our blood.         And it's a stubborn

14          disease.    Doctors and scientists have done a good job over

15          the years attacking many other diseases, but cancer is

16          particularly difficult.      Why is that?

17                     Well, we have immune systems.      We are born with

18          these wonderful immune systems.       We all, during the course of

19          our life, we get a cold, we get a virus or we cut ourselves,

20          maybe we get a little bit of infection, and our immune system

21          goes and it attacks the invading bacteria, the invading

22          viruses.    It recognizes them.     And maybe we are under the

23          weather for a little bit, but we live on for years and years

24          and years despite all of those attacks.

25                     Because our immune system is pretty darn good at




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 151 of 239 Page ID
                                  #:25579                              151



 1          recognizing who and what is a foreign invader, some bacterial

 2          cells that might give us an infection, our immune system,

 3          which include different kinds of white blood cells can say,

 4          a-ha, that's a foreign invader, I'm going to go and attack

 5          that bad bacteria and kill it.       That keeps us alive.     And it

 6          works with so many, many, many diseases.

 7                    What cancer does is it tricks the immune system so

 8          that many cancers cannot be recognized by our white blood

 9          cells and other parts of our immune system, as enemies, as

10          foreign invaders.     They look like friendlies.      And so our

11          white blood cells may pass by the cancer cells and, instead

12          of attacking them, say these are friendlies, we leave them

13          alone, and the cancer grows and grows and grows.

14                    And people have known this for decades, and they

15          have tried to find new ways to attack cancer.         And for many

16          decades, there were three principal ways:         One is surgery,

17          one is radiation, one is chemotherapy.        These three, either

18          individually, sometimes in combination with each other, they

19          sometimes worked.

20                    We probably all have known friends, family, who have

21          had some cancer and then we think they are in remission and

22          that's good news.     But then maybe it's a year or two, maybe

23          it's five years later, the cancer is back, or maybe it's a

24          different kind of a cancer because the cancer has stayed

25          around.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 152 of 239 Page ID
                                  #:25580                              152



 1                    So what did Dr. Sadelain and his colleagues do?

 2          They said, can we do something to specially train a type of

 3          white blood cell that we have -- they are called T-cells, the

 4          letter T -- can we specially train them to recognize

 5          particular cancers?     And they worked hard.      They built on the

 6          work of others before them as all scientists do.

 7                    And they, after lots and lots of hard work, came up

 8          with a way to reengineer the T-cells of an individual

 9          patient, to take some blood from a patient, to just take the

10          T-cells, put the rest of the blood back into the patient, and

11          then to make some changes in the natural T-cells of that

12          patient and then allow those cells to grow and then to put

13          them back into the patient's body.

14                    And now these T-cells going back in, first of all,

15          the rest of the body says these are friendlies, because it's

16          the patient's own T-cells coming back in.         Yes, they are

17          trained a little differently, but they are coming back in.

18          So the body -- the rest of the body says okay, those are

19          friendlies, those are friendly soldiers.

20                    But they are not everyday soldiers.        They've been

21          reengineered to be like special forces, to recognize the

22          particular cancer that that patient has.         And then those

23          T-cells go throughout the body.       And when they see the cancer

24          cells, they attack and they attack, and they begin to kill

25          the cancer cells.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 153 of 239 Page ID
                                  #:25581                              153



 1                    You heard the fact that I said earlier today that

 2          Dr. Sadelain and his colleagues came up with the first living

 3          drug to attack cancer.      And what is meant by that is what

 4          I've said so far, but it's much more.        Because when the

 5          T-cells are attacking foreign invaders, the foreign invader

 6          cells will die, but the T-cells will die, too.

 7                    And the magic of this extraordinary invention is the

 8          patient's own body will then begin to have a call to arms, to

 9          bring on reinforcements, not just the T-cells that the

10          patient originally had but reengineered T-cells that the

11          patient never had.     And the body's own system will then begin

12          to make millions and millions of these specially trained

13          special forces T-cells to continue to go after the cancer,

14          look for it everywhere in the body, and to go after it and go

15          after it and go after it.

16                    Scientists before said boy, if we can have a little

17          better treatment of cancer, the kind I talked about before,

18          surgery or radiation or chemotherapy, that would be pretty

19          neat.   But at least a few scientists and doctors now, once in

20          a while, they whispered the word cure or maybe it's a cure.

21                    And so the folks at Sloan Kettering and some others

22          around the world, because the work became known, said can we

23          have some clinical trials?      And the numbers of patients in

24          the early clinical trials tend to be small, 10, 20.          They are

25          not thousands of patients.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 154 of 239 Page ID
                                  #:25582                              154



 1                    With 20 patients in a clinical trial, it was one of

 2          our loved ones, and we knew that their life was not going to

 3          be long lived, we would say we hope that there will be

 4          something that is a miracle for one of the 20, and we hope

 5          it's our relative.

 6                    In fact, on average, for all of the patients in a

 7          clinical trial, the physicians and scientists know from

 8          thousands and thousands and thousands of similar patients

 9          that have gone through every other kind of treatment for that

10          particular kind of cancer, that on average, when these early

11          patients enrolled in the early clinical trials, they will all

12          pass away, and their average life expectancy was just

13          12 weeks.

14                    In some of the early trials, it would be marvelous

15          if it was one or two out of 20, or five, but depending on the

16          trials, it's 40 percent, 50 percent.        And some have survived

17          not just extra weeks but extra months and today some extra

18          years.   And all over the world scientists are finding better

19          and better ways to make these treatments better, to have

20          longer term survival because of the magic of Dr. Sadelain's

21          living drug.

22                    A lot more work needs to be done.        And that work is

23          underway.    You probably know that throughout all of our

24          lifetimes untold billions of dollars have been spent.

25          Decades ago the United States declared war on cancer, and it




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 155 of 239 Page ID
                                  #:25583                              155



 1          was announced as if it was a shot to the moon.          But since

 2          then, of course, we did land people on the moon and brought

 3          them safely back to earth.      And here now is this glimmer of

 4          hope that for at least some cancers, these reengineered

 5          T-cells, the living drug has more than just a little bit of

 6          hope for the patients.

 7                    Now, along the way, the people at Sloan Kettering

 8          said if this is a good invention, let's apply to the United

 9          States Patent Office.      And they have people, as you saw in

10          the video, who are specially trained in law, patent law, in

11          the particular area of technology.        So these are people who

12          really understand the science and the law.         And in this case

13          and in many cases they spend years from the date of the first

14          application until they decide to just reject the patent

15          application or maybe to grant it.       And in this case they

16          granted it.    They granted a United States patent.

17                    I brought with me here today, it's the actual

18          Sadelain patent that was granted by our United States Patent

19          and Trademark Office.

20                    Now, let me look a little bit with greater care at

21          the evidence you will hear during the course of this trial.

22          Sloan Kettering and its sister institutions, these are

23          photographs of their facilities, they are together the oldest

24          cancer institution in the United States.

25                    And what is the relationship with Juno?         Juno was




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 156 of 239 Page ID
                                  #:25584                              156



 1          formed to find a way to carry this work farther.          And

 2          sometimes a company would just form an alliance with one

 3          research institution, but the people behind Juno said instead

 4          of having different institutions competing with each other,

 5          let's bring together leading cancer institutions, Sloan

 6          Kettering, you've heard, I'm sure, of St. Jude Children's

 7          Research Hospital, you've probably heard of City of Hope,

 8          which is right here in Southern California, they and other

 9          institutions, Seattle Children's, the Fred Hutchinson Center

10          and others in a sense were brought together, pooled their

11          research resources, and that became Juno.

12                     Dr. Sadelain's patented living drug.       I've described

13          how tumor cells can hide from the immune system.          That is the

14          problem.    Here is a photograph of Dr. Sadelain.        He's also a

15          professor at Weill Cornell University.

16                     In the early 1990s, some people came up with what is

17          called a CAR, CAR, and it's an abbreviation.         And you are

18          going to hear about CAR-T cells.       Here is a way to think

19          about it.    It is a chimeric antigen receptor.       I know those

20          are tough words, but all it means is this:         The scientists

21          and doctors were able to take bits of cellular material and

22          reengineer them and put them together in a way that the early

23          CARs were trying to do what Dr. Sadelain achieved:          Take some

24          material from here and over here and put them together.

25                     And you may hear discussion about what is called the




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 157 of 239 Page ID
                                  #:25585                              157



 1          first generation CARs.      It's a two-part CAR.     There are later

 2          second generation CARs, three-part CARs.         We do not contend

 3          that Juno or Sloan Kettering invented CARs, either the

 4          two-part or the three-part CARs.       Lots of people were trying

 5          to work on this.     But all of that CAR research at many, many

 6          places failed until 2002 with Dr. Sadelain's CAR.

 7                    So here is a picture of a cancer cell.         Everything

 8          you see in yellow is part of a cancer cell.         And what's

 9          labeled as CD19, it's a little bit of material that sticks

10          out of this cell.     The scientists give it a name, CD19.           And

11          here is this immune cell, this T-cell that is coming up to

12          the cancer cell, and it's recognizing this cancer cell.

13                    And how does it do it?      You see the green part

14          there?   That is called a receptor.       And it will bump into or

15          come close to other cells.      When it comes close to this

16          particular cancer cell, that receptor, think of it the way

17          I'm shaping my hand.

18                    It will go up to the piece of CD19, and it's like a

19          jigsaw puzzle.     It will go up and say, huh, are you the kind

20          of cell that I'm looking for?       And if it fits like a jigsaw

21          puzzle, then the immune cell says, in this instance, I know

22          that is the cell that I want to kill, because it's a cancer

23          cell.

24                    So that first part, the green part, actually is

25          pretty old.    In the 1980s scientists were able to create this




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 158 of 239 Page ID
                                  #:25586                              158



 1          green part, the receptor part.       And it's really quite

 2          well-known, going back to the 1980s.        And scientists also

 3          knew how to make this receptor part for this CD19.          They also

 4          knew over the decades how to make it for other kinds of

 5          cells.   So that by itself is old, well-known.

 6                    I'm going to talk a little bit more about the next

 7          two parts, but the next two parts, the blue part and the

 8          orange part that look like they are stuck into the immune

 9          cell, the way that scientists refer to both of them, they

10          call them the backbone.      So three parts:     The receptor, the

11          two parts that are the backbone, and the magic of the

12          invention is putting them together, but the real magic comes

13          from the backbone.

14                    So here is a picture of the Sadelain patent.          People

15          refer to patents by the last three digits.         So we will also

16          call it the '190 patent.      And you can see here is part of the

17          information on the face page of the patent.

18                    Okay.    So here is the scientific name.       On the top

19          you see some language from the actual patent, and we'll spend

20          some time looking at that later.

21                    Now, the green part is called a single-chain

22          antibody, that is the part that is going to recognize the

23          cancer cell.      And then there is the blue part, we are going

24          to refer that to SEQ ID NO:6, and it's a particular string of

25          what are called amino acids.       And the original part, you are




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 159 of 239 Page ID
                                  #:25587                              159



 1          going to hear it referred to as CD3 zeta.         That is a Greek

 2          letter.     But don't worry, there are going to be some really

 3          smart people who are going to describe this in greater detail

 4          to you.

 5                     So here again we see the single-chain antibody and

 6          the two parts of the backbone.

 7                     Now, what I'm going to show you is an animation as

 8          to how this living drug actually works.        This is the CAR-T

 9          cell.     That is part of the immune system, the reengineered

10          T-cells, and there is the tumor or cancer cell.          You see the

11          CD19 antigen, that little piece that sticks out.          And the CAR

12          cell comes by, it recognizes it, and kind of gloms on and

13          does just what you saw there.       It kills the bad cancer cell.

14                     So then what happens is this living drug does

15          something magical.     It triggers the body to make more Special

16          Forces troops that are also specially trained.          And remember

17          these Special Forces troops never, never existed in the

18          patient's own body by themselves.

19                     So the first Special Forces troops that were

20          reengineered or injected in, they begin to do their work, and

21          the body then sends signals around and says, we want and need

22          reinforcements.     It's a living drug.

23                     And the way this is done, first, some blood is taken

24          out of a patient, and then the immune cells, the T-cells are

25          separated out.     Then Dr. Sadelain's CAR is inserted into the




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 160 of 239 Page ID
                                  #:25588                              160



 1          cells.     The cells multiply outside the patient.       And then

 2          those cells are put back into the patient.         That's the basic

 3          process.

 4                     Now, there's an important agreement here, it's

 5          between Sloan Kettering and Juno, that relates specifically

 6          to the '190 or Sadelain patent.       And Juno is getting a

 7          license, but it's also an exclusive license.         For lawyers,

 8          licenses mean something very special, but you're all familiar

 9          with licenses.

10                     A way to think about it is usually the word license

11          means permission.     You go to the Department of Motor Vehicles

12          if you're unlucky to have to go to a local DMV, and let's say

13          you're applying for a license for the first time or a renewal

14          or you want to get your Real I.D. card, it's so much fun to

15          go to the DMV.     And then you will get a license, and that

16          gives you permission to drive on our roads.         Or if you have a

17          little restaurant and you want to serve wine or beer, you

18          will apply for a liquor license of some kind, and that will

19          give you permission.

20                     So a license in patent law means just that.        If you

21          get a license from the patent owner, you have permission from

22          the patent owner to use the technology covered by the patent.

23          And if it's an exclusive license, then the patent owner is

24          promising, I'm only going to license it to you, I'm not going

25          to license it to everyone else.       And there is an important




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 161 of 239 Page ID
                                  #:25589                              161



 1          reason why exclusive licenses are routinely granted.          It's

 2          because the person receiving the license, in this case Juno,

 3          is going to invest a lot of blood, sweat, tears, millions and

 4          millions of dollars to try and develop new medicines, new

 5          drugs, and if everyone else can do it equally, and they have

 6          no advantage from the patent owner, then people won't make

 7          that investment.

 8                    So it's a license, it's permission, and it's an

 9          exclusive license from Sloan Kettering to Juno.

10                    And here is the evidence, or some of it, about

11          Kite's willful infringement.       First of all, there is no

12          question about infringement.

13                    Let me just stop there.      Because many patent cases,

14          most of us think about, huh, does the defendant infringe or

15          not?   If the defendant infringes, they are using the

16          technology.     But this is a case where there is a stipulation,

17          that means an agreement between the parties.         That's what the

18          word stipulation means:      The parties stipulate that

19          defendant's YESCARTA therapy meets each limitation of the

20          asserted claims, and that's legal language to mean that they

21          infringe.     So one focus of the evidence is less on whether

22          there is or isn't infringement, because of the agreement or

23          stipulation, it's going to be on willful infringement.

24                    Dr. Sadelain back in 2002, when they found success

25          in the laboratories, they published their work.          This is a




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 162 of 239 Page ID
                                  #:25590                              162



 1          common occurrence when there are advances of any kind, great

 2          or more modest.     He published the paper, and that became the

 3          basis for their patent application in 2003.

 4                     Then there is a Dr. Rosenberg.      Now, Dr. Rosenberg

 5          became a collaborator with the Defendant Kite Pharma.

 6          Dr. Rosenberg is a well-known scientist, and he contacts --

 7          he calls Dr. Sadelain after this e-mail and says, Boy, I

 8          really want to know more about the work that you're doing.

 9          And Dr. Sadelain says, Okay, I'll tell you about my paper,

10          you can go there.     He's not giving him permission to use the

11          technology.    He's not saying, when we get a patent, you can

12          use it freely.     He's not saying that at all.      He's just

13          saying to another scientist who he believes just wants to

14          read about it.     And a lot of times a scientist will learn

15          about something new and then try to find a better way, a

16          different way to do the same thing.

17                     So there is that sharing, but there is no license.

18          There's no actual permission or implied permission.

19                     So some years later, now it's 2019, Dr. Rosenberg

20          and his colleagues, it appears, read the paper, and then

21          Dr. Rosenberg is now publishing his own paper.          And these

22          technical words here are referring to exactly what

23          Dr. Sadelain described in his paper and what later became the

24          '190 patent.     And how do we know that?     It's there in

25          writing.    This is just a common way of scientific citation




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 163 of 239 Page ID
                                  #:25591                              163



 1          that refers to footnote 41, you go to the paper, footnote 41

 2          is a citation to the Sadelain paper, describing that patented

 3          CAR.

 4                    So 2002 paper, patent application filed in 2003, and

 5          then some years later, by 2017, Kite comes out with YESCARTA.

 6          And as you can see from the graphics at the bottom, that

 7          three-part CAR with a lot of the details that you will hear

 8          about in the case, that are Sadelain, Dr. Sadelain's

 9          invention, are basically that three-part CAR that is the Kite

10          infringing product.

11                    And again, this is the graphic where we're showing

12          that Dr. Sadelain's CAR causes immune cells to kill, and the

13          important point is and multiply as a living drug.

14                    I introduce you to Dr. Dash.       Her -- she has a large

15          responsibility at Sloan Kettering as the senior director of

16          technology management.      And people will come to her, as they

17          did here, and say, Boy, we want to learn more about

18          Dr. Sadelain's work and his patent.        And Kite, in 2013, tried

19          to license Sadelain's patent and no license or permission was

20          ever granted.

21                    Along the way, Sloan Kettering obtained an exclusive

22          license to the Sadelain patent from Juno.         So what does a

23          company do, a responsible company do, if they think there is

24          an infringement problem?      They can obtain a license

25          permission, that's the road on the left, they can avoid




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 164 of 239 Page ID
                                  #:25592                              164



 1          infringement, make a different kind of product, do things

 2          differently.     So what happened here?     They didn't obtain a

 3          license from Sloan Kettering.       They didn't change their

 4          product.     They didn't change the product that now they have

 5          to admit infringes.     And the evidence will show that the

 6          management of Kite at the highest level said, We're going

 7          down this one road to infringe.

 8                     Now, why would they do that?      They wanted to be

 9          first to market.     Because if they could get their CAR first

10          to market, get it approved first, then they knew that they

11          could be, as their internal document here shows, entrenched

12          in treatment centers.      And they call it being first to market

13          or the first mover advantage.       There are a lot of reasons why

14          that's a great advantage.      Sometimes people take some

15          shortcuts getting there.      It's got to work, the drug, it's

16          got to be reasonably safe, but maybe it's not as safe as it

17          could be.

18                     They were able, instead of changing the design,

19          avoiding infringement, or even getting a license, to be the

20          first to market.

21                     The evidence will show that's a huge incentive to

22          infringe willfully.     And that's what happened.

23                     So here is what Kite might say during the course of

24          this case.     And I'll reference some of the evidence.       They're

25          going to say, Well, we can't say we don't infringe.          Now, we




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 165 of 239 Page ID
                                  #:25593                              165



 1          think the patent is invalid because of something called a

 2          certificate of correction.

 3                     The patent office has an official correction

 4          process.    This has been around a long time.       It's a formal,

 5          established correction process.       There are a lot of details

 6          in a patent, and you'll see the details of the string of

 7          amino acids here, as well as many other details.          And

 8          sometimes there are clerical errors that are made.          There was

 9          a clerical error made here.

10                     In 2017, when the patent application was still

11          pending before the patent office, Sloan Kettering filed a

12          correction document and said there was a mistake.          And you

13          can see the yellow highlighting.       They were pointing out to

14          the patent office what the mistake was.        All that yellow

15          highlighting in all the material respects, and I think there

16          is agreement here, refers to a difference in one amino acid.

17          And you actually heard what -- the following numbers:            It's a

18          string of amino acids that are identified by number.            And the

19          mistake was to say the invention is using 113 to 220.            And it

20          should have said 114 to 220.       And this is part of the

21          documentation put by Sloan Kettering into the patent office

22          to make that correction.

23                     And then what happened, the patent office goes

24          through their procedures, and a certificate of correction was

25          issued in July 16, 2013.      Here is the original of that




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 166 of 239 Page ID
                                  #:25594                              166



 1          certificate of correction.      And as you can see, Teresa Stanek

 2          Rea, who held the highest position as the acting director of

 3          the United States Patent and Trademark Office at the time,

 4          signed off on the certificate of correction.         Both the

 5          correction document earlier in 2007 and this document, the

 6          certificate of correction, were public documents -- are

 7          public documents.     And you may say, well, gee, how come you

 8          needed that certificate of correction when the correction

 9          document had been filed?

10                    As sometimes happens, the error crept back in for a

11          variety of reasons.     And you will hear some details about

12          formatting and how the information was transmitted and

13          handled between the patent applicant and the patent office.

14                    Now, the evidence will show that Kite cannot meet

15          its burden to prove invalidity of Dr. Sadelain's patent.

16          What they're basically arguing is this clerical error means

17          that Dr. Sadelain's invention and the patent are completely

18          invalid, no matter how well it works.

19                    So there was an error that crept in along the way,

20          and the value of that invention to the researchers at Sloan

21          Kettering and all of their hard labor is to take away, to

22          kill the patent.     But it -- the patent is presumed valid and

23          the patent challenger can only invalidate the claims by clear

24          and convincing evidence.      And the certificate of correction

25          is presumed valid.     So that's a much -- it's a heavier burden




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 167 of 239 Page ID
                                  #:25595                              167



 1          of proof in comparison to the normal civil case where it's

 2          just the preponderance of evidence often for the plaintiff to

 3          win.   Here, the burden of proof is on the defendant by this

 4          clear and convincing standard.

 5                    Now, here's some dates.      And this helps illustrate

 6          what was going on.     The 2007, there was the Sloan Kettering

 7          public correction document.       In 2008, the patent issues and

 8          the clerical error reappears.       And later, in March 2013, Kite

 9          tries to license from Sloan Kettering the Sadelain patent.

10          Then in July 2013, the patent and trademark office, the PTO,

11          grants the certificate of correction.        And in September of

12          that same year later, Kite still tries to license the '190

13          patent.

14                    So if someone before this official certificate of

15          correction said, oh, the patent's not very valuable, we don't

16          need it, then, well, why would you try and license it?           They

17          tried to license it, and then there's the certificate of

18          correction, and they still try to license it.         Eventually,

19          Sloan Kettering grants Juno an exclusive license.          There will

20          be evidence of this, there will be some dispute about the

21          exact date perhaps, no dispute of the fact that Juno gets the

22          exclusive license.     And then Kite begins its clinical trials

23          two years later, 2015.

24                    So let's see what Kite was doing up to and including

25          the certificate of correction and afterwards.         Throughout




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 168 of 239 Page ID
                                  #:25596                              168



 1          this entire period of time, Kite conducted no clinical

 2          trials, both before it tried to license it the first time, at

 3          the time of the certificate of correction, after it had tried

 4          to license it the second time, and after a couple more years

 5          when the certificate of correction is well-known to the

 6          public.     It takes a few key strokes, if you know how to go to

 7          the patent office website, to find this document.          And then

 8          they begin their clinical trials for their product, knowing

 9          full well that the sequence begins at 114, not 113.

10                     And they don't interrupt their efforts to be first

11          to market, and then they get approval from the government and

12          introduce the product in 2017.

13                     So they'll say, well, no defense to say we don't

14          infringe.     Let's say they're saying, well, maybe we don't

15          convince anyone that the certificate of correction is

16          invalid.     Well, then we have these new defenses, they are

17          together called enablement in written description.          And the

18          way to think about them is one aspect has to do with whether

19          the patent teaches a person of skill in the art enough to

20          make and use the invention without undo experimentation.

21          That's a legal jumbo.      But does it teach the invention?

22                     And the evidence here will show that there wasn't

23          any problem by Dr. Rosenberg, he was working at NCI, the

24          National Cancer Institute, that he and his colleagues had any

25          undue experimentation.      There will be no evidence of that, or




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 169 of 239 Page ID
                                  #:25597                              169



 1          very little evidence of that.       And remember, Dr. Rosenberg

 2          got the information originally from Dr. Sadelain who said go

 3          read my paper.     So Dr. Rosenberg we know copied the Sadelain

 4          paper, the technology, he knew Sadelain's exact sequence.

 5          We'll explain how he could know that from reading the paper,

 6          and then later the patent.      And Kite used the exact Sadelain

 7          sequence starting at 114.

 8                     Then if you don't believe that, we believe that

 9          Kite's lawyers will try its point to something about a

10          clinical trial.     Juno, they call their trials by an inside

11          name in the sense that JCAR, so it's Juno CAR15.          So they'll

12          have JCAR15, JCAR16, JCAR17, different projects that they are

13          working on at the same time.

14                     This particular trial was called the ROCKET trial.

15          It was to treat acute lymphoblastic leukemia, ALL, and these

16          patients, like many others, had no other options, only weeks

17          to live.    Now, in one success -- in one sense, for some of

18          the patients, it was good, because 50 percent of these

19          patients were cancer-free.      But five patients died.      And for

20          the folks at Juno, they don't have unlimited resources, they

21          said, let's put this on hold.       Let's see what is going on,

22          try to understand it.      Because they want to put safety first

23          in all of their projects.      And they had another project that

24          was called JCAR17.     And then they began to put their limited

25          resources into JCAR17.      But as you can tell, whether there




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 170 of 239 Page ID
                                  #:25598                              170



 1          was this number of patients who passed away, and of course

 2          that's unfortunate, it doesn't mean that Dr. Sadelain's CAR

 3          construct is wrong and doesn't work.        ALL affects blood and

 4          bone marrow, and it's very hard to treat in comparison to

 5          lymphoma, which is what Kite is treating.

 6                    So Juno licensed these two key patents.         We've

 7          talked about Sloan Kettering, which was for 15, and St. Jude

 8          Children's Research Hospital, which they are using for their

 9          17 project.    So then if there's no infringement defense, if

10          the patent is valid, the certificate of correction is not

11          invalid, if the enablement or written description defense

12          doesn't work, then they may say, oh, the Sadelain CAR is not

13          important because you're going to be able to ask -- to answer

14          what would be a reasonable royalty and damages, so they're

15          going to say it's not important.       Even though they are using

16          it, it's not important.

17                    But YESCARTA is the living drug because of

18          Dr. Sadelain's CAR.     Yes, there are other things that go into

19          bringing a product to market, you've got to make it, you've

20          got to make it well, you've got to do other things to treat

21          the human body to accept it, you have to market it, you have

22          to talk to physicians to prescribe it.        But the key here is

23          the living drug invention.

24                    Here are a whole bunch more different projects at

25          Kite.   This is part of their clinical CAR pipeline.         If Dr.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 171 of 239 Page ID
                                  #:25599                              171



 1          Sadelain's technology is unimportant, why do all of these

 2          projects, 1 through 12 use exactly Dr. Sadelain's technology?

 3          Exactly.

 4                     And there will be evidence about damages.        Damage

 5          awards should fully and adequately compensate the patent

 6          owner for infringement.      You will hear about something called

 7          the reasonable hypothetical negotiation between the parties

 8          and the details that will help guide you in determining the

 9          amount of damages.

10                     But I'll tell you an interesting fact.        Both sides

11          can have witnesses take the stand in this case or any other

12          case and say, well, damages claimed by the plaintiff are too

13          high or the damages that the defendant is trying to argue was

14          too low.    But use your common sense.

15                     And I'll share with you one important fact.        What

16          happened was Kite got the market, they got bought by another

17          company, and that other company had to do some valuation of

18          the YESCARTA product.      Just focusing on the YESCARTA product

19          itself, not all the other projects I showed you or anything

20          else that Kite was doing.      The other company that's buying

21          Kite had their accountants and lawyers doing a valuation, and

22          they have to file something with what's called the United

23          States Securities and Exchange Commission, and it's got to be

24          truthful.

25                     Here's what they said:     YESCARTA is worth -- their




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 172 of 239 Page ID
                                  #:25600                              172



 1          language is odd, it's 6,200 million, the way we would say it

 2          more naturally is 6.2 billion, for that one product alone.

 3          Now, the sales are ramping up.       This would be the total value

 4          as they estimate for the life of the patent.

 5                     In summary, you've heard about this extraordinary

 6          drug, evidence about Kite's willful infringement, some things

 7          Kite might try to tell you during the course of this trial,

 8          that's their position in this case, and finally, about

 9          damages.

10                     You are a terrific jury.     Thank you again for your

11          attention.

12                     THE COURT:   Thank you.    And let me see counsel

13          quickly at sidebar.

14                     (At the bench.)

15                     THE COURT:   So this is in reference to the

16          objections to certain of the slides you will be using.           The

17          Court is going to sustain all of plaintiffs' objections --

18          the Court will sustain all of plaintiffs' objections to slide

19          16, 17, 18 through 24.       Overrule as to slide number 40.         And

20          then in reference to Dr. Bot, sustain the objection as to

21          slide number 22 in opening statement.

22                     MS. JEFFRIES:     You are going to rule later on Bot?

23                     THE COURT:   Pardon?

24                     MS. JEFFRIES:     Will you rule later on the

25          evidentiary issues in Bot?




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 173 of 239 Page ID
                                  #:25601                              173



 1                    THE COURT:    Yes.

 2                    (In open court:)

 3                    THE COURT:    I need counsel at sidebar.

 4                    (At the bench.)

 5                    THE COURT:    Objection sustained as -- do you need

 6          anyone else?

 7                    MR. DANE:    No.

 8                    THE COURT:    Objection sustained as to slide 16, 17,

 9          18 through 24.     40 can be used.

10                    MR. DANE:    What was the other?     Is that --

11                    THE COURT:    Bot, slide number 22, in opening

12          statement.

13                    MS. JEFFRIES:      That's encompassed within 18 to 24.

14                    MR. DANE:    Your Honor, we need some time to set up

15          anyway.   They revised some of their slides based on the

16          Court's --

17                    THE COURT:    A short recess.

18                    MR. DANE:    Yeah.    And you had mentioned concluding

19          today at 4:15.

20                    THE COURT:    We can go until we finish opening

21          statements.

22                    MR. DANE:    We can all the way through.

23                    THE COURT:    How much time do you need to set up?

24                    MR. DANE:    Probably 10 minutes.

25                    (In Open Court:)




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 174 of 239 Page ID
                                  #:25602                              174



 1                    THE COURT:    We are going to take a very short recess

 2          just to allow counsel to set up, and then you are going to

 3          hear opening statement from the defense.         So it's a 10-minute

 4          recess.     Please come back to the courtroom a little bit

 5          before 4:00.

 6                    THE CLERK:    All rise for the jury, please.

 7                    (Thereupon, the jury retired from the courtroom.)

 8                    THE COURT:    Get the jury.

 9                    THE CLERK:    Yes.   All rise for the jury, please.

10                    (Thereupon, the jury returned to the courtroom.)

11                    THE COURT:    We have our jury reassembled.       Counsel

12          are present with the parties.       And please have a seat.

13                    Now we move to the defense opening statement by

14          Mr. Dane.     And just to remind the jury that statements by

15          Mr. Chu or Mr. Dane are not evidence in the case.

16                    Go ahead.

17                    MR. DANE:    Thank you, Your Honor.

18                    Well, I want to join Mr. Chu in thanking you for

19          your jury service and being willing to sit during the holiday

20          season.     I know it's an imposition with the holidays coming

21          up so close.     So we all very, very much appreciate it because

22          it does help the system we work in work smoothly and well,

23          and I thank you for that.

24                    I did want to introduce you to the lawyers at

25          counsel table previously.      Shannon Bales is the person who




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 175 of 239 Page ID
                                  #:25603                              175



 1          will be working with our slides and making sure everything

 2          technically hopefully goes as smoothly as it can.          I would

 3          also like to introduce to you Christi Shaw, who is the CEO of

 4          Kite, she's there in the gallery, and Brian Sander, who is

 5          the head of legal at Kite, and he will be here every day in

 6          the trial as we go forward.

 7                    So you don't need me to tell you that there are

 8          always two sides to every story.       And that is certainly the

 9          case here.    There are two sides to the story here.        You heard

10          all these things about how fabulous Dr. Sadelain's patent is,

11          how fabulous the technology is.       And you might be wondering,

12          great, where is the therapy that Juno is putting out on the

13          market?   Where is the therapy that they are treating patients

14          with that technology?      The answer is there is none.

15                    What this is is this is a case about a competitor,

16          Juno, that has failed to be able to bring to patients and get

17          approval for a CAR-T therapy against Kite, which has

18          succeeded where it has failed.

19                    Kite, as you know, has the product YESCARTA.          And

20          YESCARTA is an incredible cancer therapy.         It has brought

21          hope to terminal patients who had only a few months to live

22          and who had no other options.       And it's been on the market

23          since October 2017, and in that time thousands of patients

24          have been treated with YESCARTA who otherwise would no longer

25          be around.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 176 of 239 Page ID
                                  #:25604                              176



 1                    Juno does not have a CAR-T therapy that is approved

 2          by the FDA.     They don't have a CAR-T therapy that they have

 3          gotten approved based upon this patent that you heard about

 4          from Dr. Sadelain.     They tried, and you heard a little bit

 5          about that.

 6                    They tried to make a therapy based upon that

 7          technology.     And they had a study called the ROCKET study.

 8          And you heard that five people died.        You didn't hear out of

 9          how many people who were treated that was.         It was five out

10          of only 38 people.     And they all died of the same thing.

11          They all died of something called cerebral edema, which is a

12          swelling of the brain.

13                    And it wasn't that Juno said, Hey, let's just do

14          something else.     They were shut down by the FDA.       They were

15          put on a clinical hold and told by the FDA we will not allow

16          you to continue clinical studies unless you completely

17          revamped your whole program.

18                    And only at that point did Juno decide, okay, we are

19          going to switch to something else.        And at that point they

20          abandoned their development of this supposedly fabulous

21          technology from Dr. Sadelain.       So the whole notion that

22          you've heard that this patent is a silver bullet that enables

23          people to come out with successful CAR-T therapy is simply

24          not true.     They had this property, they had this patented

25          technology, and they couldn't make it work.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 177 of 239 Page ID
                                  #:25605                              177



 1                    And the product of therapy they are now trying to

 2          bring to market, the therapy they are trying to get FDA

 3          approval for, guess what?      It doesn't use this wonderful

 4          Sadelain technology that they are talking about.          It uses a

 5          completely different technology.       Because they couldn't make

 6          that other technology work.

 7                    So instead of taking this patent that you heard so

 8          much about and using it in some way to actually cure blood

 9          cancer in patients, they decided to do, I guess, the next

10          best thing:    They decided to use it against their competitor

11          who had succeeded where they had failed, who had actually

12          been able to make a CAR-T therapy treating lymphoma for

13          terminal patients, therapy that has saved hundreds and

14          hundreds of lives.     And they don't like that.      So they sued

15          their competitor.

16                    But they shouldn't be able to do that.         Because they

17          are trying to misuse this whole idea of a patent and to take

18          that what is supposed to be a limited period of rights, a

19          limited time when you have rights to the thing that you

20          actually invented, and expand that limited monopoly unfairly

21          against YESCARTA and against what Kite is doing.

22                    So let me paint a picture for you to start out with

23          what cancer therapy for lymphoma looked like back in

24          September 2017 before YESCARTA came to market.          And I know

25          from the voir dire that many of you, many of us have had




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 178 of 239 Page ID
                                  #:25606                              178



 1          experience through relatives and friends who have had cancer.

 2          And for blood cancers, the first line of therapy was

 3          chemotherapy.    And as many of you I know have experience

 4          with, chemotherapy is debilitating.        It can make you

 5          nauseous, you lose your hair, tired.        It's not a lot of fun.

 6                    If that didn't work, if the chemo didn't work, you

 7          know what the second line of therapy was?         More chemotherapy,

 8          high intensive chemotherapy, chemotherapy that was so

 9          intensive with other chemicals that it was often accompanied

10          by a stem cell transplant where cells would be harvested from

11          the bone marrow of the patient and held so that after the

12          chemotherapy, which would just wipe out the patient's immune

13          system, those cells would then be reintroduced to try to make

14          sure the patient still had an immune system.

15                    And if that didn't work, the alternative was -- it's

16          just called salvage therapy, which just means whatever else a

17          practitioner might try.      But the prognosis for these patients

18          that failed these first two lines of therapy was very poor,

19          6 percent with this salvage chemotherapy, and as Mr. Chu

20          mentioned, only 120 days or so when a patient has reached

21          this stage that typically they had left to live until

22          YESCARTA, until October 2017.

23                    The clinical study that Kite did for YESCARTA, it's

24          called ZUMA-1, you see there is that 6 percent, that was what

25          was happening to these patients before, YESCARTA had




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 179 of 239 Page ID
                                  #:25607                              179



 1          51 percent complete remission.       Complete remission is you are

 2          eradicating all of the cancer cells.        All of the cancer cells

 3          that can be detected are gone.       A difference between 6 and

 4          51 percent.     It was an amazing and astounding breakthrough in

 5          cancer therapy.

 6                     And there are hundreds and hundreds of patients

 7          alive today because YESCARTA was brought to market by Gilead

 8          in October 2017.     So let me now tell you a little bit about

 9          how YESCARTA came to be.      And that is the story of Kite.

10                     So Kite was founded by a man that you will hear

11          from, he's going to testify in this case, his name is Arie

12          Belldegrun, and he is a genitourinary oncologist.          It took me

13          a long time to be able to say that correctly.         He's a

14          surgeon.     He has been a surgeon for many, many years at UCLA,

15          just 20 miles or so west of here.       And he founded Kite.

16                     Dr. Belldegrun has spent his entire lifetime trying

17          to develop new cancer therapies.       He was a cancer surgeon,

18          and he loved doing that, but there was a frustration in that.

19          Because as a cancer surgeon, there is a limited amount you

20          can do.     You can help your parents, which is great, but there

21          is limited capacity to how many patients you can treat.

22                     What he wanted to do is he wanted to have more of an

23          impact on treating cancer in hundreds and thousands of

24          patients.     So he started up numerous companies that developed

25          innovative cancer therapies, an antibody against cancer.             He




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 180 of 239 Page ID
                                  #:25608                              180



 1          founded another company that came up with the most popular

 2          treatment for prostate cancer.       He is a member of the board

 3          and a director of investment companies that look around for

 4          promising biomedical opportunities and then invest in those

 5          opportunities.

 6                    And he founded Kite because he, before anyone else

 7          was thinking about trying to do this and actually invest the

 8          money and bring a therapy to market, he thought about the

 9          opportunities for this type of cell therapy, things like CAR

10          therapy that you've heard about.

11                    And Dr. Belldegrun used to work years ago at the

12          National Cancer Institute.      And the National Cancer Institute

13          is a branch of the government, it's part of The National

14          Institute of Health, that is devoted to doing research and

15          trying to find and explore cancer therapies and get knowledge

16          about cancer.    And one of the towering figures at the

17          National Cancer Institute was a man named Steven Rosenberg.

18          And Dr. Belldegrun worked under Dr. Rosenberg at the NCI.

19                    And Dr. Belldegrun knew that Dr. Rosenberg was

20          working in this area.      Dr. Rosenberg knew that Dr. Belldegrun

21          was thinking of trying to take this type of work that was

22          being done on a small scale at the government at the NCI and

23          was interested in expanding it, bringing it, possibilities of

24          being commercial therapy, possibly being able to do wide

25          scale clinical trials.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 181 of 239 Page ID
                                  #:25609                              181



 1                    And the two of them decided, let's collaborate,

 2          let's work together.     So the NCI and Kite entered into a

 3          collaboration to try to develop a CAR therapy.          And

 4          Dr. Rosenberg shared with Dr. Belldegrun this CAR that he had

 5          been working on.

 6                    And you heard -- you heard from plaintiffs that this

 7          was something that Dr. Rosenberg copied from Dr. Sadelain.

 8          That's not -- that's not true.       First of all, what you didn't

 9          hear, this is important, is you didn't hear any suggestion --

10          you saw that e-mail.     Dr. Rosenberg's talking to

11          Dr. Sadelain, and he is saying, Oh, do you have any ideas for

12          how to do this?     You didn't see in that e-mail any mention of

13          a patent, and you are not going to hear any mention about

14          there being a patent during that conversation.          Because

15          Dr. Sadelain had no patent at that time.         The '190 patent did

16          not issue until 2008.

17                    What Dr. Sadelain has said, he told Dr. Rosenberg

18          was not, Oh, I have a patent, or, I'm trying to get a patent;

19          what he said was, he just told Dr. Rosenberg, Oh, if you want

20          to learn about the work I'm doing on my CARs, I wrote a

21          paper.   And he directed him to a publication, something that

22          was available to anybody in the library, any scientist.              It

23          was five years old.     It was from 2002.     And he said, look at

24          2002, and here is where I describe a CAR that I had worked

25          on.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 182 of 239 Page ID
                                  #:25610                              182



 1                    And it is not true that Dr. Rosenberg's CAR is the

 2          CAR that is described in that publication.         These CARs,

 3          you've heard them described as three-part CARs with this zeta

 4          chain, all that difficult-to-pronounce wording, the primary

 5          signaling region, the costimulatory signaling region, the

 6          CD28, and the binding element.       Well, the binding element he

 7          used was different.     He changed one of the three main parts

 8          of the CAR that he made, and it's not the one that is

 9          described in the specification.       He made his own.

10                    So Dr. Rosenberg developed his CAR.        And he came to

11          Kite.   Kite entered into a collaboration with him.         And Kite

12          and Dr. Rosenberg started to then work to try to take the

13          small-scale work that Dr. Rosenberg had done -- he had done

14          some clinical testing.      He got some of the very, very first

15          amazing results in actual patients, the first patients to be

16          injected with this CAR and to suddenly see that this

17          reengineered T-cell, you take the natural T-cell out of a

18          patient's body, you infuse it with this CAR, this chimeric

19          antigen receptor, which is sort of weaponized to go out and

20          detect and latch onto and kill the cancer, and he found

21          amazing results but in small numbers.

22                    So Kite saw the promise of this technology, and they

23          expanded.    They went from a small company, they hired more

24          and more people.     And they hired some of the most prominent

25          people in this very young area of CAR-T therapy.          And you




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 183 of 239 Page ID
                                  #:25611                              183



 1          will hear some of them.      They will testify as witnesses

 2          during this trial.

 3                    One of them is Adrian Bot.       And Adrian Bot was one

 4          of the very first employees at Kite.        He was their chief

 5          scientific officer.     And Dr. Bot helped to design and develop

 6          clinical studies.     Because one of the things that Kite was

 7          able to do when you go from the government with working in

 8          small facilities, when they are doing testing, they are doing

 9          testing of patients, they tend to do it in one limited

10          physical location.

11                    So this is a very unusual therapy.        And it's not a

12          pill, as you've heard.      You actually have to take a patient's

13          blood, you have to grow the blood, you have to infuse these

14          CARs into the T-cell to reengineer them, and then you have to

15          reinject it into the patient's bloodstream.         Well, that is

16          easier to do if you are doing it in a single clinic.

17                    But if you want to do a large scale clinical study,

18          you have to be able to do it in greater volumes.          You have to

19          be able to think about how to transport the T-cells.          You

20          have to think about how to take the blood out of the

21          patients' veins, manufacture the T-cells, and get it back

22          quickly, because these are people that only have a few months

23          to live, and they desperately need to get this therapy as

24          quickly as they can.     And all of these challenges were ones

25          that Kite worked on together with NCI.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 184 of 239 Page ID
                                  #:25612                              184



 1                    So Kite expanded.     And in addition to Dr. Bot,

 2          another witness that you will hear from in this trial is

 3          Dr. Margo Roberts.     And Dr. Margo Roberts is one of the

 4          pioneers in this area of CAR-T therapy.        You heard that

 5          plaintiffs' counsel acknowledged, and this is an important

 6          thing to understand, Dr. Sadelain did not invent the

 7          three-part CAR.     Not the first person to do it.       Dr. Roberts

 8          did it before.     And you will hear Dr. Roberts testify about

 9          the work that she had done.       And she has a patent on

10          three-part CARs that is an earlier patent than the one that

11          Dr. Sadelain got.

12                    So Kite collaborated with NCI, expanded, hired

13          brilliant people in this field, figured out how to make this

14          therapy work, figured out how to manufacture these T-cells,

15          which is one of the most challenging things to do.          There is

16          a whole manufacturing process.       Because it is dealing with

17          living cells and needing to figure out how to get the CAR

18          into the natural T-cells, how to expand the T-cells, how to

19          make sure that the patient's body is receptive to those

20          T-cells and that when they are reinjected there are enough of

21          them and they can expand and they can kill the cancer.           And

22          all of these challenges Kite overcame.

23                    And Kite began conducting clinical trials of its

24          own, large-scale clinical trials in 2015.         And in 2017, it

25          received FDA approval for its product, became the first type




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 185 of 239 Page ID
                                  #:25613                              185



 1          of therapy of this kind to be available for this type of

 2          lymphoma.    That was a fabulous advance in healthcare.

 3                    So what are we doing here?       Well, at a certain

 4          point, Dr. Sadelain did get a patent on work that he had

 5          done.   He received the '190 patent in 2008, near the end of

 6          2008, November.     Now, this is after NCI started working on

 7          developing their CAR.

 8                    And you've heard that patent rights are like

 9          property rights.     You saw that in the video.      Patent is very

10          much like a deed of property.       It defines the exact scope of

11          the inventor's invention.      What's within the fence, what's

12          within the boundaries is covered by the patent, and what's

13          outside the boundaries is not covered by the patent.          And

14          that's an important public notice purpose of a patent, is

15          that it's supposed to give notice to the members of the

16          public of exactly what the inventors claim to own for some

17          limited period of time, and exactly what they don't.          That's

18          equally important.     Anything that falls outside of the patent

19          is free for other people to do.

20                    So in order to get a patent, an applicant enters

21          into a bargain with the government and promises to disclose

22          to the public exactly what it has invented and exactly what

23          falls within the boundaries of the patent.         And you saw that

24          in the video.     That's the exchange.     The government offers

25          this time-limited period of exclusivity for the




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 186 of 239 Page ID
                                  #:25614                              186



 1          properly-defined invention of the patentee in exchange for a

 2          very clear and specific description of what that is.

 3                    Now, what we will show in this case is that Sloan

 4          Kettering did not live up to that part of the bargain.           It

 5          did not disclose the boundaries of its patent in the way that

 6          it was supposed to, clearly and exactly, so that those who

 7          would read the patent understood exactly what was included

 8          and what was outside of it.       And it also claimed more than it

 9          had actually invented and tried to monopolize future

10          inventions that other people would come up with, things that

11          it had not done.     And it's not entitled to do that.

12                    You can only claim what you invented.        You can't

13          claim to own things that are invented later.

14                    Because Sloan Kettering claimed more -- is claiming

15          here more than they properly claimed in the '190 patent, Kite

16          doesn't infringe that patent.       And because they claimed more

17          than they had actually invented, the claims of their patent

18          are invalid.    For both of those reasons, we shouldn't be

19          here, and YESCARTA doesn't owe anything to the '190 patent.

20                    Now, let me explain to you why that is.         Now, you've

21          already heard that the '190 invention relates to something

22          called a CAR.     And a CAR, this chimeric antigen receptor,

23          it's a protein.     It's often called a fusion protein.       What

24          that means it's not a natural protein, it's pieces of

25          different proteins that are fused together.         And as you can




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 187 of 239 Page ID
                                  #:25615                              187



 1          see, the thing that looks like a bunch of multi-colored

 2          pasta, that's a depiction of the structure of a protein.

 3                     Proteins are made up of amino acids.       And amino

 4          acids are encoded by our cell machinery, by DNA.          So those

 5          colored letters, the CGTA you see, that's all DNA.          And

 6          underneath that, the three-letter abbreviations are

 7          abbreviations for amino acids.

 8                     Well, you didn't hear very much about the claims of

 9          this patent in the plaintiffs' presentation.         But let me show

10          you what these claims actually talk about.         They talk about

11          DNA.   You see that in the very first sentence after the

12          invention claimed is, it refers to a nucleic acid polymer

13          encoding, and it goes on and describes what it's encoding.

14          That's DNA.     So this is a patent that is all about DNA.           And

15          it has three parts.     It has this zeta chain part, it has the

16          costimulatory signaling region part, and it has the binding

17          element.    Those are the three main parts that are described

18          in the claim.

19                     And as I said, Sloan Kettering did not live up to

20          its end of the bargain when it submitted this patent and

21          sought to get the patent from the patent office.          It didn't

22          do that with regard to two of the three parts in this claim.

23                     And as I've thought about this case and thought

24          about how to describe the problems with this patent, um, it's

25          always come back and reminded me of the story of Goldilocks




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 188 of 239 Page ID
                                  #:25616                              188



 1          and the Three Bears.     And we all know the story, and we know

 2          that in that story, Goldilocks goes into the three bears'

 3          house, and first she tries to eat the porridge, and some of

 4          the porridge is too hot, and some of the porridge is too

 5          cold, and some of the porridge is just right, and then she

 6          goes on to the chairs.      And one of the chairs that she sits

 7          in is too small, too tight, one of them is too big, and then

 8          one of them fits right.      Well, the three components of this

 9          patent are sort of like that in terms of their description of

10          the DNA that makes up this invention.

11                     And I'll talk about that, and I'm going to go in

12          reverse order of the Goldilocks story, because the one that

13          fits just right is not really all that interesting or

14          relevant to this case.      But that's the primary signaling

15          domain, the zeta chain portion that you heard about.            Well,

16          the patent for that portion of the claim, it discloses what

17          it's supposed to disclose.      I said the patent is supposed to

18          disclose the boundaries.      It's supposed to exactly describe

19          through someone of skill in the art what the invention

20          covers.    And the patent does that for this portion.        There is

21          no argument about that.

22                     At the top there, that's the DNA.       The patent

23          identifies this is the DNA that encodes for that part of the

24          protein.    And underneath that is the amino acid sequence.             So

25          that tells you, okay, these are the amino acids that make up




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 189 of 239 Page ID
                                  #:25617                              189



 1          this protein.    That's telling scientists, telling people of

 2          skill in the art, we made a DNA invention, this is the DNA.

 3                    They did that right there.       But there are problems

 4          with the other two parts.      And let me start with the part

 5          that's too small, that was too small to cover what's in

 6          YESCARTA.

 7                    Now, as I mentioned earlier, Dr. Sadelain did not

 8          invent a CAR that has these three parts.         And plaintiffs'

 9          counsel admitted that.

10                    There were other CARs that had been made before

11          Dr. Sadelain's invention that had a primary signaling domain,

12          a costimulatory domain, and a binding element.          So to show

13          that his CAR was something new, something different, because

14          you can only get a patent if you've done something new and

15          different from what other people have done before, what he

16          focused on was that costimulatory domain, that middle part.

17          And for that, the patent disclosed a very, very specific

18          amino acid sequence.     There were other CARs that not only had

19          primary signaling domain, binding domain, costimulatory

20          domain, but they use the same protein for the costimulatory

21          domain, the CD28.     So to show that he did something new,

22          Dr. Sadelain specified, okay, I'm not just using CD28

23          generally, I'm using exactly these amino acids in CD28.

24                    And the patent includes sequences for the CD28

25          portion that define the amino acids and the nucleotides in




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 190 of 239 Page ID
                                  #:25618                              190



 1          the same way that they do for the primary signaling domain.

 2          The very first amino acid in the costimulatory domain amino

 3          acid sequence is an amino acid called lysine.         You heard

 4          plaintiffs' counsel talk about the 114 to 220 versus the 113

 5          to 220.

 6                    The patent, as it was submitted to the patent office

 7          and as it was issued, required that this costimulatory

 8          signaling sequence had to have amino acids 113 to 220.            It

 9          had to start with lysine.      There is no question about that.

10          The Court has determined the meaning of that original patent

11          and has determined that that original patent, when it uses

12          that phrase, the amino acid sequence encoded by Sequence ID

13          NO:6, that that means amino acids 113 to 220.

14                    And why is that important?       It is important because

15          Dr. Rosenberg's CAR did not use that amino acid sequence.

16          There is no question about that.       His amino acid sequence did

17          not begin with that lysine, which means that when the patent

18          issued, Dr. Rosenberg's CAR was not covered by it.          It fell

19          outside of the fence.      It was outside of the property that

20          was covered by the patent.      There is zero dispute about that

21          in this case.

22                    Not withstanding what you will hear plaintiffs say,

23          when they say there is -- there is no question about

24          infringement, there absolutely is a question about

25          infringement in this case.      Because what --




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 191 of 239 Page ID
                                  #:25619                              191



 1                    MR. CHU:     Objection, Your Honor.

 2                    THE COURT:     Objection is overruled.

 3                    MR. DANE:     There absolutely is a question about

 4          infringement in this case, because the originally-issued

 5          patent did not cover what Dr. Rosenberg had done.          It did not

 6          cover it in 2008, it did not cover it in 2009, it did not

 7          cover it in 2010, it did not cover it in 2011 or 2012.           No

 8          question about that.

 9                    It did not cover it when Kite entered into its

10          collaboration with NCI.      The sequences were different.       We

11          fell outside of the scope of their property.

12                    So what happened?     Well, after Kite had entered into

13          this collaboration with NCI in 2012, after the parties were

14          working on developing this therapy, Sloan Kettering went back

15          to the patent office and filed this certificate of

16          correction, which they make it sound like it's no big deal.

17          It was a huge deal.      It broadened the scope of their

18          property.    We went from being outside of the fence to being

19          within the fence because they changed their patent.          Why did

20          they change their patent?      Well, you will hear from the

21          person who is responsible for that.

22                    There was a scientist who worked for an investment

23          company that was interested in investing in Sloan Kettering's

24          intellectual property.      And when you do that, when you're

25          thinking about investing, you do your due diligence, and you




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 192 of 239 Page ID
                                  #:25620                              192



 1          want to kick the tires a little bit and see, well, you know,

 2          are their patents really worth something?         Is this worth an

 3          investment?

 4                    You know what happened?      Well, because he was doing

 5          this due diligence, he had access to confidential Sloan

 6          Kettering information that the public would never have access

 7          to.   So he contacted Dr. Sadelain and he said, I'm looking at

 8          your patent.    I just want to -- you know, I want to make sure

 9          your patent covers what you're telling me you're doing.

10          Could you send me the nucleotide sequence for your patent,

11          for your -- for the thing you're working on in the lab?

12                    So Dr. Sadelain sent that.       And this Dr. Schuetz, he

13          looked at it, he said, Wait a second, you didn't patent this.

14          This isn't covered by your patent.        And then the next day,

15          Sloan Kettering files this document with the patent office.

16          Oh, error on the patent, change it.        We made a clerical

17          error, this is wrong, and we really meant amino acid sequence

18          114 to 220.    You know how long this was after the patent

19          issued?   Four and a half years.      Four and a half years.

20                    Public notice is critical to a patent.         And when a

21          patent has been issued for years, the public is entitled to

22          rely on what the patent says.       And so the only circumstances

23          in which a patentee can broaden the scope of its patent years

24          after it has been out there in the public, years after the

25          public could look at it and say, okay, this falls within the




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 193 of 239 Page ID
                                  #:25621                              193



 1          fence, this is outside the fence, so this is something that

 2          people can do, the only time that that is permissible is if

 3          the patent contains an error that is clearly evident to

 4          someone skilled in the art.       That's like a typo, misspelling,

 5          something like that.

 6                    And you will hear evidence in this case this was not

 7          that type of an error.      This was simply a difference in what

 8          was the first amino acid.

 9                    And Mr. Chu said, Well, it just doesn't matter, or

10          it's only one amino acid.      It's only one amino acid, but make

11          no mistake about this under the law, patent infringement is

12          not like horseshoes or hand grenades.        They are asserting

13          literal infringement against Kite.        There is only

14          infringement if Kite does everything that the patent

15          requires.    And if Kite does not, Kite does not infringe.

16                    And we will introduce evidence to show you that this

17          supposed error that they corrected with their certificate of

18          correction was not this type of obvious misspelling or typo

19          or something like that that someone of skill in the art would

20          look at and readily understand.       We have evidence of what

21          Kite did in 2012.

22                    In 2012, Kite's chief scientific officer, Dr. Adrian

23          Bot, learned about the '190 patent, and he compared it to --

24                    MR. CHU:    Objection, Your Honor.      This was subject

25          of a Court ruling.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 194 of 239 Page ID
                                  #:25622                              194



 1                    THE COURT:    Yeah, it's sustained.

 2                    MR. DANE:    We will have an expert, Dr. Junghans, who

 3          will testify that the error was not something that will be

 4          clearly evident to one skilled in the art.         And Dr. Junghans,

 5          years before he ever knew Kite, years before he was ever

 6          involved in this lawsuit, he had read the publication, that

 7          publication that Dr. Sadelain told, said he told

 8          Dr. Rosenberg about, and that was the basis for the ultimate

 9          patent filing.     And that described the DNA sequence that you

10          would use to make these CARs.

11                    And Dr. Junghans looked at it, and he wanted to work

12          on experimenting and making a CAR, so he made one using that

13          sequence for that costimulatory region.        And guess what the

14          first amino acid was in it?       It was lysine.    It was amino

15          acid 113.    He didn't think it was obvious that there was some

16          mistake there.     He didn't think that you should start with

17          something different.     He read it as it read in the

18          publication and as it read in the issued patent.

19                    And so we will introduce evidence to you that this

20          is not a situation where Sloan Kettering should have been

21          able to expand their patent years after it had issued.           And

22          the consequence of that is the patent should read as it

23          originally read, meaning amino acids 113 to 220 are required

24          to practice the patent.      And there is no dispute that if that

25          is how the patent is read, if you agree with us that the




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 195 of 239 Page ID
                                  #:25623                              195



 1          certificate of correction is invalid, there is no

 2          infringement.

 3                     So for the plaintiffs to say that infringement is

 4          not in dispute here or it is conceded, that is absolutely

 5          100 percent wrong.     It is absolutely conceded.       Because our

 6          position is they should not have been able to expand their

 7          patent.    And if they couldn't expand their patent, there is

 8          no question that we don't infringe because the CAR construct

 9          does not contain this lysine that is required by the patent

10          as issued.

11                     So okay.   So that is the -- that is the way that the

12          description and the patent is too narrow to cover what

13          YESCARTA does.     Let me tell you about the other part, which

14          is the way in which it's too broad.

15                     Now, the component about which the patent is too

16          broad is the third part.      It's the binding element.      And the

17          binding element is really critical.        Because these CARs, they

18          have to latch on to the cancer cells and kill it.          And the

19          thing that latches onto the cancer cells is the binding

20          element.     And you heard Mr. Chu say, Well, you know, binding

21          elements, scFv's, they have been around for a while and

22          people knew about them.      ScFv's have been around, but that's

23          not the point.     ScFv is a form of antibody.      Antibodies have

24          been around forever.     We make antibodies.      We make millions

25          of antibodies in our body.




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 196 of 239 Page ID
                                  #:25624                              196



 1                    The important point is you have to make an scFv,

 2          this particular embedded form of antibody that you make in a

 3          lab, and you have to make one that is able to attach to the

 4          cancer target.     That is what you need to do to make these

 5          CARs work.

 6                    And if the binding element doesn't bind to the

 7          cancer, the CAR is not going to do anything.         It can't kill

 8          the cancer.    So this is a critical part of the invention.

 9                    In the claims that have been asserted against us in

10          this case, there are two categories that are sort of the

11          same -- or two of them that have things in common.          Two of

12          them would claim CARs that would bind -- have binding

13          elements that would bind any target, any target.          A binding

14          element specifically interacts with a selected target.

15                    And what does the patent tell us what that means?

16          Well, it means basically at least any cancer you might

17          possibly want to treat, they mention any target of clinical

18          interest, including prostate cancer, breast cancer,

19          neuroblastomas, melanomas, small cell lung carcinomas,

20          sarcomas, brain tumors, anything in the world.          But if you

21          heard what Mr. Chu said, even today -- this is a patent that

22          issued in 2008.     It was filed in 2003.     We are here 16 years

23          later?

24                    There aren't CARs that are treating all these

25          different cancers.     Solid tumor cancers are a different




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 197 of 239 Page ID
                                  #:25625                              197



 1          category of cancers than the blood cancers that so far CARs

 2          have been successful with.      Solid tumor cancers are very

 3          difficult.     But this patent says, you know what?       We invented

 4          something that works with all these different cancers.

 5                     Did they invent that?     Does the patent describe

 6          that?    No.   The patent describes CARs that target two types

 7          of cancers:     One is blood cells, one is the CD19, and the

 8          other is one that targets a prostate cancer target.          That is

 9          it, two.

10                     So they disclose CARs that only treat two targets,

11          but they write this claim that says we invented it all.

12          Can't do that.     It's not part of the bargain.      The bargain

13          is, if you want to claim it all, you have to have invented it

14          all.    They didn't invent it all.

15                     And in patent-speak, there is this notion -- I

16          talked about Goldilocks and the Three Bears before, that's

17          probably taking you back to grade school, and now I'll go

18          back to high school biology.       If you remember studying the

19          animal kingdom, they have all those classifications, and they

20          have -- two of the classifications are genus and species.

21                     And until I got to this case, I actually didn't know

22          this, I thought this was interesting:        There is a genus of

23          big cats called panthera, and it includes lions and tigers,

24          not bears, but lions and tigers, leopards.         And patent law

25          uses the same terminology.




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 198 of 239 Page ID
                                  #:25626                              198



 1                     And what it gets at is the idea that a genus can be

 2          this broad category that includes a multitude of individual

 3          species.    And you can do that.      You can claim that.     But if

 4          you claim the genus, you have to have a basis for it.           You

 5          have to have invented the genus.        You can't claim genus if

 6          you only invent the species.        If some explorer went out and

 7          found some new breed of lion, that doesn't mean that they

 8          found some new type of leopard.

 9                     So the other claims of the patent are also very,

10          very broad.    The first ones are broad because they claim that

11          Sloan Kettering invented this CAR to basically address any

12          cancer target.     They hadn't.     They hadn't.

13                     The other sets of claims at least are limited to the

14          target.    These are the ones that are limited to CD19 which

15          would be the blood cancer target.        But these are still

16          incredibly broad because they refer to a single-chain

17          antibody defines the CD19.        They are referring to any

18          single-chain antibody that binds to CD19.

19                     So what do they describe in the patent about that?

20          They describe -- this is the full disclosure in the patent of

21          this CD19 scFv they used.      They describe one of them.       They

22          describe a single scFv.      And for this one scFv that they

23          describe, they don't describe it adequately.

24                     Because we talked earlier about the fact that this

25          is a DNA patent.     So for the primary signaling domain, it




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 199 of 239 Page ID
                                  #:25627                              199



 1          gives you the DNA.     We saw that.     We saw the DNA and the

 2          amino acids.    For the costimulatory domain, the second part,

 3          this DNA patent gives you the DNA.        It gives you the DNA

 4          sequence, and it gives you the amino acid sequence that DNA

 5          encodes.

 6                     Makes sense.    It's a DNA patent.     If you want to

 7          describe your invention to people of skill in the art, tell

 8          them what the DNA is.      Tell them what the amino acids are so

 9          they know what the proteins are.

10                     But you know what the patent discloses about the

11          scFv?   Nothing about the amino acids.       Nothing about the DNA.

12          It doesn't disclose that at all.

13                     And that is an inadequate disclosure.       Because if

14          you invent something like this, if you invent some new

15          biological entity, if you invent something that is part of a

16          DNA patent, you have to tell people what it is.          You have to

17          tell people the DNA.      And they didn't do that.

18                     Now, that would be bad enough if they only claimed a

19          CAR based on this one scFv that they used, the one that they

20          described in that one paragraph.        But again, that is not what

21          they said their invention was.        They went far beyond that.

22          They said it's any scFv that binds to CD19.

23                     Well, as you will hear from our experts in this

24          case, the potential number of SCFVs that could be made that

25          could bind to CD19 is in the millions, if not billions.              And




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 200 of 239 Page ID
                                  #:25628                              200



 1          in order to determine which of those actually would bind to

 2          CD19, the only way that you can do it is you have to test.

 3          You have to figure it out.      It's difficult.     It's

 4          time-consuming.

 5                    They don't describe these CD19 scFv's.         They don't

 6          tell you how to get all of them.       They don't tell you how to

 7          make them.    And, again, you can't do that.       You can't claim

 8          this genus.    You can't say, I invented all of this, when you

 9          only made that.     And, in fact, for the only one you made, you

10          didn't tell people what it was.       At least if you are going to

11          make one species, tell people what it is.         Give them the

12          amino acid sequence.     They didn't do that.      So there, too,

13          they did not keep up their end of the bargain.

14                    And the consequence of that -- this is not

15          technicality, this is not trivialities.        The consequence of

16          when you overclaim, when you want to say, I want to

17          monopolize to myself all this stuff that I didn't do, your

18          patent is invalid.     You can't do that.     And that is what they

19          did here.

20                    So there are two ways in which these claims are

21          overbroad and don't adequately describe their invention and

22          don't teach people of skill in the art how to make the full

23          scope of their invention, which claims this broad genus.

24                    They claim all of these cancer targets.          They only

25          made CAR-Ts that target two.       And they claim any scFv that




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 201 of 239 Page ID
                                  #:25629                              201



 1          binds to CD19.     They only describe one.     And the one they

 2          describe they don't even give the amino acids for it.           The

 3          consequence of that is these claims are invalid as we will

 4          show.

 5                     And you've heard a little bit, and this is true in

 6          every patent case, patentee will say the patent office

 7          already thought about these things.        The patent office,

 8          that's their job.     They are these highly trained specialists.

 9                     Well, patent office are people.       And you heard in

10          that video there are 600,000 patent applications that are

11          filed every year.     There aren't 600,000 patent examiners, a

12          lot less.    They sometimes make mistakes.       And they sometimes

13          don't have time to get things right.        And they don't have

14          anybody who is pointing out to them that maybe what the

15          patentee is saying or what the patentee is claiming is not

16          right.

17                     Nobody from Kite was there in the patent office.

18          It's a one-way conversation between someone who wants to get

19          a patent and the patent examiner.       That is precisely why,

20          when we get to a situation where someone asserts a patent

21          against somebody else, charges them with infringement, tries

22          to get large sums of money from them for infringement, that

23          you get to decide the validity of the patent, and that we get

24          the opportunity to present the evidence that the patent is

25          invalid.




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 202 of 239 Page ID
                                  #:25630                              202



 1                    Now, and this is as I was saying, as you heard in

 2          the video, these are the reasons that it's entirely within

 3          your responsibilities to consider the validity of the patent,

 4          even though the patent was issued by the patent office.

 5                    Now, you also heard arguments or you heard

 6          statements that the evidence would show that Kite is a

 7          willful infringer, and I want to address that briefly.             Being

 8          a willful infringer means you know that you are doing

 9          something wrong and you do it anyway.

10                    A classic example is you think of the person

11          selling, you know, knockoff Louis Vuitton handbags or

12          something on the street.      They know they are not supposed to

13          sell Louis Vuitton handbags.       That is not this situation at

14          all.

15                    For the reasons that I've explained, Kite has very,

16          very good reasons for believing that it does not infringe

17          these claims.    The certificate of correction should not have

18          been issued, and the patent claims are overly broad for the

19          reasons I've explained.

20                    And where there is good faith grounds for asserting

21          invalidity and noninfringement, that is not a situation where

22          a party should be found to be willfully infringing.          And

23          obviously, if you agree with us on those issues, we don't

24          infringe at all.

25                    Now, you also heard that Kite should have gone down




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 203 of 239 Page ID
                                  #:25631                              203



 1          a different path, Kite chose a path that was the path of

 2          willfully infringing.      And that is also not true.      I want you

 3          to think about the timing in this case going back to the

 4          launch of YESCARTA in October 2017.

 5                    In October 2017, Kite had recently been acquired by

 6          Gilead.   So Gilead was making the decision in October 2017,

 7          once the FDA told it that YESCARTA was approved to be

 8          administered to patients, they had a choice.         They had this

 9          life-saving therapy for these patients who had only a few

10          months to live.     They could bring it on the market.       They

11          could immediately start saving lives.

12                    Juno wasn't out saving lives.       Juno didn't have

13          therapy available.     Kite could bring that to market and save

14          lives and stand in its -- stand on the defenses that it had

15          and demonstrate that it wasn't infringing the claims of the

16          patents because those claims had been expanded when they

17          should not have been through the certificate of correction

18          and the claims of the patent were invalid as being overbroad.

19                    That's not willingly going down a willful

20          infringement path.     And to put perspective on that, again,

21          over the two years that YESCARTA has been in the market,

22          nearly 2,000 patients have been treated.         These are patients

23          that had two or three months prognosis to live.          Many of

24          these patients are alive today because Kite and Gilead made

25          the decision to come out with YESCARTA in October 2017.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 204 of 239 Page ID
                                  #:25632                              204



 1                     Now, I want to finish up.      I thank you so much for

 2          your patience.     I know it's very late in the day, and I

 3          apologize for keeping you here so long.        I know you want to

 4          go home.    I just very, very briefly want to touch on some of

 5          the evidence that you are going to hear in the case.          I'll

 6          have an opportunity to speak before or after some of the

 7          witnesses' testimony, but just so you understand the context

 8          of some of this testimony.

 9                     An important thing also to understand here is what I

10          said at the outset.     There is so much that goes into a

11          successful CAR-T therapy.      The idea that it is simply whether

12          the costimulatory sequence that is used in a particular CAR

13          has those exact amino acids, that is not the magic bullet.

14          That is not what causes these therapies to work or not work.

15          And we absolutely know that because of the instance with the

16          ROCKET trial where Juno tried to make this therapy work and

17          couldn't and five out of 38 patients died.

18                     So this patent is not any magic bullet.        There is

19          the manufacturing that needs to be done, figuring out how to

20          make these engineered T-cells, figuring out how to do it

21          safely, figuring out how to make enough of them that they can

22          expand in the patient's system when they are reinfused, to do

23          it safely, to did it quickly, to do it with a high degree of

24          reliability, so that you know that at a very, very high

25          percentage, you're going to be able to make those cells and




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 205 of 239 Page ID
                                  #:25633                              205



 1          reintroduce them to the patient, because this is not an

 2          instance where it's okay to only be able to make the cells

 3          80 percent of the time, because that other 20 percent of the

 4          time, you may lose the patient for good.

 5                     These are all incredibly important things, and we

 6          will present testimony about what Kite did for all of these

 7          important aspects of the CAR-T therapy to show that the idea

 8          that this is all attributable to what the amino acid sequence

 9          is of a particular CAR construct is just not -- is just not

10          correct.

11                     And I would also want you to keep that in mind when

12          you hear the damages presentation that you will hear from the

13          plaintiffs, I want you to think to yourself about does this

14          sound like someone who is asking -- we don't practice their

15          patent for the reasons that I said.        But even in instances

16          where a party does practice a patent for this type of CAR-T,

17          there are standard royalties that people pay.         There are low

18          single-digit percentages.      And you're going to hear much

19          different figures in this case.

20                     And again, when you hear that, I want you to ask

21          yourself about -- what is this case really about?          Is it

22          about a company looking to be fairly compensated for the

23          things it did, or is it a disgruntled competitor that could

24          not make a successful therapy, taking it out on a company

25          that succeeded where it failed?




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 206 of 239 Page ID
                                  #:25634                              206



 1                    Thank you very much for your patience.

 2                    THE COURT:    Thank you, Mr. Dane.

 3                    That concludes it for today, ladies and gentlemen.

 4          Again, no discussion about the case during your absence.

 5          We'll resume tomorrow at 8:30.       Arrive a little bit early so

 6          we get started at 8:30.      Have a good evening.      Thank you.

 7                    THE CLERK:    All rise for the jury.       Ladies and

 8          gentlemen of the jury, please leave your notebooks on your

 9          seat.

10                    (Thereupon, the jury retired from the courtroom.)

11                    (Thereupon, the Court was in recess.)

12                               *****       *****       *****

13

14          I certify that the foregoing is a correct transcript from the

15          record of proceedings in the above-titled matter.

16

17

18

19          ---------------------------

20

21          Amy C. Diaz, RPR, CRR                    December 3, 2019

22          S/   Amy Diaz

23

24

25




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 207 of 239 Page ID
                                 #:25635                              1


             #               120 [1] - 178:20          2013 [6] - 88:21,          87:2, 88:19, 89:11,
                                                                                                                      9
                             12:30 [2] - 122:7,         125:7, 163:18,            92:10, 107:14,
 #4455 [1] - 1:23             122:8                     165:25, 167:8,            115:10, 116:2,           9 [7] - 28:7, 99:15,
                             13 [2] - 28:16, 112:5      167:10                    116:3, 116:7,             99:20, 124:24,
             '               132 [1] - 12:3            2015 [2] - 167:23,         128:12, 128:15            124:25, 129:15,
                             14 [4] - 28:17, 29:25,     184:24                   40 [8] - 16:25, 17:3,      134:4
 '190 [42] - 10:16,           71:25, 99:21             2017 [13] - 22:22,         126:3, 126:7, 126:8,     900 [1] - 2:6
   11:22, 12:2, 12:11,       15 [5] - 28:18, 99:15,     163:5, 165:10,            154:16, 172:19,          90012 [1] - 1:23
   22:17, 22:25, 23:7,        99:21, 170:7              168:12, 175:23,           173:9                    90067 [1] - 2:7
   23:10, 23:12, 23:15,      15-minute [1] - 103:4      177:24, 178:22,          41 [7] - 16:25, 59:3,     90071 [2] - 2:9, 2:18
   134:2, 134:5, 134:6,      16 [6] - 28:20, 49:6,      179:8, 184:24,            126:3, 126:7, 126:8,
   134:7, 134:11,                                       203:4, 203:5, 203:6,      163:1
                              165:25, 172:19,                                                                         A
   134:14, 134:19,            173:8, 196:22             203:25                   42 [2] - 126:18, 126:19
   135:19, 136:2,            17 [4] - 28:21, 170:9,    2019 [3] - 1:15,          458 [1] - 18:10           a-ha [1] - 151:4
   137:21, 137:24,            172:19, 173:8             162:19, 206:21           461 [1] - 18:10           abandoned [1] -
   138:1, 138:5, 138:7,      18 [13] - 19:25, 26:24,   22 [3] - 125:1, 172:21,   463 [1] - 124:21           176:20
   138:9, 139:8,              27:15, 28:22, 29:5,       173:11                   48 [4] - 126:10,          abbreviation [1] -
   146:20, 147:11,            34:21, 35:3, 43:16,      220 [15] - 12:3, 12:9,     126:16, 126:18,           156:17
   147:12, 147:23,            51:7, 112:15,             12:13, 12:21, 13:13,      126:20                   abbreviations [2] -
   148:5, 158:16,             172:19, 173:9,            13:19, 136:5,            49 [1] - 126:17            187:6, 187:7
   160:6, 162:24,             173:13                    165:19, 165:20,          4:00 [1] - 174:5          ability [14] - 40:20,
   167:12, 181:15,           1800 [1] - 2:6             190:4, 190:5, 190:8,     4:15 [3] - 121:20,         51:5, 72:15, 97:16,
   185:5, 186:15,            19 [1] - 88:3              190:13, 192:18,           122:8, 173:19             97:19, 102:7,
   186:19, 186:21,           1971 [1] - 101:12          194:23                   4:30 [3] - 78:6, 78:12,    102:19, 102:23,
   193:23                    1980s [2] - 157:25,       23 [4] - 125:6, 125:7,     122:8                     108:4, 108:11,
 '78 [1] - 44:7               158:2                     125:11, 125:13                                      108:13, 108:16,
                             1984 [1] - 62:21          24 [3] - 172:19, 173:9,                  5           111:6, 142:19
             0               1990s [1] - 156:16         173:13                                             able [43] - 9:5, 9:9,
                             1993 [1] - 55:25          250 [1] - 2:11            5 [2] - 28:1, 134:4        17:12, 18:18, 37:3,
 07639-SJO [1] - 3:1                                   26 [1] - 36:12            50 [2] - 154:16, 169:18    39:19, 39:23, 40:1,
                             1:00 [1] - 113:9
                             1:15 [4] - 113:10,        27 [2] - 125:14, 125:17   50th [1] - 2:9             40:25, 43:18, 52:15,
             1                113:24, 114:21,          29 [2] - 55:24, 57:4      51 [2] - 179:1, 179:4      57:4, 64:4, 76:23,
                              114:22                   2:00 [1] - 129:5          555 [1] - 2:9              78:13, 102:11,
 1 [6] - 3:1, 10:9, 20:17,
                             1st [1] - 1:23            2:17-CV-6496-SJO [1]      5:30 [1] - 78:7            109:14, 110:22,
  27:18, 29:18, 171:2                                                                                       111:7, 122:19,
                                                        - 1:8
 10 [13] - 18:16, 18:17,                                                                                    124:1, 124:3, 126:1,
  28:10, 53:24, 89:18,                  2              2nd [1] - 67:1                           6
                                                                                                            149:19, 150:12,
  124:24, 124:25,                                                                6 [5] - 28:2, 126:22,      156:21, 157:25,
  126:18, 126:19,
                             2 [2] - 27:21, 31:20                  3
                             2,000 [1] - 203:22                                   178:19, 178:24,           164:18, 170:13,
  129:12, 129:15,                                                                 179:3                     175:16, 177:12,
                             20 [8] - 4:13, 54:12,     3 [8] - 1:15, 27:23,
  153:24, 173:24                                                                                            177:16, 179:13,
                              153:24, 154:1,            111:11, 115:18,          6,200 [1] - 172:1
 10-minute [1] - 174:3                                                                                      180:24, 183:7,
                              154:4, 154:15,            115:21, 116:18,          6.1 [1] - 16:18
 100 [1] - 195:5                                        134:4, 206:21                                       183:18, 183:19,
                              179:15, 205:3                                      6.2 [2] - 126:11, 172:2
 10281 [1] - 2:12                                      30 [7] - 77:24, 77:25,                               194:21, 195:6,
                             2002 [6] - 46:19,                                   600,000 [2] - 201:10,
 11 [3] - 28:13, 56:17,                                 96:8, 125:18,                                       196:3, 204:25, 205:2
                              157:6, 161:24,                                      201:11
  134:5                                                 125:19, 125:21,                                    above-titled [1] -
                              163:4, 181:23,                                     6:30 [1] - 78:17
 113 [13] - 12:8, 12:13,                                126:2                                               206:15
                              181:24
  12:20, 13:13, 13:19,                                 32 [3] - 75:13, 125:22,                             absence [3] - 103:6,
  136:5, 165:19,
                             2003 [3] - 162:3,                                                  7
                              163:4, 196:22             125:23                                              113:11, 206:4
  168:9, 190:4, 190:8,                                 34 [2] - 58:24, 60:20     7 [1] - 28:5              absolutely [12] -
                             2007 [2] - 166:5, 167:6
  190:13, 194:15,                                      350 [1] - 1:23                                       10:22, 12:10, 16:11,
                             2008 [6] - 167:7,
  194:23
 114 [5] - 165:20,
                              181:16, 185:5,           355 [1] - 2:18                           8           43:3, 48:5, 97:20,
                              185:6, 191:6, 196:22     35th [1] - 2:18                                      127:18, 190:24,
  168:9, 169:7, 190:4,                                                           8 [2] - 28:6, 49:6         191:3, 195:4, 195:5,
                             2009 [2] - 12:1, 191:6    37 [1] - 36:2
  192:18                                                                         80 [1] - 205:3             204:15
                             2010 [1] - 191:7          370,000 [1] - 125:2
 114-220 [1] - 136:7                                                             8:30 [7] - 121:21,        academic [2] - 75:2,
                             2011 [1] - 191:7          38 [2] - 176:10, 204:17
 11:30 [2] - 122:6                                                                121:23, 122:6,            75:11
                             2012 [7] - 10:17,
 11:54 [1] - 4:2                                                                  122:13, 206:5, 206:6     accent [1] - 107:21
 12 [5] - 28:14, 56:18,
                              11:11, 12:1, 191:7,                  4
                              191:13, 193:21,                                                              accept [5] - 25:11,
  81:12, 154:13, 171:2                                 4 [13] - 27:25, 66:25,                               140:10, 143:16,
                              193:22




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 208 of 239 Page ID
                                 #:25636                              2


  144:18, 170:21            actual [4] - 155:17,      affairs [3] - 74:15,       176:15                   72:20
 accepted [1] - 46:17        158:19, 162:18,           75:1, 75:4               allowed [7] - 10:25,     animal [1] - 197:19
 access [2] - 192:5,         182:15                   affect [1] - 135:1         120:13, 132:11,         animation [1] - 159:7
  192:6                     acute [1] - 169:15        affects [1] - 170:3        138:25, 144:15,         announced [1] - 155:1
 accident [1] - 42:3        added [1] - 6:7           afternoon [4] - 7:20,      148:7, 148:10           answer [3] - 144:6,
 accidents [2] - 35:19,     addition [4] - 134:12,     9:25, 113:25, 149:10     almost [3] - 50:13,       170:13, 175:14
  36:13                      141:4, 147:17, 184:1     afterwards [1] -           54:12, 94:22            answered [2] - 144:2,
 accommodate [6] -          additional [19] - 27:5,    167:25                   alone [2] - 151:13,       144:3
  8:18, 9:10, 9:11,          37:2, 43:21, 51:9,       agency [1] - 32:18         172:2                   answering [1] - 63:16
  49:25, 50:2, 130:24        51:12, 52:16, 58:11,     agent [2] - 52:23,        alternate [2] - 32:8,    antibodies [3] -
 accommodations [1]          58:14, 69:5, 79:3,        100:22                    32:9                     195:23, 195:24,
  - 46:3                     83:9, 97:24, 118:9,      agents [1] - 62:17        alternative [1] -         195:25
 accompanied [1] -           122:3, 122:16,           ages [1] - 49:6            178:15                  antibody [7] - 158:22,
  178:9                      122:17, 123:15,          ago [17] - 29:25, 42:1,   amazed [1] - 26:14        159:5, 179:25,
 accomplish [5] -            126:21, 139:23            46:18, 58:11, 71:23,     amazing [4] - 25:16,      195:23, 196:2,
  43:14, 51:4, 57:2,        address [5] - 5:5,         71:25, 80:11, 84:16,      179:4, 182:15,           198:17, 198:18
  78:25, 114:20              65:3, 104:18,             88:3, 89:18, 96:9,        182:21                  anticancer [1] -
 accomplished [1] -          198:11, 202:7             99:19, 100:18,           amendment [1] - 5:10      101:19
  45:2                      addressed [3] - 16:4,      101:9, 111:19,           American [1] - 94:10     antigen [4] - 156:19,
 account [4] - 133:8,        16:20, 126:13             154:25, 180:11           amino [42] - 12:3,        159:11, 182:19,
  133:11, 135:2,            adequately [3] -          agree [11] - 3:15,         12:8, 12:13, 13:13,      186:22
  142:19                     171:5, 198:23,            25:21, 43:9, 111:5,       136:3, 136:5, 136:7,    Antonius [2] - 28:2,
 accountancy [1] -           200:21                    111:22, 112:9,            158:25, 165:7,           44:3
  82:22                     adjust [1] - 28:23         129:23, 132:22,           165:16, 165:18,         anyway [2] - 173:15,
 accountant [4] -           administered [1] -         194:25, 202:23            187:3, 187:7,            202:9
  79:12, 79:24, 80:25,       203:8                    agreed [6] - 17:18,        188:24, 188:25,         apart [6] - 54:17,
  82:20                     administration [2] -       20:7, 23:8, 134:8,        189:18, 189:23,          70:14, 81:24,
 accountants [1] -           101:6, 110:11             137:21, 140:9             189:25, 190:2,           113:18, 114:7,
  171:21                    Administration [1] -      agreement [6] -            190:3, 190:8,            114:17
 accounts [1] - 119:22       101:15                    114:12, 127:25,           190:12, 190:13,         apologize [1] - 204:3
 accuracy [1] - 120:21      administrators [1] -       160:4, 161:17,            190:15, 190:16,         app [1] - 70:19
 achieved [1] - 156:23       75:5                      161:22, 165:16            192:17, 193:8,          appear [1] - 9:21
 acid [21] - 136:3,         admissions [2] -          ahead [5] - 3:22,          193:10, 194:14,         appearance [2] - 3:3,
  136:8, 165:16,             57:11, 58:5               84:14, 86:3, 103:12,      194:23, 199:2,           20:20
  187:12, 188:24,           admit [1] - 164:5          174:16                    199:4, 199:8,           APPEARANCES [1] -
  189:18, 190:2,            admits [3] - 16:10,       aid [1] - 41:25            199:11, 200:12,          2:1
  190:3, 190:12,             126:24, 127:4            al [2] - 1:5, 20:18        201:2, 204:13, 205:8    apple [1] - 55:7
  190:15, 190:16,           admitted [9] - 141:11,    Alan [3] - 2:5, 3:7,      Amoroso [1] - 105:12     applicant [3] - 138:18,
  192:17, 193:8,             141:13, 142:1,            21:1                     amount [6] - 26:4,        166:13, 185:20
  193:10, 194:14,            142:7, 142:9,            Alexander [2] - 28:16,     139:13, 139:23,         application [15] -
  194:15, 199:4,             142:10, 142:11,           69:10                     146:22, 171:9,           5:10, 47:1, 47:5,
  200:12, 205:8              146:13, 189:9            Alhambra [3] - 65:4,       179:19                   48:21, 70:24, 71:13,
 acids [23] - 12:3, 12:8,   adopted [2] - 16:13,       65:18, 74:17             Amy [2] - 206:21,         100:4, 100:5, 119:5,
  12:13, 13:13, 136:5,       16:14                    alive [4] - 25:25,         206:22                   139:3, 155:14,
  136:7, 158:25,            adopting [1] - 16:12       151:5, 179:7, 203:24     AMY [1] - 1:22            155:15, 162:3,
  165:7, 165:18,            Adrian [4] - 105:13,      ALL [2] - 169:15,         analysis [4] - 10:6,      163:4, 165:10
  187:3, 187:4, 187:7,       183:3, 193:22             170:3                     14:21, 14:24, 80:5      applications [2] -
  188:25, 189:23,           adult [1] - 74:17         allegation [2] - 25:8,    analyze [2] - 50:25,      76:4, 201:10
  189:25, 190:8,            Advair [3] - 99:13,        80:4                      80:3                    applied [4] - 25:4,
  190:13, 194:23,            99:14                    allege [1] - 23:4         ancheta [2] - 31:20,      59:24, 68:25
  199:2, 199:8,             advance [2] - 127:11,     alleged [5] - 23:3,        45:20                   applies [12] - 35:21,
  199:11, 201:2,             185:2                     23:11, 129:13,           Ancheta [2] - 27:21,      37:3, 93:21, 98:19,
  204:13                    advances [1] - 162:1       129:14, 137:25            31:21                    106:16, 113:12,
 acknowledged [1] -         advantage [3] - 161:6,    alleging [1] - 22:25      Andrea [3] - 2:8, 3:8,    118:17, 118:21,
  184:5                      164:13, 164:14           alliance [1] - 156:2       21:1                     119:9, 119:11,
 acquired [1] - 203:5       advice [3] - 52:16,       allow [11] - 19:10,       Andrew [1] - 105:14       133:14, 148:24
 acting [1] - 166:2          98:21, 98:23              20:6, 46:4, 112:9,       anesthesia [1] - 51:22   apply [12] - 27:13,
 active [1] - 29:16         advise [1] - 24:22         121:13, 122:2,           Angeles [9] - 1:14,       60:3, 84:8, 124:2,
 activities [1] - 11:25     advisor [1] - 41:25        125:11, 126:14,           1:23, 2:7, 2:9, 2:18,    132:9, 132:20,
 activity [1] - 81:16       advocate [1] - 65:9        152:12, 174:2,            35:12, 56:6, 69:11,      136:10, 136:12,




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 209 of 239 Page ID
                                 #:25637                              3


  136:13, 146:14,           ASH [1] - 7:7             attacks [2] - 150:21,     backbone [4] -           beat [1] - 89:19
  155:8, 160:18             aside [4] - 56:13,         150:24                    158:10, 158:11,         became [9] - 10:20,
 applying [1] - 160:13       97:16, 99:22, 111:23     attempts [1] - 125:9       158:13, 159:6            11:12, 43:10,
 appointments [1] -         aspect [3] - 42:7,        attend [3] - 104:17,      background [6] -          153:22, 156:11,
  67:21                      46:25, 168:18             110:7, 110:12             30:18, 32:22, 38:16,     162:2, 162:5,
 appreciate [1] -           aspects [2] - 56:9,       attended [2] - 109:20,     42:24, 54:2, 71:11       162:23, 184:25
  174:21                     205:7                     111:20                   bacteria [2] - 150:21,   become [5] - 54:9,
 approached [1] -           assault [1] - 32:3        attention [6] - 19:2,      151:5                    61:15, 67:13, 77:9,
  119:16                    asserted [16] - 23:10,     113:19, 117:16,          bacterial [1] - 151:1     131:15
 appropriate [1] -           23:12, 134:6,             130:23, 144:22,          bad [12] - 47:15,        becomes [1] - 113:18
  27:17                      134:10, 134:13,           172:11                    57:17, 62:2, 62:17,     bed [1] - 58:4
 approval [4] - 168:11,      134:19, 134:21,          attitude [1] - 86:12       100:24, 101:2,          beer [1] - 160:17
  175:17, 177:3,             136:17, 137:23,          attorney [2] - 47:3,       106:19, 106:21,         began [2] - 169:24,
  184:25                     138:9, 138:10,            47:4                      151:5, 159:13,           184:23
 approved [4] - 164:10,      139:8, 147:12,           Attorney [11] - 2:4,       199:18                  begin [8] - 146:6,
  176:1, 176:3, 203:7        148:4, 161:20, 196:9      2:5, 2:5, 2:6, 2:8,      Baldwin [1] - 65:11       146:11, 152:24,
 Arcadia [3] - 42:20,       asserting [2] - 193:12,    2:11, 2:15, 2:16,        Bales [1] - 174:25        153:8, 153:11,
  52:22, 67:19               202:20                    2:16, 2:17, 2:17         bank [2] - 77:8, 89:8     159:20, 168:8,
 area [16] - 24:5, 35:17,   assertion [1] - 125:8     attorney's [1] - 145:22   bargain [6] - 185:21,     190:17
  38:17, 41:9, 42:13,       asserts [1] - 201:20      Attorney's [2] - 63:3,     186:4, 187:20,          beginning [2] -
  42:21, 51:19, 53:3,       assess [10] - 33:11,       81:7                      197:12, 200:13           104:14, 128:16
  60:25, 61:16, 76:1,        33:19, 34:13, 35:6,      attorneys [4] - 120:12,   Barman [1] - 116:2       begins [2] - 167:22,
  95:13, 155:11,             57:5, 69:15, 70:4,        140:23, 145:12,          barman [9] - 28:10,       168:9
  180:20, 182:25,            74:1, 83:11, 83:19        148:25                    58:20, 58:23, 100:9,    behalf [4] - 3:5, 5:5,
  184:4                     assessed [1] - 135:10     Attorneys [1] - 80:22      100:12, 115:9,           20:22, 149:6
 areas [3] - 3:16, 50:11,   assessing [5] - 34:12,    attributable [1] -         115:25, 116:7,          behavior [1] - 68:13
  61:4                       34:15, 34:18, 34:23,      205:8                     116:11                  behavioral [1] - 68:25
 arena [1] - 98:17           112:6                    attributed [1] - 16:18    Barr [1] - 126:5         behaviors [1] - 68:20
 argue [4] - 14:5, 15:3,    assessment [1] - 35:7     audience [2] - 3:4,       Barrera [4] - 28:17,     behind [3] - 33:24,
  134:4, 171:13             assessments [1] -          20:21                     72:20, 89:16, 116:21     156:3
 argued [3] - 16:24,         100:17                   aunt [8] - 67:11,         base [2] - 56:13,        belief [1] - 137:9
  17:10, 114:5              assigned [1] - 58:6        67:16, 89:21, 90:14,      137:13                  believability [1] -
 argues [1] - 134:13        assignment [2] - 5:10,     91:17, 91:19, 91:20,     based [25] - 22:15,       143:2
 arguing [2] - 15:4,         118:9                     95:14                     22:16, 22:21, 26:6,     believable [1] - 143:19
  166:16                    assist [4] - 5:7, 6:18,   aunts [1] - 95:1           31:13, 33:6, 37:20,     believes [2] - 34:9,
 argument [14] - 4:20,       27:12, 145:8             autism [1] - 68:19         43:17, 45:14, 53:5,      162:13
  11:4, 11:7, 11:10,        assistant [2] - 31:25,    AV [1] - 29:23             56:14, 57:15, 57:21,    Belldegrun [9] -
  13:1, 13:23, 14:3,         74:19                    available [4] - 8:2,       67:23, 68:6, 70:1,       105:3, 105:13,
  14:4, 14:5, 21:18,        associate [4] - 74:15,     181:22, 185:1,            97:17, 98:20,            179:12, 179:16,
  123:15, 124:4,             75:1, 75:3, 75:20         203:13                    111:24, 118:19,          180:11, 180:18,
  146:4, 188:21             associate's [1] - 66:16   Avenue [2] - 2:6, 2:18     121:3, 173:15,           180:19, 180:20,
 argumentative [1] -        associated [7] - 11:6,    average [3] - 154:6,       176:3, 176:6, 199:19     181:4
  125:16                     24:6, 24:14, 24:18,       154:10, 154:12           basic [1] - 160:2        belonged [1] - 48:12
 arguments [7] - 11:2,       27:12, 95:19, 98:4       avoid [3] - 127:11,       basis [9] - 45:25,       Ben [1] - 76:9
  19:11, 140:15,            associations [2] -         145:17, 163:25            53:14, 61:11, 61:14,    bench [11] - 105:25,
  140:17, 148:25,            111:12, 111:15           avoiding [1] - 164:19      77:18, 138:11,           106:23, 107:7,
  149:1, 202:5              assume [1] - 62:12        award [4] - 135:1,         162:3, 194:8, 198:4      111:2, 116:4,
 Arie [3] - 105:3,          assuming [4] - 12:22,      139:14, 139:21,          bathroom/restroom         116:14, 116:22,
  105:13, 179:11             15:2, 59:10, 63:2         139:23                    [1] - 18:19              117:9, 146:2,
 Arizona [1] - 90:8         assure [1] - 50:13        awarded [3] - 134:23,     battling [1] - 89:22      172:14, 173:4
 arm [2] - 89:8, 89:12      asthma [3] - 99:12,        139:10, 139:17           bay [1] - 87:6           benefit [1] - 29:13
 arms [1] - 153:8            99:16, 99:17             awards [1] - 171:5        beach [1] - 64:11        Benjamin [1] - 28:20
 Army [1] - 32:1            astounding [1] - 179:4    aware [2] - 45:6, 95:15   Beach [3] - 58:23,       Bennett [3] - 28:14,
 arrive [2] - 121:22,       attach [1] - 196:3        Aya [1] - 105:5            68:12, 100:18            68:12, 116:13
  206:5                     attack [8] - 25:4,                                  bear [1] - 143:2         best [8] - 51:4, 68:2,
 art [9] - 14:21, 168:19,    25:25, 150:12,                      B              bearing [1] - 101:20      68:6, 72:15, 97:16,
  188:19, 189:2,             151:4, 151:15,                                     Bears [1] - 188:1         97:19, 149:12,
  193:4, 193:19,             152:24, 153:3            B-cells [1] - 33:25       bears [2] - 197:16,       177:10
  194:4, 199:7, 200:22      attacking [3] - 150:15,   bachelor's [4] - 66:18,    197:24                  better [11] - 17:8, 79:2,
 articulated [1] - 125:4     151:12, 153:5             68:25, 75:10, 82:22      bears' [1] - 188:2        86:10, 96:6, 99:17,




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 210 of 239 Page ID
                                 #:25638                              4


  107:19, 153:17,            5:6, 21:6, 24:17,        brain [4] - 87:3, 88:3,   building [3] - 12:4,       89:20, 89:22, 90:3,
  154:18, 154:19,            131:9                     176:12, 196:20            80:16, 80:18              90:21, 90:23, 91:14,
  162:15                    blog [1] - 119:5          branch [1] - 180:13       built [1] - 152:5          92:10, 93:9, 93:23,
 between [13] - 10:16,      blood [24] - 22:23,       break [8] - 18:19,        bullet [6] - 125:7,        94:5, 94:11, 94:12,
  59:21, 61:12, 62:3,        25:11, 25:15, 25:24,      37:23, 103:1, 113:7,      125:11, 176:22,           94:13, 94:16, 96:13,
  78:22, 100:22,             64:1, 64:20, 150:13,      121:12, 123:1,            204:13, 204:18            100:20, 101:18,
  141:21, 160:5,             151:3, 151:8,             123:2, 130:4             bump [1] - 157:14          103:25, 106:8,
  161:17, 166:13,            151:11, 152:3,           breakthrough [2] -        bunch [2] - 170:24,        106:15, 106:20,
  171:7, 179:3, 201:18       152:9, 152:10,            25:23, 179:4              187:1                     106:21, 107:5,
 beyond [4] - 17:6,          159:23, 161:3,           Breanna [2] - 28:14,      burden [17] - 13:25,       150:11, 150:15,
  59:23, 137:13,             170:3, 177:8, 178:2,      68:12                     14:6, 59:22, 125:24,      151:7, 151:11,
  199:21                     183:13, 183:20,          breast [6] - 89:18,        126:1, 136:22,            151:13, 151:15,
 bias [1] - 142:23           197:1, 197:7, 198:15      90:3, 91:13, 91:15,       136:23, 136:24,           151:21, 151:23,
 big [7] - 65:23, 74:6,     bloodstream [1] -          92:10, 196:18             136:25, 137:4,            151:24, 152:22,
  77:1, 101:11, 188:7,       183:15                   breed [1] - 198:7          137:5, 137:6,             152:23, 152:25,
  191:16, 197:23            blue [2] - 158:7,         Brentjens [1] - 105:13     139:12, 166:15,           153:3, 153:13,
 biggest [1] - 9:24          158:23                   Brian [1] - 175:4          166:25, 167:3             153:17, 154:10,
 bilingual [1] - 107:25     board [1] - 180:2         brief [4] - 18:24,        burdens [1] - 136:23       154:25, 155:24,
 billion [3] - 16:18,       body [14] - 152:13,        103:17, 129:8, 148:7     business [10] - 31:6,      156:5, 157:7, 157:8,
  126:11, 172:2              152:15, 152:18,          briefly [2] - 202:7,       55:21, 57:9, 73:13,       157:12, 157:16,
 billions [2] - 154:24,      152:23, 153:8,            204:4                     76:23, 107:21,            157:22, 158:23,
  199:25                     153:14, 159:15,          brilliant [3] - 96:20,     110:4, 110:5, 110:7,      159:10, 159:13,
 bind [5] - 196:6,           159:18, 159:21,           111:14, 184:13            110:11                    169:19, 175:20,
  196:12, 196:13,            170:21, 182:18,          bring [14] - 57:6,        busy [6] - 65:24, 66:1,    177:9, 177:23,
  199:25, 200:1              184:19, 195:25            117:16, 130:6,            66:4, 73:12, 76:22,       178:1, 179:2, 179:5,
 binding [13] - 136:9,      body's [1] - 153:11        130:20, 130:21,           78:17                     179:17, 179:19,
  182:6, 187:16,            bone [4] - 88:20,          130:23, 149:19,          but.. [1] - 71:22          179:23, 179:25,
  189:12, 189:19,            150:13, 170:4,            153:9, 156:5,            buying [1] - 171:20        180:2, 180:15,
  195:16, 195:17,            178:11                    175:16, 177:2,                                      180:16, 182:20,
                            bones [1] - 92:11                                                              184:21, 195:18,
  195:19, 195:20,                                      180:8, 203:10,                      C               195:19, 196:4,
  196:6, 196:12,            books [1] - 142:2          203:13
  196:13                    born [2] - 100:16,                                  CA [1] - 1:23              196:7, 196:8,
                                                      bringing [2] - 170:19,
 binds [3] - 198:18,         150:17                                             Cal [2] - 42:19, 82:21     196:16, 196:18,
                                                       180:23
  199:22, 201:1             Bot [23] - 7:6, 8:14,                               calculation [1] - 140:1    197:8, 198:12,
                                                      Bristol [2] - 95:21,
 biological [1] - 199:15     8:17, 8:20, 9:20,                                  calculations [1] -         198:15, 200:24
                                                       98:2
 biology [2] - 32:24,        10:1, 10:6, 10:9,                                   147:20                   Cancer [7] - 11:22,
                                                      Bristol-Myers [2] -
  197:18                     10:16, 10:24, 11:5,                                calendar [2] - 78:10,      94:10, 133:20,
                                                       95:21, 98:2
 biomedical [3] -            11:11, 14:18,                                       122:12                    168:24, 180:12,
                                                      broad [8] - 195:14,
  70:19, 70:24, 180:4        105:13, 172:20,                                    CALIFORNIA [1] - 1:2       180:17
                                                       195:16, 198:2,
 biopharmaceutical           172:22, 172:25,                                    California [24] - 1:14,   cancer-free [1] -
                                                       198:10, 198:16,
  [1] - 22:21                173:11, 183:3,                                      2:7, 2:9, 2:18, 22:21,    169:19
                                                       200:23, 202:18
 biotechnical [1] -          183:5, 184:1, 193:23                                31:22, 44:4, 45:6,       cancers [14] - 22:24,
                                                      broaden [1] - 192:23
  22:15                     Bot's [1] - 8:18                                     51:24, 55:20, 58:25,      91:15, 93:11, 151:8,
                                                      broadened [1] -
                            bother [1] - 66:11                                   59:4, 60:18, 65:4,        152:5, 155:4, 178:2,
 Bishop [1] - 105:4                                    191:17
                            bottom [6] - 26:25,                                  65:5, 65:11, 74:14,       196:25, 197:1,
 bit [32] - 17:21, 19:20,                             broader [1] - 135:8
                             28:11, 89:15, 91:11,                                76:10, 79:11, 91:18,      197:2, 197:4, 197:7
  26:18, 36:9, 44:14,                                 Brocker [1] - 105:6
                             118:11, 163:6                                       91:22, 92:6, 108:19,     candor [2] - 112:25,
  45:1, 45:6, 45:18,                                  broke [1] - 89:8
                            bought [1] - 171:16                                  156:8                     113:4
  54:7, 55:4, 63:19,                                  Brooke [2] - 28:5, 49:4
                            bounced [1] - 36:16                                 California's [2] - 5:9,   cannot [10] - 39:13,
  63:20, 73:5, 79:25,                                 brother [8] - 51:17,
  93:7, 100:2, 114:18,      boundaries [6] -                                     5:25                      40:2, 121:24, 124:5,
                                                       51:22, 77:12, 77:15,
  121:22, 122:7,             135:22, 185:12,                                    cancer [113] - 22:13,      125:24, 126:8,
                                                       88:19, 93:17, 94:2,
  122:13, 150:20,            185:13, 185:23,                                     25:2, 25:4, 25:12,        144:3, 144:4, 151:8,
                                                       106:25
  150:23, 155:5,             186:5, 188:18                                       25:16, 25:24, 38:8,       166:14
                                                      brother-in-law [3] -
  155:20, 157:9,            box [3] - 29:6, 113:13,                              63:10, 63:12, 63:23,     Cantonese [1] - 40:15
                                                       88:19, 93:17, 94:2
  158:6, 174:4, 176:4,       129:21                                              64:10, 66:24, 66:25,     capacity [2] - 61:8,
                                                      brought [7] - 76:1,
  179:8, 192:1, 201:5,      boxes [1] - 29:1                                     70:22, 72:2, 84:7,        179:21
                                                       142:8, 155:2,
  206:5                     boy [1] - 153:16                                     84:10, 84:16, 84:20,     captain [1] - 32:1
                                                       155:17, 156:10,
 bits [1] - 156:21          Boy [2] - 162:7,                                     84:23, 85:3, 85:25,      car [2] - 36:13, 42:2
                                                       175:20, 179:7
 BLA [1] - 17:17             163:17                                              86:5, 86:6, 87:2,        CAR [57] - 12:6, 12:18,
                                                      brushed [1] - 101:12
 Blanca [6] - 2:17, 3:9,    boys [1] - 29:23                                     88:19, 89:10, 89:19,      156:17, 156:18,
                                                      build [1] - 11:24




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 211 of 239 Page ID
                                 #:25639                              5


  157:1, 157:5, 157:6,       197:6, 197:10             122:9, 122:21,         CD28 [7] - 12:3, 136:7,      131:12, 136:1,
  159:8, 159:11,            case [234] - 4:18, 6:2,    123:24, 124:11,         182:6, 189:21,              138:13, 140:13,
  159:25, 163:3,             6:8, 7:16, 8:1, 8:11,     127:1, 130:12,          189:22, 189:23,             141:6, 141:25,
  163:7, 163:9,              9:7, 12:11, 12:17,        131:2, 131:10,          189:24                      142:7, 172:16, 185:3
  163:12, 164:9,             14:2, 16:12, 16:15,       131:20, 132:7,         CD3 [1] - 159:1             certainly [4] - 8:22,
  170:2, 170:12,             19:10, 19:18, 19:19,      132:20, 132:25,        Celgene [2] - 95:21,         9:1, 130:24, 175:8
  170:18, 170:25,            20:11, 20:17, 20:24,      133:9, 133:11,          98:2                       certificate [51] - 10:12,
  175:17, 176:1,             21:12, 21:14, 21:15,      133:12, 133:13,        cell [26] - 152:3, 157:7,    10:16, 10:17, 10:20,
  176:2, 176:23,             21:16, 21:22, 21:23,      133:19, 133:20,         157:8, 157:10,              13:15, 14:3, 15:7,
  177:12, 180:9,             21:25, 22:1, 22:2,        136:14, 137:18,         157:11, 157:12,             15:8, 15:22, 15:24,
  181:3, 181:4,              22:4, 22:11, 22:12,       140:2, 140:4, 140:5,    157:16, 157:20,             23:1, 23:7, 23:8,
  181:24, 182:1,             22:19, 22:20, 23:6,       141:9, 142:3,           157:21, 157:22,             23:14, 134:7, 134:9,
  182:2, 182:8,              23:16, 23:17, 23:18,      142:14, 142:18,         157:23, 158:9,              134:12, 134:18,
  182:10, 182:16,            24:3, 24:4, 24:14,        142:22, 144:10,         158:23, 159:9,              134:20, 136:6,
  182:18, 182:25,            24:22, 25:1, 25:7,        144:21, 145:4,          159:10, 159:12,             136:16, 137:20,
  184:4, 184:7,              25:16, 25:22, 25:25,      145:24, 146:8,          159:13, 178:10,             137:22, 138:5,
  184:17, 185:7,             26:7, 26:12, 26:14,       148:25, 149:1,          180:9, 182:17,              138:7, 139:7,
  186:22, 189:8,             26:18, 27:2, 27:13,       149:22, 150:8,          183:14, 187:4,              147:11, 147:14,
  189:13, 190:15,            29:7, 29:13, 30:1,        155:12, 155:15,         196:19                      147:16, 147:22,
  190:18, 194:12,            30:5, 32:6, 33:6,         161:2, 161:16,         cellphones [1] - 69:12       148:4, 165:2,
  195:8, 196:7,              33:11, 33:17, 33:23,      163:8, 164:24,         cells [55] - 25:11,          165:24, 166:1,
  198:11, 199:19,            34:14, 35:6, 36:22,       167:1, 171:11,          25:15, 33:25, 151:2,        166:4, 166:6, 166:8,
  200:25, 204:11,            36:25, 37:5, 37:8,        171:12, 172:8,          151:3, 151:9,               166:24, 167:11,
  204:12, 205:7,             37:11, 37:14, 37:20,      174:15, 175:9,          151:11, 152:3,              167:14, 167:17,
  205:9, 205:16              37:24, 39:12, 41:3,       175:15, 179:11,         152:8, 152:10,              167:25, 168:3,
 CAR-T [12] - 156:18,        42:5, 42:7, 42:8,         186:3, 187:23,          152:11, 152:12,             168:5, 168:15,
  159:8, 175:17,             43:5, 44:9, 45:12,        188:14, 190:21,         152:14, 152:16,             170:10, 191:15,
  176:1, 176:2,              45:24, 49:25, 50:6,       190:25, 191:4,          152:23, 152:24,             193:17, 195:1,
  176:23, 177:12,            50:25, 52:10, 52:13,      193:6, 196:10,          152:25, 153:5,              202:17, 203:17
  182:25, 184:4,             53:6, 56:2, 56:10,        197:21, 199:24,         153:6, 153:9,              certified [1] - 82:23
  204:11, 205:7,             56:16, 56:19, 58:11,      201:6, 203:3, 204:5,    153:10, 153:13,            certify [1] - 206:14
  205:16                     58:13, 60:6, 62:17,       205:19, 205:21,         155:5, 156:13,             CGTA [1] - 187:5
 CAR-Ts [1] - 200:25         62:21, 64:4, 66:3,        206:4                   156:18, 157:15,            chain [7] - 158:21,
 CAR15 [1] - 169:11          69:2, 70:15, 72:12,      cases [15] - 19:12,      158:5, 159:10,              159:5, 182:4,
 carcinoid [1] - 96:12       75:15, 76:2, 76:15,       27:14, 36:14, 36:17,    159:24, 160:1,              187:15, 188:15,
 carcinomas [1] -            78:19, 78:20, 78:21,      37:23, 59:5, 59:16,     160:2, 163:12,              198:16, 198:18
  196:19                     79:7, 80:10, 80:11,       59:17, 59:19, 61:20,    178:10, 178:13,            chair [2] - 27:17,
 card [1] - 160:14           80:13, 81:19, 81:21,      61:23, 74:23,           179:2, 183:19,              145:6
 care [9] - 35:13, 35:19,    81:22, 82:16, 83:6,       155:13, 161:13          183:21, 184:14,            chairs [2] - 188:6
  36:12, 58:3, 87:16,        84:4, 95:20, 97:16,      cashier [1] - 65:9       184:17, 184:18,            challenger [1] -
  88:10, 89:5, 96:16,        98:5, 101:18,            casting [1] - 73:11      184:20, 195:18,             166:23
  155:20                     102:24, 103:6,           catch [1] - 39:21        195:19, 197:7,             challenges [6] -
 career [1] - 66:13          103:8, 103:9,            categories [1] -         204:20, 204:25,             16:10, 112:14,
 carefully [3] - 50:24,      103:11, 104:9,            196:10                  205:2                       112:19, 114:23,
  50:25, 56:20               104:15, 104:25,          category [2] - 197:1,   cellular [1] - 156:21        183:24, 184:22
 caregiver [2] - 93:25,      105:22, 108:14,           198:2                  cement [1] - 89:8           challenging [1] -
  94:3                       111:23, 113:1,           cats [1] - 197:23       center [5] - 52:6, 64:9,     184:15
 cargo [3] - 54:17,          113:5, 113:17,           caught [1] - 87:23       91:19, 128:2, 156:9        Chang [1] - 105:4
  54:20, 54:22               113:20, 114:15,          causes [3] - 123:21,    centers [1] - 164:12        change [7] - 13:24,
 Carrie [1] - 21:2           114:16, 117:18,           163:12, 204:14         CENTRAL [1] - 1:2            46:16, 56:21, 164:3,
 carry [1] - 156:1           118:5, 118:13,           caution [1] - 37:6      CEO [3] - 38:12,             164:4, 191:20,
 CARs [21] - 156:23,         118:18, 118:19,          CD [1] - 136:5           38:13, 175:3                192:16
  157:1, 157:2, 157:3,       118:20, 118:22,          CD19 [15] - 157:9,      cerebral [1] - 176:11       changed [3] - 46:16,
  157:4, 181:20,             118:24, 119:2,            157:10, 157:18,        certain [26] - 9:6,          182:7, 191:19
  182:2, 182:3,              119:3, 119:10,            158:3, 159:11,          22:23, 33:21, 34:9,        changes [1] - 152:11
  183:14, 184:10,            119:14, 119:15,           197:7, 198:14,          39:25, 50:13, 57:19,       changing [2] - 46:24,
  189:10, 189:18,            119:17, 119:23,           198:17, 198:18,         61:20, 63:14, 77:25,        164:18
  194:10, 195:17,            120:2, 120:4, 120:6,      198:21, 199:22,         95:18, 97:8, 98:4,         charge [2] - 53:23,
  196:5, 196:12,             120:10, 120:13,           199:25, 200:2,          123:8, 123:9,               121:15
  196:24, 197:1,             120:19, 121:3,            200:5, 201:1            123:10, 130:18,            charged [1] - 30:16
                             121:17, 121:18,




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 212 of 239 Page ID
                                 #:25640                              6


 charges [1] - 201:21       127:25, 128:4,              186:16, 187:12,            116:18, 117:20,           colored [2] - 187:1,
 charts [6] - 14:9,         128:20, 129:2,              199:18                     117:24, 118:1,             187:5
  141:25, 142:3,            129:6, 129:17,             claiming [2] - 186:14,      122:23, 130:2,            combination [1] -
  142:7, 142:9              130:1, 149:8,               201:15                     130:5, 130:7, 174:6,       151:18
 chat [1] - 119:5           149:10, 191:1,             claims [41] - 13:19,        174:9, 206:7              comfortable [18] -
 chatting [1] - 75:24       193:24                      23:10, 23:12, 23:14,      client [2] - 8:10, 26:1     34:16, 34:17, 34:18,
 chemicals [1] - 178:9     Chu [20] - 2:4, 3:6,         134:4, 134:6,             clients [1] - 140:23        34:23, 37:25, 40:15,
 chemo [9] - 63:24,         20:24, 24:9, 24:10,         134:10, 134:14,           clinic [3] - 42:15,         56:24, 56:25, 57:4,
  64:1, 67:18, 88:24,       24:23, 24:24, 25:21,        134:19, 134:21,            68:18, 183:16              63:16, 70:9, 70:11,
  89:1, 89:23, 90:5,        36:2, 104:20,               135:7, 135:19,            clinical [20] - 153:23,     74:4, 74:9, 79:7,
  92:12, 178:6              105:10, 111:17,             135:20, 135:21,            153:24, 154:1,             83:20, 83:23, 130:17
 chemotherapy [10] -        131:5, 149:9,               135:24, 136:2,             154:7, 154:11,            coming [8] - 31:2,
  86:6, 151:17,             174:15, 174:18,             136:17, 136:19,            167:22, 168:1,             45:21, 65:20, 122:2,
  153:18, 178:3,            178:19, 193:9,              137:24, 138:9,             168:8, 169:10,             152:16, 152:17,
  178:4, 178:7, 178:8,      195:20, 196:21              139:8, 146:20,             170:25, 176:15,            157:11, 174:20
  178:12, 178:19           circumstances [2] -          147:12, 147:23,            176:16, 178:23,           commence [1] -
 Chi [2] - 28:6, 52:21      89:13, 192:22               148:5, 161:20,             180:25, 182:14,            122:11
 Chi-Wei [2] - 28:6,       circumstantial [3] -         166:23, 186:17,            183:6, 183:17,            commencement [1] -
  52:21                     141:16, 141:19,             187:8, 187:10,             184:23, 184:24,            3:12
 chief [5] - 7:8, 75:2,     141:22                      196:9, 198:9,              196:17                    comment [1] - 60:15
  150:4, 183:4, 193:22     citation [2] - 162:25,       198:13, 200:20,           clipboard [1] - 99:13      commentary [3] -
 child [1] - 75:6           163:2                       200:23, 201:3,            close [29] - 46:4,          119:23, 133:8,
 childhood [1] - 69:1      cite [1] - 19:12             202:17, 202:18,            49:23, 67:5, 67:8,         133:11
 children [11] - 41:25,    citizen [1] - 68:4           203:15, 203:16,            71:1, 84:8, 85:24,        comments [1] - 148:9
  44:6, 49:6, 49:15,       citizens [1] - 60:17         203:18                     86:4, 87:10, 92:15,       commercial [4] - 38:9,
  65:12, 68:14, 68:19,     City [5] - 74:17, 85:14,    Claremont [1] - 74:14       93:8, 93:10, 93:22,        39:1, 39:3, 180:24
  72:23, 74:17, 79:13,      88:6, 88:7, 88:12          clarify [1] - 8:21          98:19, 98:20, 99:2,       commercials [1] -
  83:4                     city [5] - 65:6, 89:3,      Clarita [2] - 49:5,         100:6, 103:18,             73:8
 children's [2] - 156:6,    94:19, 122:1, 156:7         49:16                      104:5, 106:17,            Commission [1] -
  156:9                    civil [11] - 21:12, 30:1,   classes [2] - 109:23,       111:11, 111:13,            171:23
 Children's [1] - 170:8     42:2, 56:17, 59:16,         110:3                      144:22, 157:15,           common [4] - 162:1,
 chimeric [3] - 156:19,     59:21, 60:1, 74:21,        classic [1] - 202:10        174:21                     162:25, 171:14,
  182:18, 186:22            81:25, 132:9, 167:1        classifications [2] -      closer [4] - 65:23,         196:11
 China [1] - 107:20        claim [53] - 5:10,           197:19, 197:20             67:8, 67:9, 129:20        communicate [4] -
 Chinese [8] - 40:4,        13:10, 13:12, 13:14,       classrooms [1] -           closest [2] - 3:7, 20:25    57:5, 118:25, 119:1,
  40:6, 40:13, 86:7,        13:17, 13:20, 15:19,        68:21                     closing [3] - 140:17,       120:13
  109:4, 109:9,             15:20, 100:21,             clean [5] - 63:10, 64:2,    148:25, 149:1             communicating [2] -
  109:17, 109:18            135:3, 135:4, 135:5,        64:22, 86:8               Coast [1] - 95:25           119:9, 119:11
 choice [1] - 203:8         135:7, 135:8, 135:9,       clear [12] - 19:10,        cocaine [1] - 62:16        communications [2] -
 choose [1] - 143:12        135:10, 135:11,             39:24, 78:18, 137:5,      coffee [1] - 130:21         4:3, 120:24
 chose [1] - 203:1          135:12, 135:14,             137:7, 138:6,             cold [2] - 150:19,         community [1] - 92:22
 Christi [1] - 175:3        135:15, 135:16,             138:19, 138:25,            188:5                     compac [1] - 55:7
 Christine [1] - 21:7       135:17, 136:11,             139:3, 166:23,            collaborate [1] - 181:1    companies [4] -
 Christmas [1] - 65:23      136:14, 136:25,             167:4, 186:2              collaborated [1] -          95:19, 98:1, 179:24,
                            137:2, 137:6,              clearly [5] - 12:5,         184:12                     180:3
 Christopher [1] -
                            137:10, 138:11,             93:20, 186:6, 193:3,      collaboration [4] -        company [38] - 22:15,
  105:14
                            147:15, 147:16,             194:4                      181:3, 182:11,             22:21, 30:10, 31:5,
 CHU [41] - 3:5, 3:15,
                            185:16, 186:12,            clerical [5] - 165:8,       191:10, 191:13             38:7, 38:10, 38:11,
  3:24, 19:23, 20:5,
                            186:13, 187:18,             165:9, 166:16,            collaborator [1] -          38:13, 38:14, 40:13,
  20:9, 20:22, 24:24,
                            187:22, 188:16,             167:8, 192:16              162:5                      41:7, 41:15, 41:16,
  104:21, 105:1,
                            196:12, 197:11,            clerk [9] - 3:12, 26:24,   colleague [2] - 21:7,       41:17, 41:18, 48:10,
  106:5, 106:13,
                            197:13, 198:3,              27:7, 27:8, 103:12,        109:17                     48:13, 48:21, 53:11,
  106:24, 107:12,
                            198:4, 198:5,               121:14, 122:16,           colleagues [10] - 20:6,     55:8, 55:10, 70:20,
  107:16, 107:18,
                            198:10, 200:7,              130:23                     20:24, 21:2, 25:3,         72:23, 77:8, 96:25,
  108:6, 111:18,
                            200:24, 200:25             CLERK [27] - 3:1,           149:14, 149:24,            109:17, 156:2,
  112:3, 112:9,
                           claim-by-claim [1] -         14:8, 18:15, 20:11,        152:1, 153:2,              163:23, 171:17,
  112:22, 115:11,
                            138:11                      20:14, 20:17, 23:22,       162:20, 168:24             171:20, 180:1,
  115:14, 115:16,
                           claimed [8] - 138:19,        23:23, 27:16, 27:23,      collected [1] - 132:16      182:23, 191:23,
  116:7, 116:9,
  116:24, 117:10,           171:12, 186:8,              28:5, 29:1, 103:13,       collectively [1] -          205:22, 205:24
  127:14, 127:19,           186:14, 186:15,             106:1, 114:1, 116:1,       133:22                    compared [2] - 10:19,




                    AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 213 of 239 Page ID
                                 #:25641                              7


  193:23                  conclude [2] - 21:17,       constraints [1] - 37:5    conversation [3] -         168:15, 170:10,
 comparing [1] - 11:11     81:15                      construct [5] - 12:6,      102:12, 181:14,           191:16, 193:18,
 comparison [9] -         concludes [5] -              12:18, 170:3, 195:8,      201:18                    195:1, 202:17,
  10:15, 10:19, 10:23,     104:15, 117:18,             205:9                    conversations [1] -        203:17
  11:3, 11:11, 12:15,      132:1, 149:3, 206:3        construction [7] -         52:10                    correctly [1] - 179:13
  167:1, 170:4            concluding [1] -             13:10, 13:12, 13:14,     conviction [6] - 35:4,    cost [1] - 125:2
 compensate [5] -          173:18                      13:18, 13:20, 15:19,      35:5, 43:17, 43:18,      costimulatory [11] -
  134:23, 139:10,         conclusion [2] - 27:3,       15:20                     56:23, 137:9              182:5, 187:16,
  139:21, 139:24,          140:2                      construed [2] - 136:4,    convictions [1] -          189:12, 189:16,
  171:5                   conclusions [1] -            136:7                     98:21                     189:19, 189:20,
 compensated [1] -         86:17                      consult [1] - 112:13      convince [3] - 56:20,      190:2, 190:7,
  205:22                  condition [1] - 31:3        consultant [2] - 3:10,     56:22, 168:15             194:13, 199:2,
 competent [2] - 108:2,   conditions [2] - 32:19,      112:13                   convincing [7] -           204:12
  111:7                    45:21                      consultants [2] - 20:4,    137:5, 137:7, 138:6,     counsel [47] - 3:3, 3:7,
 competing [2] - 4:12,    conduct [1] - 133:6          20:8                      138:19, 139:4,            3:9, 8:23, 9:19,
  156:4                   conducted [1] - 168:1       consulting [1] -           166:24, 167:4             10:14, 10:18, 19:17,
 competitor [4] -         conducting [1] -             119:24                   cooperate [1] - 9:5        19:21, 20:6, 20:20,
  175:15, 177:10,          184:23                     consuming [1] - 200:4     cooperation [1] - 9:4      21:6, 21:18, 24:13,
  177:15, 205:23          confer [2] - 9:2,           contact [17] - 18:21,     coordinating [1] -         24:18, 24:20, 27:5,
 complaining [1] - 4:23    127:10                      18:22, 33:1, 46:20,       72:21                     35:23, 75:25, 84:3,
 complaints [1] - 48:6    conference [7] - 7:1,        46:21, 49:15, 57:12,     copied [3] - 12:18,        104:19, 105:24,
 complete [2] - 179:1      7:9, 7:11, 7:18,            63:3, 71:4, 75:21,        169:3, 181:7              115:5, 115:7, 118:3,
 completed [1] -           145:22, 145:23,             75:23, 75:25, 94:8,      copy [1] - 123:15          118:15, 121:13,
  146:25                   146:2                       95:10, 97:2, 113:14,     Cornell [1] - 156:15       122:19, 127:23,
 completely [6] -         conferences [3] -            119:18                   corporation [1] -          129:9, 129:17,
  39:14, 40:2, 86:5,       145:15, 145:21,            contacted [1] - 192:7      31:25                     131:3, 146:3,
  166:17, 176:16,          146:1                      contacts [1] - 162:6      correct [22] - 8:15,       146:23, 147:1,
  177:5                   confidential [1] -          contain [1] - 195:9        12:25, 15:15, 15:17,      147:2, 172:12,
 complex [1] - 43:6        192:5                      contains [1] - 193:3       20:9, 53:13, 54:6,        173:3, 174:2,
 complexity [1] - 21:25   conflict [4] - 7:7, 8:11,   contend [1] - 157:2        54:18, 54:21, 55:2,       174:11, 174:25,
 complicated [3] -         78:22                      contending [1] -           55:14, 73:4, 78:3,        184:5, 189:9, 190:4
  23:17, 34:8, 45:9       conflicts [14] - 6:24,       134:12                    80:20, 81:5, 81:8,       COUNSEL [1] - 2:1
 comply [2] - 32:19,       8:12, 10:7, 50:7,          contends [4] - 23:6,       88:8, 97:13, 102:8,      counseling [2] -
  113:22                   50:20, 51:1, 51:2,          23:12, 134:7, 137:20      105:10, 205:10,           57:11, 75:9
 component [2] -           51:9, 73:15, 74:6,         contention [3] -           206:14                   counselor [1] - 55:22
  36:18, 195:15            83:22, 104:16,              146:20, 147:19,          corrected [3] - 23:1,     countries [1] - 44:18
 components [1] -          130:14                      147:22                    136:6, 193:17            couple [7] - 6:5,
  188:8                   confusion [1] - 145:17      contentions [1] -         correction [60] - 4:25,    36:14, 54:10, 66:15,
 comprehension [1] -      consequence [4] -            137:10                    10:12, 10:17, 10:20,      84:5, 86:1, 168:4
  5:8                      194:22, 200:14,            contents [1] - 142:2       13:15, 14:3, 15:7,       course [32] - 4:22,
 computer [3] - 71:12,     200:15, 201:3              context [1] - 204:7        15:8, 15:22, 15:25,       12:24, 13:16, 40:21,
  77:14, 77:15            consider [14] - 119:21,     continue [6] - 11:17,      23:1, 23:7, 23:8,         95:17, 98:6, 104:1,
 computers [2] - 54:12,    137:16, 140:4,              23:20, 97:1, 114:21,      23:14, 125:20,            118:17, 118:22,
  55:6                     140:5, 140:12,              153:13, 176:16            129:11, 134:7,            122:5, 124:3,
 conceded [2] - 195:4,     140:14, 141:5,             continued [1] - 5:11       134:9, 134:13,            130:15, 130:20,
  195:5                    141:7, 141:13,                                        134:18, 134:20,           131:14, 131:19,
                                                      contractor [1] - 30:11
 Concepcion [2] -          141:20, 143:8,                                        136:6, 136:17,            133:6, 140:3,
                                                      contradicted [1] -
  28:21, 79:10             144:10, 145:22,                                       137:20, 137:22,           141:10, 143:22,
                                                       142:24
                           202:3                                                 138:5, 138:7, 139:7,      144:12, 145:11,
 concern [10] - 13:4,                                 contreras [1] - 116:3
                          consideration [3] -                                    147:11, 147:14,           145:19, 146:4,
  49:18, 49:24, 69:22,                                Contreras [5] - 28:13,
                           17:23, 34:12, 148:21                                  147:16, 147:23,           149:16, 149:22,
  69:23, 70:15, 102:7,                                 65:1, 65:3, 116:17,
                          considered [1] - 141:4                                 148:4, 165:2, 165:3,      150:18, 155:2,
  108:1, 112:4, 123:20                                 116:20
                          considering [5] -                                      165:5, 165:12,            155:21, 164:23,
 concerned [8] - 19:3,                                contribute [1] - 48:17
                           65:19, 66:3, 68:3,                                    165:22, 165:24,           170:1, 172:7
  39:15, 40:19, 69:18,                                control [2] - 132:5,
                           142:17, 144:19                                        166:1, 166:4, 166:5,     COURT [534] - 1:1,
  102:6, 102:19, 112:6                                 143:21
                          consistent [3] -                                       166:6, 166:8,             3:11, 3:22, 5:4, 5:13,
 concerning [2] -                                     controls [1] - 140:21
                           114:14, 126:25,                                       166:24, 167:7,            5:22, 6:9, 6:13, 6:16,
  124:13, 124:18                                      controversial [1] -
                           143:3                                                 167:11, 167:15,           8:6, 8:8, 8:17, 8:20,
 concerns [6] - 43:19,                                 5:20
                          consolidate [1] -                                      167:18, 167:25,           9:4, 9:15, 9:17,
  102:21, 108:13,                                     convenience [1] -
                           114:8                                                 168:3, 168:5,             11:17, 12:22, 13:3,
  111:6, 126:12                                        133:21




                   AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 214 of 239 Page ID
                                 #:25642                              8


  13:7, 14:7, 14:10,     58:10, 58:15, 58:17,   91:10, 91:16, 91:21,    173:17, 173:20,            120:16, 120:23,
  14:14, 15:13, 17:21,   58:19, 59:6, 59:9,     91:25, 92:4, 92:7,      173:23, 174:1,             122:25, 130:8,
  18:2, 18:5, 18:12,     59:13, 59:15, 59:20,   92:15, 92:17, 92:20,    174:8, 174:11,             130:10, 145:5,
  18:17, 19:15, 19:25,   60:8, 60:13, 60:15,    92:24, 93:3, 93:6,      191:2, 194:1, 206:2        149:17, 150:11,
  20:7, 20:10, 20:12,    60:21, 60:24, 61:3,    93:18, 93:21, 94:1,    Court [71] - 4:13, 6:16,    174:4, 174:7,
  20:15, 21:4, 21:8,     61:8, 61:15, 61:18,    94:3, 94:6, 94:12,      7:5, 8:17, 9:5, 9:9,       174:10, 206:10
  24:1, 25:18, 26:17,    61:22, 62:5, 62:8,     94:14, 94:24, 95:3,     9:13, 10:10, 11:5,        courtrooms [1] -
  27:22, 28:23, 29:4,    62:11, 62:14, 62:18,   95:6, 95:9, 95:13,      13:18, 16:5, 16:11,        80:19
  30:1, 30:4, 30:7,      62:22, 63:2, 63:5,     95:16, 96:4, 96:6,      16:13, 16:14, 16:21,      cousin [2] - 70:18,
  30:9, 30:12, 30:18,    63:8, 63:14, 63:19,    96:10, 96:15, 96:18,    17:1, 17:15, 17:22,        71:3
  30:21, 30:24, 31:5,    63:22, 64:3, 64:7,     97:1, 97:4, 97:7,       19:19, 25:7, 27:9,        cover [12] - 66:6, 66:8,
  31:8, 31:11, 31:13,    64:12, 64:17, 64:23,   97:14, 97:23, 99:19,    27:12, 43:5, 43:19,        123:4, 135:14,
  31:17, 31:19, 32:4,    65:1, 65:15, 65:21,    99:22, 100:1,           46:4, 49:10, 59:5,         189:5, 191:5, 191:6,
  32:9, 32:11, 32:15,    66:2, 66:12, 66:20,    100:11, 100:15,         59:10, 59:11, 59:15,       191:7, 191:9, 195:12
  32:21, 32:25, 33:5,    66:22, 67:3, 67:13,    101:3, 101:5,           60:6, 73:22, 76:14,       coverage [1] - 135:10
  33:8, 33:10, 34:21,    67:23, 68:7, 68:10,    101:14, 101:22,         81:4, 97:17, 105:20,      covered [11] - 14:22,
  35:15, 35:17, 35:20,   68:15, 68:22, 69:2,    102:10, 102:15,         111:5, 113:19,             86:5, 106:11, 134:4,
  35:25, 36:5, 36:17,    69:5, 69:8, 69:14,     102:18, 103:15,         114:12, 114:25,            135:7, 160:22,
  36:21, 36:24, 37:2,    69:18, 69:21, 70:3,    103:18, 104:22,         117:17, 119:19,            185:12, 185:13,
  37:19, 38:2, 38:4,     70:9, 70:14, 70:23,    105:8, 105:18,          120:11, 121:11,            190:18, 190:20,
  38:10, 38:13, 38:15,   71:1, 71:4, 71:8,      106:3, 106:11,          123:7, 123:20,             192:14
  38:19, 38:22, 38:25,   71:10, 71:13, 71:16,   106:15, 107:3,          123:21, 124:15,           covers [5] - 26:9,
  39:3, 39:5, 39:9,      71:19, 71:23, 72:1,    107:8, 107:10,          124:22, 125:3,             135:4, 135:16,
  39:15, 39:18, 39:23,   72:5, 72:8, 72:11,     107:13, 107:15,         125:10, 125:12,            188:20, 192:9
  40:3, 40:5, 40:8,      72:14, 72:17, 72:25,   107:17, 107:24,         125:16, 125:20,           Covina's [1] - 65:13
  40:10, 40:14, 40:18,   73:2, 73:5, 73:12,     108:8, 108:18,          126:4, 126:7,             CPA [1] - 82:22
  40:23, 41:5, 41:8,     73:15, 73:17, 73:22,   108:21, 108:24,         126:14, 126:15,           crashes [1] - 36:13
  41:11, 41:14, 41:16,   73:25, 74:4, 74:6,     109:1, 109:5, 109:7,    126:19, 127:1,            Crawford [1] - 2:5
  41:20, 42:4, 42:7,     74:11, 74:22, 74:25,   109:10, 109:14,         127:3, 128:13,            create [2] - 25:11,
  42:10, 42:12, 42:16,   75:7, 75:11, 75:14,    109:20, 109:23,         129:25, 133:15,            157:25
  42:21, 42:24, 43:2,    75:17, 75:20, 76:3,    110:1, 110:3, 110:5,    141:8, 150:6,             credibility [16] - 33:11,
  43:4, 43:16, 43:25,    76:7, 76:14, 76:18,    110:7, 110:10,          172:17, 172:18,            33:19, 34:7, 34:12,
  44:2, 44:8, 44:11,     76:22, 77:4, 77:9,     110:12, 110:15,         173:25, 190:10,            34:13, 34:15, 34:19,
  44:14, 44:19, 44:21,   77:13, 77:17, 78:2,    110:18, 110:20,         206:11                     34:23, 35:6, 35:7,
  44:23, 44:25, 45:8,    78:5, 78:8, 78:18,     110:22, 110:25,        court [29] - 1:25,          69:15, 70:4, 74:1,
  45:11, 45:14, 45:17,   78:25, 79:3, 79:6,     111:3, 111:5,           10:25, 15:6, 16:4,         83:19, 112:6, 130:14
  45:20, 45:23, 46:2,    79:9, 79:15, 79:17,    111:17, 111:22,         22:25, 27:10, 37:22,      crept [2] - 166:10,
  46:7, 46:9, 46:18,     79:19, 79:23, 79:25,   112:4, 112:11,          59:24, 63:17, 97:7,        166:19
  46:20, 46:24, 47:4,    80:7, 80:12, 80:15,    112:17, 112:24,         106:14, 107:2,            Crescencio [2] -
  47:7, 47:9, 47:14,     80:18, 80:21, 80:24,   113:3, 114:3, 115:4,    108:7, 108:12,             27:21, 31:21
  47:17, 47:19, 47:21,   81:2, 81:4, 81:6,      115:9, 115:12,          112:23, 113:23,           criminal [10] - 30:2,
  47:24, 48:1, 48:4,     81:9, 81:13, 81:15,    115:15, 115:17,         115:23, 116:10,            30:3, 42:2, 59:16,
  48:6, 48:8, 48:14,     81:24, 82:3, 82:6,     115:19, 115:21,         116:19, 117:6,             59:19, 59:21, 59:23,
  48:17, 48:20, 48:23,   82:9, 82:12, 82:15,    115:24, 116:5,          117:13, 120:20,            74:21, 80:25, 81:25
  49:2, 49:10, 49:16,    82:18, 82:24, 83:1,    116:8, 116:11,          121:4, 121:14,
                                                                                                  critical [3] - 192:20,
  49:18, 49:21, 49:24,   83:6, 83:9, 83:14,     116:15, 116:20,         129:11, 134:1,
                                                                                                   195:17, 196:8
  50:5, 51:7, 51:15,     83:18, 83:22, 83:25,   116:25, 117:4,          148:22, 173:2,
                                                                                                  cross [4] - 82:9,
  51:19, 51:23, 52:1,    84:17, 84:25, 85:3,    117:7, 117:11,          193:25
                                                                                                   82:13, 147:1, 147:9
  52:3, 52:8, 52:12,     85:5, 85:8, 85:10,     117:14, 117:23,        Court's [12] - 7:23,
                                                                                                  cross-examination [1]
  52:19, 53:2, 53:5,     85:12, 85:16, 85:20,   118:2, 123:1,           10:8, 13:12, 15:20,
                                                                                                   - 147:9
  53:9, 53:11, 53:14,    85:23, 86:9, 86:13,    127:18, 127:20,         20:25, 114:15,
                                                                                                  cross-examine [1] -
  53:18, 53:21, 53:23,   86:16, 86:20, 86:23,   128:3, 128:7,           114:16, 125:13,
                                                                                                   147:1
  54:1, 54:5, 54:7,      86:25, 87:7, 87:10,    128:10, 128:12,         129:19, 141:1,
                                                                                                  cross-examined [1] -
  54:13, 54:16, 54:19,   87:12, 87:15, 87:20,   128:18, 128:21,         149:3, 173:16
                                                                                                   82:9
  54:22, 55:1, 55:3,     88:1, 88:4, 88:7,      129:4, 129:7, 129:9,   courthouse [1] -
                                                                                                  cross-examining [1] -
  55:8, 55:10, 55:12,    88:9, 88:14, 88:17,    129:24, 130:4,          65:13
                                                                                                   82:13
  55:15, 55:17, 56:2,    88:22, 89:2, 89:4,     130:6, 130:9, 132:1,   courtroom [19] -
                                                                                                  CRR [2] - 1:22, 206:21
  56:5, 56:9, 56:13,     89:14, 90:2, 90:6,     149:9, 172:12,          21:10, 24:3, 35:21,
  56:16, 57:8, 57:12,    90:9, 90:12, 90:14,    172:15, 172:23,                                   Cruz [6] - 23:21,
                                                                        39:25, 113:8,
  57:15, 57:19, 57:24,   90:17, 90:20, 90:23,   173:1, 173:3, 173:5,                               28:23, 121:14,
                                                                        113:10, 114:2,
  58:2, 58:6, 58:8,      91:2, 91:4, 91:7,      173:8, 173:11,                                     122:22, 123:6,




                   AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 215 of 239 Page ID
                                 #:25643                              9


  127:20                   daughter [7] - 38:20,       13:11, 22:19, 22:20,      79:11, 91:11, 94:25       142:13, 143:20,
 Culver [1] - 85:14         39:2, 39:3, 52:24,         23:6, 24:16, 25:9,       Deluxe [1] - 31:7          144:19
 cure [4] - 97:21,          53:2, 59:3, 74:19          124:19, 131:10,          demonstrate [2] -         design [2] - 164:18,
  153:20, 177:8            daughters [1] - 38:8        133:20, 133:24,           138:18, 203:15            183:5
 current [1] - 55:13       Dave [1] - 21:2             161:14, 161:15,          demonstrative [4] -       desperately [1] -
 curriculum [1] - 75:4     David [1] - 105:4           162:5, 167:3, 171:13      9:22, 11:9, 19:14,        183:23
 cut [1] - 150:19          DAY [2] - 2:8, 2:10        Defendant [2] - 1:9,       124:19                   despite [1] - 150:24
 cutting [1] - 87:5        days [9] - 21:15,           2:14                     demonstratives [28] -     detail [8] - 21:24, 22:1,
 CV17-07639SJO [1] -        21:16, 21:19, 33:17,      defendant's [14] - 4:7,    9:19, 9:22, 10:3,         23:18, 30:12, 45:1,
  20:18                     77:24, 77:25, 84:24,       5:23, 9:22, 10:2,         10:7, 11:14, 11:19,       131:18, 137:18,
                            104:25, 178:20             11:20, 19:5, 50:17,       11:21, 12:22, 13:5,       159:3
            D              DEA [1] - 62:17             124:21, 125:1,            14:11, 14:13, 14:17,     detailed [3] - 136:19,
                           deal [5] - 75:4, 77:1,      125:4, 127:9,             15:15, 19:1, 19:5,        138:17, 140:1
 dad [4] - 77:12, 77:15,    101:11, 191:16,            134:10, 137:23,           114:19, 123:19,          details [8] - 4:4, 94:9,
  96:1, 96:8                191:17                     161:19                    123:23, 124:2,            163:7, 165:5, 165:6,
 daily [6] - 45:25,        dealing [1] - 184:16       defendants [12] - 5:5,     124:6, 124:8,             165:7, 166:11, 171:8
  53:14, 61:10, 61:14,     debilitating [1] - 178:4    9:10, 22:25, 24:5,        124:18, 124:20,          detect [1] - 182:20
  77:18, 77:20             decades [5] - 150:9,        24:7, 24:15, 24:19,       124:24, 127:9,           detected [1] - 179:3
 damage [3] - 135:1,        151:14, 151:16,            26:23, 50:9, 81:23,       127:11, 141:25,          determination [1] -
  139:14, 171:4             154:25, 158:4              123:10, 131:8             142:3                     34:7
 damages [21] - 23:3,      December [5] - 1:15,       defendants' [1] - 23:9    denied [5] - 8:9, 8:13,   determinations [1] -
  34:3, 134:1, 134:22,      77:22, 78:1, 79:1,        defense [17] - 9:8,        111:25, 121:4, 126:6      130:14
  139:9, 139:13,            206:21                     9:19, 30:11, 115:17,     denies [1] - 23:11        determine [2] - 83:11,
  139:17, 139:20,          decide [36] - 21:20,        116:15, 117:2,           Denny [1] - 56:3           200:1
  139:21, 140:2,            81:22, 97:16, 99:4,        117:11, 134:16,          dense [1] - 122:1         determined [6] - 6:19,
  146:22, 147:8,            111:23, 112:8,             137:1, 137:3, 137:6,     deny [5] - 23:13,          13:18, 15:6, 136:1,
  147:19, 148:1,            118:19, 121:3,             137:10, 168:13,           23:14, 125:20,            190:10, 190:11
  170:14, 171:4,            132:8, 132:24,             170:9, 170:11,            126:15, 146:2            determining [7] -
  171:9, 171:12,            134:16, 134:17,            174:3, 174:13            denying [1] - 145:23       14:22, 37:10, 41:2,
  171:13, 172:9,            134:20, 134:22,           defenses [3] - 127:16,    department [3] -           47:11, 58:12,
  205:12                    134:25, 135:19,            168:16, 203:14            102:2, 102:4, 160:11      105:21, 171:8
 DANE [34] - 3:9,           136:18, 137:25,           define [1] - 189:25       dependent [1] - 60:16     develop [5] - 26:5,
  14:15, 15:16, 15:18,      138:4, 138:8, 139:6,      defined [1] - 186:1       depiction [1] - 187:2      161:4, 179:17,
  17:25, 18:4, 18:7,        139:9, 141:9,             defines [3] - 135:3,      deposition [4] - 82:3,     181:3, 183:5
  19:24, 21:5, 25:20,       141:23, 142:15,            185:10, 198:17            148:18, 148:19,          developed [3] - 26:2,
  105:9, 107:9,             143:9, 143:10,            definitely [4] - 36:2,     148:20                    179:24, 182:10
  107:14, 111:4,            145:3, 145:16,             36:23, 38:1, 79:1        describe [19] - 60:24,    developing [3] - 12:6,
  111:10, 112:2,            146:9, 146:16,            definition [2] - 6:13,     63:19, 135:22,            185:7, 191:14
  112:10, 115:18,           146:17, 149:2,             136:12                    159:3, 181:24,           development [5] -
  115:20, 115:22,           155:14, 176:18,           definitions [4] - 4:9,     187:24, 188:18,           44:13, 71:16, 75:6,
  116:16, 117:3,            201:23                     5:22, 5:24, 136:13        197:5, 198:19,            75:9, 176:20
  117:5, 128:9,            decided [7] - 16:5,        degree [9] - 30:19,        198:20, 198:21,          develops [1] - 70:19
  128:17, 173:7,            67:10, 120:19,             37:21, 44:19, 52:25,      198:22, 198:23,          device [1] - 135:6
  173:10, 173:14,           133:12, 177:9,             61:6, 68:24, 75:9,        199:7, 200:5,            devices [1] - 120:4
  173:18, 173:22,           177:10, 181:1              75:10, 204:23             200:21, 201:1, 201:2     devoted [1] - 180:14
  173:24, 174:17,          deciding [6] - 137:15,     degrees [1] - 75:7        described [8] -           deVry [1] - 59:2
  191:3, 194:2              140:5, 140:14,            delay [2] - 123:22,        156:12, 162:23,          diagnosed [5] - 67:18,
 Dane [13] - 2:16, 3:9,     142:14, 144:10,            146:5                     182:2, 182:3, 182:9,      88:20, 89:18, 96:11,
  14:14, 21:5, 24:17,       146:15                    delayed [1] - 123:20       187:17, 194:9,            99:12
  25:19, 26:17, 36:3,      decision [17] - 42:8,      delays [1] - 121:25        199:20                   diagnostic [2] - 96:2,
  105:8, 131:9,             48:24, 50:23, 56:11,      deliberate [1] - 136:20   describes [2] -            96:9
  174:14, 174:15,           60:10, 62:23, 63:6,       deliberately [1] -         187:13, 197:6            DIAZ [1] - 1:22
  206:2                     72:9, 74:21, 82:16,        143:11                   describing [1] - 163:2    Diaz [2] - 206:21,
 darn [1] - 150:25          87:8, 93:4, 97:9,         deliberation [2] -        description [11] -         206:22
 Dash [3] - 105:2,          135:1, 137:13,             21:19, 119:10             138:12, 138:14,          Dickinson [1] - 105:14
  150:1, 163:14             203:6, 203:25             deliberations [4] -        138:15, 138:16,          dictionaries [1] -
 data [1] - 7:9            decisions [1] - 148:15      132:4, 132:5,             138:21, 138:24,           119:24
 date [2] - 155:13,        declared [1] - 154:25       132:18, 144:23            168:17, 170:11,          die [2] - 153:6
  167:21                   deed [1] - 185:10          deliveries [1] - 30:17     186:2, 188:9, 195:12     died [7] - 70:21, 70:22,
 dates [1] - 167:5         defendant [16] - 8:10,     Delos [4] - 28:21,        deserves [4] - 142:6,      169:19, 176:8,




                    AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 216 of 239 Page ID
                                 #:25644                              10


  176:10, 176:11,           discloses [2] - 188:16,      189:2, 194:9,              11:11, 12:18, 17:1,      due [2] - 191:25, 192:5
  204:17                     199:10                      198:25, 199:1,             17:5, 17:11, 25:2,       DUI [2] - 32:2, 44:7
 Diep [3] - 28:1, 41:21,    disclosing [3] - 30:4,       199:3, 199:4, 199:6,       105:1, 105:2, 105:3,     Dulac [2] - 105:5,
  41:23                      32:4, 83:10                 199:8, 199:11,             105:4, 105:6, 105:7,      105:16
 differ [1] - 140:19        disclosure [3] -             199:16, 199:17             105:12, 105:13,          duly [1] - 25:5
 difference [3] -            138:22, 198:20,            doctor [6] - 38:8, 64:9,    105:14, 105:15,          during [31] - 12:24,
  165:16, 179:3, 193:7       199:13                      94:18, 98:22, 98:23,       105:16, 126:4,            40:20, 76:25, 95:17,
 differences [3] -          disclosures [1] - 7:15       99:13                      126:5, 126:14,            98:6, 103:6, 104:1,
  59:21, 74:7, 143:8        discovered [1] - 67:20      doctors [15] - 50:10,       149:24, 149:25,           113:11, 118:22,
 different [32] - 44:18,    discovery [1] - 17:16        57:13, 57:16, 63:11,       150:1, 150:4, 152:1,      120:5, 120:13,
  50:15, 50:18, 50:19,      discuss [6] - 36:9,          64:15, 67:14, 68:1,        153:2, 154:20,            124:3, 130:20,
  50:21, 50:22, 60:4,        103:6, 119:18,              85:6, 87:22, 100:21,       156:12, 156:14,           131:19, 140:3,
  99:25, 101:18,             124:4, 128:24, 137:4        150:11, 150:14,            156:23, 157:6,            143:22, 144:12,
  122:4, 136:22,            discussed [4] - 10:13,       153:19, 156:21             159:25, 161:24,           144:23, 145:11,
  143:4, 151:3,              87:20, 120:3, 120:5        document [16] -             162:4, 162:6, 162:7,      146:4, 148:6,
  151:24, 156:4,            discussing [2] -             14:18, 14:23, 14:24,       162:9, 162:19,            149:16, 149:22,
  162:16, 164:1,             119:3, 136:22               14:25, 18:9, 18:10,        162:21, 162:23,           150:18, 155:21,
  169:12, 170:24,           discussion [2] -             124:21, 125:20,            163:8, 163:12,            164:23, 172:7,
  177:5, 182:7,              156:25, 206:4               164:11, 165:12,            163:14, 163:18,           174:19, 181:14,
  186:25, 189:13,           discussions [3] -            166:5, 166:9, 167:7,       166:15, 166:17,           183:2, 206:4
  189:15, 191:10,            27:5, 87:7, 87:15           168:7, 192:15              168:23, 169:1,           duties [6] - 33:10,
  194:17, 196:25,           disease [1] - 150:14        documentation [1] -         169:2, 169:3, 170:2,      33:18, 33:19, 43:4,
  197:4, 203:1, 205:19      diseases [2] - 150:15,       165:21                     170:18, 170:25,           50:5, 83:19
 differently [3] - 143:8,    151:6                      documents [7] - 15:1,       171:2, 172:20,           duty [9] - 44:7, 50:5,
  152:17, 164:2                                          17:17, 142:2,              175:10, 176:4,            56:21, 56:23, 66:6,
                            disgruntled [1] -
 differs [1] - 143:10                                    146:12, 149:19,            176:21, 179:16,           118:23, 132:7,
                             205:23
 difficult [5] - 35:5,                                   166:6, 166:7               180:11, 180:18,           132:19, 140:23
                            dislikes [1] - 132:23
  150:16, 182:4,                                        dollars [2] - 154:24,       180:19, 180:20,
                            Disney [1] - 49:8
                                                                                    181:4, 181:7,
  197:3, 200:3              displayed [2] - 12:23,       161:4                                                          E
 difficult-to-                                          domain [12] - 188:15,       181:10, 181:11,
                             127:5
  pronounce [1] -                                        189:11, 189:12,            181:15, 181:17,          e-mail [5] - 4:1, 119:4,
                            displays [1] - 13:11
  182:4                                                  189:16, 189:19,            181:19, 182:1,            162:7, 181:10,
                            dispute [6] - 22:4,
 digit [1] - 205:18                                      189:20, 189:21,            182:10, 182:12,           181:12
                             167:20, 167:21,
 digital [1] - 31:1                                      190:1, 190:2,              182:13, 183:5,           early [12] - 4:1, 69:1,
                             190:20, 194:24,
 digitally [1] - 31:4                                    198:25, 199:2              184:1, 184:3, 184:6,      87:23, 121:22,
                             195:4
                                                        done [24] - 5:1, 11:3,      184:7, 184:8,             122:7, 153:24,
 digits [1] - 158:15        disputed [2] - 4:16,
                                                         18:5, 64:8, 76:13,         184:11, 185:4,            154:10, 154:11,
 diligence [2] - 191:25,     114:11
                                                         87:4, 87:21, 102:10,       189:7, 189:11,            154:14, 156:16,
  192:5                     disputes [1] - 124:12
                                                         123:8, 129:15,             189:22, 190:15,           156:22, 206:5
 dire [1] - 177:25          disqualified [1] -
                                                         149:23, 150:14,            190:18, 191:5,           earth [1] - 155:3
 direct [9] - 3:12,          113:17
                                                         154:22, 159:23,            192:7, 192:12,           easier [1] - 183:16
  84:10, 141:16,            disregard [2] - 141:3,
                                                         180:22, 182:13,            193:22, 194:2,           easily [1] - 129:21
  141:22, 146:24,            144:8
                                                         184:9, 185:5,              194:4, 194:7, 194:8,     East [1] - 95:25
  146:25                    distance [1] - 46:3
                                                         186:11, 189:14,            194:11                   easy [1] - 149:19
 directed [1] - 181:21      distinction [1] -
                                                         189:15, 191:5,            drawn [1] - 12:14         eat [2] - 130:22, 188:3
 direction [1] - 103:12      141:21
                                                         204:19                    drinks [1] - 130:21       Ed [1] - 105:5
 directions [1] - 122:16    distract [1] - 145:4
                                                        dose [1] - 125:2           drive [3] - 45:18,        edema [1] - 176:11
 directly [1] - 120:13      District [1] - 81:6
                                                        doubt [2] - 59:23,          65:17, 160:16            edge [1] - 87:5
 director [4] - 150:2,      district [9] - 5:9, 5:25,
                                                         137:13                    driver's [3] - 108:19,    Edison [8] - 58:25,
  163:15, 166:2, 180:3       6:11, 6:14, 37:21,
                                                        down [10] - 27:20,          108:21                    59:4, 60:19, 61:5,
 discerning [1] - 70:2       65:7, 68:18, 79:13,
                                                         37:24, 58:20, 58:21,      drove [1] - 45:17          61:8, 61:16, 61:19,
 disclose [8] - 104:18,      80:3
                                                         84:13, 118:9, 164:7,      drug [16] - 25:4, 25:9,    61:23
  127:10, 185:21,           DISTRICT [3] - 1:1,
                                                         176:14, 202:25,            25:13, 96:25, 153:3,     educate [1] - 131:11
  186:5, 188:17,             1:2, 1:3
                                                         203:19                     154:21, 155:5,           educated [1] - 108:10
  188:18, 197:10,           DIVISION [1] - 1:2
                                                        dozen [1] - 36:14           156:12, 159:8,           education [4] - 68:18,
  199:12                    DMV [2] - 160:12,
                                                        Dr [128] - 7:2, 7:6,        159:14, 159:22,           69:1, 144:15, 144:20
 disclosed [9] - 84:9,       160:15
                                                         7:25, 8:6, 8:13, 8:14,     163:13, 164:15,
  93:12, 100:7,             DNA [23] - 187:4,                                                                educational [1] - 54:1
                                                         8:17, 8:18, 8:20,          170:17, 170:23,
  102:24, 105:20,            187:5, 187:11,                                                                  educator [1] - 42:18
                                                         10:1, 10:6, 10:9,          172:6
  106:19, 123:24,            187:14, 188:10,                                                                 Edward [2] - 2:16,
                                                         10:16, 10:24, 11:5,       drugs [1] - 161:5
  123:25, 189:17             188:22, 188:23,                                                                  105:16




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 217 of 239 Page ID
                                 #:25645                              11


 efforts [1] - 168:10       135:22, 185:5,            et [2] - 1:5, 20:18        148:9, 148:10,           12:8, 13:22, 19:4,
 eight [2] - 60:23,         187:20, 200:13            evening [2] - 132:14,      148:11, 148:12,          107:10, 111:4,
  63:10                    endeavor [1] - 8:18         206:6                     148:13, 148:14,          111:24, 112:11,
 either [9] - 4:22, 7:4,   ended [2] - 48:13,         event [2] - 139:17,        148:23, 155:21,          115:18, 120:14
  24:6, 58:4, 84:6,         89:20                      143:7                     161:10, 161:21,         excused [15] - 111:8,
  141:16, 141:22,          enemies [1] - 151:9        events [2] - 33:21,        164:5, 164:21,           111:16, 112:9,
  151:17, 157:3            engaged [1] - 12:5          34:9                      164:24, 166:14,          112:25, 113:4,
 El [3] - 41:23, 65:3,     engineered [1] -           eventually [2] - 48:14,    166:24, 167:2,           113:7, 115:24,
  65:6                      204:20                     167:18                    167:20, 168:22,          115:25, 116:11,
 electrical [1] - 44:17    engineering [1] -          everyday [1] - 152:20      168:25, 169:1,           116:20, 117:7,
 electromagnetic [1] -      44:21                     everywhere [1] -           171:4, 172:6,            118:8, 118:18,
  45:5                     engineers [2] - 61:9,       153:14                    174:15, 193:6,           118:25, 120:8
 electronic [1] - 119:4     61:14                     Evidence [2] - 143:21,     193:16, 193:20,         excuses [2] - 125:15,
 electronics [2] -         English [19] - 40:11,       145:17                    194:19, 201:24,          127:15
  44:16, 44:17              40:13, 102:8,             evidence [135] - 12:10,    202:6, 204:5            executive [1] - 108:10
 element [10] - 136:9,      102:20, 107:19,            12:13, 12:16, 12:20,     evident [2] - 193:3,     exercise [2] - 112:19,
  182:6, 187:17,            107:22, 108:15,            12:24, 13:2, 16:22,       194:4                    114:22
  189:12, 195:16,           108:22, 108:24,            21:17, 50:25, 56:23,     evidentiary [1] -        exercising [1] -
  195:17, 195:20,           109:3, 109:11,             60:2, 81:20, 83:22,       172:25                   112:14
  196:6, 196:14             109:12, 109:15,            97:17, 111:24,           exact [6] - 3:25,        exhibit [7] - 9:20,
 elementary [1] - 66:16     109:25, 110:1,             118:19, 119:20,           167:21, 169:4,           11:2, 11:8, 11:10,
 elements [4] - 135:12,     110:18, 110:20,            120:19, 122:21,           169:6, 185:10,           143:23, 144:2, 144:3
  135:17, 195:21,           111:7                      125:25, 126:15,           204:13                  exhibits [3] - 10:2,
  196:13                   enrolled [1] - 154:11       132:10, 132:20,          exactly [12] - 11:4,      140:7, 140:12
 Elizabeth [1] - 2:6       entered [6] - 16:7,         132:25, 133:4,            162:22, 171:2,          existed [1] - 159:17
 Elmo [1] - 11:23           123:13, 181:2,             133:13, 133:17,           171:3, 185:16,          expand [9] - 93:6,
 elsewhere [1] - 120:17     182:11, 191:9,             136:24, 137:1,            185:17, 185:22,          107:3, 177:20,
 embedded [1] - 196:2       191:12                     137:2, 137:5, 137:7,      186:6, 186:7,            184:18, 184:21,
 embrace [2] - 60:15,      enters [1] - 185:20         137:8, 137:12,            188:18, 189:23           194:21, 195:6,
  129:25                   entertain [1] - 124:5       137:14, 138:3,           examination [4] -         195:7, 204:22
 emergency [1] - 49:15     entire [7] - 58:8, 58:9,    138:6, 138:20,            5:11, 146:24,           expanded [4] -
 Emily [2] - 28:13, 65:3    121:10, 121:25,            139:4, 139:14,            146:25, 147:9            182:23, 184:1,
 emotional [1] - 70:1       148:16, 168:1,             140:4, 140:8,            examine [1] - 147:1       184:12, 203:16
 emphasis [1] - 83:19       179:16                     140:13, 140:16,          examined [2] - 82:9,     expanding [1] -
                           entirely [1] - 202:2        140:18, 140:19,           147:9                    180:23
 emphasize [3] - 59:22,
                           entitled [4] - 121:2,       140:23, 140:25,          examiner [2] - 82:23,    expect [2] - 7:25,
  104:11, 113:11
                            148:21, 186:11,            141:3, 141:4, 141:6,      201:19                   119:15
 employed [3] - 31:5,
                            192:21                     141:7, 141:9,            examiners [3] - 46:21,   expectancy [1] -
  31:7, 55:8
                           entity [1] - 199:15         141:10, 141:11,           201:11                   154:12
 employees [2] -
                           entrenched [1] -            141:12, 141:15,          examining [1] - 82:13    expects [1] - 146:9
  111:14, 183:4
                            164:11                     141:16, 141:19,          example [1] - 202:10     experience [37] -
 employer [3] - 81:13,
                           environment [1] - 70:3      141:21, 141:23,          exams [1] - 64:18         26:15, 42:24, 47:9,
  119:12, 119:14
                           environmental [3] -         141:24, 142:1,           Exchange [1] - 171:23     56:17, 57:21, 59:6,
 enablement [4] -
                            31:23, 32:13, 32:16        142:3, 142:4, 142:6,     exchange [2] -            59:9, 59:16, 60:8,
  138:23, 139:5,
                           equally [2] - 161:5,        142:8, 142:9,             185:24, 186:1            60:9, 60:24, 62:15,
  168:17, 170:11
                            185:18                     142:10, 142:11,          exciting [3] - 25:1,      62:22, 63:5, 67:5,
 enables [1] - 176:22
                           equipment [1] - 54:12       142:13, 142:24,           25:22                    69:12, 82:15, 82:19,
 encoded [3] - 136:3,
                           eradicating [1] - 179:2     143:1, 143:17,           exclude [6] - 11:8,       84:10, 85:20, 86:20,
  187:4, 190:12
                                                       143:22, 143:24,           11:10, 17:2, 22:9,       93:4, 96:14, 99:3,
 encodes [2] - 188:23,     err [1] - 37:5
                                                       143:25, 144:7,            126:5                    99:4, 99:5, 99:7,
  199:5                    error [13] - 11:1,
                                                       144:9, 144:11,           excluded [1] - 141:2      101:5, 101:14,
 encoding [3] - 136:8,      145:18, 165:9,
                                                       144:21, 145:2,           exclusive [7] - 160:7,    101:24, 102:1,
  187:13                    166:10, 166:16,
                                                       145:8, 145:16,            160:23, 161:1,           104:3, 106:19,
 encompassed [1] -          166:19, 167:8,
                                                       146:8, 146:10,            161:9, 163:21,           144:15, 144:20,
  173:13                    192:16, 192:17,
                                                       146:11, 146:13,           167:19, 167:22           178:1, 178:3
 encourage [2] - 29:9,      193:3, 193:7,
                                                       146:14, 146:19,          exclusively [3] -        experiences [9] -
  127:9                     193:17, 194:3
                                                       146:21, 147:10,           22:18, 125:9, 133:12     50:11, 72:8, 91:7,
 encouraged [1] - 9:8      errors [1] - 165:8
                                                       147:17, 147:18,          exclusivity [1] -         97:8, 97:9, 97:11,
 end [10] - 7:19, 8:2,     established [1] -
                                                       147:21, 147:25,           185:25                   102:3, 106:21
  77:24, 104:14,            165:5
                                                       148:3, 148:6, 148:8,     excuse [10] - 11:20,     experimentation [3] -
  118:24, 132:15,          estimate [1] - 172:4




                    AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 218 of 239 Page ID
                                 #:25646                              12


  139:2, 168:20,              141:19, 142:14,          FDA [6] - 176:2,              148:24                    Floor [2] - 2:9, 2:18
  168:25                      143:1                      176:14, 176:15,           finally [3] - 147:2,        Florida [1] - 49:8
 experimenting [1] -        factual [1] - 137:10         177:2, 184:25, 203:7        148:2, 172:8              Flower [1] - 2:9
  194:12                    faculty [4] - 74:15,       federal [9] - 22:8,         financial [6] - 41:24,      focus [2] - 108:11,
 expert [7] - 8:6, 8:9,       75:1, 75:3, 75:5           43:6, 56:17, 59:13,         55:22, 57:11, 80:3,        161:21
  8:14, 17:2, 17:19,        failed [8] - 139:6,          80:10, 80:11, 80:18,        80:5, 139:15              focused [1] - 189:16
  62:8, 194:2                 139:8, 157:6,              81:2, 128:1               fine [4] - 8:22, 89:9,      focusing [1] - 171:18
 experts [10] - 33:22,        175:16, 175:18,          Federal [5] - 1:22,           128:17, 139:23            Fogel [1] - 19:6
  34:1, 34:2, 50:9,           177:11, 178:18,            49:10, 76:14, 102:2,      finish [3] - 128:10,        folks [2] - 153:21,
  50:14, 50:16, 50:17,        205:25                     102:3                       173:20, 204:1              169:20
  114:6, 144:13,            fair [29] - 26:8, 26:20,   feelings [1] - 101:2        finished [2] - 80:10,       follow [22] - 43:5,
  199:23                      26:22, 33:5, 36:21,      fell [3] - 89:7, 190:18,      80:13                      43:11, 43:12, 43:19,
 explain [9] - 19:20,         42:10, 43:2, 45:14,        191:11                    fired [1] - 60:22            52:17, 64:18, 73:22,
  37:24, 94:9, 135:3,         49:12, 49:13, 53:9,      fellow [1] - 119:9          firefighter [1] - 74:16      100:17, 101:7,
  135:23, 142:2,              58:17, 62:11, 66:20,     felt [1] - 96:13            firm [8] - 39:4, 39:6,       101:10, 103:19,
  148:7, 169:5, 186:20        69:3, 70:2, 70:16,       fence [8] - 11:22,            39:10, 98:5, 98:8,         106:4, 106:7, 107:8,
 explained [5] - 22:1,        72:14, 72:25, 75:17,       13:22, 185:11,              98:11, 98:12, 137:9        108:4, 121:6, 121:7,
  23:18, 131:17,              76:16, 79:7, 79:15,        190:19, 191:18,           firms [2] - 98:4, 98:7       122:24, 123:16,
  202:15, 202:19              83:6, 111:19,              191:19, 193:1             first [62] - 4:1, 11:1,      124:22, 132:21,
 explaining [1] - 6:24        111:21, 111:23,          few [12] - 10:5, 21:13,       24:1, 25:4, 26:2,          133:17
 explains [1] - 131:21        121:2, 121:5               84:12, 84:24, 89:19,        26:13, 26:25, 27:20,      follow-up [8] - 64:18,
 explore [1] - 180:15       fairly [7] - 48:20,          99:19, 149:13,              28:11, 71:3, 88:20,        100:17, 101:7,
 explorer [1] - 198:6         82:13, 89:12, 94:22,       153:19, 168:6,              89:18, 105:1,              101:10, 103:19,
 exposed [3] - 118:21,        99:6, 114:14, 205:22       175:21, 183:22,             112:18, 112:20,            106:4, 106:7, 108:4
  121:11, 133:15            fairness [1] - 121:8         203:9                       115:2, 115:13,            follow-ups [1] - 107:8
 express [1] - 108:1        faith [2] - 9:2, 202:20    fewer [1] - 135:9             115:15, 117:15,           followed [1] - 125:7
 expressed [3] - 102:7,     fall [1] - 135:15          field [4] - 60:25, 98:22,     118:6, 118:10,            following [1] - 165:17
  108:12, 111:6             falls [3] - 185:18,          138:25, 184:13              121:17, 124:12,           follows [1] - 136:3
 extended [1] - 51:14         185:23, 192:25           fields [1] - 50:12            125:11, 126:23,           food [5] - 38:13,
 extent [4] - 4:25, 9:5,    familiar [13] - 31:11,     figure [4] - 61:25,           136:23, 146:7,             38:14, 54:4, 109:17,
  97:21, 126:19               41:8, 52:3, 63:12,         62:3, 184:17, 200:3         149:11, 149:25,            130:22
 extra [3] - 154:17           95:22, 96:7, 98:7,       figured [2] - 184:13,         152:14, 153:2,            footnote [2] - 163:1
 extraordinary [3] -          98:10, 98:13, 104:2,       184:14                      155:13, 157:1,            forces [2] - 152:21,
  150:9, 153:7, 172:5         107:18, 108:1, 160:8     figures [2] - 180:16,         157:24, 159:19,            153:13
 extremely [1] - 25:22      family [24] - 49:23,         205:19                      159:23, 160:13,           Forces [3] - 159:16,
 eye [1] - 7:18               51:14, 52:15, 71:7,      figuring [4] - 66:9,          161:11, 164:9,             159:17, 159:19
                              84:7, 84:8, 85:24,         204:19, 204:20,             164:10, 164:12,           foregoing [1] - 206:14
                              93:8, 93:10, 98:19,        204:21                      164:13, 164:20,
             F                                                                       168:2, 168:10,
                                                                                                               foreign [5] - 151:1,
                              99:1, 100:6, 104:5,      file [4] - 9:24, 81:22,                                  151:4, 151:10, 153:5
 fabulous [4] - 175:10,       106:8, 106:17,             100:21, 171:22              169:22, 178:2,            foreman [1] - 59:7
   175:11, 176:20,            107:4, 107:6, 108:9,     filed [16] - 9:21, 15:13,     178:18, 181:8,            foremost [1] - 149:11
   185:2                      119:11, 119:13,            18:9, 18:11, 22:24,         182:14, 182:15,           forensic [4] - 79:12,
 face [1] - 158:17            151:20                     26:10, 46:12, 124:6,        183:4, 184:7,              79:24, 80:25, 82:19
 Facebook [1] - 119:6       far [21] - 23:18, 31:14,     133:25, 139:3,              184:25, 187:11,
                                                                                                               forever [1] - 195:24
 facilities [2] - 155:23,     33:6, 39:20, 45:15,        163:4, 165:11,              188:3, 190:2, 193:8,
                                                                                                               forget [1] - 143:6
   183:8                      49:11, 52:4, 53:5,         166:9, 191:15,              194:14, 198:10
                                                                                                               forgetting [1] - 15:18
 facility [1] - 96:14         64:21, 65:18, 73:17,       196:22, 201:11            fish [1] - 98:14
                                                                                                               form [6] - 5:9, 6:1,
 fact [15] - 6:2, 29:5,       83:14, 93:17,            files [1] - 192:15          fit [1] - 6:2
                                                                                                                94:15, 156:2,
   34:6, 97:10, 104:11,       102:10, 108:2,           filing [4] - 17:17,         fits [3] - 157:20, 188:8,
                                                                                                                195:23, 196:2
   141:17, 141:20,            108:12, 131:18,            123:13, 123:14,             188:13
                                                                                                               formal [3] - 44:19,
   143:17, 153:1,             153:4, 197:1, 199:21       194:9                     five [13] - 42:1, 49:6,
                                                                                                                61:3, 165:4
   154:6, 167:21,           fashion [1] - 114:13       filled [1] - 112:20           49:15, 97:6, 103:4,
                                                                                                               formatting [1] -
   171:10, 171:15,          father [10] - 51:16,       film [7] - 29:22, 30:23,      129:20, 151:23,
                                                                                                                166:12
   198:24, 200:9              51:20, 84:15, 88:2,        72:21, 73:2, 73:9,          154:15, 169:19,
                                                                                                               formed [1] - 156:1
 factors [1] - 143:1          88:5, 97:12, 106:25,       76:12                       176:8, 176:9,
                                                                                                               former [1] - 61:6
 factory [1] - 53:25          111:12, 111:19           films [2] - 31:1              181:23, 204:17
                                                                                                               forms [2] - 6:2, 119:7
 facts [11] - 37:17,        father-in-law [1] -        final [9] - 5:1, 13:4,      fix [2] - 44:18, 46:14
                                                                                                               formula [1] - 101:18
   132:19, 132:20,            84:15                      104:15, 105:18,           flexibility [1] - 8:3
                                                                                                               forth [3] - 135:4,
   140:5, 140:8, 140:9,     favor [1] - 128:5            114:4, 132:3,             floor [3] - 30:15,
                                                                                                                135:5, 135:9
   140:14, 140:19,          FCRR [1] - 1:22              132:16, 132:17,             103:15, 103:16
                                                                                                               forward [11] - 22:2,




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 219 of 239 Page ID
                                 #:25647                              13


   23:19, 27:16, 27:19,      future [2] - 66:12,         144:23, 144:25             158:21                   Harvard [2] - 89:3,
   66:17, 78:10, 81:21,       186:9                     glimmer [1] - 155:3        grenades [1] - 193:12      94:18
   121:16, 123:23,                                      gloms [1] - 159:12         grew [3] - 95:25,         harvested [1] - 178:10
   124:11, 175:6                        G               glossaries [1] - 4:12       107:19, 107:24           head [2] - 37:13, 175:5
 fossil [2] - 58:25,                                    glossary [11] - 3:20,      grounds [1] - 202:20      heading [3] - 16:8,
   60:21                     Gabriel [1] - 38:6          3:23, 4:2, 4:7, 5:7,      group [2] - 22:7, 84:1     16:9, 16:15
 foundation [1] - 34:10      gain [1] - 120:23           5:8, 5:19, 5:23, 6:1,     grow [2] - 152:12,        Health [1] - 180:14
 founded [4] - 179:10,       gallery [1] - 175:4         6:17, 6:18                 183:13                   health [6] - 42:15,
   179:15, 180:1, 180:6      galley [5] - 18:20,        go-between [2] -           grows [3] - 151:13         42:19, 63:16, 64:4,
 four [9] - 3:18, 45:4,       24:5, 36:6, 113:12,        61:12, 62:3               guess [9] - 45:7,          102:22
   74:17, 81:1, 82:8,         129:10                    goal [1] - 29:11            48:11, 70:8, 92:13,      health-wise [1] - 64:4
   88:24, 129:20,            Garcia [1] - 105:14        Goldilocks [4] -            100:25, 144:6,           healthcare [3] - 57:3,
   192:19                    Garth [1] - 2:15            187:25, 188:2,             177:3, 177:9, 194:13      57:10, 185:2
 frame [1] - 5:17            gas [1] - 60:22             188:12, 197:16            guest [1] - 65:9          healthy [3] - 49:21,
 franchise [1] - 16:19       gas-fired [1] - 60:22      Google [1] - 103:8         guidance [1] - 127:7       89:9, 99:18
 fraud [3] - 80:4, 80:10,    gathered [1] - 62:25       govern [1] - 132:17        guide [1] - 171:8         hear [49] - 9:13, 11:15,
   82:23                     gatherings [1] - 71:7      Government [2] -           gum [1] - 130:22           33:13, 33:20, 33:22,
 fraudulent [1] - 81:16      gee [2] - 5:18, 166:7       102:2, 102:4              gurney [1] - 58:4          37:13, 37:15, 50:7,
 Fred [1] - 156:9            Geers [5] - 2:11, 3:7,     government [8] - 22:8,     guys [1] - 96:19           50:9, 50:14, 50:15,
 free [6] - 18:22, 39:10,     21:1, 24:11, 131:5         33:1, 168:11,                                        50:17, 64:3, 87:3,
   130:19, 130:21,           general [12] - 42:23,       180:13, 180:22,                      H               120:9, 134:15,
   169:19, 185:19             47:14, 57:16, 68:20,       183:7, 185:21,                                       141:8, 142:20,
 freelance [1] - 72:21        72:5, 75:25, 85:16,        185:24                    hair [1] - 178:5           144:12, 149:25,
 freely [1] - 162:12          86:16, 92:24, 96:15,      grade [3] - 65:8,          half [8] - 4:14, 67:8,     150:1, 150:4,
 Friday [2] - 78:15,          103:20, 106:3              74:18, 197:17              67:12, 86:7, 123:1,       155:21, 156:18,
   122:10                    General [1] - 81:19        graduated [2] - 32:23,      123:2, 192:19             156:25, 159:1,
 friend [5] - 86:4, 87:2,    generalists [1] - 37:22     96:21                     hallway [1] - 120:17       163:7, 166:11,
   87:14, 92:9, 106:8        generalized [1] -          Grand [1] - 2:18           hand [16] - 12:2, 34:5,    171:6, 174:3, 176:8,
 friendlies [4] - 151:10,     19:11                     grand [6] - 59:5,           34:25, 35:2, 69:14,       179:10, 181:9,
   151:12, 152:15,           generally [4] - 57:17,      59:12, 59:13, 62:14,       93:14, 94:24, 94:25,      181:13, 183:1,
   152:19                     104:6, 146:1, 189:23       62:18, 63:4                95:23, 100:9,             184:2, 184:8, 187:8,
 friendly [1] - 152:19       generation [2] - 157:1,    grandfather [2] -           100:11, 143:14,           190:22, 191:20,
 friends [20] - 84:8,         157:2                      66:25, 67:6                157:17, 193:12            193:6, 199:23,
   85:24, 93:8, 93:10,       genitourinary [1] -        grandmother [2] -          handbags [2] -             204:5, 205:12,
   93:22, 96:2, 96:19,        179:12                     89:17, 90:2                202:11, 202:13            205:18, 205:20
   97:3, 97:14, 98:20,       gentleman [1] -            grandpa [1] - 70:21        handle [7] - 3:14,        heard [41] - 8:20, 25:7,
   99:2, 100:6, 100:24,       117:15                    grandparents [1] -          3:16, 17:15, 27:14,       31:13, 33:6, 36:2,
   104:5, 106:18,            gentlemen [8] - 23:23,      107:25                     37:22, 122:12, 123:4      45:15, 52:6, 53:5,
   111:13, 111:20,            25:21, 117:21,            grant [4] - 125:10,        handled [2] - 47:2,        92:2, 124:15,
   111:21, 151:20,            122:24, 149:10,            125:16, 145:21,            166:13                    141:18, 153:1,
   178:1                      150:7, 206:3, 206:8        155:15                    hands [25] - 35:8,         156:6, 156:7,
 Frohlich [1] - 105:17       genus [8] - 197:20,        granted [11] - 22:5,        36:8, 43:20, 50:23,       165:17, 172:5,
 front [8] - 5:13, 99:10,     197:22, 198:1,             22:7, 25:5, 124:25,        51:10, 51:11, 84:11,      175:9, 176:3, 176:4,
   100:8, 102:4,              198:4, 198:5, 200:8,       126:5, 126:6,              84:12, 86:1, 93:13,       176:8, 176:22,
   103:24, 104:18,            200:23                     155:16, 155:18,            97:23, 97:24, 98:9,       177:7, 180:10,
   131:23                    geology [1] - 61:6          161:1, 163:20              98:14, 98:18, 98:25,      181:6, 182:3,
 frustration [1] -           GI [1] - 83:4              granting [1] - 145:23       101:25, 102:5,            183:12, 184:4,
   179:18                    Gilbert [5] - 17:1,        grants [2] - 167:11,        102:24, 102:25,           185:8, 186:21,
 fuel [1] - 58:25             17:5, 17:11, 105:3,        167:19                     103:24, 104:7,            188:15, 190:3,
 fuels [1] - 60:21            150:4                     graphic [1] - 163:11        104:9, 105:22,            195:20, 196:21,
 full [4] - 138:24, 168:9,   Gilbert's [1] - 126:4                                  117:22                    201:5, 201:9, 202:1,
                                                        graphics [1] - 163:6
   198:20, 200:22                                                                  handwriting [1] -          202:5, 202:25
                             Gilead [6] - 95:21,        Gratzinger [1] - 2:17
 fully [1] - 171:5            98:2, 179:7, 203:6,                                   106:10                   hearing [1] - 122:20
                                                        great [6] - 36:3, 97:22,
 fun [2] - 160:14, 178:5      203:24                                               Hans [1] - 105:4          hears [1] - 50:21
                                                         162:1, 164:14,
 function [1] - 53:15        Gilead's [1] - 126:11                                 happy [2] - 20:5, 92:3    heavier [1] - 166:25
                                                         175:12, 179:20
 functions [1] - 35:7        given [13] - 68:2, 68:3,   greater [3] - 155:20,      hard [5] - 65:22,         Heinrich [6] - 2:5, 3:8,
 fundamental [1] -            89:6, 89:10, 89:11,        159:3, 183:18              152:5, 152:7,             21:1, 24:11, 131:5
   59:21                      89:13, 94:21,             Greek [1] - 159:1           166:21, 170:4            held [2] - 166:2,
 fused [1] - 186:25           111:15, 132:3,                                       harness [1] - 25:10        178:11
                                                        green [4] - 157:13,
 fusion [1] - 186:23          141:22, 144:20,                                      Harr [1] - 105:4          hello [2] - 65:2, 79:10
                                                         157:24, 158:1,




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 220 of 239 Page ID
                                 #:25648                              14


 help [11] - 101:1,         112:2, 112:10,          Hutchinson [1] -            163:13, 170:13,            98:15, 111:22, 112:5
  132:8, 132:9,             112:22, 115:16,          156:9                      170:15, 170:16,          indication [3] - 89:10,
  133:17, 140:18,           117:20, 127:25,         hypothetical [1] -          171:15, 181:9,             136:15, 145:24
  142:1, 145:1, 146:9,      128:9, 128:20,           171:7                      184:5, 185:14,           individual [4] - 25:12,
  171:8, 174:22,            149:8, 173:14,                                      185:18, 190:14,            106:5, 152:8, 198:2
  179:20                    174:17, 191:1,                      I               196:1, 204:9, 205:5,     individually [1] -
 helped [3] - 68:5,         193:24                                              205:7                      151:18
  86:11, 183:5             HONORABLE [1] - 1:3      I.D [1] - 160:14          importing [1] - 134:2      industry [4] - 54:11,
 helpful [1] - 93:2        Hope [3] - 88:6, 88:7,   ID [10] - 10:16, 10:19,   imposition [1] -             76:11, 103:21,
 helping [2] - 148:11,      88:12                     10:25, 11:11, 12:8,       174:20                     103:23
  149:12                   hope [6] - 154:3,          12:12, 13:19, 136:4,    impressions [10] -         infection [2] - 150:20,
 helps [2] - 70:20,         154:4, 155:4, 155:6,      158:24, 190:12            72:5, 85:16, 86:9,         151:2
  167:5                     156:7, 175:21           idea [5] - 101:19,          86:16, 88:9, 89:4,       influence [16] - 42:8,
 herbs [1] - 86:7          hopefully [5] - 7:14,      177:17, 198:1,            90:17, 92:25, 94:15,       48:24, 56:10, 60:9,
 herself [1] - 67:17        114:25, 124:16,           204:11, 205:7             96:15                      62:23, 63:6, 72:9,
 hi [2] - 69:10, 83:2       127:7, 175:2            ideas [1] - 181:11        improper [2] - 120:23,       82:16, 85:21, 86:21,
 hiatus [1] - 73:14        hoping [3] - 6:23,       identified [4] - 52:4,      140:24                     87:8, 91:8, 93:4,
 hide [1] - 156:13          7:17, 66:18               57:19, 104:23,          inaccurate [1] -             97:9, 97:18, 101:15
 high [8] - 55:25,         horseshoes [1] -           165:18                    120:25                   influenced [4] -
  74:18, 96:20,             193:12                  identifies [1] - 188:23   inadequate [1] -             120:24, 132:23,
  171:13, 178:8,           Horwitz [3] - 28:20,     identify [1] - 33:14        199:13                     140:25, 145:9
  197:18, 204:23,           76:9, 99:10             ignore [5] - 120:15,      inappropriate [2] -        information [38] -
  204:24                   Hospital [1] - 170:8       133:9, 143:17,            13:1, 13:17                4:16, 37:2, 37:6,
 higher [2] - 137:11,      hospital [15] - 42:20,     144:6, 144:8            INC [2] - 1:5, 1:8           37:9, 37:12, 41:1,
  146:17                    58:5, 58:8, 58:9,       illness [3] - 96:10,      Inc [4] - 3:2, 20:18,        43:21, 46:9, 51:12,
 highest [3] - 59:24,       64:11, 67:19, 72:4,       98:22, 98:24              20:19                      52:16, 55:15, 58:11,
  164:6, 166:2              83:4, 84:22, 90:9,      illustrate [2] - 142:8,   incentive [1] - 164:21       58:14, 62:25, 64:23,
 highlighting [2] -         91:5, 91:19, 92:20,       167:5                   incidentally [1] - 4:13      68:7, 69:5, 70:18,
  165:13, 165:15            100:17, 156:7           image [2] - 19:5, 19:7    include [6] - 4:16,          79:4, 82:24, 83:9,
 highly [6] - 13:16,       hospitals [1] - 64:7     imagine [1] - 65:24         6:16, 21:19, 139:22,       83:10, 91:25,
  131:13, 137:9,           hot [1] - 188:4          immediately [3] -           140:5, 151:3               105:19, 105:22,
  146:18, 147:15,          hour [5] - 103:5,          37:13, 133:16,          included [7] - 5:22,         118:21, 120:23,
  201:8                     112:14, 113:8, 123:2      203:11                    6:3, 6:5, 6:18, 47:21,     120:25, 121:4,
 hired [3] - 182:23,       hours [4] - 30:16,       immune [17] - 25:10,        48:15, 186:7               121:11, 122:14,
  182:24, 184:12            121:18, 122:4, 122:5      150:17, 150:18,         includes [7] - 5:9,          133:15, 142:8,
 hiring [2] - 73:9, 75:5   house [2] - 35:13,         150:20, 150:25,           118:10, 119:3,             145:16, 158:17,
 history [1] - 56:6         188:3                     151:2, 151:7, 151:9,      125:7, 189:24,             166:12, 169:2, 192:6
 hold [4] - 60:5, 146:1,   household [1] -            156:13, 157:11,           197:23, 198:2            informative [1] - 94:19
  169:21, 176:15            107:25                    157:21, 158:8,          including [6] - 55:7,      infringe [12] - 147:11,
 holder [1] - 41:11        housekeeping [1] -         159:9, 159:24,            119:6, 119:11,             161:14, 161:21,
 holiday [2] - 65:22,       121:16                    163:12, 178:12,           120:7, 167:24,             164:7, 164:22,
  174:19                   housemaker [1] - 38:7      178:14                    196:18                     164:25, 168:14,
 holidays [1] - 174:20     HP [1] - 55:7            impact [1] - 179:23       incomplete [2] -             186:16, 193:15,
 home [3] - 67:9,          huge [2] - 164:21,       impacted [1] - 93:9         13:21, 120:25              195:8, 202:16,
  132:13, 204:4             191:17                  impartial [3] - 26:21,    inconsistent [1] -           202:24
 homemaker [1] - 49:5      hum [7] - 45:19,           26:22, 121:3              16:13                    infringed [1] - 146:21
 homology [3] - 9:20,       49:17, 69:17, 70:25,    implicate [1] - 17:14     inconvenience [1] -        infringement [42] -
  10:1, 10:6                71:21, 74:24, 115:14    implication [2] - 12:4,     146:5                      14:1, 14:6, 16:7,
                           hum-um [1] - 74:24         12:14                   incorporated [2] -           23:4, 23:11, 25:8,
 Honor [46] - 3:5, 3:15,
                           human [2] - 75:8,        implied [1] - 162:18        123:8, 123:9               126:22, 129:14,
  3:24, 5:6, 5:15, 6:6,
                            170:21                  importance [1] - 4:21     incorrect [2] - 4:17,        134:16, 134:17,
  6:21, 8:21, 13:6,
                           hundreds [5] - 177:13,   important [35] - 4:22,      16:9                       134:24, 134:25,
  14:9, 14:13, 14:15,
                            177:14, 179:6,            6:25, 7:9, 8:5, 8:12,   incorrectly [1] - 15:2       138:1, 139:11,
  14:18, 14:19, 15:12,
                            179:23                    9:4, 24:4, 24:5,        incredible [1] - 175:20      139:16, 139:25,
  15:16, 17:25, 18:7,
                           huntsman [1] - 52:6        25:16, 70:18,           incredibly [2] -             147:4, 147:6,
  18:9, 18:25, 19:23,
                           husband [10] - 29:22,      104:16, 121:7,            198:16, 205:5              161:11, 161:12,
  19:24, 20:22, 21:1,
                            30:22, 41:24, 49:6,       121:18, 130:12,         independent [2] -            161:22, 161:23,
  21:3, 21:5, 25:20,
                            49:7, 55:22, 57:24,       143:12, 143:19,           94:4, 113:14               163:24, 164:1,
  35:10, 104:21,
                            68:13, 72:22, 74:16       149:21, 150:8,          indexes [2] - 77:8           164:19, 170:9,
  105:9, 107:9,
                                                      160:4, 160:25,                                       171:6, 172:6,
  107:14, 111:10,          husband's [1] - 87:13                              indicated [4] - 44:11,




                    AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 221 of 239 Page ID
                                 #:25649                              15


   190:24, 190:25,        instruction [10] -         interrupt [1] - 168:10      168:20, 168:21,            124:16, 136:4,
   191:4, 193:11,           118:14, 118:20,          intervention [1] - 69:1     170:23, 185:11,            165:25, 190:7,
   193:13, 193:14,          119:21, 128:12,          intestine [1] - 89:25       186:1, 186:21,             190:18, 191:4,
   195:2, 195:3,            128:15, 129:12,          intestines [1] - 90:25      187:12, 188:10,            192:19, 192:21,
   201:21, 201:22,          129:15, 133:5, 133:7     intimidated [3] - 29:9,     188:19, 189:2,             194:18, 194:21,
   203:20                 instructional [2] -          33:16, 104:22             189:11, 196:8,             195:10, 196:22,
 infringer [2] - 202:7,     65:7, 66:17              introduce [11] - 19:18,     199:7, 199:21,             202:4, 202:18
   202:8                  instructions [42] -          20:3, 20:5, 149:13,       200:21, 200:23           issues [46] - 3:19,
 infringes [9] - 16:10,     4:12, 4:19, 4:24,          149:21, 163:14,         inventions [1] -             3:21, 4:22, 5:2, 5:3,
   22:25, 23:10,            4:25, 5:1, 5:9, 6:1,       168:12, 174:24,           186:10                     6:22, 8:23, 9:1, 9:7,
   126:25, 127:5,           6:8, 114:9, 114:10,        175:3, 193:16,          inventive [1] - 149:23       10:4, 11:14, 11:18,
   134:10, 137:23,          114:13, 122:18,            194:19                  inventor [4] - 22:7,         12:2, 14:12, 14:16,
   161:15, 164:5            123:8, 123:10,           introduced [1] -            22:8, 47:22, 48:4          17:12, 21:13, 21:21,
 infringing [6] - 15:9,     123:11, 123:12,            148:12                  inventor's [1] - 185:11      26:7, 29:11, 29:12,
   134:2, 163:10,           123:14, 123:16,          invader [3] - 151:1,      inventors [4] - 22:7,        52:15, 61:12, 63:15,
   202:22, 203:2,           124:13, 127:22,            151:4, 153:5              22:8, 48:15, 185:16        84:6, 84:7, 101:9,
   203:15                   128:6, 128:7,            invaders [2] - 151:10,    invest [3] - 161:3,          101:21, 102:22,
 infuse [2] - 182:18,       128:19, 131:15,            153:5                     180:4, 180:7               104:15, 104:18,
   183:13                   132:2, 132:4, 132:5,     invading [2] - 150:21     investigation [3] -          108:3, 117:16,
 infusion [1] - 88:23       132:8, 132:11,           invalid [35] - 23:7,        113:14, 120:1,             118:22, 124:10,
 Inglewood [1] - 55:20      132:13, 132:15,            23:9, 23:13, 23:14,       120:22                     131:12, 134:15,
 injected [2] - 159:20,     132:16, 132:17,            23:15, 134:8, 134:9,    investing [2] - 191:23,      136:16, 136:18,
   182:16                   133:2, 133:14,             134:13, 134:14,           191:25                     137:15, 146:15,
 injured [1] - 35:19        136:19, 136:21,            134:18, 134:19,         investment [4] -             146:17, 167:7,
 injury [2] - 35:19,        140:1, 148:24, 149:4       134:21, 137:21,           161:7, 180:3,              172:25, 202:23
   36:10                  instructs [5] - 43:5,        137:22, 138:5,            191:22, 192:3            IT [2] - 54:11, 55:1
 innovative [1] -           43:19, 60:6, 73:23,        138:7, 138:9,           involved [19] - 36:18,     item [6] - 3:1, 6:13,
   179:25                   97:18                      138:10, 138:11,           46:25, 61:15, 62:17,       20:17, 63:9, 129:18,
 inserted [2] - 88:25,    insurance [1] - 52:23        139:7, 139:9,             63:11, 67:13, 70:24,       141:12
   159:25                 integration [1] - 30:16      147:12, 147:13,           71:16, 76:3, 77:10,      itself [10] - 47:1,
 inside [1] - 169:10      intellectual [3] -           147:17, 147:23,           80:4, 81:25, 85:5,         47:15, 84:10, 92:25,
 Inspector [1] - 81:19      104:6, 191:24              165:1, 166:18,            98:7, 100:4, 104:4,        101:24, 103:23,
 Instagram [1] - 119:7    intend [1] - 20:3            168:16, 170:11,           119:12, 120:7, 194:6       125:15, 127:5,
 instance [3] - 157:21,   intended [1] - 140:18        186:18, 195:1,          involves [5] - 22:4,         158:5, 171:19
   204:15, 205:2          intends [3] - 6:16,          200:18, 201:3,            25:7, 118:22,            IV [1] - 89:1
 instances [1] - 205:15     10:15, 19:19               201:25, 203:18            131:20, 150:8
 instead [4] - 151:11,    intensive [2] - 178:8,     invalidate [1] - 166:23   involving [12] - 42:2,                J
   156:3, 164:18, 177:7     178:9                    invalidity [7] - 14:4,      61:21, 84:6, 84:7,
                          intent [1] - 15:3            125:24, 134:15,           85:23, 97:12, 100:5,     Jakabovits [1] - 105:5
 institute [4] - 20:23,
                          interacts [2] - 136:9,       147:14, 147:18,           101:16, 101:23,          James [2] - 21:11,
   22:13, 25:1, 25:3
                            196:14                     166:15, 202:21            103:20, 108:3, 114:6      130:11
 Institute [7] - 11:22,
                          interest [2] - 142:22,     invent [8] - 184:6,       Iowa [1] - 55:25           JAMES [1] - 1:3
   133:19, 168:24,
                            196:18                     189:8, 197:5,           Irell [2] - 98:7, 98:8     January [2] - 77:25,
   180:12, 180:14,
                          interested [2] -             197:14, 198:6,          IRELL [1] - 2:4             88:18
   180:17
                            180:23, 191:23             199:14, 199:15          irrelevant [1] - 4:17      JCAR [1] - 169:11
 institution [15] -
   22:16, 90:10, 91:4,    interesting [7] - 26:12,   invented [16] - 26:10,    irrespective [2] -         JCAR15 [1] - 169:12
   92:4, 92:20, 97:15,      26:15, 37:17, 37:18,       26:11, 46:15, 157:3,      43:11, 43:13             JCAR16 [1] - 169:12
   99:3, 99:8, 102:2,       171:10, 188:13,            177:20, 185:22,         isoleucine [1] - 136:8     JCAR17 [3] - 169:12,
   102:4, 106:21,           197:22                     186:9, 186:12,          issue [28] - 5:21, 6:20,    169:24, 169:25
   110:13, 111:20,        interfere [1] - 102:23       186:13, 186:17,           6:23, 7:13, 9:17,        Jed [1] - 105:11
   155:24, 156:3          internal [1] - 164:11        197:3, 197:11,            9:18, 10:5, 10:11,       Jeff [1] - 21:7
 institutions [6] -       Internet [4] - 31:12,        197:13, 198:5,            15:19, 16:1, 16:4,       Jeffrey [5] - 2:16,
   38:23, 95:18,            119:5, 119:25, 120:4       198:11, 200:8             16:7, 16:21, 17:14,       24:17, 27:23, 35:11,
   155:22, 156:4,         internist [1] - 96:24      invention [30] - 22:10,     17:22, 19:1, 48:24,       105:5
   156:5, 156:9           internists [1] - 96:23       25:17, 48:18,             52:13, 62:1, 65:19,      JEFFRIES [15] - 8:21,
 instruct [7] - 60:3,     interpret [1] - 140:18       138:16, 138:19,           74:6, 100:3, 108:1,       9:12, 9:16, 9:18,
   132:7, 139:19,         interpretation [3] -         139:1, 150:9, 153:7,      126:4, 126:11,            11:18, 12:25, 13:4,
   140:10, 140:15,          135:25, 136:2,             155:8, 158:12,            146:15, 181:16            13:9, 14:12, 15:17,
   141:5, 141:12            136:14                     163:9, 165:19,          issued [17] - 32:18,        18:8, 18:25, 172:22,
 instructed [1] - 141:3   interpreted [1] - 12:7       166:17, 166:20,           47:19, 47:20,             172:24, 173:13




                   AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 222 of 239 Page ID
                                 #:25650                              16


 Jeffries [6] - 2:8, 3:8,     155:25, 156:3,         55:14, 55:16, 55:19,     88:11, 88:16, 88:18,     20:16, 21:10, 26:24,
   16:9, 21:1, 24:12,         156:11, 157:3,         56:3, 56:8, 56:12,       88:23, 89:3, 89:6,       27:15, 28:24, 29:3,
   131:6                      160:5, 160:6, 161:2,   56:15, 57:3, 57:10,      89:17, 90:4, 90:8,       29:5, 29:7, 29:15,
 Jeffries' [1] - 14:15        161:9, 163:22,         57:14, 57:18, 57:23,     90:11, 90:13, 90:15,     34:21, 35:3, 43:17,
 jeopardizes [1] -            167:19, 167:21,        58:1, 58:3, 58:7,        90:19, 90:22, 90:24,     50:6, 50:24, 51:8,
   121:8                      169:10, 169:11,        58:9, 58:14, 58:16,      91:3, 91:6, 91:9,        56:18, 84:6, 106:6,
 jewelry [1] - 44:6           169:20, 170:6,         58:18, 58:22, 59:7,      91:13, 91:17, 91:24,     113:13, 115:6,
 jigsaw [2] - 157:19,         175:12, 175:16,        59:11, 59:14, 59:18,     92:2, 92:5, 92:9,        118:7, 119:10,
   157:20                     176:1, 176:13,         60:7, 60:11, 60:14,      92:16, 92:19, 92:22,     120:8, 129:19,
 job [11] - 44:23, 64:16,     176:18, 203:12,        60:20, 60:22, 61:1,      93:1, 93:5, 93:16,       145:10
   66:8, 66:9, 88:13,         204:16                 61:5, 61:10, 61:17,      93:19, 93:24, 94:2,    jurors' [2] - 4:21, 6:17
   109:17, 134:16,          juries [1] - 74:20       61:20, 61:24, 62:7,      94:5, 94:7, 94:13,     jury [156] - 3:10, 3:13,
   134:17, 135:23,          JUROR [415] - 28:4,      62:10, 62:13, 62:16,     94:17, 95:1, 95:5,       3:20, 4:5, 4:20, 4:24,
   150:14, 201:8              29:20, 30:3, 30:6,     62:20, 62:24, 63:4,      95:8, 95:11, 95:15,      5:18, 6:1, 6:18,
 jobs [3] - 65:6, 65:21,      30:8, 30:10, 30:14,    63:7, 63:9, 63:18,       95:25, 96:5, 96:7,       10:23, 10:24, 12:23,
   66:3                       30:20, 30:23, 30:25,   63:21, 63:23, 64:5,      96:11, 96:17, 96:19,     13:8, 13:17, 14:7,
 John [1] - 105:6             31:7, 31:10, 31:12,    64:8, 64:14, 64:19,      97:3, 97:5, 97:13,       16:15, 16:22, 16:23,
 Johnson [7] - 28:7,          31:16, 31:18, 31:21,   64:24, 65:2, 65:17,      97:20, 99:12, 99:20,     18:3, 18:13, 18:18,
   28:22, 55:18, 55:20,       32:7, 32:10, 32:13,    65:25, 66:5, 66:14,      99:24, 100:10,           20:1, 20:3, 20:8,
   83:3, 92:8, 93:15          32:16, 32:23, 33:2,    66:21, 66:23, 67:7,      100:13, 100:16,          21:20, 23:25, 24:1,
 join [1] - 174:18            33:7, 33:9, 34:20,     67:16, 68:2, 68:8,       101:4, 101:7,            26:19, 26:20, 26:21,
 joined [1] - 131:3           35:10, 35:16, 35:18,   68:11, 68:17, 68:24,     101:17, 102:9,           29:6, 29:8, 29:14,
 JONES [2] - 2:8, 2:10        35:24, 36:1, 36:11,    69:4, 69:7, 69:10,       102:13, 102:17,          29:25, 30:5, 32:1,
 Jones [2] - 98:10,           36:20, 36:23, 37:1,    69:17, 69:20, 69:23,     108:16, 108:20,          32:4, 32:5, 34:8,
   98:11                      37:12, 38:1, 38:3,     70:6, 70:10, 70:17,      108:23, 108:25,          34:13, 34:14, 35:7,
                              38:5, 38:12, 38:14,    70:25, 71:3, 71:6,       109:4, 109:6, 109:9,     36:15, 37:25, 38:9,
 Josh [1] - 149:17
                              38:18, 38:21, 38:24,   71:9, 71:12, 71:15,      109:13, 109:16,          42:1, 42:4, 43:12,
 Jr [1] - 31:22
                              39:2, 39:4, 39:7,      71:18, 71:21, 71:24,     109:22, 109:25,          44:7, 44:8, 49:9,
 Jude [2] - 156:6, 170:7
                              39:13, 39:17, 39:21,   72:3, 72:7, 72:10,       110:2, 110:4, 110:6,     50:6, 50:19, 50:24,
 Judge [1] - 19:6
                              40:2, 40:4, 40:6,      72:13, 72:16, 72:18,     110:9, 110:11,           52:9, 55:25, 56:9,
 judge [7] - 21:10,
                              40:9, 40:12, 40:17,    72:19, 73:1, 73:4,       110:14, 110:17,          56:17, 59:5, 59:6,
   37:24, 38:3, 43:10,
                              40:22, 41:4, 41:6,     73:7, 73:14, 73:16,      110:19, 110:21,          59:7, 59:9, 59:12,
   103:13, 130:11,
                              41:9, 41:13, 41:15,    73:21, 73:24, 74:3,      110:24, 111:1, 113:2     59:13, 60:8, 60:9,
   135:23
                              41:18, 41:22, 42:6,    74:5, 74:10, 74:12,    juror [69] - 4:7, 5:7,     60:12, 62:14, 62:19,
 JUDGE [1] - 1:3
                              42:9, 42:11, 42:14,    74:13, 74:24, 75:2,      21:12, 26:14, 27:2,      63:4, 65:12, 65:13,
 judged [1] - 144:17
                              42:17, 42:23, 43:1,    75:8, 75:13, 75:16,      27:18, 27:21, 27:23,     66:6, 68:14, 69:13,
 judges [1] - 37:22
                              43:3, 43:15, 43:24,    75:19, 75:23, 76:5,      27:25, 28:1, 28:2,       72:23, 76:13, 76:15,
 judicial [2] - 60:16,
                              44:1, 44:3, 44:10,     76:9, 76:17, 76:20,      28:5, 28:6, 28:7,        78:8, 78:10, 78:11,
   128:2
                              44:13, 44:16, 44:20,   76:24, 77:6, 77:11,      28:10, 28:13, 28:14,     78:20, 83:5, 103:14,
 Judy [2] - 28:1, 41:23                              77:14, 77:19, 78:4,
                              44:22, 44:24, 45:3,                             28:16, 28:17, 28:18,     103:19, 104:2,
 July [2] - 165:25,                                  78:6, 78:14, 78:24,      28:20, 28:21, 28:22,
                              45:10, 45:13, 45:16,                                                     104:13, 104:14,
   167:10                                            79:1, 79:5, 79:8,        29:18, 31:14, 31:20,
                              45:19, 45:22, 46:1,                                                      107:23, 112:17,
 jumbo [1] - 168:21           46:6, 46:8, 46:11,     79:10, 79:16, 79:18,     33:11, 37:8, 37:11,      112:18, 113:13,
 Junghans [4] -               46:19, 46:23, 47:2,    79:22, 79:24, 80:2,      39:11, 41:3, 43:22,      113:24, 114:1,
   105:15, 194:2,             47:6, 47:8, 47:13,     80:9, 80:14, 80:17,      45:12, 45:24, 46:7,      114:2, 114:8,
   194:4, 194:11              47:16, 47:18, 47:20,   80:20, 80:23, 81:1,      47:11, 49:25, 50:2,      114:23, 114:25,
 junior [2] - 4:3, 74:18      47:23, 47:25, 48:3,    81:3, 81:5, 81:8,        52:9, 52:12, 53:1,       115:12, 117:1,
 JUNO [1] - 1:5               48:5, 48:7, 48:9,      81:11, 81:14, 81:18,     53:6, 58:13, 65:16,      117:12, 117:14,
 Juno [56] - 3:1, 3:6,        48:16, 48:19, 48:22,   82:2, 82:5, 82:8,        70:15, 74:1, 78:19,      117:18, 117:19,
   20:18, 20:23, 22:12,       49:1, 49:4, 49:13,     82:11, 82:14, 82:17,     79:13, 83:11,            117:25, 118:5,
   22:14, 22:18, 22:24,       49:17, 49:19, 49:22,   82:21, 82:25, 83:2,      102:23, 103:10,          118:9, 118:12,
   23:2, 23:13, 25:1,         50:4, 51:6, 51:13,     83:8, 83:13, 83:17,      104:9, 104:13,           118:18, 118:23,
   26:6, 95:20, 98:2,         51:16, 51:21, 51:25,   83:21, 83:24, 84:15,     105:21, 106:24,          119:16, 121:3,
   115:4, 125:10,             52:2, 52:5, 52:11,     84:19, 85:2, 85:4,       108:14, 111:11,          121:15, 121:17,
   131:1, 133:19,             52:18, 52:21, 53:4,    85:7, 85:9, 85:11,       112:5, 112:15,           122:15, 122:23,
   133:22, 133:25,            53:8, 53:10, 53:13,    85:13, 85:19, 85:22,     115:18, 115:21,          122:25, 123:4,
   134:4, 138:1,              53:16, 53:20, 53:22,   86:4, 86:11, 86:15,      119:14, 121:8,           123:17, 124:13,
   139:10, 139:12,            53:24, 54:3, 54:6,     86:19, 86:22, 86:24,     121:10, 121:23,          127:6, 127:24,
   139:14, 139:18,            54:9, 54:15, 54:18,    87:1, 87:9, 87:11,       121:24, 133:14           128:24, 129:16,
   139:21, 139:24,            54:21, 54:24, 55:2,    87:13, 87:18, 87:21,   jurors [30] - 5:16,        130:6, 130:7, 130:8,
   149:15, 150:5,             55:5, 55:9, 55:11,     88:2, 88:6, 88:8,        18:19, 18:21, 19:25,     130:9, 130:12,




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 223 of 239 Page ID
                                 #:25651                              17


   130:19, 131:12,        key [4] - 5:3, 168:6,        171:20, 171:21,              25:21, 27:11,             43:9
   132:2, 132:6,           170:6, 170:22               172:7, 175:4, 175:5,         117:15, 117:21,         lawsuit [1] - 194:6
   132:14, 133:6,         kick [1] - 192:1             175:17, 175:19,              122:24, 149:10,         lawyer [11] - 20:25,
   145:3, 145:13,         kid [2] - 35:13, 99:13       177:21, 178:23,              150:7, 206:3, 206:7       35:12, 36:2, 38:9,
   146:5, 148:11,         kidney [2] - 88:19,          179:9, 179:10,             lady [1] - 24:18            39:1, 39:3, 41:4,
   150:7, 172:10,          94:13                       179:15, 180:6,             Lamar [1] - 110:14          98:16, 143:23,
   174:6, 174:7, 174:8,   kidneys [1] - 150:13         181:2, 182:11,             Lancaster [3] - 31:22,      143:24, 143:25
   174:9, 174:10,         kids [2] - 31:24, 35:13      182:22, 183:4,               32:2, 45:21             lawyers [38] - 19:17,
   174:11, 174:14,        kill [9] - 151:5, 152:24,    183:6, 183:25,             land [1] - 155:2            24:9, 24:16, 27:12,
   174:19, 206:7,          157:22, 163:12,             184:1, 184:12,             language [13] - 16:13,      29:10, 35:22, 36:3,
   206:8, 206:10           166:22, 182:20,             184:22, 184:23,              16:14, 40:3, 40:14,       36:7, 37:7, 37:10,
 JURY [1] - 1:13           184:21, 195:18,             186:15, 191:9,               40:15, 109:8,             37:23, 41:2, 41:5,
 justice [1] - 149:12      196:7                       191:12, 193:13,              109:18, 109:24,           43:22, 46:10, 47:10,
                          kills [1] - 159:13           193:14, 193:15,              135:24, 136:14,           58:12, 61:19, 61:23,
           K              Kimberly [2] - 28:22,        193:21, 194:5,               158:19, 161:20,           79:4, 82:13, 83:10,
                           83:2                        201:17, 202:6,               172:1                     105:20, 113:15,
 Kaiser [6] - 38:24,      kind [20] - 44:25,           202:15, 202:25,            large [5] - 89:25,          120:8, 131:2, 131:6,
  55:21, 57:8, 57:22,      49:20, 55:7, 66:9,          203:1, 203:5,                163:14, 183:17,           140:8, 140:15,
  89:3, 94:18              70:12, 70:13, 76:25,        203:13, 203:24,              184:24, 201:22            140:16, 140:20,
 Kathy [2] - 27:18,        94:10, 100:19,              205:6                      large-scale [1] -           140:22, 148:6,
  29:20                    101:12, 151:24,            KITE [1] - 1:8                184:24                    149:4, 160:7, 169:9,
 keep [15] - 19:4,         153:17, 154:9,             Kite's [21] - 7:10, 19:5,   Larson [1] - 105:16         171:21, 174:24
  30:16, 86:12, 87:6,      154:10, 157:19,             23:3, 23:4, 103:25,        last [19] - 4:5, 4:6,     layperson [1] - 131:18
  92:13, 97:2, 121:19,     159:12, 160:18,             124:19, 124:23,              9:24, 9:25, 13:9,       lead [1] - 66:7
  132:11, 145:2,           162:1, 164:1, 185:1         125:8, 127:15,               16:2, 21:14, 28:8,      leadership [1] - 70:12
  145:15, 145:20,         kindergarten [1] -           127:16, 134:3,               29:25, 45:3, 64:1,      leading [1] - 156:5
  148:13, 148:15,          65:8                        134:17, 134:23,              65:25, 67:7, 67:10,     learn [5] - 54:24,
  200:13, 205:11          kinds [3] - 141:21,          137:25, 147:1,               102:12, 112:7,            120:1, 162:14,
 keeping [1] - 204:3       151:3, 158:4                147:22, 161:11,              117:16, 119:15,           163:17, 181:20
 keeps [1] - 151:5        kingdom [1] - 197:19         169:9, 172:6, 193:22         158:15                  learned [4] - 26:13,
 kept [1] - 122:5         Kite [112] - 3:2, 3:19,     knockoff [1] - 202:11       lasted [1] - 45:4           44:23, 77:11, 193:23
 Kettering [60] - 3:6,     7:8, 10:14, 10:15,         knowing [2] - 67:21,        latch [2] - 182:20,       least [7] - 18:16,
  20:23, 22:13, 22:14,     13:23, 16:7, 16:10,         168:8                        195:18                    134:21, 153:19,
  22:16, 22:17, 22:24,     20:18, 21:6, 22:20,        knowledge [2] - 4:15,       latches [1] - 195:19        155:4, 196:16,
  23:3, 23:13, 24:25,      22:22, 22:25, 23:6,         180:15                     late [6] - 4:6, 16:2,       198:13, 200:10
  25:3, 95:20, 96:1,       23:11, 23:12, 24:15,       known [10] - 136:23,          78:16, 123:20,          leave [9] - 9:14, 9:15,
  96:8, 96:22, 97:4,       25:9, 26:1, 26:2,           137:4, 150:11,               127:11, 204:2             103:15, 129:22,
  97:11, 98:1, 111:12,     26:4, 26:6, 26:9,           151:14, 151:20,            launch [1] - 203:4          132:14, 145:4,
  111:15, 125:9,           95:21, 98:2, 115:5,         153:22, 158:2,             LAUSD [2] - 81:14,          145:5, 151:12, 206:8
  133:19, 133:23,          125:24, 125:25,             158:5, 162:6, 168:5          81:15                   leaves [2] - 137:8
  133:25, 134:4,           126:24, 127:4,             knows [2] - 17:1, 36:6      Law [11] - 2:4, 2:5,      lectures [1] - 110:20
  138:2, 139:10,           131:8, 133:20,             Komanduri [1] -               2:5, 2:6, 2:8, 2:11,    left [5] - 11:21, 20:25,
  139:12, 139:14,          133:24, 134:1,              105:15                       2:15, 2:16, 2:16,         22:11, 163:25,
  139:18, 139:22,          134:7, 134:12,             Komonaduri [4] - 7:2,         2:17, 2:17                178:21
  139:25, 149:15,          134:13, 134:15,             7:25, 8:6, 8:13            law [37] - 4:17, 19:10,   leg [2] - 101:8, 101:10
  149:24, 150:3,           137:20, 138:6,             Krishna [1] - 105:15          35:14, 39:4, 39:5,      legal [6] - 98:17,
  153:21, 155:7,           138:19, 139:3,             Kupelian [4] - 28:16,         43:5, 43:11, 43:12,       119:20, 137:16,
  155:22, 156:6,           139:6, 139:7,               35:1, 69:11, 113:3           43:19, 56:14, 73:22,      161:20, 168:21,
  157:3, 160:5, 161:9,     139:22, 139:25,                                          84:15, 88:19, 89:22,      175:5
  163:15, 163:21,          146:21, 147:8,                         L                 90:20, 93:17, 94:2,     length [2] - 4:14,
  164:3, 165:11,           147:10, 147:15,                                          97:17, 98:4, 98:16,       145:20
  165:21, 166:21,          147:18, 148:1,             LA [2] - 42:18, 42:19         111:24, 114:14,         leopard [1] - 198:8
  167:6, 167:9,            148:2, 162:5, 163:5,       lab [3] - 83:4, 192:11,       118:20, 120:6,          leopards [1] - 197:24
  167:19, 170:7,           163:9, 163:18,               196:3                       132:7, 132:20,          less [6] - 4:14, 4:22,
  186:4, 186:14,           164:6, 164:23,             labeled [1] - 157:9           132:21, 133:14,           56:18, 139:17,
  187:19, 191:14,          166:14, 167:8,             labor [1] - 166:21            135:11, 141:21,           161:21, 201:12
  192:6, 192:15,           167:12, 167:22,            laboratories [1] -            148:24, 155:10,         letter [3] - 152:4,
  194:20, 198:11           167:24, 168:1,               161:25                      155:12, 160:20,           159:2, 187:6
 Kettering's [1] -         169:6, 170:5,              lack [1] - 148:1              193:11, 197:24          letters [1] - 187:5
  191:23                   170:25, 171:16,            ladies [10] - 23:23,        laws [4] - 43:6, 43:8,    leukemia [6] - 70:21,




                    AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 224 of 239 Page ID
                                 #:25652                              18


   71:20, 89:21, 90:1,        129:23, 178:2, 178:7        177:23, 192:13,          man [5] - 62:1, 71:8,     76:10, 79:12, 83:3
   90:14, 169:15            lines [2] - 75:24,            194:11                    71:9, 179:10, 180:17    marrow [3] - 150:13,
 level [1] - 164:6            178:18                    looking [7] - 14:21,       manage [1] - 68:20        170:4, 178:11
 library [1] - 181:22       lining [1] - 13:8             18:10, 87:5, 157:20,     management [7] -         marvelous [1] -
 license [34] - 65:18,      linkedin [1] - 119:7          158:20, 192:7,            33:3, 38:7, 38:11,       154:14
   108:19, 108:21,          lion [1] - 198:7              205:22                    73:3, 150:2, 163:16,    mason [1] - 21:2
   160:7, 160:10,           lions [2] - 197:23,         looks [2] - 18:17,          164:6                   mastectomy [2] -
   160:13, 160:15,            197:24                      187:1                    manager [13] - 29:21,     90:4, 92:12
   160:18, 160:20,          liquor [1] - 160:18         Los [9] - 1:14, 1:23,       30:8, 31:24, 31:25,     master [1] - 149:18
   160:21, 160:23,          list [3] - 6:22, 105:12,      2:7, 2:9, 2:18, 35:11,    38:10, 52:22, 53:11,    master's [4] - 52:24,
   160:24, 160:25,            125:3                       56:6, 69:11, 72:20        59:2, 59:3, 61:2,        53:3, 66:18, 75:9
   161:2, 161:8, 161:9,     listen [6] - 37:15,         lose [3] - 66:24, 178:5,    68:14, 72:22, 74:20     material [4] - 156:21,
   162:17, 163:19,            37:16, 50:24,               205:4                    managing [2] - 72:21,     156:24, 157:9,
   163:22, 163:24,            119:22, 132:10,           losses [1] - 77:23          124:10                   165:15
   164:3, 164:19,             133:10                    Louis [2] - 202:11,        Mandarin [7] - 40:5,     materials [1] - 119:25
   167:9, 167:12,           listening [1] - 56:20         202:13                    40:7, 40:16, 40:17,     matter [18] - 3:11,
   167:16, 167:17,          lists [1] - 104:20          loved [2] - 154:2,          109:5, 109:9, 109:18     21:21, 21:24, 21:25,
   167:18, 167:19,          literal [1] - 193:13          179:18                   Manella [2] - 98:7,       29:10, 31:15, 50:3,
   167:22, 168:2, 168:4     litigation [3] - 21:23,     low [2] - 171:14,           98:8                     56:6, 56:11, 77:2,
 licensed [3] - 22:18,        21:24, 98:5                 205:17                   MANELLA [1] - 2:4         80:22, 93:3, 101:16,
   125:9, 170:6             Liu [2] - 28:6, 52:21       lunch [3] - 113:7,         manila [1] - 32:24        107:18, 120:10,
 licenses [3] - 160:8,      live [27] - 29:20, 31:22,     115:3, 122:7             manner [1] - 142:21       166:18, 193:9,
   160:9, 161:1               35:11, 38:6, 41:23,       lung [5] - 66:25,          manufacture [3] -         206:15
 licensing [1] - 125:8        43:6, 44:4, 49:16,          70:22, 87:2, 96:12,       55:7, 183:21, 184:14    matters [10] - 3:14,
 life [6] - 97:8, 150:19,     52:22, 55:20, 58:23,        196:19                   manufacturer [1] -        3:16, 27:13, 62:6,
   154:2, 154:12,             69:11, 72:20, 74:14,      lungs [1] - 99:18           52:23                    74:22, 103:19,
   172:4, 203:9               76:10, 79:11, 83:3,       Lyft [1] - 65:18           manufactures [1] -        104:3, 104:4,
 life-saving [1] - 203:9      121:25, 150:23,           lymph [1] - 86:5            53:12                    104:16, 121:16
 lifetime [1] - 179:16        169:17, 175:21,           lymphoblastic [1] -        manufacturing [2] -      MBA [1] - 53:4
 lifetimes [2] - 150:10,      178:21, 183:23,             169:15                    184:16, 204:19          Mccoy [3] - 28:5, 49:4,
   154:24                     186:4, 187:19,            lymphoma [5] - 26:3,       Marasco [1] - 105:3       86:25
 lift [2] - 55:23, 57:25      203:10, 203:23              170:5, 177:12,           March [1] - 167:8        mean [19] - 17:25,
 light [2] - 125:13,        lived [2] - 67:7, 154:3       177:23, 185:2            Margo [3] - 105:15,       27:2, 29:6, 30:24,
   142:25                   liver [1] - 92:11           Lynn [2] - 28:18, 74:13     184:3                    34:6, 58:2, 70:7,
 likely [4] - 137:3,        lives [5] - 25:23,          Lynnet [1] - 31:25         Margoth [2] - 28:17,      70:10, 71:6, 80:8,
   137:9, 146:16, 147:5       177:14, 203:11,           lysine [6] - 136:5,         72:20                    87:18, 87:24, 88:11,
 limine [5] - 10:8, 10:9,     203:12, 203:14              190:3, 190:9,            Marina [1] - 105:16       97:20, 104:12,
   114:5, 124:15,           living [15] - 25:4, 25:9,     190:17, 194:14,          Marine [1] - 101:4        160:8, 161:20,
   126:13                     25:13, 85:13, 153:2,        195:9                    marital [1] - 44:4        170:2, 198:7
 limines [1] - 16:19          154:21, 155:5,                                       Mark [4] - 105:3,        meaning [10] - 15:6,
 limitation [2] - 135:17,     156:12, 159:8,                       M                105:4, 105:17, 150:4     15:22, 135:24,
   161:19                     159:14, 159:22,                                      market [19] - 17:7,       136:1, 136:10,
 limitations [1] -            163:13, 170:17,           machinery [1] - 187:4       26:3, 164:9, 164:10,     136:12, 136:19,
   135:12                     170:23, 184:17            Maclain [1] - 2:5           164:12, 164:20,          139:20, 190:10,
 limited [24] - 12:7,       LLP [2] - 2:4, 2:15         magazines [2] - 109:1,      168:11, 170:19,          194:23
   12:8, 12:12, 12:20,      local [7] - 41:18, 43:7,     109:2                      170:21, 171:16,         means [21] - 21:16,
   13:19, 47:6, 47:8,         68:17, 79:12, 80:2,       magic [7] - 29:23,          175:13, 175:22,          112:15, 119:4,
   119:6, 141:5, 141:6,       81:3, 160:12               153:7, 154:20,             177:2, 177:24,           132:24, 137:2,
   141:11, 141:13,          location [1] - 183:10        158:11, 158:12,            179:7, 180:8,            137:7, 144:9,
   141:14, 169:24,          lodged [1] - 114:19          204:13, 204:18             203:10, 203:13,          156:20, 160:11,
   177:18, 177:19,          logic [1] - 56:22           magical [1] - 159:15        203:21                   160:20, 161:17,
   177:20, 179:19,          logistics [3] - 49:14,      mail [5] - 4:1, 119:4,     marketed [1] - 22:22      161:18, 166:16,
   179:21, 183:9,             49:18, 73:10               162:7, 181:10,            marketing [4] - 31:12,    178:16, 186:24,
   185:17, 185:25,          look [12] - 19:14, 77:6,     181:12                     49:8, 77:15              190:13, 190:17,
   198:13, 198:14             77:19, 80:4, 151:10,      main [6] - 10:4, 11:18,    markets [1] - 77:7        196:15, 196:16,
 Lin [10] - 27:25, 38:4,      153:14, 155:20,            14:12, 64:9, 182:7,       married [16] - 29:21,     202:8
   38:5, 102:7, 102:12,       158:8, 180:3,              187:17                     31:22, 35:12, 38:6,     meant [4] - 106:24,
   107:15, 108:8,             181:23, 192:25,           maintenance [2] -           41:24, 49:5, 52:22,      139:21, 153:3,
   112:24                     193:20                     54:25, 61:13               55:20, 58:23, 65:5,      192:17
 line [5] - 15:2, 129:14,   looked [4] - 11:1,          maker [1] - 44:6            65:10, 68:13, 74:14,    mechanical [1] - 62:1




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 225 of 239 Page ID
                                 #:25653                              19


 media [6] - 119:8,      method [1] - 135:6         misuse [1] - 177:17      motions [6] - 17:22,       6:21, 8:7, 8:16, 8:19,
  119:12, 119:22,        Methodist [2] - 42:20,     modest [1] - 162:2        107:10, 111:9,            8:21, 9:12, 9:16,
  120:10, 133:8,          67:18                     Mohan [1] - 105:15        114:5, 124:15,            9:18, 11:18, 12:25,
  133:10                 Metro [1] - 45:22          Mojave [1] - 45:6         126:12                    13:4, 13:9, 14:12,
 medical [16] - 7:8,     Mexico [2] - 90:15,        mom [1] - 51:17          motor [1] - 160:11         15:17, 18:8, 18:25,
  51:13, 52:25, 64:9,     90:16                     moment [2] - 15:19,      motorcycle [1] - 36:13     172:22, 172:24,
  86:7, 91:19, 96:21,    Michael [3] - 28:10,        128:10                  mountain [1] - 29:23       173:13
  97:6, 98:22, 99:3,      58:23, 105:12             moments [1] - 70:11      mouth [1] - 40:19         multi [1] - 187:1
  99:8, 100:14, 101:1,   Michel [2] - 105:1,        Monakas [1] - 21:7       move [8] - 13:7, 65:23,   multi-colored [1] -
  103:21, 130:22,         149:25                    Monday [6] - 7:4, 8:1,    67:11, 81:21, 111:4,      187:1
  150:4                  microphone [12] -           8:4, 122:11, 122:13      116:1, 118:13,           multiple [1] - 92:11
 medication [2] -         35:9, 58:19, 69:9,        money [5] - 23:3,         174:13                   multiply [2] - 160:1,
  67:21, 92:13            84:13, 86:2, 86:23,        134:1, 134:22,          moveability [1] -          163:13
 medications [1] -        93:15, 95:24, 96:4,        180:8, 201:22            101:9                    multitude [1] - 198:2
  94:21                   100:12, 102:12,           Monica [1] - 22:21       moved [6] - 11:8,         MUNGER [1] - 2:15
 medicine [1] - 99:17     106:1                     monitor [3] - 28:23,      55:1, 55:12, 65:4,       Munger [2] - 98:12,
 medicines [1] - 161:4   middle [2] - 7:20,          29:15, 130:2             65:9, 130:2               98:13
 meet [13] - 9:2,         189:16                    monitors [1] - 29:16     mover [1] - 164:13        must [31] - 118:19,
  125:24, 126:1,         might [11] - 4:19, 19:3,   monopolize [2] -         moves [2] - 30:15,         118:21, 119:17,
  127:10, 138:12,         90:11, 124:3, 144:7,       186:9, 200:17            122:9                     123:24, 132:13,
  138:13, 138:15,         151:2, 164:23,            monopoly [1] - 177:20    movies [1] - 109:7         132:21, 132:22,
  138:20, 138:22,         172:7, 175:11,            Monte [3] - 41:23,       moving [1] - 66:17         132:24, 133:9,
  138:23, 139:4,          178:17, 196:16             65:3, 65:6              MR [77] - 3:5, 3:9,        133:10, 133:12,
  149:15, 166:14         miles [1] - 179:15         month [1] - 62:21         3:15, 3:24, 14:15,        137:2, 137:8, 138:2,
 meets [2] - 135:13,     military [3] - 54:13,      months [11] - 63:11,      15:16, 15:18, 17:25,      138:6, 138:13,
  161:19                  54:19, 101:3               64:2, 64:20, 66:15,      18:4, 18:7, 19:23,        138:17, 138:19,
 melanomas [1] -         million [1] - 172:1         79:2, 88:25, 154:17,     19:24, 20:5, 20:9,        138:22, 139:3,
  196:19                 millions [9] - 25:14,       175:21, 183:22,          20:22, 21:5, 24:24,       141:3, 141:6,
 member [5] - 52:16,      153:12, 161:3,             203:10, 203:23           25:20, 104:21,            141:13, 144:6,
  106:8, 107:4, 107:6,    161:4, 195:24,            moon [2] - 155:1,         105:1, 105:9, 106:5,      144:10, 146:16,
  180:2                   199:25                     155:2                    106:13, 106:24,           146:17, 147:5,
 members [17] - 36:6,    mind [9] - 21:13, 68:8,    Morgan [4] - 2:4, 3:6,    107:9, 107:12,            147:15, 148:13
  84:8, 85:24, 93:8,      73:19, 73:21, 79:20,       20:24, 24:24             107:14, 107:16,          Myers [2] - 95:21, 98:2
  93:10, 93:21, 98:19,    83:15, 148:13,            morning [23] - 3:5,       107:18, 108:6,
  99:2, 100:6, 104:5,     148:15, 205:11             4:1, 20:22, 21:3,        111:4, 111:10,                      N
  106:17, 108:9,         minded [1] - 56:20          21:4, 21:8, 21:11,       111:18, 112:2,
  119:12, 132:6,         mine [1] - 32:17                                     112:3, 112:9,            name [33] - 21:10,
                                                     27:19, 27:24, 28:2,
  185:15                 mini [3] - 19:22, 24:21,                             112:10, 112:15,           24:24, 27:1, 27:16,
                                                     28:4, 28:8, 28:10,
 Memorial [2] - 64:11,    37:18                                               112:21, 112:22,           31:21, 35:11, 38:5,
                                                     28:14, 28:18, 35:10,
  92:22                  minimum [1] - 145:21                                 115:11, 115:14,           39:5, 39:8, 39:10,
                                                     35:11, 41:22, 58:22,
 memories [1] - 130:25   minutes [3] - 18:16,                                 115:16, 115:18,           41:18, 41:23, 44:3,
                                                     68:11, 72:19, 74:13,
 memory [5] - 39:9,       18:17, 173:24                                       115:20, 115:22,           49:4, 52:21, 55:19,
                                                     77:2
  140:20, 142:21,        miracle [1] - 154:4                                  116:7, 116:9,             58:22, 65:2, 68:11,
                                                    most [11] - 40:15,
  145:8, 145:9                                                                116:16, 116:24,           69:10, 72:19, 74:13,
                         misconduct [1] -            102:14, 102:15,
 mention [6] - 18:9,                                                          117:3, 117:5,             76:9, 79:10, 83:2,
                          17:16                      109:4, 109:17,
  66:23, 129:17,                                                              117:10, 127:14,           90:9, 104:2, 105:11,
                         misleading [4] - 4:18,      121:18, 130:12,
  181:12, 181:13,                                                             127:19, 127:25,           130:11, 157:10,
                          13:16, 13:21, 120:25       161:14, 180:1,
  196:17                                                                      128:4, 128:9,             158:18, 169:11,
                         miss [1] - 39:22            182:24, 184:15
 mentioned [9] - 78:2,                                                        128:17, 128:20,           179:11
                         missed [2] - 102:14,       Mostly [1] - 109:5
  95:21, 98:1, 105:10,                                                        129:2, 129:6,            named [4] - 47:21,
                          102:15                    mostly [6] - 36:13,
  130:13, 135:21,                                                             129:17, 130:1,            48:4, 48:15, 180:17
                         missing [1] - 121:23        68:19, 77:8, 78:14,
  173:18, 178:20,                                                             149:8, 149:10,           names [4] - 84:3,
                         misspelling [2] -           80:5, 80:7
  189:7                                                                       173:7, 173:10,            95:22, 98:5, 105:10
                          193:4, 193:18             mother [6] - 89:22,
 mentioning [1] - 67:1                                                        173:14, 173:18,          narrow [1] - 195:12
                         mistake [5] - 165:12,       90:20, 91:13, 91:17,
 merits [1] - 119:2                                                           173:22, 173:24,          narrower [1] - 135:8
                          165:14, 165:19,            91:18, 106:25
 messaging [1] - 119:4                                                        174:17, 191:1,           nasty [1] - 25:15
                          193:11, 194:16            mother-in-law [2] -
 met [4] - 36:1, 36:3,                                                        191:3, 193:24, 194:2     National [6] - 11:21,
                         mistakes [3] - 19:8,        89:22, 90:20
  70:22, 149:13                                                              MRI [1] - 101:11           168:24, 180:12,
                          143:6, 201:12             motion [7] - 10:8,
 metastasized [2] -                                                          MS [24] - 5:6, 5:14,       180:13, 180:17
                         mistrial [1] - 121:9        10:9, 17:2, 107:10,
  88:20, 89:11                                                                5:25, 6:12, 6:15,        native [1] - 40:3
                         mistried [1] - 113:21       111:3, 111:24, 126:5




                  AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 226 of 239 Page ID
                                 #:25654                              20


 natural [5] - 25:10,        70:22, 76:13, 83:5,      normal [1] - 167:1         126:17, 126:18,           163:21
  152:11, 182:17,            96:12, 96:13,            north [1] - 91:20          128:12, 128:15,          obvious [2] - 193:18,
  184:18, 186:24             100:19, 100:23,          northern [5] - 5:8,        129:12, 129:15,           194:15
 naturally [1] - 172:2       153:11, 159:17,           5:25, 6:11, 6:14,         138:10, 143:18,          obviously [4] - 24:3,
 nature [10] - 72:6,         192:6                     92:5                      145:20, 165:18,           24:4, 109:10, 202:23
  84:17, 85:17, 87:16,      nevertheless [2] -        Northridge [2] - 79:11,    170:1, 172:19,           occasion [1] - 47:17
  88:22, 89:5, 90:3,         10:15, 13:1               82:22                     172:21, 173:11,          occupation [10] -
  90:17, 90:23, 92:25       new [17] - 25:2, 87:5,    notch [1] - 96:17          199:24                    30:7, 30:21, 31:23,
 nauseous [1] - 178:5        92:13, 92:14, 131:3,     note [2] - 106:9, 145:4   numbered [1] - 135:21      32:11, 38:6, 44:5,
 Naval [1] - 54:5            151:15, 161:4,           notebook [4] - 3:20,      numbers [3] - 153:23,      44:12, 65:5, 68:16,
 navigate [1] - 54:24        162:15, 168:16,           4:5, 4:7, 6:17            165:17, 182:21            79:23
 navigation [2] - 54:4,      179:17, 189:13,          notebooks [2] - 4:21,     numerous [1] - 179:24     occur [2] - 51:9, 121:9
  54:5                       189:14, 189:21,           206:8                    nurse [7] - 41:24,        occurred [1] - 139:16
 Navy [3] - 54:3, 54:15,     198:7, 198:8, 199:14     notes [8] - 145:1,         42:12, 42:17, 42:20,     occurrence [1] - 162:1
  54:16                     New [4] - 2:12, 22:16      145:2, 145:5, 145:6,      51:17, 51:18, 83:4       occurrences [1] -
 NCI [20] - 11:21,          newly [1] - 68:12          145:7, 145:8, 145:10     nursing [1] - 42:22        33:22
  11:25, 12:5, 12:11,       news [4] - 119:22,        nothing [7] - 12:19,      Nuys [1] - 76:10          occurs [1] - 52:10
  12:17, 12:18, 12:19,       133:8, 133:10,            55:16, 61:18, 68:8,                                October [8] - 22:22,
  15:3, 15:4, 15:9,          151:22                    77:7, 199:11                       O                175:23, 178:22,
  168:23, 180:18,           newspapers [2] -          notice [3] - 185:14,                                 179:8, 203:4, 203:5,
  180:22, 181:2,             109:2                     185:15, 192:20           Oaks [2] - 76:11,          203:6, 203:25
  183:25, 184:12,           next [29] - 6:20, 9:17,   notify [3] - 119:13,       76:21                    odd [1] - 172:1
  185:6, 191:10,             9:18, 21:18, 27:24,       121:11, 133:15           oath [4] - 43:11,         OF [3] - 1:2, 1:12, 2:1
  191:13                     28:15, 28:19, 28:20,     notion [2] - 176:21,       120:20, 121:6, 133:1     offer [7] - 17:11, 34:1,
 ND [1] - 96:22              31:19, 44:2, 49:3,        197:15                   object [3] - 26:19,        50:16, 51:12, 55:15,
 near [1] - 185:5            52:20, 55:18, 76:8,      November [2] - 67:1,       140:23, 144:1             73:20, 83:9
 nearly [1] - 203:22         86:2, 87:5, 88:1,         185:6                    objected [3] - 8:24,      offered [6] - 114:10,
 neat [1] - 153:19           88:17, 89:15,            nuclear [3] - 59:1,        123:9, 123:19             123:10, 123:11,
 necessarily [2] -           112:20, 116:5,            60:21, 60:25             objection [22] - 9:21,     146:13, 148:1, 148:3
  107:5, 143:18              116:17, 116:23,          nucleic [2] - 136:8,       124:25, 125:1,           offering [5] - 22:9,
 necessary [3] - 5:1,        122:11, 122:12,           187:12                    125:4, 125:5,             23:2, 34:1, 34:2,
  139:24, 145:12             158:6, 158:7, 177:9,     nucleotide [1] -           125:17, 125:21,           134:3
 neck [2] - 63:24, 87:3      192:14                    192:10                    125:22, 126:1,           offers [2] - 143:23,
 need [22] - 7:10, 7:12,    nicely [1] - 16:1         nucleotides [1] -          126:8, 126:16,            185:24
  18:15, 18:22, 112:7,      night [9] - 4:5, 4:6,      189:25                    126:23, 140:25,          Office [3] - 63:3,
  123:14, 128:24,            9:24, 9:25, 16:2,        number [76] - 3:1,         144:1, 144:3, 144:5,      81:19, 166:3
  128:25, 130:22,            66:1, 76:24, 77:1,        10:4, 10:9, 13:24,        172:20, 173:5,           office [30] - 19:8, 22:6,
  134:22, 135:20,            78:2                      18:10, 20:17, 24:8,       173:8, 191:1, 191:2,      25:6, 46:22, 47:15,
  139:9, 148:13,            nine [9] - 4:14, 26:25,    27:18, 27:21, 27:23,      193:24                    52:22, 53:17, 59:2,
  159:21, 167:16,            64:2, 112:18,             27:25, 28:1, 28:2,       objectionable [1] -        81:7, 101:24,
  173:3, 173:5,              112:20, 115:13,           28:5, 28:6, 28:7,         4:10                      101:25, 155:9,
  173:14, 173:23,            118:6, 129:23             28:10, 28:13, 28:14,     objections [23] - 3:17,    155:19, 165:3,
  175:7, 183:23, 196:4      NO:6 [9] - 10:16,          28:16, 28:17, 28:18,      4:15, 9:24, 15:14,        165:11, 165:14,
 needed [1] - 166:8          10:19, 10:25, 11:11,      28:20, 28:21, 28:22,      16:2, 16:16, 18:11,       165:21, 165:23,
 needing [2] - 90:1,         12:8, 12:12, 136:4,       29:8, 29:18, 31:20,       114:18, 123:12,           166:13, 167:10,
  184:17                     158:24, 190:13            33:13, 33:16, 49:11,      123:21, 123:22,           168:7, 187:21,
 needs [6] - 17:22,         nobody [1] - 201:17        73:17, 104:22,            124:6, 124:17,            190:6, 191:15,
  68:19, 103:1,             node [1] - 86:5            107:14, 111:11,           124:20, 124:23,           192:15, 201:6,
  135:24, 154:22,           none [6] - 51:21, 82:3,    112:5, 112:15,            126:20, 126:22,           201:7, 201:9,
  204:19                     107:9, 112:2,             115:10, 115:18,           127:8, 127:12,            201:17, 202:4
 negative [8] - 99:2,        142:17, 175:14            115:21, 116:2,            140:22, 172:16,          officer [5] - 7:8, 75:3,
  99:4, 99:7, 100:19,       noninfringement [5] -      116:3, 116:7,             172:17, 172:18            150:4, 183:5, 193:22
  102:1, 102:3, 106:19       4:19, 11:3, 13:23,        116:18, 124:5,           objective [2] - 26:21,    Official [1] - 1:22
 negatives [1] - 100:14      14:5, 202:21              124:21, 124:24,           26:22                    official [2] - 165:3,
 neglected [1] - 19:1       nonwillfulness [3] -       125:6, 125:14,           obligation [1] - 43:12     167:14
 negotiation [1] - 171:7     10:13, 11:4, 11:6         125:17, 125:18,          obligations [1] - 52:8    often [8] - 95:11,
 neuroblastomas [1] -       noodle [1] - 52:23         125:19, 125:21,          observe [1] - 129:21       133:21, 135:11,
  196:19                    noodles [1] - 53:12        125:22, 125:23,          obtain [2] - 163:24,       136:21, 143:6,
 never [16] - 36:1, 36:3,   noon [3] - 112:12,         126:2, 126:3, 126:7,      164:2                     167:2, 178:9, 186:23
  36:20, 49:8, 53:1,         113:7, 123:25             126:10, 126:16,          obtained [2] - 131:22,    old [4] - 31:1, 157:25,




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 227 of 239 Page ID
                                 #:25655                              21


  158:5, 181:23             188:6, 188:7, 188:8,        148:7, 180:4, 180:5,       145:12, 160:1,            parents [1] - 179:20
 older [2] - 52:24, 53:2    188:12, 193:10,             180:9                      185:13, 185:18,           parents' [1] - 107:19
 oldest [3] - 29:23,        194:4, 194:12,             opportunity [10] -          186:8, 190:19,            park [1] - 65:11
  38:8, 155:23              196:3, 197:7, 197:8,        21:9, 29:4, 118:2,         191:11, 191:18,           part [67] - 15:4, 24:1,
 OLSON [1] - 2:15           198:21, 198:22,             128:22, 142:19,            193:1                      37:17, 56:16, 60:8,
 on-schedule [1] -          199:19, 199:20,             146:3, 147:1, 147:2,      overall [1] - 93:2          62:22, 63:5, 65:8,
  30:17                     200:9, 200:11,              201:24, 204:6             overbroad [2] -             66:7, 78:19, 79:3,
 once [13] - 36:15,         201:1, 201:18              oppose [1] - 111:18         200:21, 203:18             82:15, 85:20, 86:20,
  41:25, 46:12, 61:1,      one-way [1] - 201:18        opposing [1] - 20:6        overcame [1] - 184:22       89:4, 91:7, 93:3,
  70:6, 71:6, 78:8,        ones [9] - 6:4, 6:7, 6:9,   option [4] - 77:4,         overclaim [1] - 200:16      102:14, 121:18,
  78:18, 99:16,             91:21, 114:11,              147:24, 148:2             overly [2] - 145:9,         126:6, 126:12,
  104:13, 117:17,           154:2, 183:24,             options [5] - 26:4,         202:18                     126:15, 126:23,
  153:19, 203:7             198:10, 198:14              77:2, 77:16, 169:16,      overrule [4] - 125:21,      130:12, 142:17,
 oncologist [5] - 38:20,   ongoing [2] - 7:10,          175:22                     126:16, 144:1,             143:16, 157:1,
  94:9, 94:17, 95:2,        87:24                      orange [2] - 100:23,        172:19                     157:2, 157:4, 157:8,
  179:12                   Onofre [1] - 60:23           158:8                     overruled [3] - 124:25,     157:13, 157:24,
 oncology [11] - 38:21,    open [17] - 27:10,          order [27] - 1:25, 3:12,    126:1, 191:2               158:1, 158:3, 158:7,
  42:25, 51:21, 52:7,       56:19, 63:16, 76:24,        7:3, 7:23, 8:8, 10:24,    overview [1] - 137:17       158:8, 158:16,
  63:11, 64:9, 64:15,       106:14, 107:2,              13:12, 13:14, 17:22,      overwhelmed [1] -           158:21, 158:22,
  93:11, 93:23, 95:14,      108:7, 112:23,              17:24, 24:10, 84:14,       131:16                     158:23, 158:25,
  100:20                    115:23, 116:10,             86:2, 89:15, 112:20,      owe [1] - 186:19            159:9, 163:7, 163:9,
 one [127] - 3:16, 6:21,    116:19, 117:6,              114:4, 126:5, 127:3,      own [20] - 25:10,           165:20, 170:25,
  8:4, 10:1, 10:2, 10:5,    117:13, 148:13,             128:13, 128:22,            25:13, 26:5, 31:6,         180:13, 182:3,
  11:15, 11:19, 19:1,       148:15, 148:22,             138:15, 139:25,            36:11, 36:12, 61:5,        184:7, 184:10,
  19:3, 21:14, 26:7,        173:2                       142:1, 144:7,              106:7, 114:13,             186:4, 187:15,
  29:23, 29:24, 31:24,     Open [1] - 173:25            185:20, 188:12,            120:2, 145:8,              187:16, 188:23,
  31:25, 33:10, 33:18,     opening [35] - 3:17,         200:1                      152:16, 153:8,             189:4, 189:16,
  34:25, 35:6, 35:13,       9:20, 9:23, 10:2,          ordered [1] - 119:18        153:11, 159:18,            195:13, 195:16,
  35:14, 38:8, 43:4,        11:9, 11:20, 12:23,        orders [2] - 53:16,         162:21, 182:9,             196:8, 197:12,
  43:16, 46:15, 49:7,       15:21, 15:23, 18:6,         124:14                     184:24, 185:16,            199:2, 199:15
  50:5, 52:8, 59:2,         19:21, 19:22, 24:21,       ordinary [3] - 136:10,      186:13                    part-time [2] - 65:8,
  59:11, 59:20, 59:22,      37:18, 115:1,               136:12, 138:25            owner [5] - 160:21,         66:7
  63:9, 66:4, 66:23,        122:19, 122:20,            organizing [1] -            160:22, 160:23,           partial [2] - 13:10,
  72:5, 73:25, 74:18,       123:5, 124:7, 124:9,        127:15                     161:6, 171:6               13:17
  74:21, 74:22, 83:19,      124:24, 125:6,             original [5] - 11:12,      owns [2] - 22:17,          participate [21] -
  84:9, 85:16, 86:16,       125:19, 128:1,              158:25, 165:25,            97:25                      31:17, 33:8, 36:24,
  86:24, 88:9, 89:7,        129:22, 140:17,             190:10, 190:11                                        43:2, 49:12, 53:7,
  92:14, 93:14, 94:15,      146:7, 149:5, 149:6,                                                              58:15, 59:16, 60:13,
                                                       originally [6] - 136:4,               P
  94:18, 95:1, 95:23,       172:21, 173:11,             139:3, 153:10,                                        62:11, 66:3, 66:20,
  96:23, 96:24, 99:9,       173:20, 174:3,              169:2, 191:4, 194:23      page [2] - 126:22,          69:2, 72:11, 72:12,
  100:8, 100:17,            174:13                     originally-issued [1] -     158:17                     72:25, 75:15, 76:15,
  103:22, 105:10,          opens [1] - 78:7             191:4                     paid [1] - 139:19           79:17, 83:7, 118:7
  105:18, 106:7,           operate [2] - 32:18,        Orlando [1] - 7:18         pains [2] - 84:21          participated [2] -
  111:10, 125:8,            32:19                      OTERO [1] - 1:3            paint [1] - 177:22          74:23, 80:24
  126:12, 127:14,          operational [1] - 61:11     Otero [2] - 21:11,         Palmdale [2] - 44:4,       participation [1] -
  128:10, 129:11,          operations [3] - 29:21,      130:11                     45:18                      60:17
  129:17, 131:3,            30:8, 61:13                otherwise [9] - 43:18,     panel [9] - 3:13, 19:16,   particular [14] - 4:8,
  131:22, 134:21,          operator [1] - 61:1          84:9, 93:12, 100:7,        23:20, 23:25, 27:4,        58:6, 94:5, 98:9,
  141:19, 145:6,           opinion [8] - 17:11,         102:24, 105:19,            36:5, 84:1, 117:25         152:5, 152:22,
  147:3, 151:16,            57:6, 74:7, 133:3,          106:18, 118:25,           panthera [1] - 197:23       154:10, 155:11,
  151:17, 154:1,            144:14, 144:17,             175:24                    paper [12] - 162:2,         157:16, 158:24,
  154:4, 154:15,            144:21, 145:24             ourselves [1] - 150:19      162:9, 162:20,             169:14, 196:2,
  156:2, 161:21,           opinions [18] - 10:14,      outcome [2] - 34:11,        162:21, 162:23,            204:12, 205:9
  164:7, 165:16,            17:6, 34:1, 34:2,           142:22                     163:1, 163:2, 163:4,      particularly [1] -
  168:18, 169:17,           47:14, 50:14, 50:15,       outline [1] - 146:9         169:3, 169:4, 169:5,       150:16
  171:15, 172:2,            50:16, 50:17, 50:18,                                   181:21                    parties [46] - 15:13,
                                                       outset [1] - 204:10
  180:16, 182:7,            50:22, 57:16, 67:25,                                  papers [2] - 19:2,          18:6, 20:3, 22:11,
                                                       outside [18] - 18:20,
  182:8, 183:3, 183:6,      103:22, 132:23,                                        19:13                      22:19, 23:8, 24:20,
                                                        18:21, 52:10,
  183:9, 184:3,             144:13, 144:14                                        paragraph [1] - 199:20      24:21, 33:14, 35:22,
                                                        120:16, 120:22,
  184:10, 184:15,          opportunities [4] -                                    pardon [1] - 172:23         37:4, 37:7, 37:23,
                                                        121:11, 133:15,




                    AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 228 of 239 Page ID
                                 #:25656                              22


  39:20, 52:3, 57:20,    47:3, 47:4, 47:5,       187:24, 188:9,           152:10, 152:12,           164:14, 176:8,
  60:5, 75:17, 76:16,    47:10, 47:15, 47:19,    188:16, 188:17,          152:22, 153:10,           176:9, 176:10,
  79:7, 79:15, 95:19,    47:22, 48:21, 61:16,    188:20, 188:22,          153:11, 159:24,           176:23, 182:24,
  113:15, 114:10,        76:4, 100:4, 100:5,     189:14, 189:17,          160:1, 160:2,             182:25, 183:22,
  115:5, 120:7,          101:22, 101:23,         189:24, 190:6,           178:11, 178:14,           184:13, 185:19,
  120:12, 121:2,         101:24, 104:3,          190:10, 190:11,          178:20, 205:1, 205:4      186:10, 189:1,
  121:5, 122:18,         125:10, 131:13,         190:17, 190:20,         patient's [13] - 25:10,    189:15, 193:2,
  127:2, 127:10,         131:20, 131:21,         191:5, 191:15,           25:12, 25:13,             195:22, 199:7,
  127:21, 131:1,         134:2, 134:5, 134:6,    191:19, 191:20,          152:13, 152:16,           199:16, 199:17,
  133:18, 133:21,        134:8, 134:11,          192:8, 192:9,            153:8, 159:18,            200:10, 200:11,
  133:23, 134:8,         134:14, 134:19,         192:10, 192:13,          178:12, 182:18,           200:22, 201:9,
  137:21, 140:8,         135:8, 135:10,          192:14, 192:15,          183:12, 183:15,           205:17
  148:17, 161:17,        135:11, 135:20,         192:16, 192:18,          184:19, 204:22           per [1] - 125:2
  161:18, 171:7,         135:21, 135:22,         192:20, 192:21,         patients [35] - 25:24,    percent [10] - 154:16,
  174:12, 191:13         136:2, 137:21,          192:22, 192:23,          26:3, 58:4, 153:23,       169:18, 178:19,
 partner [1] - 65:10     137:24, 138:1,          193:3, 193:11,           153:25, 154:1,            178:24, 179:1,
 parts [13] - 118:13,    138:5, 138:7, 138:9,    193:14, 193:23,          154:6, 154:8,             179:4, 195:5, 205:3
  151:9, 158:7,          138:11, 138:13,         194:9, 194:18,           154:11, 155:6,           percentage [1] -
  158:10, 158:11,        138:17, 138:20,         194:21, 194:22,          169:16, 169:18,           204:25
  159:6, 182:7,          138:22, 138:24,         194:24, 194:25,          169:19, 170:1,           percentages [1] -
  187:15, 187:17,        139:1, 139:2, 139:4,    195:7, 195:9,            175:13, 175:16,           205:18
  187:22, 189:4, 189:8   139:9, 146:20,          195:12, 195:15,          175:21, 175:23,          percipient [1] - 33:20
 party [9] - 34:11,      147:11, 148:5,          196:15, 196:21,          177:9, 177:13,           peremptory [2] -
  57:21, 136:25,         149:23, 155:9,          197:3, 197:5, 197:6,     178:17, 178:25,           112:19, 114:22
  137:6, 137:7,          155:10, 155:14,         197:15, 197:24,          179:6, 179:21,           perfectly [1] - 99:17
  137:14, 146:9,         155:16, 155:18,         198:9, 198:19,           179:24, 182:15,          perhaps [1] - 167:21
  202:22, 205:16         158:14, 158:16,         198:20, 198:25,          183:9, 203:8, 203:9,     period [6] - 22:10,
 party's [3] - 114:15,   158:17, 158:19,         199:3, 199:6,            203:22, 203:24,           67:12, 168:1,
  120:18, 136:22         160:6, 160:20,          199:10, 199:16,          204:17                    177:18, 185:17,
 pass [18] - 35:9,       160:21, 160:22,         200:18, 201:6,          patients' [1] - 183:21     185:25
  58:19, 58:20, 69:8,    160:23, 161:6,          201:7, 201:9,           Pause [1] - 128:11        Permanente [1] -
  84:13, 86:2, 86:23,    161:13, 162:3,          201:10, 201:11,         pavilion [1] - 64:10       55:21
  93:15, 95:24,          162:11, 162:24,         201:17, 201:19,         Pavilion [1] - 64:10      permissible [1] -
  100:12, 102:12,        163:4, 163:18,          201:20, 201:23,         pay [2] - 144:22,          193:2
  115:16, 116:24,        163:19, 163:22,         201:24, 202:3,           205:17                   permission [11] -
  116:25, 117:10,        165:1, 165:3, 165:6,    202:4, 202:18,          payroll [1] - 72:22        7:23, 160:11,
  117:11, 151:11,        165:10, 165:11,         203:18, 204:18,         PC [1] - 55:11             160:16, 160:19,
  154:12                 165:14, 165:21,         205:15, 205:16          pen [1] - 99:14            160:21, 161:8,
 passed [8] - 71:20,     165:23, 166:13,        patent's [3] - 135:23,   penalty [1] - 139:23       162:10, 162:18,
  84:15, 84:23, 88:2,    166:15, 166:17,         138:12, 167:15          pencils [1] - 144:25       163:19, 163:25
  89:17, 90:2, 117:12,   166:22, 166:23,        patent-speak [1] -       pending [1] - 165:11      permit [2] - 32:18,
  170:1                  167:7, 167:9,           197:15                                             32:20
                                                                         Pennsylvania [1] -
 passes [1] - 116:25     167:10, 167:13,        patented [4] - 22:10,     91:3                     permits [1] - 22:8
 passing [2] - 88:25,    168:7, 168:19,          156:12, 163:2,          pens [1] - 144:25         permitted [4] - 14:4,
  89:21                  169:6, 170:10,          176:24                  people [60] - 4:3,         15:25, 17:11, 143:25
 pasta [1] - 187:2       171:5, 172:4,          patentee [5] - 186:1,     24:25, 34:16, 34:17,     person [21] - 24:18,
 Patent [1] - 166:3      175:10, 176:3,          192:23, 201:6,           35:19, 36:13, 37:15,      34:9, 34:23, 34:25,
 patent [264] - 11:12,   176:22, 177:7,          201:15                   53:24, 56:25, 65:20,      50:21, 51:8, 70:4,
  11:22, 12:2, 12:7,     177:17, 181:13,        patents [11] - 22:5,      70:12, 73:9, 97:1,        70:12, 71:5, 72:2,
  12:11, 12:20, 14:21,   181:14, 181:15,         41:8, 41:16, 45:7,       103:3, 108:1,             87:15, 95:23, 103:7,
  14:22, 15:7, 15:23,    181:18, 184:9,          61:21, 100:1, 100:3,     111:14, 119:12,           107:21, 119:3,
  19:6, 19:8, 21:23,     184:10, 185:4,          158:15, 170:6,           120:6, 143:6, 143:7,      161:2, 168:19,
  21:24, 22:5, 22:6,     185:5, 185:8, 185:9,    192:2, 203:16            149:13, 149:15,           174:25, 184:7,
  22:17, 23:1, 23:10,    185:12, 185:13,        path [4] - 203:1,         149:22, 150:10,           191:21, 202:10
  23:13, 25:5, 25:6,     185:14, 185:18,         203:20                   151:14, 155:2,           person's [1] - 71:11
  26:6, 26:9, 26:10,     185:20, 185:23,        patience [2] - 204:2,     155:7, 155:9,            personal [11] - 35:18,
  33:23, 33:24, 37:14,   186:5, 186:7,           206:1                    155:11, 156:3,            36:10, 43:11, 43:13,
  41:6, 41:9, 41:11,     186:15, 186:16,        patient [20] - 58:3,      156:16, 157:4,            43:17, 46:20, 55:6,
  46:11, 46:12, 46:13,   186:17, 186:19,         96:1, 96:8, 96:10,       158:14, 159:3,            57:6, 84:6, 94:8,
  46:17, 46:22, 46:25,   187:9, 187:14,          101:6, 152:9,            161:6, 163:16,            132:23
                         187:20, 187:21,




                  AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 229 of 239 Page ID
                                 #:25657                              23


 personally [5] - 38:15,    pieces [1] - 186:24         playing [3] - 128:14,       199:24                    148:6, 187:9, 205:12
  67:20, 67:24,             pill [1] - 183:12            132:1, 148:19             Potential [1] - 20:16     presented [8] -
  120:15, 141:18            pills [1] - 90:5            pleading [2] - 15:14,      potentially [1] - 21:12    108:15, 120:19,
 persons [15] - 18:20,      pioneers [1] - 184:4         124:21                    power [3] - 34:14,         121:4, 130:15,
  20:12, 24:3, 24:5,        pipeline [1] - 170:25       pleadings [1] - 18:8        58:25, 60:22              137:14, 147:7,
  24:6, 24:13, 48:17,       place [5] - 34:10, 57:6,    pleased [1] - 106:6        practice [10] - 35:17,     148:23, 149:1
  50:10, 53:19, 86:1,        94:20, 120:3, 120:5        plus [1] - 29:24            36:10, 36:11, 42:13,     presenting [4] - 7:8,
  93:7, 95:22, 129:10,      placed [2] - 102:20,        pneumonia [1] - 67:19       51:19, 95:4, 146:1,       7:9, 147:17, 149:6
  138:25                     129:14                     point [23] - 4:11, 13:6,    194:24, 205:14,          press [1] - 119:12
 perspective [1] -          places [1] - 157:6           13:9, 15:23, 22:3,         205:16                   presumed [2] -
  203:20                    plain [2] - 136:10,          24:20, 33:18, 34:4,       practices [1] - 38:22      166:22, 166:25
 persuade [3] - 139:12,      136:12                      34:13, 60:3, 92:12,       practitioner [1] -        presumption [2] -
  147:4, 147:15             plaintiff [19] - 22:14,      97:10, 125:11,             178:17                    19:7, 19:12
 persuaded [1] - 137:2       107:11, 115:15,             125:12, 127:23,           praised [1] - 64:14       presumptive [3] -
 Peter [1] - 2:17            116:6, 116:23,              146:4, 163:13,            precise [2] - 6:18,        112:17, 112:18,
 Ph.D [3] - 75:8, 96:3,      117:12, 123:11,             169:9, 176:18,             94:20                     115:12
  96:23                      125:12, 125:15,             176:19, 185:4,            precisely [4] - 30:9,     pretty [10] - 16:20,
 Ph.D.s [1] - 50:10          125:25, 127:8,              195:23, 196:1              38:11, 121:23,            33:3, 61:14, 64:25,
 Pharma [10] - 3:2,          133:25, 146:19,            pointing [3] - 56:22,       201:19                    66:1, 70:21, 94:20,
  20:19, 21:6, 22:20,        147:7, 147:21,              165:13, 201:14            preclude [1] - 103:10      150:25, 153:18,
  25:9, 26:2, 131:8,         149:5, 149:7, 167:2,       points [2] - 14:16,        precluded [1] - 8:4        157:25
  133:21, 162:5              171:12                      125:7                     preemptories [1] -        preview [1] - 26:18
 PHARMA [1] - 1:8           plaintiff's [3] - 8:25,     polymer [2] - 136:8,        20:2                     previous [1] - 100:13
 pharmaceutical [2] -        10:9, 36:10                 187:12                    preemptory [2] -          previously [2] - 69:14,
  103:21, 103:23            Plaintiffs [2] - 1:6, 2:2   pool [1] - 65:13            115:15, 116:5             174:25
 Pheffer [10] - 27:23,      plaintiffs [29] - 7:16,     pooled [1] - 156:10        prefer [1] - 63:17        price [2] - 32:24,
  35:9, 35:11, 95:24,        7:22, 9:11, 13:22,         poor [1] - 178:18          preinstruction [2] -       125:3
  98:15, 115:19,             13:25, 14:6, 15:2,         popular [1] - 180:1         114:25, 123:4            primary [10] - 35:7,
  115:21, 115:24,            20:24, 22:11, 22:12,       porridge [4] - 188:3,      preinstructions [2] -      40:14, 49:14, 76:19,
  115:25                     24:4, 24:6, 24:8,           188:4, 188:5               123:7, 123:16             182:4, 188:14,
 Philippines [3] -           24:14, 26:21, 50:8,        port [1] - 88:25           prejudice [1] - 142:23     189:11, 189:19,
  91:20, 95:5, 95:6          131:1, 131:7,              portion [13] - 12:2,       prejudices [1] -           190:1, 198:25
 philosophical [3] -         133:18, 133:22,             13:12, 13:13, 13:14,       132:24                   principal [1] - 151:16
  35:4, 43:18, 98:20         133:23, 134:23,             73:11, 127:4,             preliminary [14] -        principles [1] - 132:9
 philosophy [1] - 75:10      147:5, 147:23,              129:10, 138:17,            3:14, 4:11, 4:23,        printers [1] - 55:6
 phlebotomist [1] -          148:3, 181:6,               146:6, 188:15,             4:25, 114:9, 122:18,     probable [2] - 146:18,
  55:24                      190:22, 195:3,              188:16, 188:20,            127:21, 128:6,            147:16
 phone [1] - 119:4           205:13                      189:25                     128:19, 129:12,          problem [4] - 64:6,
 photo [1] - 19:7           plaintiffs' [21] - 11:20,   position [8] - 55:13,       131:15, 132:2,            156:14, 163:24,
 photograph [1] -            19:4, 33:20, 35:18,         68:23, 108:10,             132:8, 149:4              168:23
  156:14                     50:16, 124:20,              127:16, 139:15,           premature [2] - 17:21,    problems [4] - 4:8,
 photographs [1] -           124:23, 125:6,              166:2, 172:8, 195:6        17:24                     11:6, 187:24, 189:3
  155:23                     125:18, 127:8,             positions [1] - 133:18     prepared [1] - 19:21      procedures [1] -
 phrase [2] - 125:23,        131:4, 146:23,             positive [2] - 86:12,      preparer [1] - 35:14       165:24
  190:12                     147:2, 147:19,              97:11                     preponderance [7] -       proceed [1] - 121:24
 physical [1] - 183:10       172:17, 172:18,            possessed [1] -             60:1, 136:24, 137:1,     proceeding [10] -
 physicals [1] - 89:10       184:5, 187:9, 189:8,        138:18                     137:12, 138:2,            21:13, 29:10, 30:2,
 physician [5] - 51:16,      190:4                      possibilities [1] -         139:13, 167:2             43:23, 47:12, 48:25,
  74:19, 99:3, 99:7,        planning [2] - 17:18,        180:23                    prescribe [1] - 170:22     59:23, 60:1, 83:12,
  106:20                     66:14                      possible [2] - 76:14,      presence [1] - 145:13      118:8
 physicians [6] - 51:23,    plans [1] - 66:12            118:9                     present [17] - 72:1,      proceedings [19] -
  57:17, 64:13, 87:17,      plant [2] - 53:19,          possibly [4] - 65:15,       81:21, 86:13, 115:5,      81:25, 82:1, 82:10,
  154:7, 170:22              61:25                       122:8, 180:24,             115:6, 118:7, 129:9,      95:18, 104:13,
 picked [3] - 6:1, 36:15,   plants [2] - 59:1,           196:17                     131:10, 135:17,           121:9, 121:14,
  65:14                      60:22                      post [1] - 15:22            137:8, 146:19,            123:22, 124:5,
 picture [3] - 157:7,       play [3] - 15:5, 15:24,     Post [1] - 106:9            146:21, 147:10,           128:11, 130:13,
  158:14, 177:22             131:24                     Post-it [1] - 106:9         148:17, 174:12,           130:16, 130:18,
 piece [2] - 157:18,        played [5] - 127:24,        postal [1] - 65:11          201:24, 205:6             130:20, 131:12,
  159:11                     128:2, 128:5,              potential [4] - 11:6,      presentation [6] - 9:7,    131:19, 146:5,
 piecemeal [1] - 148:12      128:19, 131:25              104:9, 104:23,             21:17, 146:11,            148:16, 206:15




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 230 of 239 Page ID
                                 #:25658                              24


 PROCEEDINGS [1] -         pronounce [1] - 182:4     41:6, 41:9, 41:13,     73:16, 73:21, 73:24,    110:19, 110:21,
  1:12                     proof [15] - 59:22,       41:15, 41:18, 41:22,   74:3, 74:5, 74:10,      110:24, 111:1, 113:2
 process [23] - 19:20,      59:23, 136:22,           42:6, 42:9, 42:11,     74:12, 74:13, 74:24,   prostate [4] - 84:19,
  20:1, 26:19, 27:6,        136:23, 136:24,          42:14, 42:17, 42:23,   75:2, 75:8, 75:13,      180:2, 196:18, 197:8
  29:14, 34:17, 50:24,      137:4, 137:5,            43:1, 43:3, 43:15,     75:16, 75:19, 75:23,   protect [1] - 120:18
  60:16, 100:4,             137:11, 137:12,          43:24, 44:1, 44:3,     76:5, 76:9, 76:17,     protection [1] -
  104:14, 120:22,           141:17, 141:19,          44:10, 44:13, 44:16,   76:20, 76:24, 77:6,     135:23
  121:1, 121:10,            146:14, 167:1, 167:3     44:20, 44:22, 44:24,   77:11, 77:14, 77:19,   protein [7] - 186:23,
  121:25, 123:20,          properly [3] - 119:21,    45:3, 45:10, 45:13,    78:4, 78:6, 78:14,      186:24, 187:2,
  135:13, 135:16,           186:1, 186:15            45:16, 45:19, 45:22,   78:24, 79:1, 79:5,      188:24, 189:1,
  135:18, 160:3,           properly-defined [1] -    46:1, 46:6, 46:8,      79:8, 79:10, 79:16,     189:20
  165:4, 165:5, 184:16      186:1                    46:11, 46:19, 46:23,   79:18, 79:22, 79:24,   proteins [3] - 186:25,
 produce [2] - 17:16,      property [10] - 15:1,     47:2, 47:6, 47:8,      80:2, 80:9, 80:14,      187:3, 199:9
  31:24                     104:6, 104:7,            47:13, 47:16, 47:18,   80:17, 80:20, 80:23,   prove [9] - 13:25,
 producing [1] - 72:22      176:24, 185:9,           47:20, 47:23, 47:25,   81:1, 81:3, 81:5,       14:6, 125:24, 138:6,
 product [21] - 17:7,       185:10, 190:19,          48:3, 48:5, 48:7,      81:8, 81:11, 81:14,     139:6, 139:8, 147:5,
  22:22, 30:15, 72:22,      191:11, 191:18,          48:9, 48:16, 48:19,    81:18, 82:2, 82:5,      147:14, 166:15
  134:3, 135:13,            191:24                   48:22, 49:1, 49:4,     82:8, 82:11, 82:14,    proved [1] - 140:10
  135:16, 135:18,          proposal [3] - 3:19,      49:13, 49:17, 49:19,   82:17, 82:21, 82:25,   provide [9] - 30:12,
  163:10, 164:1,            4:6, 4:8                 49:22, 50:4, 51:6,     83:2, 83:8, 83:13,      44:25, 122:16,
  164:4, 168:8,            proposed [11] - 4:7,      51:13, 51:16, 51:21,   83:17, 83:21, 83:24,    122:17, 123:6,
  168:12, 170:19,           4:11, 4:13, 5:23, 6:1,   51:25, 52:2, 52:5,     84:15, 84:19, 85:2,     127:21, 128:15,
  171:18, 172:2,            9:19, 9:22, 13:11,       52:11, 52:18, 52:21,   85:4, 85:7, 85:9,       132:3, 136:18
  175:19, 177:1,            114:9, 124:24,           53:4, 53:8, 53:10,     85:11, 85:13, 85:19,   provided [7] - 16:3,
  184:25                    128:13                   53:13, 53:16, 53:20,   85:22, 86:4, 86:11,     26:1, 34:14, 87:16,
 production [1] - 73:3     prosecution [5] -         53:22, 53:24, 54:3,    86:15, 86:19, 86:22,    127:1, 133:5, 136:11
 products [1] - 7:10        47:5, 80:6, 80:8,        54:6, 54:9, 54:15,     86:24, 87:1, 87:9,     provides [1] - 127:7
 profession [1] -           100:5, 101:23            54:18, 54:21, 54:24,   87:11, 87:13, 87:18,   providing [1] - 123:7
  100:14                   prosecutions [1] -        55:2, 55:5, 55:9,      87:21, 88:2, 88:6,     proving [2] - 136:25,
 professionally [1] -       80:25                    55:11, 55:14, 55:16,   88:8, 88:11, 88:16,     137:6
  99:6                     prosecutors [1] -         55:19, 56:3, 56:8,     88:18, 88:23, 89:3,    provost [5] - 74:15,
 professor [2] - 75:6,      81:21                    56:12, 56:15, 57:3,    89:6, 89:17, 90:4,      75:1, 75:2, 75:3,
  156:15                   prospective [20] -        57:10, 57:14, 57:18,   90:8, 90:11, 90:13,     75:20
 professors [1] - 75:21     19:25, 21:10, 26:24,     57:23, 58:1, 58:3,     90:15, 90:19, 90:22,
                                                                                                   PTO [1] - 167:10
 proficiency [1] -          27:4, 27:15, 29:5,       58:7, 58:9, 58:14,     90:24, 91:3, 91:6,
                                                                                                   public [13] - 125:19,
  109:11                    29:15, 29:18, 31:19,     58:16, 58:18, 58:22,   91:9, 91:13, 91:17,
                                                                                                    166:6, 166:7, 167:7,
 proficient [3] - 40:10,    34:21, 35:3, 36:5,       59:7, 59:11, 59:14,    91:24, 92:2, 92:5,
                                                                                                    168:6, 185:14,
  109:10, 109:12            43:16, 51:7, 103:10,     59:18, 60:7, 60:11,    92:9, 92:16, 92:19,
                                                                                                    185:16, 185:22,
                            106:5, 113:12,           60:14, 60:20, 60:22,   92:22, 93:1, 93:5,
 profile [2] - 17:8,                                                                                192:6, 192:20,
                            113:13, 115:6, 118:6     61:1, 61:5, 61:10,     93:16, 93:19, 93:24,
  55:25                                                                                             192:21, 192:24,
                           PROSPECTIVE [415] -       61:17, 61:20, 61:24,   94:2, 94:5, 94:7,
 prognosis [2] -                                                                                    192:25
                            28:4, 29:20, 30:3,       62:7, 62:10, 62:13,    94:13, 94:17, 95:1,
  178:17, 203:23                                                                                   publication [5] -
                            30:6, 30:8, 30:10,       62:16, 62:20, 62:24,   95:5, 95:8, 95:11,
 program [6] - 29:21,                                                                               181:21, 182:2,
                            30:14, 30:20, 30:23,     63:4, 63:7, 63:9,      95:15, 95:25, 96:5,
  30:8, 30:14, 68:5,                                                                                194:6, 194:7, 194:18
                            30:25, 31:7, 31:10,      63:18, 63:21, 63:23,   96:7, 96:11, 96:17,
  96:23, 176:17                                                                                    published [2] -
                            31:12, 31:16, 31:18,     64:5, 64:8, 64:14,     96:19, 97:3, 97:5,
 programs [1] - 120:4                                                                               161:25, 162:2
                            31:21, 32:7, 32:10,      64:19, 64:24, 65:2,    97:13, 97:20, 99:12,
 project [8] - 31:25,                                                                              publishing [1] -
                            32:13, 32:16, 32:23,     65:17, 65:25, 66:5,    99:20, 99:24,
  45:4, 48:12, 59:3,                                                                                162:21
                            33:2, 33:7, 33:9,        66:14, 66:21, 66:23,   100:10, 100:13,
  61:2, 73:8, 169:23,                                                                              pull [1] - 128:21
                            34:20, 35:10, 35:16,     67:7, 67:16, 68:2,     100:16, 101:4,
  170:9                                                                                            punish [2] - 139:22,
                            35:18, 35:24, 36:1,      68:8, 68:11, 68:17,    101:7, 101:17,
 projects [5] - 169:12,                                                                             139:25
                            36:11, 36:20, 36:23,     68:24, 69:4, 69:7,     102:9, 102:13,
  169:23, 170:24,                                                                                  purportedly [1] -
                            37:1, 37:12, 38:1,       69:10, 69:17, 69:20,   102:17, 108:16,
  171:2, 171:19                                                                                     16:18
                            38:3, 38:5, 38:12,       69:23, 70:6, 70:10,    108:20, 108:23,
 prominent [1] -                                                                                   purports [1] - 19:6
                            38:14, 38:18, 38:21,     70:17, 70:25, 71:3,    108:25, 109:4,
  182:24                                                                                           purpose [12] - 11:4,
                            38:24, 39:2, 39:4,       71:6, 71:9, 71:12,     109:6, 109:9,
 promise [2] - 52:17,                                                                               141:5, 141:6, 141:7,
                            39:7, 39:13, 39:17,      71:15, 71:18, 71:21,   109:13, 109:16,
  182:22                                                                                            141:11, 141:13,
                            39:21, 40:2, 40:4,       71:24, 72:3, 72:7,     109:22, 109:25,
 promises [1] - 185:21                                                                              141:14, 144:11,
                            40:6, 40:9, 40:12,       72:10, 72:13, 72:16,   110:2, 110:4, 110:6,
 promising [2] -                                     72:18, 72:19, 73:1,    110:9, 110:11,          145:15, 148:10,
  160:24, 180:4             40:17, 40:22, 41:4,                                                     185:14
                                                     73:4, 73:7, 73:14,     110:14, 110:17,




                    AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 231 of 239 Page ID
                                 #:25659                              25


 purposes [2] - 14:20,                                 really [33] - 10:5,       186:22                    163:1, 165:16,
                                       R
  83:18                                                 37:16, 42:23, 64:16,    recess [14] - 18:23,       187:12
 pursue [1] - 81:22         radiation [6] - 64:1,       66:10, 67:10, 69:24,     18:24, 103:4,            refresh [1] - 130:25
 pursued [1] - 100:5         88:16, 91:24, 92:12,       71:6, 73:7, 76:12,       103:17, 112:12,          refreshed [1] - 39:9
 pursuing [1] - 53:2         151:17, 153:18             87:4, 87:14, 88:12,      115:3, 118:16,           refreshments [1] -
 pushed [1] - 62:2          radiology [1] - 51:22       96:2, 96:12, 96:20,      121:12, 129:4,            130:19
 pushing [1] - 99:14        rain [1] - 122:1            99:15, 99:18,            129:8, 173:17,           refueling [1] - 61:2
 put [31] - 3:20, 4:6,      raise [3] - 19:1, 112:5,    100:19, 100:23,          174:1, 174:4, 206:11     regard [5] - 14:18,
  4:20, 4:21, 11:23,         117:21                     101:19, 110:24,         recognize [6] - 35:25,     15:1, 15:19, 16:7,
  13:17, 15:22, 17:4,       raised [15] - 17:14,        155:12, 158:1,           97:10, 108:3, 152:4,      187:22
  17:13, 40:18, 45:5,        35:2, 35:8, 43:20,         159:2, 162:8,            152:21, 158:22           regarding [28] - 5:23,
  92:14, 106:9, 115:9,       51:11, 69:14, 84:12,       188:13, 192:2,          recognized [3] -           15:14, 17:22, 47:15,
  127:15, 139:14,            95:23, 98:9, 98:14,        192:17, 195:17,          16:12, 57:21, 151:8       57:17, 63:15, 85:17,
  147:18, 147:21,            98:18, 100:11,             205:21                  recognizes [4] - 36:7,     86:17, 87:15, 89:4,
  147:24, 148:2,             103:24, 104:10,           reappears [1] - 167:8     104:8, 150:22,            90:17, 92:1, 92:25,
  152:10, 152:12,            105:23                    rearguing [1] - 16:4      159:12                    96:15, 103:23,
  156:22, 156:24,           raises [4] - 11:3, 16:3,   rearranged [2] - 7:3,    recognizing [2] -          104:16, 106:15,
  160:2, 165:21,             34:5, 134:15               8:1                      151:1, 157:12             114:5, 114:18,
  169:21, 169:22,           raising [2] - 11:2,        reason [5] - 10:22,      record [4] - 115:4,        122:14, 123:24,
  169:24, 176:15,            16:20                      15:11, 89:21,            123:13, 144:8,            124:14, 125:8,
  203:20                    ramping [1] - 172:3         130:23, 161:1            206:15                    126:21, 131:12,
 puts [1] - 16:6            Rao [1] - 105:15           reasonable [6] -         records [3] - 80:3,        133:3, 133:5, 136:16
 putting [4] - 7:25, 8:4,   ray [1] - 101:11            59:23, 137:13,           80:5, 142:2              regardless [2] - 17:12,
  158:12, 175:12            Raytheon [1] - 30:10        139:19, 139:20,         red [1] - 7:18             137:14
 puzzle [2] - 157:19,       re [1] - 133:7              170:14, 171:7           redirect [3] - 70:12,     Reginald [1] - 56:3
  157:21                    re-read [1] - 133:7        reasonableness [1] -      147:4, 147:10            region [4] - 182:5,
                            Rea [1] - 166:2             142:25                  Redondo [1] - 68:12        187:16, 194:13
            Q               reach [8] - 30:5, 32:5,    reasonably [1] -         reengineer [3] - 152:8,   registered [4] - 41:24,
                             42:4, 44:8, 51:2,          164:16                   156:22, 183:14            42:20, 68:13, 83:4
 Quackenbush [1] -           51:3, 56:1, 56:19         reasons [16] - 10:13,    reengineered [6] -        regular [6] - 33:1,
  105:6                     reached [1] - 178:20        16:24, 17:10, 125:4,     152:21, 153:10,           57:12, 63:3, 71:4,
 qualifies [2] - 68:23,     reaches [1] - 78:20         134:14, 138:10,          155:4, 159:9,             75:21, 95:9
  82:19                     reaching [1] - 140:11       144:14, 144:20,          159:20, 182:17           regularly [2] - 61:9,
 quality [7] - 75:4,        read [34] - 4:13, 4:24,     164:13, 166:11,         refer [10] - 5:19,         109:2
  85:17, 86:17, 87:16,       5:16, 19:19, 22:2,         186:18, 202:2,           132:12, 133:21,          regulation [1] - 113:22
  88:10, 89:5, 96:16         33:14, 58:10, 84:3,        202:15, 202:16,          133:24, 136:21,          regulations [3] - 43:7,
 quarter [1] - 113:9         94:7, 104:19,              202:19, 205:15           158:9, 158:15,            43:8
 questioned [1] -            106:10, 109:1,            reassembled [2] -         158:24, 198:16           regulators [1] - 33:1
  146:23                     109:2, 118:14,             130:9, 174:11           reference [19] - 5:17,    regulatory [1] - 32:18
 questioning [2] - 27:4,     119:22, 120:9,            rebuttal [2] - 147:25,    6:9, 8:17, 24:15,        Reiner [1] - 105:13
  103:19                     123:16, 128:5,             148:3                    48:21, 59:15, 84:6,      reinforcements [2] -
 questions [26] - 27:3,      131:14, 133:2,            receive [1] - 119:20      119:25, 123:9,            153:9, 159:22
  29:8, 29:15, 37:4,         133:7, 133:10,            received [18] - 12:24,    124:8, 124:19,           reinfused [1] - 204:22
  49:11, 63:14, 63:16,       145:6, 162:14,             85:1, 86:18, 88:15,      125:25, 126:13,          reinject [1] - 183:15
  67:4, 73:17, 73:18,        162:20, 169:3,             91:23, 97:17,            126:17, 126:18,          reinjected [1] - 184:20
  73:19, 73:21, 75:14,       186:7, 194:6,              118:20, 133:13,          131:17, 164:24,          reintroduce [1] -
  79:19, 79:20, 83:14,       194:17, 194:18,            139:18, 140:7,           172:15, 172:20            205:1
  83:15, 84:1, 84:5,         194:22, 194:23,            140:12, 141:4,          referenced [3] - 29:12,   reintroduced [1] -
  84:7, 103:20, 106:4,       194:25                     141:10, 143:22,          98:5, 104:1               178:13
  108:5, 140:22             readily [1] - 193:20        144:2, 144:4,           references [8] - 11:9,    reject [2] - 144:18,
 quick [1] - 127:14         reading [5] - 94:8,         184:25, 185:5            95:18, 125:2,             155:14
 quickly [8] - 5:4, 5:19,    128:19, 148:18,           receiving [1] - 161:2     125:23, 126:18,          rejected [1] - 46:13
  16:16, 114:4,              149:3, 169:5              recently [6] - 63:10,     126:24, 127:4,           relate [1] - 9:20
  172:13, 183:22,           ready [5] - 24:2,           65:4, 66:25, 80:9,       128:13                   related [4] - 10:1,
  183:24, 204:23             104:19, 129:1,             88:18, 203:5            referred [4] - 20:7,       54:4, 76:1, 77:7
 quite [4] - 4:6, 42:1,      129:2, 129:16             receptive [1] - 184:19    135:11, 147:25,          relatedly [1] - 16:25
  87:4, 158:1               Reagan [2] - 55:23,        receptor [8] - 156:19,    159:1                    relates [6] - 9:18,
                             58:1                       157:14, 157:16,         referring [2] - 162:22,    11:19, 13:13,
                            Real [1] - 160:14           158:1, 158:3,            198:17                    125:19, 160:5,
                            real [2] - 13:4, 158:12     158:10, 182:19,         refers [4] - 16:17,        186:21




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 232 of 239 Page ID
                                 #:25660                              26


 relating [5] - 10:13,       131:7, 149:14              107:22                    Richard [1] - 105:14        80:18
  12:5, 17:1, 17:17,        reproductive [2] -         responding [2] -           Richardson [1] -           RPR [2] - 1:22, 206:21
  22:4                       89:23, 90:25               147:18, 147:22              98:14                    rule [9] - 9:9, 16:21,
 relation [1] - 100:22      request [12] - 5:6, 5:7,   response [2] - 70:1,       Rigg [3] - 28:18,           52:17, 77:21, 77:22,
 relationship [2] -          5:10, 7:22, 7:24, 8:8,     73:20                       74:14, 117:8              113:22, 124:22,
  61:23, 155:25              8:13, 9:12, 128:18,       responses [1] -            right-hand [1] - 12:2       172:22, 172:24
 relationships [2] -         145:22, 145:23,            112:25                    rights [8] - 26:7,         ruled [4] - 8:22, 14:19,
  97:15, 97:18               146:2                     responsibilities [4] -       104:6, 104:7,             126:19
 relative [4] - 70:23,      requesting [1] - 7:2        8:10, 78:21, 78:22,         120:18, 177:18,          Rules [2] - 143:21,
  71:19, 106:9, 154:5       require [3] - 50:19,        202:3                       177:19, 185:8, 185:9      145:17
 relatives [1] - 178:1       121:9, 137:12             responsibility [1] -       rise [8] - 23:23,          rules [10] - 43:6, 43:7,
 relay [1] - 62:3           required [4] - 70:5,        163:15                      103:14, 114:1,            103:9, 113:15,
 relevant [3] - 6:8,         190:7, 194:23, 195:9      responsible [2] -            122:23, 130:7,            120:18, 121:7,
  145:15, 188:14            requirement [6] -           163:23, 191:21              174:6, 174:9, 206:7       121:8, 140:24,
 reliability [1] - 204:24    138:14, 138:16,           rest [6] - 7:16, 126:25,   road [3] - 45:21,           143:25
 reliance [4] - 10:18,       138:21, 138:23,            143:17, 152:10,             163:25, 164:7            ruling [4] - 10:8,
  15:3, 15:4                 139:5                      152:15, 152:18            roads [1] - 160:16          125:13, 141:1,
 relied [1] - 10:14         requirements [8] -         restarts [1] - 7:5         Robbins [1] - 105:4         193:25
 religious [2] - 35:5,       5:11, 135:4, 135:5,       restaurant [5] - 76:11,    Roberts [5] - 105:16,      rulings [2] - 9:6
  98:21                      135:6, 135:9,              76:20, 76:23, 78:7,         184:3, 184:7, 184:8      run [1] - 53:17
 rely [2] - 145:7, 192:22    135:11, 135:13,            160:17                    ROCKET [3] - 169:14,       Ryan [1] - 105:7
 remain [3] - 111:8,         138:13                    rested [1] - 7:22            176:7, 204:16
  126:20, 132:13            requires [4] - 50:24,      resting [1] - 8:2          role [4] - 32:25, 34:15,              S
 remarkable [1] - 26:13      56:19, 56:24, 193:15      restoration [2] -            75:20, 94:3
 remember [10] -            Research [2] - 133:20,      29:22, 30:23              roles [1] - 73:25          Sadelain [39] - 25:2,
  90:13, 91:6, 121:6,        170:8                     restore [1] - 31:2         Ronald [2] - 55:23,         105:1, 149:23,
  140:19, 143:7,            research [20] - 22:13,     restroom [2] - 18:22,        58:1                      149:24, 149:25,
  143:8, 145:2,              22:16, 44:13, 75:5,        103:1                     room [9] - 5:18, 29:2,      152:1, 153:2,
  159:16, 169:1,             94:4, 94:14, 96:24,       results [3] - 17:20,         58:5, 118:9, 119:5,       155:18, 156:14,
  197:18                     103:8, 113:14,             182:15, 182:21              122:15, 130:19,           156:23, 158:14,
 remembered [1] -            113:16, 113:17,           resume [2] - 129:5,          132:14, 145:3             160:6, 161:24,
  86:24                      113:19, 119:24,            206:5                     Rosenberg [22] -            162:7, 162:9,
 remind [1] - 174:14         120:6, 120:22,            retail [2] - 55:5, 69:11     12:18, 162:4, 162:6,      162:23, 163:2,
 reminded [1] - 187:25       156:3, 156:7,             retained [3] - 8:6, 8:9,     162:19, 162:21,           163:8, 163:22,
 remission [5] - 84:20,      156:11, 157:5,             8:14                        168:23, 169:1,            167:9, 169:2, 169:3,
                             180:14                    retalked [1] - 87:24         169:3, 180:17,            169:6, 170:12,
  91:14, 151:21, 179:1
                            researched [1] - 94:9      retire [1] - 136:20          180:18, 180:19,           176:4, 176:21,
 remove [3] - 63:25,
                            researchers [1] -                                       180:20, 181:4,            177:4, 181:7,
  125:13, 128:15                                       retired [8] - 44:5,
                             166:20                                                 181:7, 181:17,            181:11, 181:15,
 removed [2] - 89:25,                                   44:12, 58:24, 59:1,
                            residents [1] - 96:23                                   181:19, 182:10,           181:17, 184:6,
  91:1                                                  114:2, 122:25,
                            resolve [9] - 6:23,                                     182:12, 182:13,           184:11, 185:4,
 renewal [1] - 160:13                                   174:7, 206:10
                             8:12, 50:6, 50:19,                                     191:5, 194:8              189:7, 189:22,
 repair [2] - 45:2, 89:12                              retirement [1] - 58:24
                             50:25, 51:8, 74:8,                                   Rosenberg's [4] -           192:7, 192:12, 194:7
 repeat [2] - 73:18,                                   return [11] - 103:3,
                             124:12, 130:14                                         181:10, 182:1,           Sadelain's [19] -
  83:18                                                 113:8, 113:9,
                            resolved [1] - 78:20                                    190:15, 190:18            12:18, 125:10,
 report [5] - 14:23,                                    113:23, 114:21,
                            resolving [2] - 74:6,                                 rounds [1] - 92:11          154:20, 156:12,
  17:6, 81:17, 119:18,                                  118:3, 118:8,
                             83:22                                                routinely [1] - 161:1       157:6, 159:25,
  120:10                                                119:21, 122:7,
                            resources [3] -                                       row [22] - 26:25,           163:8, 163:12,
 reporter [2] - 27:9,                                   122:17, 147:21
                             156:11, 169:20,                                        27:20, 27:22, 28:9,       163:18, 163:19,
  27:11                                                returned [2] - 130:8,
                             169:25                                                 28:11, 85:23, 89:15,      166:15, 166:17,
 Reporter [1] - 1:22                                    174:10
                            respect [8] - 9:2, 10:1,                                91:11, 93:13, 99:9,       169:4, 170:2,
 REPORTER'S [1] -                                      returns [1] - 123:4
                             10:2, 10:6, 10:8,                                      99:10, 100:7, 100:8,      170:18, 171:1,
  1:12                                                 revamped [1] - 176:17
                             11:25, 12:17, 18:8                                     102:4, 103:24,            171:2, 175:10,
 represent [2] - 24:25,                                reverse [1] - 188:12
                            respective [1] - 9:7                                    117:16, 117:23,           189:11
  131:10                                               review [3] - 123:21,
                            respects [2] - 111:20,                                  118:11                   safe [2] - 164:16
 representative [1] -                                   128:23, 137:17
                             165:15                                               rows [1] - 129:20          safely [3] - 155:3,
  55:22                                                reviewed [1] - 12:11
                            respond [6] - 14:15,                                  royalties [1] - 205:17      204:21, 204:23
 represented [2] - 24:8,                               reviewing [2] - 127:8,
                             29:15, 79:21, 83:16,                                 royalty [3] - 139:19,      safer [2] - 17:9, 17:13
  131:2                                                 128:7
                             107:16, 119:17                                         139:20, 170:14           safety [4] - 17:8,
 representing [5] -                                    revised [1] - 173:15
                            responded [1] -                                       Roybal [2] - 80:17,         31:23, 32:13, 169:22
  21:6, 24:16, 120:12,                                 revisions [1] - 114:4




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 233 of 239 Page ID
                                 #:25661                              27


 sailor [1] - 54:9          scientific [7] - 38:17,     29:17, 34:25, 67:10,       separate [8] - 9:21,        129:10, 131:2,
 sale [3] - 22:10, 23:2,     50:11, 52:14,              103:20, 113:9,              9:25, 54:17, 54:20,        135:7, 142:18,
  134:3                      158:18, 162:25,            120:15, 120:16,             70:14, 81:24, 114:7,       144:13
 sales [3] - 55:5, 69:12,    183:5, 193:22              128:3, 128:8,               114:17                    Shannon [2] - 17:4,
  172:3                     scientist [6] - 96:25,      129:13, 141:8,             separated [1] - 159:25      174:25
 salvage [2] - 178:16,       162:6, 162:13,             142:20, 143:7,             September [2] -            shaping [1] - 157:17
  178:19                     162:14, 181:22,            149:20, 152:23,             167:11, 177:24            share [1] - 171:15
 Samsung [1] - 69:12         191:22                     157:8, 157:13,             SEQ [8] - 10:16,           shared [1] - 181:4
 San [2] - 38:6, 60:23      scientists [16] - 24:25,    158:16, 158:19,             10:19, 10:25, 11:11,      sharing [1] - 162:17
 sander [1] - 175:4          61:9, 96:20, 150:11,       159:5, 159:10,              12:8, 12:12, 136:4,       shaw [1] - 175:3
 Santa [3] - 22:21,          150:14, 152:6,             163:6, 165:6,               158:24                    Shawn [1] - 105:5
  49:5, 49:16                153:16, 153:19,            165:13, 166:1,             sequence [24] - 10:20,     sheet [1] - 18:14
 Santos [4] - 28:21,         154:7, 154:18,             167:24, 169:21,             11:12, 13:19, 136:3,      Sherman [2] - 76:11,
  79:11, 91:12, 94:25        156:20, 157:10,            172:12, 178:24,             168:9, 169:4, 169:7,       76:21
 Sarah [3] - 2:11, 3:7,      157:25, 158:2,             181:12, 182:16,             188:24, 189:18,           shift [1] - 13:25
  21:1                       158:9, 189:1               187:1, 187:5,               190:3, 190:8,             ship [2] - 54:10, 54:25
 sarcomas [1] - 196:20      scoot [1] - 29:3            187:11, 192:1               190:12, 190:15,           ships [3] - 54:17,
 satisfies [1] - 135:6      scope [6] - 135:15,        seek [3] - 13:24,            190:16, 192:10,            54:20, 54:23
 Saturday [1] - 78:15        185:10, 191:11,            98:21, 98:23                192:17, 194:9,            shoot [1] - 73:9
 save [2] - 5:15, 203:13     191:17, 192:23,           seeking [3] - 23:3,          194:13, 199:4,            short [6] - 22:2, 23:16,
 saved [1] - 177:13          200:23                     134:1, 146:22               200:12, 204:12,            118:16, 129:4,
 saving [4] - 25:23,        Scorpion [2] - 29:24,      seem [1] - 120:15            205:8                      173:17, 174:1
  203:9, 203:11,             31:9                      segues [1] - 16:1           sequences [2] -            shortcuts [1] - 164:15
  203:12                    screens [1] - 131:23       Seifert [4] - 27:18,         189:24, 191:10            shortly [4] - 33:14,
 saw [10] - 4:1, 141:18,    search [1] - 120:5          29:19, 29:20, 84:13        series [2] - 11:19,         84:2, 122:17, 124:16
  155:9, 159:13,            searched [1] - 3:25        select [1] - 18:3            11:24                     shot [1] - 155:1
  181:10, 182:22,           searching [1] - 119:24     selected [20] - 37:8,       serious [1] - 99:7         show [22] - 10:22,
  185:9, 185:23, 199:1      season [3] - 49:20,         45:24, 46:7, 49:9,         serve [3] - 62:18,          11:21, 125:25,
 scale [5] - 180:22,         65:22, 174:20              49:25, 52:9, 52:12,         65:15, 160:17              131:21, 138:2,
  180:25, 182:13,           seat [25] - 3:11, 21:8,     53:1, 74:1, 78:9,          served [5] - 29:25,         138:19, 139:3,
  183:17, 184:24             24:13, 27:1, 27:17,        78:19, 104:13,              41:25, 69:13, 72:23,       146:10, 148:9,
 scenarios [1] - 70:8        27:20, 27:24, 28:8,        113:20, 113:24,             79:13                      159:7, 164:5,
 scFv [9] - 195:23,          28:11, 28:15, 28:19,       114:24, 117:15,            service [14] - 26:16,       164:21, 166:14,
  196:1, 198:21,             28:20, 104:12,             118:5, 118:12,              32:1, 36:15, 38:9,         168:22, 186:3,
  198:22, 199:11,            114:3, 115:9,              136:9, 196:14               55:21, 56:10, 65:9,        187:9, 189:12,
  199:19, 199:22,            115:25, 116:2,            selection [4] - 20:1,        65:11, 65:12, 68:14,       189:21, 193:16,
  200:25                     116:3, 116:13,             24:2, 26:19, 27:6           76:13, 76:15,              201:4, 202:6, 205:7
 scFv's [3] - 195:21,        116:21, 117:8,            Selena [2] - 28:7,           119:16, 174:19            showed [1] - 171:19
  195:22, 200:5              123:3, 130:10,             55:19                      session [1] - 141:9        showing [4] - 11:24,
 SCFVs [1] - 199:24          174:12, 206:9             sell [3] - 41:7, 69:12,     set [22] - 56:13, 97:16,    15:5, 15:10, 163:11
 schedule [4] - 7:4,        seated [4] - 3:4, 20:21,    202:13                      99:22, 111:23,            shown [4] - 16:15,
  8:2, 8:18, 30:17           118:1, 119:14             selling [6] - 22:9, 23:2,    114:8, 114:13,             16:22, 142:1, 148:8
 scheduled [1] - 64:17      seats [5] - 20:12,          54:11, 55:6, 134:3,         118:15, 121:13,           shows [3] - 14:24,
                             20:14, 24:10, 29:6,        202:11                      123:9, 124:17,             15:20, 164:11
 scheduling [2] - 6:23,
                             116:1                     semester [2] - 110:15,       127:22, 128:25,           shrapnel [1] - 101:8
  9:1
                            Seattle [2] - 22:15,        110:17                      129:7, 132:3,             shrink [1] - 63:24
 school [16] - 29:24,
                             156:9                     send [2] - 44:17,            132:11, 132:16,           Shungchin [2] -
  52:24, 65:6, 66:15,
  68:17, 74:19, 79:12,      SEC [1] - 77:21             192:10                      132:17, 135:4,             27:25, 38:5
  80:2, 96:20, 96:21,       second [12] - 26:25,       sends [1] - 159:21           148:24, 173:14,           shut [1] - 176:14
  97:6, 109:20, 110:8,       105:2, 113:18,            senior [4] - 31:22,          173:23, 174:2
                                                                                                              sic [1] - 105:6
  110:12, 197:17,            124:14, 125:11,            32:13, 150:2, 163:15       sets [4] - 10:1, 135:4,
                                                                                                              sick [1] - 49:19
  197:18                     137:4, 150:3, 157:2,      sense [6] - 129:25,          135:5, 198:13
                                                                                                              side [19] - 3:18, 4:23,
 Schuetz [2] - 105:16,       168:4, 178:7,              156:10, 169:11,            setting [1] - 135:9
                                                                                                               8:25, 11:23, 12:15,
  192:12                     192:13, 199:2              169:17, 171:14,            seven [6] - 21:15,          20:1, 37:5, 57:9,
 science [8] - 33:24,       secondhand [1] -            199:6                       21:18, 33:17, 59:4,        61:11, 61:13, 75:12,
  36:18, 37:20, 37:21,       67:24                     sensing [1] - 107:24         104:24                     75:22, 101:12,
  68:25, 71:12, 75:22,      sector [1] - 103:21        sent [1] - 192:12           several [15] - 24:2,        114:23, 131:4,
  155:12                    Securities [1] - 171:23    sentence [2] - 135:5,        24:16, 29:1, 50:7,         143:24, 146:7
 science-based [1] -        see [40] - 5:20, 6:6,       187:11                      50:8, 103:2, 103:3,       side-by-side [1] -
  37:20                      10:5, 11:23, 28:24,       sentences [1] - 135:21       123:18, 124:10,            12:15




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 234 of 239 Page ID
                                 #:25662                              28


 sidebar [7] - 27:5,        200:22                     192:15, 194:20,            45:8                      standards [6] - 60:2,
  63:17, 105:24,           skilled [2] - 193:4,        198:11                    South [2] - 2:9, 2:18       60:3, 60:4, 137:16,
  115:7, 146:3,             194:4                     small [10] - 153:24,       Southern [7] - 51:23,       137:17, 146:14
  172:13, 173:3            skin [3] - 63:23,           180:22, 182:13,            58:25, 59:3, 60:18,       standing [1] - 20:13
 Sidebar [1] - 115:8        100:20, 150:12             182:21, 182:23,            91:18, 91:22, 156:8       Stanek [1] - 166:1
 sides [18] - 3:17, 9:4,   skipped [1] - 49:7          183:8, 188:7, 189:5,      Spanish [1] - 107:25       Stanton [3] - 28:18,
  19:18, 29:10, 33:5,      slabs [1] - 89:8            196:19                    speaking [1] - 93:16        74:14, 117:8
  36:22, 41:5, 42:10,      slide [44] - 12:2,         small-scale [1] -          special [5] - 68:18,       Stanton-Rigg [3] -
  45:14, 49:12, 50:10,      13:10, 13:20, 15:4,        182:13                     68:19, 152:21,             28:18, 74:14, 117:8
  53:9, 69:3, 70:16,        15:10, 15:20, 15:21,      smart [2] - 45:23,          153:13, 160:8             Stars [1] - 2:6
  112:5, 171:10,            16:3, 16:6, 16:17,         159:3                     Special [3] - 159:15,      start [36] - 3:22, 18:13,
  175:8, 175:9              17:3, 17:5, 17:13,        smoothly [3] - 53:17,       159:17, 159:19             20:1, 20:25, 21:14,
 sign [1] - 89:10           18:1, 19:4, 19:8,          174:22, 175:2             specialist [2] - 65:7,      24:2, 26:18, 27:6,
 signaling [9] - 182:5,     125:1, 125:6,             Snapchat [1] - 119:7        66:17                      27:8, 29:14, 29:18,
  187:16, 188:14,           125:11, 125:13,           so.. [2] - 46:17, 51:14    specialists [1] - 201:8     37:14, 78:5, 78:6,
  189:11, 189:19,           125:14, 125:17,           social [2] - 75:24,        specialized [4] - 69:1,     84:11, 84:12,
  190:1, 190:8, 198:25      125:18, 125:19,            119:7                      93:9, 93:22, 98:17         104:20, 106:3,
 signals [1] - 159:21       125:21, 125:22,           Society [1] - 94:10        specially [7] - 25:11,      107:11, 112:14,
 signed [1] - 166:4         126:2, 126:3,             soldiers [2] - 152:19,      25:15, 152:2, 152:4,       113:21, 114:22,
 significant [6] - 10:5,    126:10, 126:16,            152:20                     153:12, 155:10,            114:24, 121:10,
  26:4, 50:1, 50:10,        126:17, 126:21,           solely [5] - 118:19,        159:16                     121:21, 121:22,
  56:6, 74:7                126:24, 126:25,            132:25, 133:12,           specialty [2] - 42:21,      122:6, 122:12,
 silver [1] - 176:22        127:14, 127:15,            141:10, 148:10             95:13                      122:20, 131:11,
 similar [2] - 74:22,       172:18, 172:19,           solid [2] - 196:25,        species [4] - 197:20,       177:22, 189:4,
  154:8                     172:21, 173:8,             197:2                      198:3, 198:6, 200:11       190:9, 194:16,
 similarly [1] - 7:24       173:11                    someone [13] - 14:20,      specific [7] - 30:14,       203:11
 simple [2] - 5:7, 6:22    slides [17] - 3:17,         69:24, 98:22, 99:5,        67:4, 77:7, 128:4,        started [8] - 84:21,
 simplify [1] - 29:11       11:19, 11:24, 12:5,        112:7, 149:16,             137:16, 186:2,             89:23, 90:24, 92:10,
 simply [10] - 4:23,        13:20, 13:21, 16:2,        167:14, 188:19,            189:17                     179:24, 182:12,
  7:19, 34:8, 50:22,        16:25, 124:24,             193:4, 193:19,            specifically [3] -          185:6, 206:6
  56:25, 133:23,            124:25, 126:7,             201:18, 201:20,            136:9, 160:5, 196:14      starting [5] - 3:6,
  146:8, 176:23,            126:8, 126:18,             205:14                    specification [5] -         129:18, 136:5,
  193:7, 204:11             172:16, 173:15,           sometime [3] - 4:5,         5:11, 5:19, 138:12,        136:7, 169:7
 single [9] - 129:22,       175:1                      7:16, 21:18                138:17, 182:9             state [7] - 3:3, 15:5,
  135:5, 158:21,           Sloan [61] - 3:6, 20:23,   sometimes [19] - 34:9,     specified [1] - 189:22      15:24, 20:20, 43:7,
  159:5, 183:16,            22:13, 22:14, 22:15,       50:21, 61:12, 73:10,      specter [1] - 11:3          55:24, 114:14
  198:16, 198:18,           22:17, 22:24, 23:3,        77:2, 77:20, 143:2,       speculation [1] -          State [4] - 42:19,
  198:22, 205:18            23:13, 24:25, 25:3,        143:4, 144:7,              19:11                      59:10, 81:4, 82:21
 single-chain [4] -         95:20, 96:1, 96:7,         151:18, 151:19,           spend [2] - 155:13,        statement [20] - 4:17,
  158:21, 159:5,            96:21, 97:4, 97:11,        156:2, 164:14,             158:19                     9:23, 11:9, 16:12,
  198:16, 198:18            98:1, 111:12,              165:8, 166:10,            spent [2] - 154:24,         16:14, 19:19, 21:23,
 single-digit [1] -         111:14, 125:9,             201:12                     179:16                     22:2, 23:16, 24:21,
  205:18                    133:19, 133:22,           somewhat [1] - 63:12                                   58:10, 114:16,
                                                                                 spouse's [1] - 44:5
 sister [2] - 51:17,        133:25, 134:4,            somewhere [1] -                                        125:19, 127:1,
                                                                                 Squibb [1] - 95:21
  155:22                    138:1, 139:10,             91:20                                                 146:7, 146:8,
                                                                                 St [2] - 156:6, 170:7
 sisters [1] - 91:15        139:12, 139:14,           son [4] - 31:8, 38:25,                                 172:21, 173:12,
                                                                                 stage [7] - 66:25, 87:2,
 sit [2] - 64:4, 174:19     139:18, 139:22,            52:25, 74:19                                          174:3, 174:13
                                                                                  88:19, 88:24, 89:11,
                            139:24, 149:14,           soon [3] - 114:24,                                    statements [19] -
 sites [1] - 66:4                                                                 92:10, 178:21
                            149:24, 150:2,             118:16, 128:25                                        12:23, 18:6, 19:21,
 sits [1] - 188:6                                                                stages [1] - 67:10
                            153:21, 155:7,            sorry [9] - 13:9, 15:18,                               19:22, 115:1,
 situation [4] - 194:20,                                                         stake [1] - 34:11
                            155:22, 156:5,             29:1, 47:7, 49:7,                                     122:19, 122:20,
  201:20, 202:13,                                                                stand [14] - 7:12, 7:17,
                            157:3, 160:5, 161:9,       85:9, 112:17,                                         123:5, 124:7, 124:9,
  202:21                                                                          7:21, 24:9, 34:5,
                            163:15, 163:21,            115:21, 117:4                                         128:1, 129:22,
 six [7] - 21:15, 21:18,                                                          56:23, 73:19, 79:20,
                            164:3, 165:11,            sort [5] - 12:14, 19:9,                                140:15, 140:17,
  33:17, 42:1, 94:22,                                                             83:15, 117:21,
                            165:21, 166:20,            182:19, 188:9,                                        149:5, 149:6,
  104:24                                                                          146:12, 171:11,
                            167:6, 167:9,              196:10                                                173:21, 174:14,
 sixth [1] - 74:18                                                                203:14
                            167:19, 170:7,                                                                   202:6
 skill [8] - 14:20,                                   sought [1] - 187:21        standard [6] - 59:24,
                            186:3, 186:14,                                                                  STATES [1] - 1:1
  138:25, 168:19,                                     sound [2] - 191:16,         60:5, 137:11,
                            187:19, 191:14,                                                                 states [1] - 52:1
  188:19, 189:2,                                       205:14                     146:17, 167:4,
                            191:23, 192:5,                                                                  States [14] - 22:5,
  193:19, 199:7,                                      sounds [2] - 23:16,         205:17




                    AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 235 of 239 Page ID
                                 #:25663                              29


  22:6, 25:5, 59:25,          150:13                    super [1] - 67:8          204:22                   technician [4] - 31:23,
  68:4, 109:21,              stuck [1] - 158:8          Superior [3] - 59:4,     systems [3] - 55:11,        32:14, 32:17, 68:13
  154:25, 155:9,             student [4] - 35:14,        59:11, 59:15             150:17, 150:18           technology [23] -
  155:16, 155:18,             42:14, 42:15, 42:19       supervise [1] - 53:21                                26:13, 33:23, 36:18,
  155:24, 166:3,             students [2] - 76:1,       supervisor [1] - 53:18              T                139:1, 149:18,
  171:23                      96:3                      supplemental [1] -                                   150:2, 155:11,
 status [2] - 44:4, 68:4     studies [3] - 7:10,         16:3                    T-cell [4] - 157:11,        160:22, 161:16,
 stay [1] - 103:15            176:16, 183:6             support [5] - 12:14,       182:17, 183:14            162:11, 163:16,
 stayed [1] - 151:24         study [4] - 176:7,          13:2, 34:10, 65:7,      T-cells [23] - 33:25,       169:4, 171:1, 171:2,
 staying [1] - 66:10          178:23, 183:17             66:17                     152:3, 152:8,             175:11, 175:14,
 stem [1] - 178:10           studying [1] - 197:18      supports [2] - 142:4,      152:10, 152:11,           176:7, 176:21,
 step [1] - 87:6             stuff [2] - 37:15,          142:11                    152:14, 152:16,           176:25, 177:4,
 stepdaughter [1] -           200:17                    supposed [9] - 125:8,      152:23, 153:5,            177:5, 177:6, 182:22
  55:24                      subject [6] - 16:19,        177:18, 185:15,           153:6, 153:9,           Ted [3] - 3:9, 21:5,
 Steve [1] - 105:4            17:2, 29:9, 107:18,        186:6, 188:17,            153:10, 153:13,           105:6
 Steven [1] - 180:17          147:9, 193:24              188:18, 193:17,           155:5, 159:10,          television [1] - 109:7
 sticks [2] - 157:9,         submission [1] -            202:12                    159:24, 183:19,         teller [1] - 69:25
  159:11                      17:23                     supposedly [1] -           183:21, 184:14,         tend [2] - 153:24,
 still [11] - 7:25, 17:20,   submit [1] - 16:23          176:20                    184:18, 184:20,           183:9
  65:3, 66:15, 97:4,         submitted [4] - 16:17,     surgeon [5] - 64:15,       204:20                  tendency [1] - 69:25
  127:8, 165:10,              137:18, 187:20,            179:14, 179:17,         table [9] - 3:6, 3:9,     Teresa [1] - 166:1
  167:12, 167:18,             190:6                      179:19                    21:6, 24:13, 24:18,     term [8] - 52:14,
  178:14, 198:15             succeeded [3] -            surgery [7] - 63:25,       35:23, 118:3, 131:3,      125:15, 136:3,
 stipulate [1] - 161:18       175:18, 177:11,            64:8, 89:12, 96:9,        174:25                    136:4, 136:6, 136:8,
 stipulated [2] - 14:1,       205:25                     96:13, 151:16,          tablets [1] - 144:25        154:20
  140:9                      success [2] - 161:24,       153:18                  Taiwan [1] - 54:15        terminal [3] - 25:24,
 stipulation [8] - 16:6,      169:17                    surges [2] - 77:7,       Taiwanese [1] - 54:16       175:21, 177:13
  16:8, 114:15, 127:2,       successful [5] -            77:19                   target [16] - 65:9,       terminology [1] -
  127:5, 161:16,              107:20, 176:23,           survival [1] - 154:20      65:24, 66:6, 66:10,       197:25
  161:18, 161:23              197:2, 204:11,            survived [2] - 94:22,      136:10, 196:4,          terms [34] - 4:9, 4:13,
 stock [2] - 97:25, 98:2      205:24                     154:16                    196:13, 196:14,           4:14, 4:15, 4:16,
 stomach [2] - 84:21,        succumbed [1] -            suspect [1] - 108:3        196:17, 197:6,            5:10, 5:23, 6:3, 6:17,
  89:20                       88:19                     sustain [7] - 125:3,       197:8, 198:12,            21:22, 21:25, 23:17,
 stop [3] - 122:6,           suddenly [1] - 182:16       126:8, 144:2, 144:5,      198:14, 198:15,           29:12, 34:12, 42:24,
  124:5, 161:13              sued [1] - 177:14           172:17, 172:18,           200:25                    43:22, 46:25, 47:5,
 stops [1] - 92:13           sufficiently [1] -          172:20                  targeted [1] - 25:12        66:13, 67:15, 78:9,
 store [2] - 68:14,           138:24                    sustained [3] - 173:5,   targets [3] - 197:8,        83:10, 94:14,
  69:13                      suggest [3] - 4:19,         173:8, 194:1              197:10, 200:24            121:16, 121:18,
 story [10] - 37:16,          13:22, 14:5               swears [1] - 34:6        Tarzana [2] - 91:19         124:10, 130:25,
  50:22, 69:24, 175:8,       suggested [1] -            sweat [1] - 161:3        taught [1] - 109:23         131:14, 131:16,
  175:9, 179:9,               129:11                    swelling [1] - 176:12    tax [1] - 35:14             131:17, 136:2,
  187:25, 188:1,             suggesting [1] - 13:18     Swenson [1] - 149:18     teach [2] - 168:21,         136:11, 136:13,
  188:2, 188:12              suggestion [4] -           switch [2] - 62:2,         200:22                    188:9
 street [1] - 202:12          11:10, 129:12,             176:19                  teachers [1] - 74:18      terrific [1] - 172:10
 Street [3] - 1:23, 2:9,      129:24, 181:9             sworn [10] - 23:20,      teaches [1] - 168:19      test [4] - 30:16,
  2:11                       suing [1] - 26:6            23:24, 23:25,           teaching [2] - 66:16,       108:22, 200:2
 stricken [3] - 141:2,       suit [2] - 22:24, 133:25    117:17, 117:19,           75:4                    tested [3] - 90:1,
  144:8, 144:10              Suite [1] - 2:6             117:22, 117:25,         team [4] - 55:23,           120:21, 121:1
 strict [2] - 103:9,         Sullivan [1] - 105:7        140:6, 148:20             57:25, 131:4, 131:6     testified [5] - 62:8,
  113:15                     Sullivan's [1] - 126:14    sympathy [1] - 132:24    tears [1] - 161:3           142:21, 143:11,
 strike [2] - 116:8,         summaries [5] -            synthesize [1] - 114:8   tech [1] - 29:23            143:15, 148:22
  127:3                       141:25, 142:3,            system [20] - 25:10,     technical [10] - 30:18,   testify [11] - 11:5,
 striking [1] - 127:4         142:7, 142:9, 142:10       25:13, 46:13, 46:15,      32:21, 37:14, 37:20,      17:19, 62:5, 82:7,
 string [3] - 158:24,        summary [5] - 5:2,          60:16, 89:23, 90:25,      38:16, 50:11, 52:13,      140:7, 143:19,
  165:6, 165:18               80:14, 80:15,              149:12, 150:20,           75:22, 131:14,            144:13, 179:11,
 strokes [1] - 168:6          133:18, 172:5              150:25, 151:2,            162:22                    183:1, 184:8, 194:3
 strong [1] - 103:22         summon [1] - 18:18          151:7, 151:9,           technicality [1] -        testifying [3] - 34:24,
 structure [2] - 78:9,       summoned [1] - 21:11        153:11, 156:13,           200:15                    142:18, 142:22
  187:2                      sums [1] - 201:22           159:9, 174:22,          technically [2] - 66:7,   testimony [33] - 10:11,
 stubborn [2] - 150:12,                                  178:13, 178:14,           175:2                     10:24, 14:20, 17:1,
                             Sunday [1] - 78:15




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 236 of 239 Page ID
                                 #:25664                              30


   62:25, 120:21,           41:8, 41:11, 41:14,    73:22, 73:25, 74:4,     108:21, 108:24,           25:23, 25:25, 26:1,
   126:4, 126:14,           41:16, 41:20, 42:4,    74:6, 74:11, 74:22,     109:1, 109:5, 109:7,      26:3, 26:5, 85:3,
   140:6, 140:12,           42:7, 42:10, 42:12,    74:25, 75:7, 75:11,     109:10, 109:14,           103:25, 134:10,
   141:2, 141:17,           42:16, 42:21, 42:24,   75:14, 75:17, 75:20,    109:20, 109:23,           137:23, 161:19,
   142:11, 142:15,          43:2, 43:4, 43:16,     76:3, 76:7, 76:14,      110:1, 110:3, 110:5,      175:12, 175:13,
   142:17, 142:24,          43:25, 44:2, 44:8,     76:18, 76:22, 77:4,     110:7, 110:10,            175:17, 175:20,
   142:25, 143:9,           44:11, 44:14, 44:19,   77:9, 77:13, 77:17,     110:12, 110:15,           176:1, 176:2, 176:6,
   143:10, 143:20,          44:21, 44:23, 44:25,   78:2, 78:5, 78:8,       110:18, 110:20,           176:23, 177:1,
   144:13, 144:14,          45:8, 45:11, 45:14,    78:18, 78:25, 79:3,     110:22, 110:25,           177:2, 177:12,
   144:17, 144:18,          45:17, 45:20, 45:23,   79:6, 79:9, 79:15,      111:3, 111:5,             177:13, 177:23,
   144:23, 144:24,          46:2, 46:7, 46:9,      79:17, 79:19, 79:23,    111:17, 111:22,           178:2, 178:7,
   148:17, 148:19,          46:18, 46:20, 46:24,   79:25, 80:7, 80:12,     112:4, 112:11,            178:16, 178:18,
   148:20, 204:7,           47:4, 47:7, 47:9,      80:15, 80:18, 80:21,    112:17, 112:24,           179:5, 180:8, 180:9,
   204:8, 205:6             47:14, 47:17, 47:19,   80:24, 81:2, 81:4,      113:3, 114:1, 114:3,      180:10, 180:24,
 testing [5] - 96:2,        47:21, 47:24, 48:1,    81:6, 81:9, 81:13,      115:4, 115:9,             181:3, 182:25,
   96:9, 182:14, 183:8,     48:4, 48:6, 48:8,      81:15, 81:24, 82:3,     115:12, 115:15,           183:11, 183:23,
   183:9                    48:14, 48:17, 48:20,   82:6, 82:9, 82:12,      115:17, 115:19,           184:4, 184:14,
 Texas [2] - 110:9,         48:23, 49:2, 49:10,    82:15, 82:18, 82:24,    115:21, 115:24,           185:1, 191:14,
   110:14                   49:16, 49:18, 49:21,   83:1, 83:6, 83:9,       116:1, 116:5, 116:8,      203:9, 203:13,
 text [2] - 119:4, 125:7    49:24, 50:5, 51:7,     83:14, 83:18, 83:22,    116:11, 116:15,           204:11, 204:16,
 textbooks [1] - 110:18     51:15, 51:19, 51:23,   83:25, 84:17, 84:25,    116:18, 116:20,           205:7, 205:24
 thanking [1] - 174:18      52:1, 52:3, 52:8,      85:3, 85:5, 85:8,       116:25, 117:4,           thereafter [2] - 114:24,
 Thanksgiving [1] -         52:12, 52:19, 53:2,    85:10, 85:12, 85:16,    117:7, 117:11,            146:11
   87:2                     53:5, 53:9, 53:11,     85:20, 85:23, 86:9,     117:14, 117:20,          therefore [2] - 142:5,
 THE [560] - 3:1, 3:11,     53:14, 53:18, 53:21,   86:13, 86:16, 86:20,    117:23, 117:24,           142:12
   3:22, 5:4, 5:13, 5:22,   53:23, 54:1, 54:5,     86:23, 86:25, 87:7,     118:1, 118:2,            Thereupon [14] -
   6:9, 6:13, 6:16, 8:6,    54:7, 54:13, 54:16,    87:10, 87:12, 87:15,    122:23, 123:1,            18:24, 23:25,
   8:8, 8:17, 8:20, 9:4,    54:19, 54:22, 55:1,    87:20, 88:1, 88:4,      127:18, 127:20,           103:17, 114:2,
   9:15, 9:17, 11:17,       55:3, 55:8, 55:10,     88:7, 88:9, 88:14,      128:3, 128:7,             115:3, 117:25,
   12:22, 13:3, 13:7,       55:12, 55:15, 55:17,   88:17, 88:22, 89:2,     128:10, 128:12,           122:25, 129:8,
   14:7, 14:8, 14:10,       56:2, 56:5, 56:9,      89:4, 89:14, 90:2,      128:18, 128:21,           130:8, 131:25,
   14:14, 15:13, 17:21,     56:13, 56:16, 57:8,    90:6, 90:9, 90:12,      129:4, 129:7, 129:9,      174:7, 174:10,
   18:2, 18:5, 18:12,       57:12, 57:15, 57:19,   90:14, 90:17, 90:20,    129:24, 130:2,            206:10, 206:11
   18:15, 18:17, 19:15,     57:24, 58:2, 58:6,     90:23, 91:2, 91:4,      130:4, 130:5, 130:6,     they've [1] - 152:20
   19:25, 20:7, 20:10,      58:8, 58:10, 58:15,    91:7, 91:10, 91:16,     130:7, 130:9, 132:1,     Thijssen [7] - 28:2,
   20:11, 20:12, 20:14,     58:17, 58:19, 59:6,    91:21, 91:25, 92:4,     149:9, 172:12,            44:3, 86:2, 86:3,
   20:15, 20:17, 21:4,      59:9, 59:13, 59:15,    92:7, 92:15, 92:17,     172:15, 172:23,           117:3, 117:5, 117:7
   21:8, 23:22, 23:23,      59:20, 60:8, 60:13,    92:20, 92:24, 93:3,     173:1, 173:3, 173:5,     thinking [4] - 129:18,
   24:1, 25:18, 26:17,      60:15, 60:21, 60:24,   93:6, 93:18, 93:21,     173:8, 173:11,            180:7, 180:21,
   27:16, 27:22, 27:23,     61:3, 61:8, 61:15,     94:1, 94:3, 94:6,       173:17, 173:20,           191:25
   28:5, 28:23, 29:1,       61:18, 61:22, 62:5,    94:12, 94:14, 94:24,    173:23, 174:1,           thinks [1] - 143:24
   29:4, 30:1, 30:4,        62:8, 62:11, 62:14,    95:3, 95:6, 95:9,       174:6, 174:8, 174:9,     third [5] - 15:19, 65:8,
   30:7, 30:9, 30:12,       62:18, 62:22, 63:2,    95:13, 95:16, 96:4,     174:11, 191:2,            124:17, 150:5,
   30:18, 30:21, 30:24,     63:5, 63:8, 63:14,     96:6, 96:10, 96:15,     194:1, 206:2, 206:7       195:16
   31:5, 31:8, 31:11,       63:19, 63:22, 64:3,    96:18, 97:1, 97:4,     theater [2] - 76:11,      thirdhand [1] - 67:24
   31:13, 31:17, 31:19,     64:7, 64:12, 64:17,    97:7, 97:14, 97:23,     76:12                    Thomas [2] - 105:6,
   32:4, 32:9, 32:11,       64:23, 65:1, 65:15,    99:19, 99:22, 100:1,   themselves [2] -           105:16
   32:15, 32:21, 32:25,     65:21, 66:2, 66:12,    100:11, 100:15,         19:18, 159:18            thousands [6] -
   33:5, 33:8, 33:10,       66:20, 66:22, 67:3,    101:3, 101:5,          THERAPEUTICS [1] -         153:25, 154:8,
   34:21, 35:15, 35:17,     67:13, 67:23, 68:7,    101:14, 101:22,         1:5                       175:23, 179:23
   35:20, 35:25, 36:5,      68:10, 68:15, 68:22,   102:10, 102:15,        Therapeutics [3] -        Three [1] - 188:1
   36:17, 36:21, 36:24,     69:2, 69:5, 69:8,      102:18, 103:13,         131:1, 133:19,           three [31] - 3:16, 3:21,
   37:2, 37:19, 38:2,       69:14, 69:18, 69:21,   103:15, 103:18,         149:15                    20:2, 64:20, 74:20,
   38:4, 38:10, 38:13,      70:3, 70:9, 70:14,     104:22, 105:8,         therapeutics [5] - 3:2,    81:3, 95:12, 114:23,
   38:15, 38:19, 38:22,     70:23, 71:1, 71:4,     105:18, 106:1,          20:18, 20:23, 22:12,      117:12, 118:10,
   38:25, 39:3, 39:5,       71:8, 71:10, 71:13,    106:3, 106:11,          25:1                      151:16, 151:17,
   39:9, 39:15, 39:18,      71:16, 71:19, 71:23,   106:15, 107:3,         therapies [4] - 179:17,    157:2, 157:4,
   39:23, 40:3, 40:5,       72:1, 72:5, 72:8,      107:8, 107:10,          179:25, 180:15,           158:10, 158:15,
   40:8, 40:10, 40:14,      72:11, 72:14, 72:17,   107:13, 107:15,         204:14                    163:7, 163:9, 182:3,
   40:18, 40:23, 41:5,      72:25, 73:2, 73:5,     107:17, 107:24,        therapy [48] - 23:10,      182:7, 184:7,
                            73:12, 73:15, 73:17,   108:8, 108:18,




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 237 of 239 Page ID
                                 #:25665                              31


   184:10, 187:6,             101:11, 108:21,          treated [28] - 48:20,       204:16                      197:2
   187:15, 187:17,            108:24, 132:25,            64:7, 64:12, 67:25,     trials [14] - 51:2,         tumors [1] - 196:20
   187:22, 188:2,             179:12                     72:2, 82:12, 85:8,        132:9, 153:23,            tune [1] - 66:9
   188:8, 189:8,            top [9] - 26:25, 27:20,      85:10, 85:25, 86:6,       153:24, 154:11,           turn [7] - 19:20, 24:23,
   197:16, 203:23             27:22, 28:9, 96:17,        88:5, 88:12, 89:2,        154:14, 154:16,             27:7, 28:25, 120:10,
 three-letter [1] - 187:6     116:3, 127:4,              90:6, 90:16, 91:16,       167:22, 168:2,              122:22, 149:4
 three-part [7] - 157:2,      158:18, 188:22             91:18, 91:21, 92:1,       168:8, 169:10,            TV [4] - 72:21, 73:2,
   157:4, 163:7, 163:9,     tops [1] - 94:18             92:11, 92:18, 92:21,      180:25, 184:23,             76:12, 130:2
   182:3, 184:7, 184:10     total [1] - 172:3            101:6, 111:12,            184:24                    twice [2] - 59:8, 95:12
 throughout [11] -          totally [1] - 101:18         145:17, 175:24,         tricks [1] - 151:7          Twitter [1] - 119:6
   104:14, 118:17,          touch [1] - 204:4            176:9, 203:22           tried [14] - 7:2, 8:23,     two [61] - 3:18, 6:25,
   130:18, 132:12,          touching [1] - 120:9       treating [6] - 106:21,      36:14, 124:9,               8:24, 9:13, 9:25,
   133:6, 136:13,           tough [1] - 156:20           170:5, 175:13,            124:12, 151:15,             11:18, 27:11, 29:22,
   148:16, 152:23,          towering [1] - 180:16        177:12, 179:23,           163:18, 167:17,             31:24, 35:13, 38:7,
   154:23, 167:25           track [1] - 30:16            196:24                    168:2, 168:3, 176:4,        50:21, 50:22, 65:5,
 throw [1] - 50:23          trade [5] - 77:2, 77:17,   treatment [38] - 22:23,     176:6, 186:9, 204:16        65:21, 66:3, 74:17,
 Thursday [3] - 7:13,         77:19, 77:22               63:12, 63:13, 63:21,    tries [5] - 31:2, 167:9,      74:20, 80:11, 84:16,
   7:16, 7:20               trademark [6] - 22:6,        63:22, 67:14, 67:15,      167:12, 188:3,              91:14, 96:2, 96:19,
 tigers [2] - 197:23,         25:6, 101:24, 104:4,       68:3, 68:6, 72:6,         201:21                      97:14, 111:13,
   197:24                     155:19, 167:10             84:25, 85:17, 85:18,    triggers [1] - 159:15         112:16, 116:25,
 tight [1] - 188:7          Trademark [1] - 166:3        86:10, 86:18, 87:4,     trips [1] - 61:25             125:7, 125:9,
 time-consuming [1] -       trader [1] - 77:16           87:16, 88:14, 88:22,    trivialities [1] - 200:15     136:22, 141:15,
   200:4                    trading [3] - 77:5,          89:5, 90:3, 90:18,      troops [3] - 159:16,          143:7, 146:13,
 time-limited [1] -           77:10, 77:20               91:22, 92:3, 92:25,       159:17, 159:19              151:22, 154:15,
   185:25                   traffic [1] - 122:1          93:11, 93:17, 93:23,    true [15] - 16:11, 40:1,      157:1, 157:4, 158:7,
 timeframe [2] - 12:6,      train [2] - 152:2, 152:4     106:7, 106:8,             69:19, 137:3,               158:11, 159:6,
   12:12                                                 106:16, 106:20,           137:10, 143:16,             167:23, 170:6,
                            trained [9] - 25:11,
 timeline [1] - 12:4                                     107:5, 111:18,            146:16, 146:18,             175:8, 175:9,
                              25:15, 95:6, 98:16,
 timing [2] - 7:14,                                      153:17, 154:9,            147:5, 176:24,              178:18, 181:1,
                              152:17, 153:12,
   203:3                                                 164:12, 180:2             181:8, 182:1, 201:5,        187:22, 189:4,
                              155:10, 159:16,
 tired [1] - 178:5                                     treatments [2] - 86:14,     203:2                       196:10, 196:11,
                              201:8
 tires [1] - 192:1                                       154:19                  truth [4] - 34:6, 34:7,       197:6, 197:9,
                            training [14] - 32:21,
 titled [1] - 206:15                                   TRIAL [1] - 1:13            120:20, 143:15              197:10, 197:20,
                              38:16, 54:1, 61:3,
 today [16] - 25:25,          61:5, 61:7, 68:23,       trial [62] - 3:12, 7:5,   truthful [1] - 171:24         200:20, 200:25,
   27:10, 39:25, 65:15,       71:11, 82:19, 93:10,       12:24, 19:20, 24:1,     try [19] - 8:18, 21:15,       203:21, 203:23
   114:19, 118:7,             93:22, 97:5, 98:17,        26:19, 34:11, 40:21,      21:16, 33:17, 92:14,      two-part [2] - 157:1,
   121:20, 122:4,             144:15                     50:24, 56:4, 56:18,       104:25, 114:19,             157:4
   153:1, 154:17,           transcribed [1] - 27:10      58:15, 63:1, 98:6,        120:1, 161:4,             type [33] - 34:22, 45:1,
   155:17, 173:19,                                       104:1, 114:22,            162:15, 167:16,             51:8, 54:22, 61:23,
                            transcript [3] - 144:24,
   179:7, 196:21,                                        118:17, 119:13,           167:18, 169:9,              66:24, 76:4, 77:10,
                              148:18, 206:14
   203:24, 206:3                                         120:5, 120:14,            169:22, 172:7,              84:17, 84:25, 88:14,
                            TRANSCRIPT [1] -
 Todd [1] - 64:10                                        120:21, 121:1,            178:13, 178:17,             91:22, 94:4, 94:11,
                              1:12
 together [13] - 4:18,                                   121:2, 121:5,             181:3, 182:12               94:12, 94:16, 99:8,
                            transcripts [1] - 1:25
   129:17, 149:14,                                       121:10, 121:24,         trying [16] - 61:25,          102:3, 102:23,
                            transferred [1] - 31:3
   155:23, 156:5,                                        122:5, 122:10,            62:3, 97:21, 114:4,         103:7, 110:3,
                            transformer [1] - 62:2
   156:10, 156:22,                                       123:22, 130:13,           114:7, 156:23,              113:14, 113:16,
                            transmitted [1] -
   156:24, 158:12,                                       130:15, 130:20,           157:4, 171:13,              152:2, 180:9,
                              166:12
   168:17, 181:2,                                        131:19, 132:12,           177:1, 177:2,               180:21, 184:25,
                            transplant [1] - 178:10
   183:25, 186:25                                        132:15, 133:6,            177:17, 179:16,             185:1, 193:7,
                            transport [2] - 58:5,
 TOLLES [1] - 2:15                                       140:3, 141:10,            180:7, 180:15,              193:18, 198:8,
                              183:19
                                                         142:8, 143:22,            180:21, 181:18              205:16
 Tolles [2] - 98:12,        transportation [4] -
                                                         143:23, 144:12,         Ts [1] - 200:25             types [6] - 22:23,
   98:13                      45:5, 46:12, 52:25,        144:22, 144:24,         Tuan [3] - 2:6, 131:3,        37:22, 51:9, 75:14,
 Tomasello [1] - 105:5        65:19                      145:11, 146:4,            131:5                       141:15, 197:6
 tomorrow [8] - 17:18,      transporting [1] - 58:4      146:6, 148:16,          Tuesday [4] - 1:15,         typically [1] - 178:21
   121:21, 121:22,          treat [14] - 25:2, 26:3,     148:20, 149:16,           7:4, 8:1, 8:3             typo [2] - 193:4,
   122:2, 122:5,              94:16, 96:10, 96:14,       154:1, 154:7,           tumor [10] - 63:24,           193:18
   123:25, 129:18,            98:22, 98:23, 99:5,        155:21, 169:10,           63:25, 88:3, 89:25,
   206:5                      169:15, 170:4,             169:14, 172:7,            91:1, 96:12, 156:13,
 took [10] - 19:14, 34:9,     170:20, 179:21,            175:6, 183:2, 184:2,      159:10, 196:25,
   43:11, 45:22, 67:16,       196:17, 197:10




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 238 of 239 Page ID
                                 #:25666                              32


                            176:16                      148:4, 201:23, 202:3     violates [1] - 121:8       weight [7] - 141:22,
           U
                           unlimited [1] - 169:20      valuable [1] - 167:15     virus [1] - 150:19          141:23, 142:5,
 U.S [5] - 1:3, 54:11,     unlucky [1] - 160:12        valuation [2] - 171:17,   viruses [1] - 150:22        142:12, 143:17,
  63:3, 65:10, 80:21       untold [1] - 154:24          171:21                   visit [1] - 120:3           143:20, 144:19
 UCI [1] - 64:15           untrue [1] - 143:9          value [4] - 16:18,        visited [1] - 72:4         Weill [1] - 156:15
 UCLA [5] - 42:15,         untruthfully [2] -           126:11, 166:20,          visits [1] - 67:17         Weinberg [1] - 21:2
  55:23, 58:1, 64:8,        143:11, 143:15              172:3                    voir [1] - 177:25          WEINBERG [2] -
  179:14                   unusual [1] - 183:11        van [1] - 76:10           VOLUME [1] - 1:13           112:15, 112:21
 ultimate [1] - 194:8      up [68] - 3:13, 6:3, 6:4,   variety [1] - 166:11      volumes [1] - 183:18       Weinberger [5] - 2:16,
 um-hum [6] - 45:19,        6:21, 6:23, 7:19, 8:2,     various [9] - 5:23,       volunteer [1] - 69:5        3:10, 21:7, 24:17,
  49:17, 69:17, 70:25,      11:23, 13:8, 16:6,          27:13, 33:25, 37:22,     volunteering [1] -          131:9
  71:21, 115:14             17:4, 17:13, 24:9,          50:11, 95:19, 98:6,       37:6                      Weiss [1] - 2:8
 uncle [1] - 52:5           25:3, 37:23, 48:12,         114:6, 123:12            vs [3] - 1:7, 3:2, 115:5   welcome [6] - 21:9,
 uncomfortable [1] -        48:13, 50:1, 50:23,        vary [1] - 78:12          Vuitton [2] - 202:11,       29:5, 35:15, 49:10,
  108:14                    52:14, 52:15, 61:12,       vault [1] - 31:2           202:13                     76:14, 130:11
 under [8] - 17:23,         64:18, 66:18, 78:12,       vehicles [1] - 160:11                                well-educated [1] -
  87:6, 140:24,             89:20, 91:20, 94:25,       veins [1] - 183:21                                    108:10
                                                                                            W
  145:17, 150:22,           95:25, 100:17,             Ventura [2] - 83:3,                                  well-known [4] -
  180:18, 193:11            101:7, 101:10,              92:23                    wait [3] - 77:24,           158:2, 158:5, 162:6,
 underlined [2] - 6:7,      103:19, 104:18,            verbatim [2] - 6:10,       148:14                     168:5
  6:10                      106:4, 106:7,               6:13                     Wait [1] - 192:13          Wells [1] - 2:5
 underlying [3] - 142:4,    107:19, 107:24,            verdict [19] - 30:5,      waiting [1] - 145:14       Wesley [4] - 28:7,
  142:6, 142:13             108:4, 118:15,              32:5, 42:4, 44:8,        walk [1] - 28:11            55:18, 55:19, 93:15
 undermine [2] - 19:6,      121:13, 128:25,             51:2, 51:3, 56:1,        Walmart [1] - 31:24        west [2] - 42:18,
  19:11                     129:7, 149:19,              56:14, 56:19, 78:20,     wants [4] - 17:15,          179:15
 underneath [2] -           152:7, 153:2,               119:21, 120:24,           107:23, 162:13,           West [2] - 1:23, 65:12
  187:6, 188:24             156:16, 157:11,             133:4, 136:20,            201:18                    WESTERN [1] - 1:2
 underscore [1] - 37:19     157:18, 157:19,             137:19, 140:11,          war [1] - 154:25           Westwood [1] - 55:23
 understandable [1] -       167:24, 172:3,              145:24                   ward [1] - 58:6            whispered [1] -
  29:13                     173:14, 173:23,            verne [1] - 74:16         warrant [1] - 63:1          153:20
 understood [2] - 9:12,     174:2, 174:21,             versions [2] - 50:21,     wash [1] - 77:22           white [6] - 25:11,
  186:7                     179:24, 180:1,              143:4                                                25:15, 151:3, 151:8,
                                                                                 Washington [1] -
 underway [1] - 154:23      186:4, 186:10,             versus [2] - 20:18,                                   151:11, 152:3
                                                                                  22:15
 undetected [1] - 89:7      187:3, 187:19,              190:4                                               whole [10] - 82:11,
                                                                                 watch [3] - 109:8,
                            188:10, 188:25,            Vesey [1] - 2:11                                      84:1, 84:2, 113:20,
 undisputed [1] - 15:8                                                            119:22, 133:10
                            200:13, 204:1              veterans [2] - 101:1,                                 124:17, 170:24,
 undo [1] - 168:20                                                               water [2] - 130:18,
                           upcoming [1] - 148:9         101:5                                                176:17, 176:21,
 undue [3] - 4:20,                                                                130:21
                           upgraded [1] - 58:25        Veterans [1] - 101:15                                 177:17, 184:16
  139:2, 168:25                                                                  Wayne [1] - 105:3
                           ups [1] - 107:8             via [1] - 119:4                                      wide [1] - 180:24
 unfairly [1] - 177:20                                                           ways [6] - 101:1,
                           UPS [1] - 74:20             vibes [2] - 100:19,                                  widower [1] - 44:5
 unfortunate [1] -                                                                101:13, 151:15,
  170:2                    upset [1] - 87:22            100:24                    151:16, 154:19,           Wiezorek [1] - 105:5
 unhappy [6] - 106:6,      urge [1] - 144:22           video [18] - 19:6,         200:20                    wife [4] - 35:12, 38:7,
  106:8, 106:25,           uses [4] - 125:23,           127:24, 128:2,           weaponized [1] -            52:23, 59:1
  107:1, 107:4, 107:6       177:4, 190:11,              128:5, 128:14,            182:19                    wife's [1] - 31:23
 unimportant [1] -          197:25                      128:18, 129:3,           weather [1] - 150:23       willful [15] - 23:5,
  171:1                    Utah [1] - 52:6              131:11, 131:21,          website [3] - 49:7,         23:11, 25:8, 134:17,
 UNITED [1] - 1:1                                       131:24, 131:25,           119:5, 168:7               134:25, 138:1,
 United [14] - 22:4,                   V                132:1, 155:10,           Wednesday [1] - 7:3         147:4, 147:6,
  22:5, 22:6, 25:5,                                     185:9, 185:24,           Wednesdays [1] -            161:11, 161:23,
                           VA [7] - 42:18, 100:17,      201:10, 202:2                                        172:6, 202:7, 202:8,
  59:25, 68:4, 109:21,                                                            78:15
                            100:22, 100:24,            videotape [1] - 148:19                                203:19
  154:25, 155:8,                                                                 week [5] - 4:4, 7:1,
                            100:25, 101:21             Vietnam [2] - 100:16,                                willfully [4] - 146:21,
  155:16, 155:18,                                                                 21:18, 122:11,
                           Valencia [1] - 29:21         101:4                                                164:22, 202:22,
  155:24, 166:3,                                                                  122:12
                           valid [6] - 134:22,         view [7] - 56:21,                                     203:2
  171:22                                                                         weekend [1] - 7:5
                            135:20, 138:13,             57:15, 120:3, 120:5,                                willfulness [5] - 135:2,
 university [8] - 32:24,                                                         weekends [1] - 78:14
                            166:22, 166:25,             129:19, 136:15                                       138:2, 147:8,
  59:2, 74:16, 75:3,                                                             weekly [1] - 77:20
                            170:10                     viewed [1] - 12:20                                    147:19, 148:1
  75:25, 76:2, 76:3,                                                             weeks [5] - 77:21,
                           validity [9] - 10:11,       views [2] - 43:12,                                   willing [2] - 9:1,
  156:15                                                                          80:11, 154:13,
                            16:10, 19:7, 19:12,         43:13                                                174:19
 University [1] - 110:14                                                          154:17, 169:16
                            136:16, 136:17,            Vincent [1] - 2:15                                   willingly [1] - 203:19
 unless [2] - 11:15,                                                             Wei [2] - 28:6, 52:21




                    AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:17-cv-07639-PSG-KS Document 598 Filed 12/18/19 Page 239 of 239 Page ID
                                 #:25667                              33


 Wiltzius [2] - 105:6,      135:16, 148:15,            180:11, 181:23,
                                                                                           Z
  105:11                    156:20, 162:22             192:19, 192:21,
 win [1] - 167:3           worker [1] - 65:22          192:23, 192:24,          zero [1] - 190:20
 wine [1] - 160:17         works [14] - 29:23,         194:5, 194:21,           zeta [4] - 159:1, 182:3,
 wipe [1] - 178:12          29:24, 31:9, 31:24,        196:22, 203:21            187:15, 188:15
 wireless [1] - 69:11       48:10, 52:6, 52:25,       yellow [3] - 157:8,       ZUMA-1 [1] - 178:24
 wise [1] - 64:4            65:10, 78:1, 96:24,        165:13, 165:14
 wish [3] - 8:20, 145:1     151:6, 159:8,             YESCARTA [41] -
 withstanding [1] -         166:18, 197:4              10:21, 11:13, 16:10,
  190:22                   world [6] - 43:6, 55:1,     16:19, 17:9, 17:13,
 witness [38] - 3:19,       149:12, 153:22,            22:23, 23:2, 23:9,
  7:6, 7:15, 17:2, 34:5,    154:18, 196:20             26:2, 104:1, 104:2,
  62:9, 80:13, 80:14,      worried [4] - 7:21,         125:2, 126:11,
  80:15, 82:7, 104:20,      49:14, 66:5, 66:8          126:24, 127:5,
  105:2, 105:12,           worry [1] - 159:2           134:3, 134:10,
  115:2, 123:24,           worth [4] - 67:1,           161:19, 163:5,
  129:21, 141:17,           171:25, 192:2              170:17, 171:18,
  141:18, 142:16,          wounded [1] - 101:8         171:25, 175:19,
  142:20, 143:2,           write [1] - 197:11          175:20, 175:24,
  143:11, 143:13,          writing [2] - 119:3,        177:21, 177:24,
  143:14, 145:13,           162:25                     178:22, 178:23,
  146:12, 146:25,          written [8] - 15:14,        178:25, 179:7,
  147:2, 147:3,             18:11, 108:22,             179:9, 186:19,
  148:17, 148:20,           138:14, 138:15,            189:6, 195:13,
  148:21, 149:25,           138:20, 168:17,            203:4, 203:7,
  150:3, 150:5, 184:2       170:11                     203:21, 203:25
 witness' [8] - 142:21,    wrote [1] - 181:20         YESCARTA's [1] -
  142:22, 142:23,          www.                        137:23
  142:24, 142:25,           amydiazfedreporter        yesterday [10] - 6:24,
  144:20, 148:19            .com [1] - 1:25            9:25, 16:20, 16:24,
 witnesses [42] - 3:18,                                17:10, 17:15, 17:23,
  6:22, 6:25, 8:5, 8:24,                               114:5, 124:16,
                                      X                126:13
  9:14, 33:12, 33:13,
  33:15, 33:19, 33:20,     x-ray [1] - 101:11         York [4] - 2:12, 22:16,
  33:21, 34:15, 34:16,                                 22:17
                                                      YOUNG [9] - 5:6, 5:14,
  34:19, 34:24, 35:6,                 Y
  50:7, 50:8, 69:16,                                   5:25, 6:12, 6:15,
  74:2, 83:20, 84:3,       Yashodhara [2] -            6:21, 8:7, 8:16, 8:19
  104:23, 104:24,           105:2, 150:1              Young [2] - 2:17,
  112:7, 120:7,            year [15] - 49:20, 67:8,    131:9
  120:20, 140:6,            67:10, 67:12, 73:12,      young [7] - 3:10, 5:6,
  140:16, 142:18,           76:22, 77:23, 77:24,       21:7, 24:17, 27:11,
  143:4, 143:18,            86:7, 88:19, 95:12,        71:22, 182:25
  143:19, 144:16,           110:16, 151:22,           younger [2] - 29:24,
  146:12, 146:23,           167:12, 201:11             52:25
  147:7, 147:8,            years [49] - 29:25,        youngest [2] - 38:8,
  171:11, 183:1             36:2, 36:12, 42:1,         39:2
 witnesses' [1] - 204:7     45:4, 54:10, 54:12,       yourself [22] - 38:15,
 woman [1] - 71:8           57:4, 58:24, 60:20,        41:12, 71:14, 84:8,
 wonderful [3] - 88:13,     60:23, 71:25, 75:13,       85:24, 86:9, 93:8,
  150:18, 177:3             81:12, 84:16, 88:3,        93:10, 93:21, 94:4,
 wondering [2] - 5:18,      89:18, 89:19, 94:22,       98:19, 99:1, 100:6,
  175:11                    96:8, 97:6, 99:19,         103:7, 104:5, 106:9,
 word [7] - 4:1, 129:13,    100:18, 101:9,             106:16, 106:17,
  129:14, 153:20,           107:21, 150:15,            107:5, 145:3,
  160:10, 161:18            150:23, 150:24,            205:13, 205:21
 wording [4] - 46:16,       151:23, 154:18,           YouTube [1] - 119:6
  46:17, 46:24, 182:4       155:13, 162:19,
 words [7] - 40:18,         163:5, 167:23,
  112:16, 135:4,            168:4, 179:14,




                    AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
